EXECUTION COPY

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.,

Depositor,

DLJ MORTGAGE CAPITAL, INC.,

Seller,

WELLS FARGO BANK, N.A.,

Master Servicer, Servicer, Back-Up Servicer and Trust Administrator,

SELECT PORTFOLIO SERVICING, INC.,

Servicer and Special Servicer,

and

U.S. BANK NATIONAL ASSOCIATION,

Trustee

POOLING AND SERVICING AGREEMENT

DATED AS OF NOVEMBER 1, 2005

relating to

ADJUSTABLE RATE MORTGAGE TRUST 2005-12

ADJUSTABLE RATE MORTGAGE-BACKED PASS-THROUGH CERTIFICATES,

SERIES 2005-12

 

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

DEFINITIONS

7

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES

58

SECTION 2.01.

Conveyance of Trust Fund.

58

SECTION 2.02.

Acceptance by the Trustee.

64

SECTION 2.03.

Representations and Warranties of the Seller,    Master     Servicer and
Servicers.

67

SECTION 2.04.

Representations and Warranties of the Depositor    as to     the Mortgage Loans.

69

SECTION 2.05.

Delivery of Opinion of Counsel in Connection    with     Substitutions.

69

SECTION 2.06.

Issuance of Certificates.

69

SECTION 2.07.

REMIC Provisions.

70

SECTION 2.08.

Covenants of the Master Servicer and each    Servicer.

75

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

76

SECTION 3.01.

Servicers to Service Mortgage Loans.

76

SECTION 3.02.

Subservicing; Enforcement of the Obligations of    Subservicers.

78

SECTION 3.03.

Master Servicing by Master Servicer.

80

SECTION 3.04.

Trustee to Act as Master Servicer or Servicer.

80

SECTION 3.05.

Collection of Mortgage Loans; Collection    Accounts;     Certificate Account.

81

SECTION 3.06.

Establishment of and Deposits to Escrow    Accounts;     Permitted Withdrawals
from Escrow    Accounts; Payments     of Taxes, Insurance and    Other Charges.

84

SECTION 3.07.

Access to Certain Documentation and    Information     Regarding the Non
Designated    Mortgage Loans;     Inspections.

87

SECTION 3.08.

Permitted Withdrawals from the Collection    Accounts     and Certificate
Account.

87

SECTION 3.09.

Maintenance of Hazard Insurance; Mortgage    Impairment     Insurance and
Mortgage Guaranty    Insurance Policy;     Claims; Restoration of    Mortgaged
Property.

89

SECTION 3.10.

Enforcement of Due on Sale Clauses;    Assumption     Agreements.

92

SECTION 3.11.

Realization Upon Defaulted Mortgage Loans;    Repurchase of Certain Mortgage
Loans.

94

 

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.12.

Trustee and Trust Administrator to Cooperate;    Release of     Mortgage Files.

97

SECTION 3.13.

Documents, Records and Funds in Possession of    a     Servicer to be Held for
the Trust.

98

SECTION 3.14.

Servicing Fee; Indemnification of Master    Servicer.

99

SECTION 3.15.

Access to Certain Documentation.

99

SECTION 3.16.

Annual Statement as to Compliance.

100

SECTION 3.17.

Annual Independent Public Accountants’    Servicing     Statement; Financial
Statements.

100

SECTION 3.18.

Maintenance of Fidelity Bond and Errors and Omissions     Insurance.

102

SECTION 3.19.

Special Serviced Mortgage Loans.

102

SECTION 3.20.

Indemnification of Servicers and Master Servicer.

103

SECTION 3.21.

Notification of Adjustments.

103

SECTION 3.22.

Designated Mortgage Loans.

103

SECTION 3.23.

Assigned Prepayment Premiums.

105

ARTICLE IV

PAYMENTS AND STATEMENTS TO CERTIFICATEHOLDERS

106

SECTION 4.01.

Priorities of Distribution.

106

SECTION 4.02.

Allocation of Losses.

113

SECTION 4.03.

Recoveries.

115

SECTION 4.04.

Reserved.

115

SECTION 4.05.

Monthly Statements to Certificateholders.

115

SECTION 4.06.

Servicer to Cooperate.

116

SECTION 4.07.

Cross Collateralization; Adjustments to Available    Funds.

117

SECTION 4.08.

Reserved.

118

SECTION 4.09.

Reserved.

118

SECTION 4.10.

Group 5 Interest Rate Cap Account.

118

ARTICLE V

ADVANCES BY THE MASTER SERVICER AND SERVICERS

120

SECTION 5.01.

Advances by the Master Servicer and Servicers.

120

ARTICLE VI

THE CERTIFICATES

121

SECTION 6.01.

The Certificates.

121

SECTION 6.02.

Registration of Transfer and Exchange of    Certificates.

122

SECTION 6.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

127

SECTION 6.04.

Persons Deemed Owners.

127

SECTION 6.05.

Access to List of Certificateholders’ Names and    Addresses.

127

SECTION 6.06.

Maintenance of Office or Agency.

127

SECTION 6.07.

Book Entry Certificates.

128

SECTION 6.08.

Notices to Clearing Agency.

128

 

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6.09.

Definitive Certificates.

129

ARTICLE VII

THE DEPOSITOR, THE SELLER, THE MASTER SERVICER, THE SERVICERS AND THE SPECIAL
SERVICER

130

SECTION 7.01.

Liabilities of the Seller, the Depositor, the Master     Servicer, the Back Up
Servicer, the Servicers and    the     Special Servicer.

130

SECTION 7.02.

Merger or Consolidation of the Seller, the    Depositor, the     Back Up
Servicer, the Master    Servicer, the Servicers or     the Special Servicer.

130

SECTION 7.03.

Limitation on Liability of the Seller, the    Depositor, the     Master
Servicer, the Back Up Servicer, the Servicers, the     Special Servicer and
   Others.

131

SECTION 7.04.

Master Servicer and Servicer Not to Resign;    Transfer of     Servicing.

131

SECTION 7.05.

Master Servicer, Seller and Servicers May Own    Certificates.

132

SECTION 7.06.

Termination of Duties of the Back Up Servicer.

132

ARTICLE VIII

DEFAULT

133

SECTION 8.01.

Events of Default.

133

SECTION 8.02.

Master Servicer or Trust Administrator to Act;    Appointment of Successor.

136

SECTION 8.03.

Notification to Certificateholders.

138

SECTION 8.04.

Waiver of Events of Default.

138

ARTICLE IX

CONCERNING THE TRUSTEE

139

SECTION 9.01.

Duties of Trustee.

139

SECTION 9.02.

Certain Matters Affecting the Trustee.

140

SECTION 9.03.

Trustee Not Liable for Certificates or Mortgage    Loans.

141

SECTION 9.04.

Trustee May Own Certificates.

142

SECTION 9.05.

Trustee’s Fees and Expenses.

142

SECTION 9.06.

Eligibility Requirements for Trustee.

142

SECTION 9.07.

Resignation and Removal of Trustee.

143

SECTION 9.08.

Successor Trustee.

143

SECTION 9.09.

Merger or Consolidation of Trustee.

144

SECTION 9.10.

Appointment of Co Trustee or Separate Trustee.

144

SECTION 9.11.

Office of the Trustee.

145

ARTICLE X

CONCERNING THE TRUST ADMINISTRATOR

146

SECTION 10.01.

Duties of Trust Administrator.

146

SECTION 10.02.

Certain Matters Affecting the Trust    Administrator.

147

SECTION 10.03.

Trust Administrator Not Liable for Certificates or     Mortgage Loans.

149

 

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 10.04.

Trust Administrator May Own Certificates.

149

SECTION 10.05.

Trust Administrator’s Fees and Expenses.

149

SECTION 10.06.

Eligibility Requirements for Trust Administrator.

150

SECTION 10.07.

Resignation and Removal of Trust Administrator.

150

SECTION 10.08.

    Successor Trust Administrator.

151

SECTION 10.09.

Merger or Consolidation of Trust Administrator.

152

SECTION 10.10.

Appointment of Co Trust Administrator or Separate     Trust Administrator.

152

SECTION 10.11.

Office of the Trust Administrator.

153

SECTION 10.12.

Tax Return.

153

SECTION 10.13.

Commission Reporting.

153

SECTION 10.14.

Determination of Certificate Index.

156

ARTICLE XI

TERMINATION

157

SECTION 11.01.

Termination upon Liquidation or Purchase of all     Mortgage Loans.

157

SECTION 11.02.

Determination of the Terminating Entity.

159

SECTION 11.03.

Procedure Upon Optional Termination or    Terminating     Auction Sale.

160

SECTION 11.04.

Additional Termination Requirements.

161

ARTICLE XII

MISCELLANEOUS PROVISIONS

163

SECTION 12.01.

Amendment.

163

SECTION 12.02.

Recordation of Agreement; Counterparts.

165

SECTION 12.03.

Governing Law.

165

SECTION 12.04.

Intention of Parties.

165

SECTION 12.05.

Notices.

166

SECTION 12.06.

Severability of Provisions.

167

SECTION 12.07.

Limitation on Rights of Certificateholders.

167

SECTION 12.08.

Certificates Nonassessable and Fully Paid.

168

SECTION 12.09.

Protection of Assets.

168

SECTION 12.10.

Non Solicitation.

169

ARTICLE XIII

SPS AND THE MASTER SERVICER

170

SECTION 13.01.

Reports and Notices.

170

SECTION 13.02.

Master Servicer’s Oversight With Respect to the    SPS     Mortgage Loans.

171

SECTION 13.03.

Termination.

171

SECTION 13.04.

Liability and Indemnification.

171

SECTION 13.05.

Confidentiality.

172

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

EXHIBITS

 

 

 

Exhibit A:

Form of Class A Certificate

A 1

Exhibit B:

Form of Class M Certificate

B 1

Exhibit C:

Form of Class B Certificate

C 1

Exhibit D 1:

Form of Class AR Certificate

D 1 1

Exhibit D 2:

Form of Class AR L Certificate

D 2 1

Exhibit E:

Form of Class P Certificate

E 1

Exhibit F:

Form of Class X Certificate

F 1

Exhibit G:

Form of Reverse of Certificates

G 1

Exhibit H:

Form of Servicer Information

H 1

Exhibit I 1:

Form of Trust Receipt and Initial Certification

I 1 1

Exhibit I 2:

Form of Trust Receipt and Subsequent Certification

I 2 1

Exhibit J:

Form of Trust Receipt and Final Certification

J 1

Exhibit K:

Form of Request for Release

K 1

Exhibit L:

Form of Transferor Certificate

L 1

Exhibit M 1:

Form of Investment Letter

M 1 1

Exhibit M 2:

Form of Rule 144A Letter

M 2 1

Exhibit N:

Form of Investor Transfer Affidavit and Agreement

N 1

Exhibit O:

Form of Transfer Certificate

O 1

Exhibit P:

Form of SPS Mortgage Loans Report

P 1 1

Exhibit Q:

Form of Foreclosure Settlement Statement

Q 1

Exhibit R:

Form of Subsequent Transfer Agreement

R 1

Exhibit S:

Form of Monthly Statement to Certificateholders

S 1

Exhibit T:

Form of Depositor Certification

T 1

Exhibit U:

Form of Trust Administrator Certification

U 1

Exhibit V 1:

Form of Master Servicer Certification

V 1 1

Exhibit V 2:

Form of Servicer Certification

V 2 1

Exhibit W:

Form of Certification Regarding Substitution of Defective Mortgage Loans

W 1

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 



SCHEDULES

 

Schedule I:

Mortgage Loan Schedule

I 1

Schedule IIA:

Representations and Warranties of Seller DLJMC

IIA 1

Schedule IIB:

Representations and Warranties of Master Servicer Wells Fargo

IIB 1

Schedule IIC:

Representations and Warranties of Servicer and Special Servicer SPS

IIC 1

Schedule IID:

Representations and Warranties of Servicer Wells Fargo

IID 1

Schedule III:

Representations and Warranties of DLJMC Mortgage Loans

III 1

 

 

 

 

APPENDICES

 

 

 

Appendix A:

Calculation of Class Y Principal Reduction Amounts

APPENDIX A 1

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

THIS POOLING AND SERVICING AGREEMENT, dated as of November 1, 2005, is hereby
executed by and among CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP., as
depositor (the “Depositor”), DLJ MORTGAGE CAPITAL, INC. (“DLJMC”), as seller (in
such capacity, the “Seller”), WELLS FARGO BANK, N.A., as master servicer (in
such capacity, the “Master Servicer”), as a servicer (in such capacity, a
“Servicer”), as back-up servicer (in such capacity, the “Back-Up Servicer”) and
as trust administrator (in such capacity, the “Trust Administrator”), SELECT
PORTFOLIO SERVICING, INC. (“SPS”), as a servicer (in such capacity, a
“Servicer”), and as special servicer (in such capacity, the “Special Servicer”),
and U.S. BANK NATIONAL ASSOCIATION, as trustee (in such capacity, the
“Trustee”). Capitalized terms used in this Agreement and not otherwise defined
will have the meanings assigned to them in Article I below.

PRELIMINARY STATEMENT

The Depositor is the owner of the Trust Fund (other than the Trust’s rights
under the Group 5 Interest Rate Cap Agreement) that is hereby conveyed to the
Trustee in return for the Certificates. The Trust Fund (exclusive of any
entitlement to Assigned Prepayment Premiums, the Group 5 Interest Rate Cap
Agreement and the assets held in the Group 5 Interest Rate Cap Account, the
Prefunding Account and the Capitalized Interest Account) for federal income tax
purposes shall consist of three REMICs (referred to as “REMIC I,” “REMIC II” and
“REMIC III”).

REMIC I

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the Group 1, Group 2, Group 3 and
Group 4 Mortgage Loans and certain other related assets (exclusive of any
entitlement to Assigned Prepayment Premiums) subject to this Agreement as a real
estate mortgage investment conduit (a “REMIC”) for federal income tax purposes,
and such segregated pool of assets will be designated as “REMIC I.” Component I
of the Class AR-L Certificates will represent the sole Class of “residual
interests” in REMIC I for purposes of the REMIC Provisions (as defined herein)
under federal income tax law. The following table irrevocably sets forth the
designation, remittance rate (the “Uncertificated REMIC I Pass-Through Rate”)
and initial Uncertificated Principal Balance for each of the “regular interests”
in REMIC I (the “REMIC I Regular Interests”) and the Class Principal Balance of
Component I of the Class AR-L Certificates. The “latest possible maturity date”
(determined solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall be the
Maturity Date. None of the REMIC I Regular Interests will be certificated.

Class Designation for each REMIC I Regular Interest and Component I of the
Class AR-L Certificates

Type of Interest

Uncertificated REMIC I Pass-Through Rate

Initial Uncertificated

Principal Balance or Class Principal Balance

Final Maturity Date*

Class Y-1

Regular

Variable(1)

$15,886.19

March 2036

Class Y-2

Regular

Variable(2)

$173,975.33

March 2036

Class Y-3

Regular

Variable(3)

$58,552.65

March 2036

Class Y-4

Regular

Variable(4)

$67,317.93

March 2036

Class Z-1

Regular

Variable(1)

$31,756,488.80

March 2036

Class Z-2

Regular

Variable(2)

$347,776,693.73

March 2036

Class Z-3

Regular

Variable(3)

$117,058,446.85

March 2036

Class Z-4

Regular

Variable(4)

$134,581,984.17

March 2036

Component I of the Class AR-L

Residual

Variable(1)

$50.00

March 2036

 

 

 

 

-1-

 


--------------------------------------------------------------------------------



 

 

 

*      The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan in the related Loan
Group matures. For federal income tax purposes, for each Class of REMIC I
Regular and Residual Interests, the “latest possible maturity date” shall be the
Final Maturity Date.

(1)   Interest distributed to the REMIC I Regular Interests Y-1 and Z-1 and
Component I of the Class AR-L Certificates on each Distribution Date will have
accrued at the weighted average of the Net Mortgage Rates for the Group 1 Loans
on the applicable Uncertificated Principal Balance or Class Principal Balance
outstanding immediately before such Distribution Date.

(2)  Interest distributed to the REMIC I Regular Interests Y-2 and Z-2 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 2 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

(3)  Interest distributed to the REMIC I Regular Interests Y-3 and Z-3 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 3 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

(4)  Interest distributed to the REMIC I Regular Interests Y-4 and Z-4 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 4 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

REMIC II

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the Group 5 Mortgage Loans and certain
other related assets (exclusive of any entitlement to Assigned Prepayment
Premiums, the Group 5 Interest Rate Cap Agreement and the assets held in the
Group 5 Interest Rate Cap Account, the Prefunding Account and the Capitalized
Interest Account) subject to this Agreement as a real estate mortgage investment
conduit (a “REMIC”) for federal income tax purposes, and such segregated pool of
assets will be designated as “REMIC II.” Component II of the Class AR-L
Certificates will represent the sole Class of “residual interests” in REMIC II
for purposes of the REMIC Provisions (as defined herein) under federal income
tax law. The following table irrevocably sets forth the designation, remittance
rate (the “Uncertificated REMIC II Pass-Through Rate”) and initial
Uncertificated Principal Balance for each of the “regular interests” in REMIC II
(the “REMIC II Regular Interests”). The “latest possible maturity date”
(determined solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for each REMIC II Regular Interest shall be the
Maturity Date. None of the REMIC II Regular Interests will be certificated.

Class Designation for each REMIC II Regular Interest and Component II of the
Class AR-L Certificates

Type of Interest

Uncertificated REMIC II Pass-Through Rate

Initial Uncertificated

Principal Balance or Class Principal Balance

Final Maturity Date*

Class LT-1

Regular

Variable(1)

$305,221,246.75

March 2036

Class LT-2

Regular

Variable(1)

$9,564.86

March 2036

Class LT-3

Regular

0.00%

$20,962.41

March 2036

Class LT-4

Regular

Variable(2)

$20,962.41

March 2036

Component II of the Class AR-L

Residual

N/A

$0.00

March 2036

*        The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan in the related Loan
Group matures. For federal income tax purposes, for each Class of REMIC II
Regular and Residual Interests, the “latest possible maturity date” shall be the
Final Maturity Date.

 

(1)      Interest distributed to the REMIC II Regular Interests LT-1 and LT-2 on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 5 Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date

 

(2)     Interest distributed to the REMIC II Regular Interest LT-4 on each
Distribution Date will have accrued at twice the weighted average of the Net
Mortgage Rates for the Group 5 Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

 

 

 

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

REMIC III

As provided herein, the Trust Administrator will elect to treat the segregated
pool of assets consisting of the REMIC I Regular Interests and REMIC II Regular
Interests as a REMIC for federal income tax purposes, and such segregated pool
of assets will be designated as REMIC III. The Class AR Certificates will
represent the sole Class of “residual interests” in REMIC III for purposes of
the REMIC Provisions under federal income tax law. The following table and the
footnotes that follow irrevocably sets forth the designation, Pass-Through Rate,
aggregate Initial Class Principal Balance, and certain other features for each
Class of Certificates comprising the interests representing “regular interests”
in REMIC III and the Class AR Certificates. The “latest possible maturity date”
(determined solely for purposes of satisfying Treasury Regulation
Section 1.860G-1(a)(4)(iii)) for each Class of REMIC III Regular Certificates
shall be the Maturity Date.

Class

Class
Principal
Balance

Pass-Through
Rate (per annum)

Minimum Denomination

Integral Multiples
in Excess
of Minimum

Class 1-A-1

$ 26,465,000.00

Variable(1)

$25,000

$1

Class 1-A-2

$ 2,940,000.00

Variable(1)

$25,000

$1

Class 2-A-1

$289,820,000.00

Variable(2)

$25,000

$1

Class 2-A-2

$ 32,205,000.00

Variable(2)

$25,000

$1

Class 3-A-1

$ 97,550,000.00

Variable(3)

$25,000

$1

Class 3-A-2

$ 10,840,000.00

Variable(3)

$25,000

$1

Class 4-A-1

$112,160,000.00

Variable(4)

$25,000

$1

Class 4-A-2

$ 12,460,000.00

Variable(4)

$25,000

$1

Class 5-A-1

$251,525,000.00

Variable(5)

$25,000

$1

Class 5-A-2

$ 27,945,000.00

Variable(6)

$25,000

$1

Class 5-M-1

$ 11,450,000.00

Variable(7)

$25,000

$1

Class 5-M-2

$ 6,720,000.00

Variable(8)

$25,000

$1

Class 5-M-3

$ 4,570,000.00

Variable(9)

$25,000

$1

Class 5-M-4

$ 1,530,000.00

Variable(10)

$25,000

$1

Class 5-M-5

$ 1,532,000.00

Variable(11)

$25,000

$1

Class C-B-1

$ 20,210,000.00

Variable(12)

$25,000

$1

Class C-B-2

$ 9,155,000.00

Variable(12)

$25,000

$1

Class C-B-3

$ 6,315,000.00

Variable(12)

$25,000

$1

Class C-B-4

$ 5,050,000.00

Variable(12)

$25,000

$1

Class C-B-5

$ 3,790,000.00

Variable(12)

$25,000

$1

Class C-B-6

$ 2,529,295.65

Variable(12)

$25,000

$1*

Class 5-X

$ 736.43(13)

Variable(14)

(15)

N/A

Class P

(16)

N/A

(17)

N/A

Class AR

$ 0.00

N/A

(18)

N/A

_______________

*

Except for one certificate of the Class C-B-6 Certificates which shall contain
any stub piece of less than $1.

(1)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 1-A-1 and Class 1-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 1 for that Distribution Date.

(2)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 2-A-1 and Class 2-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 2 for that Distribution Date.

(3)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 3-A-1 and Class 3-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 3 for that Distribution Date.

(4)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 4-A-1 and Class 4-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 4 for that Distribution Date.

(5)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-A-1 Certificates is 4.4700% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-A-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(6)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-A-2 Certificates is 4.5500% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-A-2-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

 

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

(7)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-M-1 Certificates is 4.7200% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-M-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(8)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-M-2 Certificates is 4.9200% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-M-2 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(9)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-M-3 Certificates is 5.7200% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-M-3 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(10)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-M-4 Certificates is 6.2200% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-M-4 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(11)

The Pass-Through Rate for the December 2005 Distribution Date for the
Class 5-M-5 Certificates is 6.4700% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 5-M-5 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the Net Funds Cap
and (c) 11.00%.

(12)

With respect to each Distribution Date, the Pass-Through Rate for the
Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4, Class C-B-5 and Class C-B-6
Certificates shall be a per annum rate equal to the quotient, expressed as a
percentage of (a) the sum of (i) the product of (x) the Net WAC Rate of Loan
Group 1 for that Distribution Date and (y) the Subordinate Component Balance for
Loan Group 1 immediately prior to such Distribution Date, (ii) the product of
(x) the Net WAC Rate of Loan Group 2 for that Distribution Date and (y) the
Subordinate Component Balance for Loan Group 2 immediately prior to such
Distribution Date, (iii) the product of (x) the Net WAC Rate of Loan Group 3 for
that Distribution Date and (y) the Subordinate Component Balance for Loan
Group 3 immediately prior to such Distribution Date and (iv) the product of
(x) the Net WAC Rate of Loan Group 4 for that Distribution Date and (y) the
Subordinate Component Balance for Loan Group 4 immediately prior to such
Distribution Date, divided by (b) the aggregate of the Subordinate Component
Balances for Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4
immediately prior to such Distribution Date.

(13)

The Class 5-X Certificates will not accrue interest on their Class Principal
Balance. The Class 5-X Certificates accrue interest on the Class 5-X Notional
Amount.

(14)

The Class 5-X Certificates will be comprised of two REMIC III regular interests,
a principal only regular interest designated 5-X-PO and an interest only regular
interest designated 5-X-IO, which will be entitled to distributions as set forth
herein. On each Distribution Date, the Class 5-X Certificates shall be entitled
to the Class 5-X Distributable Amount. With respect to any Distribution Date,
interest accrued on the Class 5-X Certificates during the related Accrual Period
shall equal interest at the related Pass-Through Rate on the Class 5-X Notional
Amount immediately prior to such Distribution Date, in each case reduced by any
interest shortfalls with respect to the Mortgage Loans in the related Loan
Group including Prepayment Interest Shortfalls to the extent not covered by
Compensating Interest Payments. The Pass-Through Rate for the Class 5-X
Certificates or the REMIC III Regular Interest 5-X-IO for any Distribution Date
shall equal a per annum rate equal to the percentage equivalent of a fraction,
the numerator of which is the product of (a) 30 and (b) the sum of the amounts
calculated pursuant to clauses (i) through (iv) below, and the denominator of
which is the product of (a) the actual number of days in the related Accrual
Period and (b) the aggregate principal balance of the REMIC II Regular Interests
LT1, LT2, LT3 and LT4. For purposes of calculating the Pass-Through Rate for the
Class 5-X Certificates, the numerator is equal to the sum of the following
components:

 

(i)

the Uncertificated Pass-Through Rate for REMIC II Regular Interests LT1 minus
the Marker Rate, applied to a notional amount equal to the aggregate
Uncertificated Principal Balance of REMIC II Regular Interests LT1;

 

(ii)

the Uncertificated Pass-Through Rate for REMIC II Regular Interest LT2 minus the
Marker Rate, applied to a notional amount equal to the Uncertificated Principal
Balance of REMIC II Regular Interest LT2; and

 

(iii)

the Uncertificated Pass-Through Rate for REMIC II Regular Interest LT4 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC II Regular Interest LT4.

Accrued interest on the Class 5-X Certificates shall accrue on the basis of a
360-day year and the actual number of days in the related Accrual Period.
Payments to any Class of Group 5 Certificates in respect of Basis Risk
Shortfalls from the Group 5 Available Distribution Amount shall be deemed to
have first been distributed from REMIC III to the holders of the Class 5-X
Certificates in respect of the Class 5-X-IO REMIC III Regular Interest and then
paid by such holders to such Class of Group 5 Certificates.

(15)

The Class 5-X Certificates will be issued in certificated, fully-registered form
in minimum denominations of 20% of the Percentage Interest therein and
increments of 10% in excess thereof.

(16)

The Class P Certificates will not have a Class Principal Balance. The Class P
Certificates shall have an initial notional balance of $1,027,817,280.53 and
will be entitled to distributions of Assigned Prepayment Premiums only. Such
entitlement shall not be an interest in any REMIC created hereunder.

(17)

The Class P Certificates will be issued in certificated, fully-registered form
in minimum denominations of 20% of the Percentage Interest therein and
increments of 10% in excess thereof.

(18)

The Class AR Certificates are issued in minimum Percentage Interests of 20%.

For the avoidance of doubt, the Trust Administrator shall account for any
interest amount due to a Certificateholder in excess of the interest rate on the
REMIC Regular Interest issued by REMIC III corresponding to such Certificate as
part of the payment made to the Class 5-X Certificates, to the extent it is
entitled to funds from the REMIC, and then paid outside of the REMIC pursuant to
a separate contractual right to such Certificateholder.

The foregoing REMIC structure is intended to cause all of the cash from the
Mortgage Loans to flow through to REMIC III as cash flow on a REMIC Regular
Interest, without creating any shortfall—actual or potential (other than for
credit losses) to any REMIC Regular Interest. To the extent that the structure
is believed to diverge from such intention the Trust Administrator shall resolve

 

 

-4-

 


--------------------------------------------------------------------------------



 

ambiguities to accomplish such result and shall to the extent necessary rectify
any drafting errors or seek clarification to the structure without
Certificateholder approval (but with guidance of counsel) to accomplish such
intention.

Set forth below are designations of Classes of Certificates to the categories
used herein:

Book-Entry Certificates

All Classes of Certificates other than the Physical Certificates.

Class A Certificates

The Group 1, Group 2, Group 3, Group 4 and Group 5 Senior Certificates.

Class C-B Certificates

The Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4, Class C-B-5 and Class
C-B-6 Certificates.

Class M Certificates

The Class 5-M-1, Class 5-M-2, Class 5-M-3, Class 5-M-4 and Class 5-M-5
Certificates.

ERISA-Restricted Certificates

Residual Certificates and Private Certificates; and any Certificates that do not
satisfy the applicable ratings requirement under the Underwriter’s Exemption.

Group 1 Certificates

The Class 1-A-1, Class 1-A-2 and Residual Certificates.

Group 2 Certificates

The Class 2-A-1 and Class 2-A-2 Certificates.

Group 3 Certificates

The Class 3-A-1 and Class 3-A-2 Certificates.

Group 4 Certificates

The Class 4-A-1 and Class 4-A-2 Certificates.

Group 5 Certificates

The Group 5 Senior Certificates, Class 5-X Certificates and Class M
Certificates.

Group 5 Senior Certificates

The Class 5-A-1 and Class 5-A-2 Certificates.

LIBOR Certificates

The Group 5 Senior Certificates and Class M Certificates.

Notional Amount Certificates

The Class 5-X Certificates.

Offered Certificates

All Classes of Certificates other than the Private Certificates.

Private Certificates

The Class C-B-4, Class C-B-5, Class C-B-6, Class 5-X and Class P Certificates.

Physical Certificates

The Residual Certificates and the Private Certificates.

Rating Agencies

Moody’s, S&P and DBRS.

Regular Certificates

All Classes of Certificates other than the Residual Certificates.

Residual Certificates

The Class AR and Class AR-L Certificates.

Senior Certificates

The Class A Certificates.

Subordinate Certificates

The Class M, Class C-B and Class 5-X Certificates.

 

 

 

 

-5-

 


--------------------------------------------------------------------------------



 

 

All covenants and agreements made by the Depositor herein are for the benefit
and security of the Certificateholders. The Depositor is entering into this
Agreement, and the Trustee is accepting the trusts created hereby and thereby,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

The parties hereto intend to effect an absolute sale and assignment of the
Mortgage Loans to the Trustee for the benefit of Certificateholders under this
Agreement. However, the Depositor and the Seller will hereunder absolutely
assign and, as a precautionary matter grant a security interest, in and to its
rights, if any, in the related Mortgage Loans to the Trustee on behalf of
Certificateholders to ensure that the interest of the Certificateholders
hereunder in the Mortgage Loans is fully protected.

W I T N E S S E T H T H A T:

In consideration of the mutual agreements herein contained, the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trustee
and the Trust Administrator agree as follows:



 

 

-6-

 


--------------------------------------------------------------------------------



 

 

ARTICLE I

 

DEFINITIONS

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

1933 Act: The Securities Act of 1933, as amended.

Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
servicing practices of prudent mortgage lending institutions which service
mortgage loans of the same type as such Mortgage Loan in the jurisdiction where
the related Mortgaged Property is located.

Accrual Period: For any interest bearing Class of Certificates, other than the
LIBOR Certificates, and any Distribution Date, the calendar month immediately
preceding such Distribution Date and with respect to the LIBOR Certificates, the
period beginning on the immediately preceding Distribution Date (or the Closing
Date, in the case of the first Accrual Period) and ending on the day immediately
preceding such Distribution Date.

Advance: With respect to any Non-Designated Mortgage Loan and any Distribution
Date, any payment required to be made by a Servicer or the Master Servicer, as
applicable, with respect to such Distribution Date pursuant to Section 5.01.

With respect to any Countrywide Serviced Mortgage Loan and any Distribution
Date, the payment required to be made by (i) Countrywide with respect to the
Remittance Date (as defined in the Countrywide Underlying Servicing Agreement)
in the month of such Distribution Date pursuant to Subsection 11.19 of Exhibit 9
of the Countrywide Underlying Servicing Agreement or (ii) the Master Servicer
with respect to such Distribution Date pursuant to Section 3.22(b) of this
Agreement.

Adverse REMIC Event: As defined in Section 2.07(f).

Adjustment Date: With respect to each Mortgage Loan, each adjustment date on
which the Mortgage Rate thereon changes pursuant to the related Mortgage Note.
The first Adjustment Date following the Cut-off Date as to each such Mortgage
Loan is set forth in the Mortgage Loan Schedule.

Aggregate Groups 1-4 Collateral Balance: With respect to any date of
determination, will be equal to the sum of the Aggregate Loan Group Balances for
Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4 as of such date of
determination.

Aggregate Loan Group Balance: With respect to any Loan Group and as of any date
of determination, will be equal to the aggregate Stated Principal Balance of the
Mortgage Loans in such Loan Group as of the first day of the month of such date
of determination, plus, with respect to Loan Group 5, the amount on deposit in
the Prefunding Account as of the first day of such month.

Aggregate Subsequent Transfer Amount: With respect to any Subsequent Transfer
Date, the aggregate Stated Principal Balances as of the applicable Cut-off Date
of the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date, as
listed on the revised Mortgage Loan Schedule delivered pursuant to Section
2.01(e); provided, however, that such amount shall not exceed the amount on
deposit in the Prefunding Account.

 

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

Agreement: This Pooling and Servicing Agreement and all amendments or
supplements hereto.

Ancillary Income: All income derived from the Non-Designated Mortgage Loans,
other than Servicing Fees and Master Servicing Fees, including but not limited
to, late charges, fees received with respect to checks or bank drafts returned
by the related bank for non-sufficient funds, assumption fees, optional
insurance administrative fees and all other incidental fees and charges.
Ancillary Income does not include any Assigned Prepayment Premiums.

Applied Loss Amount: With respect to any Distribution Date, with respect to the
Group 5 Certificates, the excess, if any, of (i) the aggregate Class Principal
Balances of the Group 5 Certificates (other than the related Notional Amount
Certificates), after giving effect to all Realized Losses with respect to the
Mortgage Loans in Loan Group 5 during the Collection Period for such
Distribution Date and payments of principal on such Distribution Date over
(ii) the Aggregate Loan Group Balance for Loan Group 5 for such Distribution
Date.

Appraised Value: The appraised value of the Mortgaged Property based upon the
appraisal made for the originator at the time of the origination of the related
Mortgage Loan or the sales price of the Mortgaged Property at the time of such
origination, whichever is less, or (i) with respect to any Mortgage Loan that
represents a refinancing other than a Streamlined Mortgage Loan, the lower of
the appraised value at origination or the appraised value of the Mortgaged
Property based upon the appraisal made at the time of such refinancing and
(ii) with respect to any Streamlined Mortgage Loan, the appraised value of the
Mortgaged Property based upon the appraisal made in connection with the
origination of the mortgage loan being refinanced.

Assigned Prepayment Premium: Any Prepayment Premium on a Wells Fargo Serviced
Mortgage Loan, any Prepayment Premium on a SPS Serviced Mortgage Loan and any
other Prepayment Premium on deposit in the Certificate Account.

Assignment and Assumption Agreement: That certain assignment and assumption
agreement dated as of November 1, 2005, by and between DLJ Mortgage Capital,
Inc., as assignor, and the Depositor, as assignee, relating to the Mortgage
Loans.

Assignment of Proprietary Lease: With respect to a Cooperative Loan, the
assignment or mortgage of the related Proprietary Lease from the Mortgagor to
the originator of the Cooperative Loan.

Available Distribution Amount: With respect to any Distribution Date and each of
Group 1, Group 2, Group 3 and Group 4 the sum of:

(i)            all amounts in respect of Scheduled Payments (net of the related
Expense Fees) due on the related Due Date and received prior to the related
Determination Date on the related Mortgage Loans, together with any Advances in
respect thereof;

(ii)          all Insurance Proceeds (to the extent not applied to the
restoration of the Mortgaged Property or released to the Mortgagor in accordance
with the applicable Servicer’s Accepted Servicing Standards), all Liquidation
Proceeds received during the calendar month preceding the month of that
Distribution Date on the related Mortgage Loans, in each case net of
unreimbursed Liquidation Expenses incurred with respect to such Mortgage Loans;

(iii)         all Principal Prepayments received during the related Prepayment
Period on the related Mortgage Loans, excluding Prepayment Premiums;

 

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

(iv)         amounts received with respect to such Distribution Date as the
Substitution Adjustment Amount or Purchase Price in respect of a Mortgage Loan
in the related Loan Group repurchased by the Seller, purchased by a Holder of a
Subordinate Certificate pursuant to Section 3.11(f) or purchased by the Special
Servicer pursuant to Section 3.11(g) as of such Distribution Date;

(v)           any amounts payable as Compensating Interest Payments by a
Servicer with respect to the related Mortgage Loans on such Distribution Date;

(vi)           all Recoveries, if any; and

(vii)        the portion of the Mortgage Loan Purchase Price related to such
Loan Group paid in connection with an Optional Termination up to the amount of
the Par Value for such Loan Group;

in the case of clauses (i) through (iv) above reduced by amounts in
reimbursement for Advances previously made and other amounts as to which the
Trustee, the Trust Administrator, a Servicer or the Master Servicer is entitled
to be reimbursed pursuant to Section 3.08 in respect of the related Mortgage
Loans or otherwise.

Back-Up Servicer: Wells Fargo Bank, National Association, acting in its capacity
as back-up servicer for the SPS Serviced Loans hereunder, or its successors in
interest, as applicable.

Bankruptcy Code: The United States Bankruptcy Code, as amended from time to time
(11 U.S.C. §§ 101 et seq.).

Bankruptcy Coverage Termination Date: The point in time at which the Bankruptcy
Loss Coverage Amount has been reduced to zero.

Bankruptcy Loss: With respect to any Loan Group, Realized Losses on the Mortgage
Loans in that Loan Group incurred as a result of a Deficient Valuation or Debt
Service Reduction.

Bankruptcy Loss Coverage Amount: As of any Determination Date, the Bankruptcy
Loss Coverage Amount shall equal the Initial Bankruptcy Loss Coverage Amount as
reduced by (i) the aggregate amount of Bankruptcy Losses allocated to the
Class C-B Certificates since the Cut-off Date and (ii) any permissible
reductions in the Bankruptcy Loss Coverage Amount as evidenced by a letter of
each Rating Agency to the Trust Administrator to the effect that any such
reduction will not result in a downgrading, or otherwise adversely affect, of
the then current ratings assigned to such Classes of Certificates rated by it.

Basis Risk Shortfall: For any Class of LIBOR Certificates and any Distribution
Date, the sum of (i) the excess, if any, of (a) the related Current Interest
calculated on the basis of the least of (x) the applicable Certificate Index
plus the applicable Certificate Margin, (y) the Maximum Interest Rate and (z)
11.00% over (b) the related Current Interest for the applicable Distribution
Date, (ii) any amount described in clause (i) remaining unpaid from prior
Distribution Dates, and (iii) interest on the amount in clause (ii) for the
related Accrual Period calculated at a per annum rate equal to the least of
(x) the applicable Certificate Index plus the applicable Certificate Margin,
(y) the applicable Maximum Interest Rate and (z) 11.00%.

Beneficial Holder: A Person holding a beneficial interest in any Certificate
through a Participant or an Indirect Participant or a Person holding a
beneficial interest in any Definitive Certificate.

 

 

 

-9-

 


--------------------------------------------------------------------------------



 

 

Book-Entry Certificates: As set forth in the Preliminary Statement.

Book-Entry Form: Any Certificate held through the facilities of the Depository.

Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which banking institutions in New York or the state in which the office of the
Master Servicer or any Servicer or the Corporate Trust Office of the Trustee or
Trust Administrator are located are authorized or obligated by law or executive
order to be closed.

Capitalized Interest Account: The separate Eligible Account designated as such
and created and maintained by the Trust Administrator pursuant to
Section 3.05(h) hereof. The Capitalized Interest Account shall be treated as an
“outside reserve fund” under applicable Treasury regulations and shall not be
part of any REMIC. Except as provided in Section 3.05(h) hereof, any investment
earnings on the Capitalized Interest Account shall be treated as owned by the
Depositor and will be taxable to the Depositor.

Capitalized Interest Deposit: $291,162.04.

Capitalized Interest Distribution: With respect to the December 2005,
January 2006 and February 2006 Distribution Dates, an amount equal to 30 days of
interest (based on a 360-day year) on the aggregate amount on deposit in the
Prefunding Account at the end of the related Collection Period accruing at a per
annum rate equal to the weighted average of the Net Mortgage Rates of the
Mortgage Loans in Loan Group 5 as of the first day of the related Collection
Period. If REMIC II is unable to pay the REMIC II Interests in respect of
Group 5 their stated pass-through rates due to an insufficiency in the
Capitalized Interest Distribution, the Depositor will contribute any amounts to
REMIC II necessary to pay the REMIC II Interests their stated pass-through
rates.

Capitalized Interest Release Amount: With respect to each of the December 2005,
January 2006 and February 2006 Distribution Dates, an amount equal to the excess
of (a) the amount remaining on deposit in the Capitalized Interest Account on
such Distribution after distribution of the Capitalized Interest Distribution
for such Distribution Date, over (b) the Capitalized Interest Requirement for
such Distribution Date.

Capitalized Interest Requirement: With respect to the December 2005 Distribution
Date, an amount equal to 60 days of interest (based on a 360-day year) accruing
at the Capitalized Interest Requirement Rate for such Distribution Date on the
aggregate amount on deposit in the Prefunding Account at the end of the related
Collection Period and with respect to the January 2006 Distribution Date, an
amount equal to 30 days of interest (based on a 360-day year) accruing at the
Capitalized Interest Requirement Rate for such Distribution Date on the
aggregate amount on deposit in the Prefunding Account at the end of the related
Collection Period. With respect to the February 2006 Distribution Date and any
Distribution Date thereafter, zero.

Capitalized Interest Requirement Rate: With respect to the December 2005 and
January 2006 Distribution Dates, a per annum rate equal to the sum of (i) the
Certificate Index for such Distribution Date, (ii) the weighted average of the
Certificate Margins of the LIBOR Certificates for such Distribution Date, (iii)
the weighted average of the Expense Fee Rates of the Mortgage Loans in Loan
Group 5 for such Distribution Date and (iv) with respect to the December 2005
Distribution Date, 0.35% and with respect to the January 2006 Distribution Date,
0.70%.

Carryforward Interest: For any Class of LIBOR Certificates and any Distribution
Date, the sum of (1) the amount, if any, by which (x) the sum of (A) Current
Interest for such Class for the

 

 

-10-

 


--------------------------------------------------------------------------------



 

immediately preceding Distribution Date and (B) any unpaid Carryforward Interest
for such Class from previous Distribution Dates exceeds (y) the amount paid in
respect of interest on such Class on such immediately preceding Distribution
Date, and (2) interest on such amount for the related Accrual Period at the
applicable Pass-Through Rate.

Cash Remittance Date: With respect to any Distribution Date and (A) SPS, the
7th calendar day preceding such Distribution Date, or if such 7th calendar day
is not a Business Day, the Business Day immediately preceding such 7th calendar
day and (B) Wells Fargo and the Designated Servicers, the 18th calendar day of
the month in which the Distribution Date occurs, or if such 18th calendar day is
not a Business Day, the Business Day immediately following such 18th calendar
day.

Certificate: Any Certificates executed and authenticated by the Trust
Administrator on behalf of the Trustee for the benefit of the Certificateholders
in substantially the form or forms attached as Exhibits A through G hereto.

Certificate Account: The separate Eligible Account created and maintained with
the Trust Administrator, or any other bank or trust company acceptable to the
Rating Agencies which is incorporated under the laws of the United States or any
state thereof pursuant to Section 3.05, which account shall bear a designation
clearly indicating that the funds deposited therein are held in trust for the
benefit of the Trust Administrator, as agent for the Trustee, on behalf of the
Certificateholders or any other account serving a similar function acceptable to
the Rating Agencies. Funds in the Certificate Account may (i) be held uninvested
without liability for interest or compensation thereon or (ii) be invested at
the direction of the Trust Administrator in Eligible Investments and
reinvestment earnings thereon (net of investment losses) shall be paid to the
Trust Administrator. Funds deposited in the Certificate Account (exclusive of
the amounts permitted to be withdrawn pursuant to Section 3.08(b)) shall be held
in trust for the Certificateholders.

Certificate Balance: With respect to any Certificate at any date, the maximum
dollar amount of principal to which the Holder thereof is then entitled
hereunder, such amount being equal to the Denomination thereof (i) minus all
distributions of principal and allocations of Realized Losses, including Excess
Losses or Applied Loss Amounts, as applicable, previously made or allocated with
respect thereto and, in the case of the Class 5-A-2 Certificates and any
Subordinate Certificates, reduced by any such amounts allocated to such Class on
prior Distribution Dates pursuant to Section 4.02 and (ii) plus the amount of
any increase to the Certificate Balance of such Certificate pursuant to
Section 4.03.

With respect to each Class 5-X Certificate, on any date of determination, an
amount equal to the Percentage Interest evidenced by such Certificate multiplied
by an amount equal to (i) the excess, if any, of (A) the Aggregate Loan Group
Balance for Loan Group 5 as of such date of determination, over (B) the then
aggregate Class Principal Balance of the Group 5 Senior Certificates and Class M
Certificates then outstanding, which represents the sum of (i) the initial
principal balance of the REMIC III Regular Interest 5-X-PO, as reduced by
Realized Losses allocated thereto and payments deemed made thereon, and
(ii) accrued and unpaid interest on the REMIC III Regular Interest 5-X-IO, as
reduced by Realized Losses allocated thereto.

Certificate Group: Any of Certificate Group 1, Certificate Group 2, Certificate
Group 3, Certificate Group 4 or Certificate Group 5, as applicable.

Certificate Group 1: Any of the Certificates with a Class designation beginning
with “1” and relating to Loan Group 1.

 

 

 

-11-

 


--------------------------------------------------------------------------------



 

 

Certificate Group 2: Any of the Certificates with a Class designation beginning
with “2” and relating to Loan Group 2.

Certificate Group 3: Any of the Certificates with a Class designation beginning
with “3” and relating to Loan Group 3.

Certificate Group 4: Any of the Certificates with a Class designation beginning
with “4” and relating to Loan Group 4.

Certificate Group 5: Any of the Certificates with a Class designation beginning
with “5” and relating to Loan Group 5.

Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register.

Certificate Index: With respect to each Distribution Date and the LIBOR
Certificates, the rate for one month United States dollar deposits quoted on
Telerate Page 3750 as of 11:00 A.M., London time, on the related Interest
Determination Date relating to each Class of LIBOR Certificates. If such rate
does not appear on such page (or such other page as may replace that page on
that service, or if such service is no longer offered, such other service for
displaying one month LIBOR or comparable rates as may be reasonably selected by
the Trust Administrator after consultation with DLJMC), the rate will be the
related Reference Bank Rate. If no such quotations can be obtained and no
related Reference Bank Rate is available, the Certificate Index with respect to
the LIBOR Certificates will be the Certificate Index applicable to such
Certificates on the preceding Distribution Date.

On the Interest Determination Date immediately preceding each Distribution Date,
the Trust Administrator shall determine each Certificate Index for the Accrual
Period commencing on such Distribution Date and inform the Master Servicer and
each Servicer of such rate.

Certificate Margin: As to each Class of LIBOR Certificates, the applicable
amount set forth below:

 

Certificate Margin

Class

(1)

(2)

5-A-1

 

 

5-A-2

 

 

5-M-1

 

 

5-M-2

 

 

5-M-3

 

 

5-M-4

 

 

5-M-5

 

 

___________

 

(1)

On and prior to the first Distribution Date on which the Optional Termination
for Loan Group 5 may occur.

 

(2)

After the first Distribution Date on which the Optional Termination for Loan
Group 5 may occur.

Certificate Register: The register maintained pursuant to
Section 6.02(a) hereof.

Class: All Certificates bearing the same class designation as set forth in the
Preliminary Statement.

 

 

 

-12-

 


--------------------------------------------------------------------------------



 

 

Class 5-M-1 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of
(i) the aggregate Class Principal Balance of the Group 5 Senior Certificates,
after giving effect to payments on such Distribution Date and (ii) the Class
Principal Balance of the Class 5-M-1 Certificates immediately prior to such
Distribution Date exceeds (y) the lesser of (A) the product of (i) 89.20% and
(ii) the Aggregate Loan Group Balance for Loan Group 5 for such Distribution
Date and (B) the amount, if any, by which (i) the Aggregate Loan Group Balance
for Loan Group 5 for such Distribution Date exceeds (ii) 0.50% of the Aggregate
Loan Group Balance for Loan Group 5 as of the Initial Cut-off Date.

Class 5-M-2 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of
(i) the aggregate Class Principal Balance of the Group 5 Senior Certificates and
Class 5-M-1 Certificates, in each case, after giving effect to payments on such
Distribution Date and (ii) the Class Principal Balance of the Class 5-M-2
Certificates immediately prior to such Distribution Date exceeds (y) the lesser
of (A) the product of (i) 93.60% and (ii) the Aggregate Loan Group Balance for
Loan Group 5 for such Distribution Date and (B) the amount, if any, by which
(i) the Aggregate Loan Group Balance for Loan Group 5 for such Distribution Date
exceeds (ii) 0.50% of the Aggregate Loan Group Balance for Loan Group 5 as of
the Initial Cut-off Date.

Class 5-M-3 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of
(i) the aggregate Class Principal Balance of the Group 5 Senior Certificates,
Class 5-M-1 and Class 5-M-2 Certificates, in each case, after giving effect to
payments on such Distribution Date and (ii) the Class Principal Balance of the
Class 5-M-3 Certificates immediately prior to such Distribution Date exceeds
(y) the lesser of (A) the product of (i) 96.59% and (ii) the Aggregate Loan
Group Balance for Loan Group 5 for such Distribution Date and (B) the amount, if
any, by which (i) the Aggregate Loan Group Balance for Loan Group 5 for such
Distribution Date exceeds (ii) 0.50% of the Aggregate Loan Group Balance for
Loan Group 5 as of the Initial Cut-off Date.

Class 5-M-4 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of
(i) the aggregate Class Principal Balance of the Group 5 Senior Certificates,
Class 5-M-1, Class 5-M-2 and Class 5-M-3 Certificates, in each case, after
giving effect to payments on such Distribution Date and (ii) the Class Principal
Balance of the Class 5-M-4 Certificates immediately prior to such Distribution
Date exceeds (y) the lesser of (A) the product of (i) 97.60% and (ii) the
Aggregate Loan Group Balance for Loan Group 5 for such Distribution Date and (B)
the amount, if any, by which (i) the Aggregate Loan Group Balance for Loan
Group 5 for such Distribution Date exceeds (ii) 0.50% of the Aggregate Loan
Group Balance for Loan Group 5 as of the Initial Cut-off Date.

Class 5-M-5 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of
(i) the aggregate Class Principal Balance of the Group 5 Senior Certificates,
Class 5-M-1, Class 5-M-2, Class 5-M-3 and Class 5-M-4 Certificates, in each
case, after giving effect to payments on such Distribution Date and (ii) the
Class Principal Balance of the Class 5-M-5 Certificates immediately prior to
such Distribution Date exceeds (y) the lesser of (A) the product of (i) 98.60%
and (ii) the Aggregate Loan Group Balance for Loan Group 5 for such Distribution
Date and (B) the amount, if any, by which (i) the Aggregate Loan Group Balance
for Loan Group 5 for such Distribution Date exceeds (ii) 0.50% of the Aggregate
Loan Group Balance for Loan Group 5 as of the Initial Cut-off Date.

 

 

 

-13-

 


--------------------------------------------------------------------------------



 

 

Class 5-X Distributable Amount: With respect to any Distribution Date and the
Class 5-X Certificates, to the extent of any Monthly Excess Cashflow remaining
on such Distribution Date after the distribution of amounts pursuant to
Section 4.01(II)(d)(i)-(xi), the sum of (a) the amount of interest accrued
during the related Accrual Period on the Class 5-X Certificates (as described in
the Preliminary Statement) and (b) the Overcollateralization Release Amount, if
any, for such Distribution Date.

Class 5-X Notional Amount: With respect to the Class 5-X Certificates or
REMIC III Regular Interest 5-X-IO and any Distribution Date, the aggregate of
the Uncertificated Principal Balances of the REMIC II Regular Interests LT1,
LT2, LT3 and LT4 immediately prior to such Distribution Date, (which for
clarification is equal to the Aggregate Loan Group Balance for Loan Group 5 as
of the first day of the related Collection Period (excluding any such Mortgage
Loans that were subject to a Payoff, the principal of which was distributed on
the Distribution Date preceding the current Distribution Date)).

Class A Certificates: As set forth in the Preliminary Statement.

Class C-B Certificates: As set forth in the Preliminary Statement.

Class C-B Credit Support Depletion Date: The first Distribution Date on which
the aggregate Class Principal Balance of the Class C-B Certificates has been or
will be reduced to zero.

Class C-B Percentage: With respect to any Distribution Date, the aggregate Class
Principal Balance of the Class C-B Certificates immediately prior to such
Distribution Date divided by the Aggregate Groups 1-4 Collateral Balance as of
the first day of the related Collection Period (excluding any such Mortgage
Loans that were subject to a Payoff, the principal of which was distributed on
the Distribution Date preceding the current Distribution Date).

Class Interest Shortfall: With respect to any Distribution Date and Class of
Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates, the amount by
which the amount described in clause (i) of the definition of Interest
Distribution Amount for such Class, exceeds the amount of interest actually
distributed on such Class on such Distribution Date.

Class M Certificates: The Class 5-M-1, Class 5-M-2, Class 5-M-3, Class 5-M-4 and
Class 5-M-5 Certificates.

Class Notional Amount: The Class 5-X Notional Amount.

Class Principal Balance: With respect to any Class and as to any date of
determination, the aggregate of the Certificate Balances of all Certificates of
such Class as of such date.

Class Unpaid Interest Amounts: With respect to any Distribution Date and
Class of interest bearing Group 1, Group 2, Group 3, Group 4 and Class C-B
Certificates, the amount by which the aggregate Class Interest Shortfalls for
such Class on prior Distribution Dates exceeds the amount distributed on such
Class on prior Distribution Dates pursuant to clause (ii) of the definition of
Interest Distribution Amount.

Class Y Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Y Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix A.

 

-14-

 


--------------------------------------------------------------------------------



Class Y Regular Interests: The Class Y-1, Class Y-2, Class Y-3 and Class Y-4
Regular Interests.

Class Y-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-1 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-1 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-2 Regular
Interest on such Distribution Date.

Class Y-2 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-2 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-3 Regular
Interest on such Distribution Date.

Class Y-3 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-3 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-4 Regular
Interest on such Distribution Date.

Class Y-4 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-4 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Z Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, which shall be in each case the excess of (A)
the sum of (x) the excess of the REMIC I Available Distribution Amount for the
related Group (i.e. the “related Group” for the Class Z-1 Regular Interest is
the Group 1 Loans, the “related Group” for the Class Z-2 Regular Interest is the
Group 2 Loans, the “related Group” for the Class Z-3 Regular Interest is the
Group 3 Loans and the “related Group” for the Class Z-4 Regular Interest is the
Group 4 Loans) exclusive of any Recoveries included therein over the amounts
thereof

 

 

 

-15-

 

 

 

 


--------------------------------------------------------------------------------



distributable (i) in respect of interest on such Class Z Regular Interest and
the related Class Y Regular Interest and (ii) in the case of the Group 1 Loans,
to the Class AR-L Certificates and (y) the amount of Realized Losses allocable
to principal for the related Group over (B) the Class Y Principal Reduction
Amount for the related Group.

Class Z Regular Interests: The Class Z-1, Class Z-2, Class Z-3 and Class Z-4
Regular Interests.

Class Z-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-1 Regular
Interest on such Distribution Date.

Class Z-1 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-1 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-2 Regular
Interest on such Distribution Date.

Class Z-2 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-2 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-3 Regular
Interest on such Distribution Date .

Class Z-3 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-3 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-4 Regular
Interest on such Distribution Date.

Class Z-4 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-4 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Securities Exchange Act of 1934, as amended, which initially
shall be DTC, the nominee of which is Cede & Co., as the registered Holder of
the Book Entry Certificates. The Clearing

 

 

-16-

 


--------------------------------------------------------------------------------



 

Agency shall at all times be a “clearing corporation” as defined in Section 8
102(a)(5) of the Uniform Commercial Code of the State of New York.

Closing Date: November 30, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Collection Account: The accounts established and maintained by a Servicer in
accordance with Section 3.05.

Collection Period: With respect to each Distribution Date, the period commencing
on the second day of the month preceding the month of the Distribution Date and
ending on the first day of the month of the Distribution Date.

Commencement of Foreclosure: The first official action required under local law
to commence foreclosure proceedings or to schedule a trustee’s sale under a deed
of trust, including: (i) in the case of a mortgage, any filing or service of
process necessary to commence an action to foreclose; or (ii) in the case of a
deed of trust, the posting, publishing, filing or delivery of a notice of sale.

Compensating Interest Payment: For any Distribution Date and the SPS Serviced
Mortgage Loans, the lesser of (i) the aggregate Servicing Fee payable to SPS in
respect of the SPS Serviced Mortgage Loans for such Distribution Date and
(ii) the aggregate Prepayment Interest Shortfall allocable to Payoffs and
Curtailments with respect to the SPS Serviced Mortgage Loans.

For any Distribution Date and the Wells Fargo Serviced Mortgage Loans, the
lesser of (i) the aggregate Servicing Fee payable to Wells Fargo in respect of
the Wells Fargo Serviced Mortgage Loans for such Distribution Date and (ii) the
aggregate Prepayment Interest Shortfall allocable to Payoffs and Curtailments
with respect to the Wells Fargo Serviced Mortgage Loans.

For any Distribution Date and the Master Servicer, the Compensating Interest
Payment shall be equal to:

(a)           with respect to the SPS Serviced Mortgage Loans, the excess of
(i) the Compensating Interest Payment required to be remitted by SPS for such
Distribution Date over (ii) the Compensating Interest Payment actually remitted
by SPS for such Distribution Date;

(b)           with respect to the Wells Fargo Serviced Mortgage Loans, the
excess of (i) the Compensating Interest Payment required to be remitted by Wells
Fargo for such Distribution Date over (ii) the Compensating Interest Payment
actually remitted by Wells Fargo for such Distribution Date; and

(c)           with respect to the Countrywide Serviced Mortgage Loans, the
excess of (i) the Prepayment Interest Shortfall Amount (as defined in the
Countrywide Servicing Agreement) required to be remitted by Countrywide on the
Remittance Date (as defined in the Countrywide Servicing Agreement) in the month
of such Distribution Date over (ii) the amount of Prepayment Interest Shortfall
Amount (as defined in the Countrywide Servicing Agreement) actually remitted by
Countrywide on the Remittance Date (as defined in the Countrywide Servicing
Agreement) in the month of such Distribution Date.

 

 

 

-17-

 


--------------------------------------------------------------------------------



 

 

Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Property
and grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

Cooperative Lien Search: A search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Cooperative
Corporation and (ii) the seller of the Cooperative Unit, (b) filings of
Financing Statements and (c) the deed of the Cooperative Property into the
Cooperative Corporation.

Cooperative Loan: A Mortgage Loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

Cooperative Property: With respect to any Cooperative Loan, all real property
and improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.

Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by stock certificates.

Cooperative Unit: With respect to any Cooperative Loan, a specific unit in a
Cooperative Property.

Corporate Trust Office: With respect to the Trustee, the designated office of
the Trustee at which at any particular time its corporate trust business with
respect to this Agreement shall be administered, which office at the date of the
execution of this Agreement is located at 60 Livingston Avenue, St. Paul,
Minnesota 55107, Attention: Corporate Trust—Structured Finance. With respect to
the Trust Administrator, the designated office of the Trust Administrator at
which at any particular time its corporate trust business with respect to this
Agreement shall be administered, which office at the date of the execution of
this Agreement is located at 9062 Old Annapolis Road, Columbia, MD 21045,
Attention: CSFB ARMT 2005-12, except for purposes of Section 6.06 and
certificate transfer purposes, such term shall mean the office or agency of the
Trust Administrator located at Wells Fargo Bank, N.A., 6th Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: CSFB ARMT 2005-12.

Countrywide: Countrywide Home Loans Servicing LP, and its successors and
assigns.

Countrywide Serviced Mortgage Loans: The Mortgage Loans identified as such on
the Mortgage Loan Schedule, for which Countrywide is the applicable Designated
Servicer.

Countrywide Reconstituted Servicing Agreement: That certain Reconstituted
Servicing Agreement dated as of November 1, 2005 among DLJMC, Countrywide and
the Master Servicer, and acknowledged by the Trustee and the Trust
Administrator.

Countrywide Underlying Servicing Agreement: The “Servicing Agreement” referred
to in the Countrywide Reconstituted Servicing Agreement.

Current Interest: For any Class of Group 5 Certificates, other than the
Class 5-X Certificates, and Distribution Date, the amount of interest accruing
at the applicable Pass-Through Rate on the related Class Principal Balance of
such Class during the related Accrual Period; provided, that as to each Class of
Group 5 Certificates the Current Interest shall be reduced by a pro rata portion
of any Interest Shortfalls to the extent not covered by Monthly Excess Interest.

 

 

 

-18-

 


--------------------------------------------------------------------------------



 

 

Curtailment: Any payment of principal on a Mortgage Loan, made by or on behalf
of the related Mortgagor, other than a Scheduled Payment, a prepaid Scheduled
Payment or a Payoff, which is applied to reduce the outstanding Stated Principal
Balance of the Mortgage Loan.

Custodial Agreement: An agreement, dated as of the date hereof, among a
custodian, the Trustee and the Trust Administrator, pursuant to which such
custodian agrees to hold any of the documents or instruments referred to in
Section 2.01 of this Agreement as agent for the Trustee. As of the date hereof,
the Custodian shall act pursuant to the LaSalle Custodial Agreement.

Custodian: A custodian which is appointed pursuant to a Custodial Agreement. Any
Custodian so appointed shall act as agent on behalf of the Trustee, and shall be
compensated by the Trust Administrator or as otherwise specified therein.
Initially, LaSalle shall serve as Custodian for all of the Mortgage Loans.

Cut-off Date: For any Initial Mortgage Loan, the Initial Cut-off Date. For any
Subsequent Mortgage Loan, the applicable Subsequent Cut-off Date.

Cut-off Date Principal Balance: With respect to any Mortgage Loan, the Stated
Principal Balance thereof as of the close of business on the Cut-off Date.

Data Remittance Date: With respect to any Distribution Date and each Servicer,
the 10th calendar day of the month in which such Distribution Date occurs, or if
such 10th day is not a Business Day, the Business Day immediately following such
10th day .

DBRS: Dominion Bond Rating Service, Inc. or any successor thereto.

Debt Service Reduction: With respect to a Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3 or Loan Group 4, a reduction by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment
for such Mortgage Loan which became final and non appealable, except such a
reduction resulting from a Deficient Valuation or any reduction that results in
a permanent forgiveness of principal.

Debt Service Reduction Mortgage Loan: Any Mortgage Loan that became the subject
of a Debt Service Reduction.

Deficient Valuation: With respect to any Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3 or Loan Group 4, a valuation by a court of competent
jurisdiction of the Mortgaged Property in an amount less than the then
outstanding indebtedness under the Mortgage Loan, or that results in a permanent
forgiveness of principal, which valuation in either case results from a
proceeding under the Bankruptcy Code.

Deferred Amount: For any Class of Group 5 Subordinate Certificates (other than
the Class 5-X Certificates) and Class 5-A-2 Certificates and Distribution Date,
will equal the amount by which (x) the aggregate of the Applied Loss Amounts
previously applied in reduction of the Class Principal Balance thereof exceeds
(y) the sum of (i) the aggregate of amounts previously paid in reimbursement
thereof and (ii) amounts added to the Class Principal Balances thereof pursuant
to Section 4.03(a)(ii) on all prior Distribution Dates, including such
Distribution Date.

Definitive Certificate: As defined in Section 6.07.

Deleted Mortgage Loan: As defined in Section 2.03.

 

 

 

-19-

 


--------------------------------------------------------------------------------



 

 

Delinquency Rate: With respect to any Distribution Date, the fraction, expressed
as a percentage, the numerator of which is the aggregate outstanding principal
balance of all Mortgage Loans in Loan Group 5 60 or more days delinquent
(including all foreclosures and REO Properties) as of the close of business on
the last day of such month, and the denominator of which is the Aggregate Loan
Group Balance for Loan Group 5 as of the close of business on the last day of
such month.

Denomination: With respect to each Certificate, the amount set forth on the face
thereof as the “Initial Certificate Balance of this Certificate” or the “Initial
Notional Amount of this Certificate” or, if neither of the foregoing, the
Percentage Interest appearing on the face thereof.

Deposit Amount: As defined in Section 4.10(e) or Section 4.11(e) herein, as
applicable.

Depositor: Credit Suisse First Boston Mortgage Acceptance Corp., a Delaware
corporation, or its successor in interest.

Depository Agreement: The Letter of Representation dated as of the Closing Date
by and among DTC, the Depositor and the Trust Administrator for the benefit of
the Trustee.

Designated Mortgage Loans: The Countrywide Serviced Mortgage Loans, unless any
such Mortgage Loan is no longer serviced by Countrywide under the Countrywide
Servicing Agreement.

Designated Servicer: Countrywide.

Designated Servicing Agreement: The Countrywide Reconstituted Servicing
Agreement.

Determination Date: With respect to each Distribution Date and (i) each Servicer
(other than Wells Fargo), the 10th day of the calendar month in which such
Distribution Date occurs or, if such 10th day is not a Business Day, the
Business Day immediately succeeding such Business Day and (ii) Wells Fargo, the
Business Day immediately preceding the related Cash Remittance Date.

Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, which includes any of the
following: (i) the United States, any State or political subdivision thereof,
any possession of the United States, or any agency or instrumentality of any of
the foregoing (other than an instrumentality which is a corporation if all of
its activities are subject to tax and, except for the FHLMC, a majority of its
board of directors is not selected by such governmental unit), (ii) a foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code, (v) an
“electing large partnership” within the meaning of Section 775 of the Code, and
(vi) any other Person so designated by the Trust Administrator based upon an
Opinion of Counsel that the holding of an Ownership Interest in a Residual
Certificate by such Person may cause the REMIC or any Person having an Ownership
Interest in any Class of Certificates (other than such Person) to incur a
liability for any federal tax imposed under the Code that would not otherwise be
imposed but for the Transfer of an Ownership Interest in a Residual Certificate
to such Person. The terms “United States,” “State” and “international
organization” shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

Distribution Date: The 25th day of any month, or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing
in December 2005.

 

 

 

-20-

 


--------------------------------------------------------------------------------



 

 

DLJMC: DLJ Mortgage Capital, Inc., a Delaware corporation, and its successors
and assigns.

DTC: The Depository Trust Company.

Due Date: With respect to each Mortgage Loan and any Distribution Date, the date
on which Scheduled Payments on such Mortgage Loan are due which is either the
first day of the month of such Distribution Date, or if Scheduled Payments on
such Mortgage Loan are due on a day other than the first day of the month, the
date in the calendar month immediately preceding the Distribution Date on which
such Scheduled Payments are due, exclusive of any days of grace.

Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company acceptable to the Rating
Agencies or (ii) an account or accounts the deposits in which are insured by the
FDIC to the limits established by such corporation, provided that any such
deposits not so insured shall be maintained in an account at a depository
institution or trust company whose commercial paper or other short term debt
obligations (or, in the case of a depository institution or trust company which
is the principal subsidiary of a holding company, the commercial paper or other
short term debt obligations of such holding company) have been rated by each
Rating Agency in its highest short term rating category, or (iii) a segregated
trust account or accounts (which shall be a “special deposit account”)
maintained with the Trustee, the Trust Administrator or any other federal or
state chartered depository institution or trust company, acting in its fiduciary
capacity, in a manner acceptable to the Trustee, the Trust Administrator and the
Rating Agencies. Eligible Accounts may bear interest.

Eligible Institution: An institution having the highest short term debt rating,
and one of the two highest long term debt ratings of the Rating Agencies or the
approval of the Rating Agencies.

Eligible Investments: Any one or more of the obligations and securities listed
below:

1.     direct obligations of, and obligations fully guaranteed by, the United
States of America, or any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America; or obligations fully guaranteed by, the United States
of America; the FHLMC, FNMA, the Federal Home Loan Banks or any agency or
instrumentality of the United States of America rated AA (or the equivalent) or
higher by the Rating Agencies;

2.     federal funds, demand and time deposits in, certificates of deposits of,
or bankers’ acceptances issued by, any depository institution or trust company
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as at the time of such investment or contractual
commitment providing for such investment the commercial paper or other short
term debt obligations of such depository institution or trust company (or, in
the case of a depository institution or trust company which is the principal
subsidiary of a holding company, the commercial paper or other short term debt
obligations of such holding company) are rated in one of two of the highest
ratings by each of the Rating Agencies, and the long term debt obligations of
such depository institution or trust company (or, in the case of a depository
institution or trust company which is the principal subsidiary of a holding
company, the long term debt obligations of such holding company) are rated in
one of two of the highest ratings, by each of the Rating Agencies;

 

 

 

-21-

 


--------------------------------------------------------------------------------



 

 

3.     repurchase obligations with a term not to exceed 30 days with respect to
any security described in clause (i) above and entered into with a depository
institution or trust company (acting as a principal) in the highest rated
category by the Rating Agencies; provided, however, that collateral transferred
pursuant to such repurchase obligation must be of the type described in clause
(i) above and must (A) be valued daily at current market price plus accrued
interest, (B) pursuant to such valuation, be equal, at all times, to 105% of the
cash transferred by the Trustee or the Trust Administrator in exchange for such
collateral, and (C) be delivered to the Trustee or the Trust Administrator or,
if the Trustee or the Trust Administrator, as applicable, is supplying the
collateral, an agent for the Trustee or the Trust Administrator, in such a
manner as to accomplish perfection of a security interest in the collateral by
possession of certificated securities;

4.     securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which has a long term unsecured debt rating in the highest
available rating category of each of the Rating Agencies at the time of such
investment;

5.     commercial paper having an original maturity of less than 365 days and
issued by an institution having a short term unsecured debt rating in the
highest available rating category of each of the Rating Agencies that rates such
securities, at the time of such investment;

6.     a guaranteed investment contract approved by each of the Rating Agencies
and issued by an insurance company or other corporation having a long term
unsecured debt rating in the highest available rating category of each of the
Rating Agencies at the time of such investment;

7.     money market funds (which may be 12b-1 funds as contemplated under the
rules promulgated by the Securities and Exchange Commission under the Investment
Company Act of 1940) having ratings in the highest available rating category of
Moody’s and rated “AAAm” or “AAAm-G” by S&P at the time of such investment (any
such money market funds which provide for demand withdrawals being conclusively
deemed to satisfy any maturity requirements for Eligible Investments set forth
herein) including money market funds of the Master Servicer, a Servicer, the
Trustee or the Trust Administrator and any such funds that are managed by the
Master Servicer, a Servicer, the Trustee or the Trust Administrator or their
respective Affiliates or for the Master Servicer, a Servicer, the Trustee or the
Trust Administrator or any Affiliate of such Person acts as advisor, as long as
such money market funds satisfy the criteria of this subparagraph 7; and

8.     such other investments the investment in which will not, as evidenced by
a letter from each of the Rating Agencies, result in the downgrading or
withdrawal of the Ratings of the Certificates;

provided, however, that no such instrument shall be an Eligible Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

 

 

-22-

 


--------------------------------------------------------------------------------



 

 

ERISA-Qualifying Underwriting: A best efforts or firm commitment underwriting or
private placement that meets the requirements (without regard to the ratings
requirements) of an Underwriter’s Exemption.

ERISA Restricted Certificate: As set forth in the Preliminary Statement.

Escrow Account: The separate account or accounts created and maintained by a
Servicer pursuant to Section 3.06.

Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, mortgage insurance premiums, fire and hazard insurance
premiums, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage, applicable law or any other related
document.

Event of Default: As defined in Section 8.01 hereof.

Excess Loss: The amount of any (i) Fraud Loss in excess of the Fraud Loss
Coverage Amount on a Mortgage Loan in Loan Group 1, Loan Group 2, Loan Group 3
or Loan Group 4 realized after the Fraud Loss Coverage Termination Date,
(ii) Special Hazard Loss in excess of the Special Hazard Loss Coverage Amount on
a Mortgage Loan in Loan Group 1, Loan Group 2, Loan Group 3 or Loan Group 4
realized after the Special Hazard Coverage Termination Date or (iii) Bankruptcy
Loss in excess of the Bankruptcy Loss Coverage Amount on a Mortgage Loan in Loan
Group 1, Loan Group 2, Loan Group 3 or Loan Group 4 realized after the
Bankruptcy Coverage Termination Date.

Expense Fee Rate: As to each Mortgage Loan, the sum of the related Servicing Fee
Rate, the Trust Administrator Fee Rate, if applicable, and the rate at which the
premium on a Lender Paid Mortgage Guaranty Insurance Policy is calculated, if
applicable.

Expense Fees: As to each Mortgage Loan and Distribution Date, the sum of the
related Servicing Fee, the Trust Administrator Fee, if applicable, and any
premium on any Lender Paid Mortgage Guaranty Insurance Policy, if applicable.

FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.

FHLMC: The Federal Home Loan Mortgage Corporation, a corporate instrumentality
of the United States created and existing under Title III of the Emergency Home
Finance Act of 1970, as amended, or any successor thereto.

Financing Statement: A financing statement, as applicable, filed pursuant to the
Uniform Commercial Code to perfect a security interest in the Cooperative Shares
and Pledge Instruments.

FNMA: The Federal National Mortgage Association, a federally chartered and
privately owned corporation organized and existing under the Federal National
Mortgage Association Charter Act, or any successor thereto.

Fraud Loan: A Liquidated Mortgage Loan in Loan Group 1, Loan Group 2, Loan
Group 3 or Loan Group 4 as to which a Fraud Loss has occurred.

Fraud Loss Coverage Amount: The aggregate amount of Fraud Losses that are
allocated solely to the Class C-B Certificates, as of the Closing Date,
$12,629,788, subject to reduction from time to time by the amount of Fraud
Losses allocated to the Class C-B Certificates. In addition, (a) on each

 

 

-23-

 


--------------------------------------------------------------------------------



 

anniversary prior to the fifth anniversary of the Cut-off Date, the Fraud Loss
Coverage Amount will be reduced to an amount equal to the lesser of (A) 1.00% of
the Aggregate Groups 1-4 Collateral Balance as of such date, and (B) the excess
of the Fraud Loss Coverage Amount as of the preceding anniversary of the Cut-off
Date over the cumulative amount of Fraud Losses on the Mortgage Loans in Loan
Group 1, Loan Group 2, Loan Group 3 and Loan Group 4 allocated to the Class C-B
Certificates since such preceding anniversary or the Cut-off Date, and (b) on
the fifth anniversary of the Cut-off Date, zero. The Fraud Loss Coverage Amount
may be reduced below the amount set forth above for any Distribution Date with
the consent of the Rating Agencies as evidenced by a letter of each Rating
Agency to the Trust Administrator to the effect that any such reduction will not
result in a downgrading of the current ratings assigned to such Classes of
Certificates rated by it.

Fraud Loss Coverage Termination Date: The point in time at which the applicable
Fraud Loss Coverage Amount has been reduced to zero.

Fraud Losses: Realized Losses on the Liquidated Mortgage Loans in Loan Group 1,
Loan Group 2, Loan Group 3 and Loan Group 4 as to which a loss is sustained by
reason of a default arising from fraud, dishonesty or misrepresentation in
connection with the related Mortgage Loan, including a loss by reason of the
denial of coverage under any related Mortgage Guaranty Insurance Policy because
of such fraud, dishonesty or misrepresentation.

Gross Margin: With respect to any Mortgage Loan, the fixed percentage amount set
forth in the related Mortgage Note and the Mortgage Loan Schedule that is added
to the Index on each Adjustment Date in accordance with the terms of the related
Mortgage Note to determine the new Mortgage Rate for such Mortgage Loan.

Group: When used with respect to the Mortgage Loans, any of Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, or with respect to the
Certificates, the Class or Classes of Certificates that relate to the
corresponding Group or Groups.

Group 1: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the Mortgage Loan Schedule as having been assigned
to Group 1 or with respect to the Certificates, the Group 1 Certificates (as
specified in the Preliminary Statement).

Group 1 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 1 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 1
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and
(ii) the applicable Senior Prepayment Percentage of the Liquidation Principal
with respect to such Mortgage Loan.

Group 1 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 1 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 1 as of the first day of the related
Collection Period (excluding any Group 1 Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 1 Senior Percentage exceed 100%.

Group 1 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 1 Senior Percentage of the Principal Payment
Amount for Loan Group 1, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 1, and (iii) the Group 1 Senior
Liquidation Amount.

 

 

 

-24-

 


--------------------------------------------------------------------------------



 

 

Group 1 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 1 Senior Percentage.

Group 2: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the Mortgage Loan Schedule as having been assigned
to Group 2 or with respect to the Certificates, the Group 2 Certificates (as
specified in the Preliminary Statement).

Group 2 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 2 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 2
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and
(ii) the applicable Senior Prepayment Percentage of the Liquidation Principal
with respect to such Mortgage Loan.

Group 2 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 2 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 2 as of the first day of the related
Collection Period (excluding any Group 2 Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 2 Senior Percentage exceed 100%.

Group 2 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 2 Senior Percentage of the Principal Payment
Amount for Loan Group 2, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 2, and (iii) the Group 2 Senior
Liquidation Amount.

Group 2 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 2 Senior Percentage.

Group 3: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the Mortgage Loan Schedule as having been assigned
to Group 3 or with respect to the Certificates, the Group 3 Certificates (as
specified in the Preliminary Statement).

Group 3 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 3 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 3
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and
(ii) the applicable Senior Prepayment Percentage of the Liquidation Principal
with respect to such Mortgage Loan.

Group 3 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 3 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 3, as of the first day of the related
Collection Period (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 3 Senior Percentage exceed 100%.

Group 3 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 3 Senior Percentage of the Principal Payment
Amount for Loan Group 3, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 3, and (iii) the Group 3 Senior
Liquidation Amount.

 

 

 

-25-

 


--------------------------------------------------------------------------------



 

 

Group 3 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 3 Senior Percentage.

Group 4: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the Mortgage Loan Schedule as having been assigned
to Group 4 or with respect to the Certificates, the Group 4 Certificates (as
specified in the Preliminary Statement).

Group 4 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 4 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 4
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and
(ii) the applicable Senior Prepayment Percentage of the Liquidation Principal
with respect to such Mortgage Loan.

Group 4 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 4 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 4, as of the first day of the related
Collection Period (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 4 Senior Percentage exceed 100%.

Group 4 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 4 Senior Percentage of the Principal Payment
Amount for Loan Group 4, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 4, and (iii) the Group 4 Senior
Liquidation Amount.

Group 4 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 4 Senior Percentage.

Group 5: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the Mortgage Loan Schedule as having been assigned
to Group 5 or with respect to the Certificates, the Group 5 Certificates.

Group 5 Certificates: As set forth in the Preliminary Statement.

Group 5 Credit Support Depletion Date: The first Distribution Date on which the
aggregate Class Principal Balance of the Group 5 Subordinate Certificates has
been or will be reduced to zero.

Group 5 Interest Rate Cap Account: The separate Eligible Account created and
initially maintained by the Trust Administrator pursuant to Section 4.10 in the
name of the Trust Administrator for the benefit of the Certificateholders and
designated “Wells Fargo Bank, N.A. in trust for registered holders of Adjustable
Rate Mortgage Trust 2005-12, Adjustable Rate Mortgage-Backed Pass Through
Certificates, Series 2005-12, Group 5 Certificates” Funds in the Group 5
Interest Rate Cap Account shall be held in trust for the Certificateholders for
the uses and purposes set forth in this Agreement. The Group 5 Interest Rate Cap
Account will not be an asset of any REMIC. Ownership of the Group 5 Interest
Rate Cap Account is evidenced by the Class 5-X Certificates.

Group 5 Interest Rate Cap Agreement: The interest rate cap agreement relating to
the Group 5 Certificates consisting of the ISDA Master Agreement, the Schedule
and the Credit Support Annex, each dated as of the Closing Date and the
Confirmations related thereto, between the Trustee on

 

 

-26-

 


--------------------------------------------------------------------------------



 

behalf of the Trust and the Group 5 Interest Rate Cap Counterparty, as such
agreement may be amended and supplemented in accordance with its terms and any
replacement Group 5 Interest Rate Cap Agreement acceptable to the Depositor and
the Trustee.

Group 5 Interest Rate Cap Counterparty: Credit Suisse First Boston
International, or any successor in interest thereto under the Group 5 Interest
Rate Cap Agreement.

Group 5 Senior Certificates: As set forth in the Preliminary Statement.

Group 5 Senior Enhancement Percentage: For any Distribution Date, the fraction,
expressed as a percentage, the numerator of which is the sum of the aggregate
Class Principal Balance of the Class M Certificates and the
Overcollateralization Amount (which, for purposes of this definition only, shall
not be less than zero), in each case after giving effect to payments on such
Distribution Date (assuming no Trigger Event has occurred), and the denominator
of which is the Aggregate Loan Group Balance for Loan Group 5 for such
Distribution Date.

Group 5 Senior Principal Payment Amount: For any Distribution Date on or after
the Stepdown Date and as long as a Trigger Event has not occurred with respect
to such Distribution Date, will be the amount, if any, by which (x) the
aggregate Class Principal Balance of the Group 5 Senior Certificates,
immediately prior to such Distribution Date exceeds (y) the lesser of (A) the
product of (i) 81.70% and (ii) the Aggregate Loan Group Balance for Loan Group 5
for such Distribution Date and (B) the amount, if any, by which (i) the
Aggregate Loan Group Balance for Loan Group 5 for such Distribution Date exceeds
(ii) 0.50% of the Aggregate Loan Group Balance for Loan Group 5 as of the
Initial Cut-off Date.

Group 5 Subordinate Certificates: As set forth in the Preliminary Statement.

Index: With respect to any Mortgage Loan and each related Adjustment Date, the
index as specified in the related Mortgage Note.

Indirect Participants: Entities, such as banks, brokers, dealers and trust
companies, that clear through or maintain a custodial relationship with a
Participant, either directly or indirectly.

Initial Bankruptcy Loss Coverage Amount: $239,529.

Initial Class Principal Balance: As set forth in the Preliminary Statement.

Initial Cut-off Date: November 1, 2005.

Initial Mortgage Loans: The initial Mortgage Loans conveyed by the Depositor to
the Trust Fund pursuant to Section 2.01 hereof on the Closing Date, which are
listed on the Mortgage Loan Schedule on such date.

Insurance Policy: With respect to any Mortgage Loan included in the Trust Fund,
any Mortgage Guaranty Insurance Policy, any standard hazard insurance policy,
flood insurance policy or title insurance policy, including all riders and
endorsements thereto in effect, including any replacement policy or policies for
any Insurance Policies.

Insurance Proceeds: Proceeds of any primary mortgage guaranty insurance
policies, including, without limitation, any other Insurance Policies with
respect to the Mortgage Loans, to the extent such proceeds are not applied to
the restoration of the related Mortgaged Property or released to the

 

 

-27-

 


--------------------------------------------------------------------------------



 

Mortgagor in accordance with the related Servicer’s or Designated Servicer’s
normal servicing procedures.

Interest Determination Date: With respect to the LIBOR Certificates and for each
Accrual Period, the second LIBOR Business Day preceding the commencement of such
Accrual Period.

Interest Distribution Amount: With respect to any Distribution Date and interest
bearing Class of Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates,
the sum of (i) one month’s interest accrued during the related Accrual Period at
the applicable Pass-Through Rate for such Class on the related Class Principal
Balance or Class Notional Amount, as applicable, subject to reduction pursuant
to Section 4.01(I)(B), and (ii) any Class Unpaid Interest Amounts for such
Class and Distribution Date.

Interest Remittance Amount: For any Distribution Date and the Mortgage Loans in
Loan Group 5, an amount equal to the sum of (1) all interest collected (other
than Payaheads) or advanced in respect of Scheduled Payments on the Mortgage
Loans in such Loan Group during the related Collection Period, the interest
portion of Payaheads previously received on the Mortgage Loans in such Loan
Group and intended for application in the related Collection Period and interest
portion of all Payoffs (net of Payoff Interest for such Distribution Date) and
Curtailments received on the Mortgage Loans in such Loan Group during the
related Prepayment Period, less (x) the applicable Expense Fees with respect to
such Mortgage Loans and (y) unreimbursed Advances and other amounts due to the
Master Servicer, the applicable Servicer, the Back-Up Servicer and the Trust
Administrator with respect to such Mortgage Loans, to the extent allocable to
interest, (2) all Compensating Interest Payments paid by a Servicer with respect
to the Mortgage Loans in such Loan Group with respect to the related Prepayment
Period, (3) the portion of any Substitution Adjustment Amount and Purchase Price
paid with respect to the Mortgage Loans in such Loan Group during the related
Collection Period, in each case allocable to interest and the proceeds of any
purchase of such Mortgage Loans by the Terminating Entity pursuant to
Section 11.01 in an amount not exceeding the interest portion of the Par Value
with respect to such Mortgage Loans, (4) all Net Liquidation Proceeds and
recoveries (net of unreimbursed Advances, Servicing Advances and expenses, to
the extent allocable to interest, and unpaid Expense Fees), if any, collected
with respect to the Mortgage Loans in such Loan Group during the prior calendar
month, to the extent allocable to interest and (5) the Capitalized Interest
Distribution for such Distribution Date.

Interest Shortfall: For any Distribution Date and the Mortgage Loans in Loan
Group 5, an amount equal to the aggregate shortfall, if any, in collections of
interest (adjusted to the related Net Mortgage Rate) on Mortgage Loans in Loan
Group 5 resulting from (a) Principal Prepayments received during the related
Prepayment Period after giving effect to the Compensating Interest Payment for
such Distribution Date and (b) interest payments on certain of the Mortgage
Loans in Loan Group 5 being limited pursuant to the provisions of the Relief
Act.

LaSalle: LaSalle Bank, National Association.

LaSalle Bank Custodial Agreement: That certain Custodial Agreement dated as of
November 1, 2005 among LaSalle, the Trustee and the Trust Administrator.

Lender Paid Mortgage Guaranty Insurance Policy: Any lender paid Mortgage
Guaranty Insurance Policy.

LIBOR Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions in the State of New York or in the City of London,
England are required or authorized by law to be closed.

 

 

 

-28-

 


--------------------------------------------------------------------------------



 

 

LIBOR Certificates: As set forth in the Preliminary Statement.

Liquidated Mortgage Loan: With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) which was liquidated in the calendar
month preceding the month of such Distribution Date and as to which a Servicer,
has determined (with respect to the Non-Designated Mortgage Loans, in accordance
with this Agreement, or with respect to the Designated Mortgage Loans, in
accordance with the related Designated Servicing Agreement) that it has received
all amounts it expects to receive in connection with the liquidation of such
Mortgage Loan, including the final disposition of the related REO Property,
whether from Insurance Proceeds, Liquidation Proceeds or otherwise.

Liquidation Expenses: Customary and reasonable “out of pocket” expenses incurred
by a Servicer (or the related Subservicer) in connection with the liquidation of
any defaulted Mortgage Loan and not recovered by the related Servicer (or the
related Subservicer) under a Mortgage Guaranty Insurance Policy for reasons
other than such Servicer’s failure to comply with Section 3.09 hereof, such
expenses including, without limitation, legal fees and expenses, any
unreimbursed amount expended by a Servicer pursuant to Section 3.11 hereof
respecting the related Mortgage and any related and unreimbursed expenditures
for real estate property taxes or for property restoration or preservation to
the extent not previously reimbursed under any hazard insurance policy for
reasons other than such Servicer’s failure to comply with Section 3.11 hereof.

Liquidation Principal: With respect to any Distribution Date and a Loan Group,
the principal portion of Net Liquidation Proceeds received with respect to each
Mortgage Loan in that Loan Group, but not in excess of the principal balance of
such Mortgage Loan, which became a Liquidated Mortgage Loan (but not in excess
of the principal balance thereof) during the preceding calendar month, exclusive
of the portion thereof, if any, attributable to Assigned Prepayment Premiums.

Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property related to a Mortgage Loan and any other proceeds received in
connection with an REO Property, other than Recoveries.

Loan Group: Any of Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or
Loan Group 5, as applicable. Loan Group 1, Loan Group 2, Loan Group 3 and Loan
Group 4 together will constitute one sub-trust and Loan Group 5 will constitute
another sub-trust.

Loan Group 1: All Mortgage Loans identified as Loan Group 1 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 2: All Mortgage Loans identified as Loan Group 2 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 3: All Mortgage Loans identified as Loan Group 3 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 4: All Mortgage Loans identified as Loan Group 4 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 5: All Mortgage Loans identified as Loan Group 5 Mortgage Loans on
the Mortgage Loan Schedule.

 

 

 

-29-

 


--------------------------------------------------------------------------------



 

 

Loan-to-Value Ratio: As of any date, the fraction, expressed as a percentage,
the numerator of which is the Stated Principal Balance of the related Mortgage
Loan at the date of determination and the denominator of which is the Appraised
Value of the Mortgaged Property.

Loss and Delinquency Test: With respect to the SPS Mortgage Loans, SPS will fail
the Loss and Delinquency Test on any date of determination as to which (i) the
aggregate outstanding principal balance of the SPS Mortgage Loans delinquent 60
days or more (including all related REO Properties and related Mortgage Loans in
foreclosure) (averaged over the preceding six month period), as a percentage of
the aggregate principal balance of the SPS Mortgage Loans as of the first day of
the month of such determination is equal to or greater than 50% or
(ii) cumulative Realized Losses for the SPS Mortgage Loans exceed (a) with
respect to any month prior to the third anniversary of the first Distribution
Date, 20% of the aggregate principal balance of the SPS Mortgage Loans as of the
Closing Date (the “Original SPS Mortgage Loan Principal Balance”), (b) with
respect to any month on or after the third anniversary but prior to the eighth
anniversary of the first Distribution Date, 30% of the Original SPS Mortgage
Loan Principal Balance, (c) with respect to any month on or after the eighth
anniversary but prior to the ninth anniversary of the first Distribution Date,
35% of the Original SPS Mortgage Loan Principal Balance, (d) with respect to any
month on or after the ninth anniversary but prior to the tenth anniversary of
the first Distribution Date, 40% of the Original SPS Mortgage Loan Principal
Balance, (e) with respect to any month on or after the tenth anniversary but
prior to the eleventh anniversary of the first Distribution Date, 45% of the
Original SPS Principal Balance and (f) with respect to any month on or after the
eleventh anniversary of the first Distribution Date, 50% of the Original SPS
Mortgage Loan Principal Balance. For purposes of this definition, the term
“Realized Losses” shall not include Debt Service Reductions or Deficient
Valuations.

Lost Mortgage Note: Any Mortgage Note the original of which was permanently lost
or destroyed and has not been replaced.

Majority Servicer: With respect to any Optional Termination, the Servicer
servicing the largest percentage of Mortgage Loans in the Loan Group(s) to be
purchased in such Optional Termination (by Stated Principal Balance of
outstanding Mortgage Loans on the Optional Termination Date) which has notified
the Trust Administrator of its intention to be the Terminating Entity of such
Loan Group(s) pursuant to Section 11.02(a).

Marker Rate: With respect to the Class 5-X Certificates and the REMIC II Regular
Interests LT1, LT2, LT3 and LT4 and any Distribution Date, a per annum rate
equal to two (2) times the weighted average of the Uncertificated REMIC II
Pass-Through Rates for REMIC II Regular Interest LT2 and REMIC II Regular
Interest LT3.

Master Servicer: Wells Fargo.

Maturity Date: The Distribution Date occurring in March 2036.

Maximum Interest Rate: With respect to the Group 5 Certificates and any
Distribution Date, an annual rate equal to the weighted average of the Maximum
Mortgage Rates of the Mortgage Loans in Loan Group 5 minus the weighted average
Expense Fee Rate of the Mortgage Loans in Loan Group 5.

Maximum Mortgage Rate: With respect to each Mortgage Loan, the percentage set
forth in the related Mortgage Note as the maximum Mortgage Rate thereunder.

 

 

 

-30-

 


--------------------------------------------------------------------------------



 

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS® System.

MERS® System: The system of recording transfers of mortgages electronically
maintained by MERS.

MIN: The mortgage identification number for any MERS Mortgage Loan.

Minimum Mortgage Rate: With respect to each Mortgage Loan, the percentage set
forth in the related Mortgage Note as the minimum Mortgage Rate thereunder.

MOM Loan: Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
nominee fro the originator of such Mortgage Loan and its successors and assigns.

Monthly Excess Cashflow: For any Distribution Date, an amount equal to the sum
of the Monthly Excess Interest, Overcollateralization Release Amount, if any for
such date, and any Principal Payment Amount remaining after the application of
items (i) through (v) in the distribution thereof pursuant to
Section 4.01(II)(a), (b) or (c), as applicable.

Monthly Excess Interest: For any Distribution Date, any Interest Remittance
Amount remaining after the application of items (i) through (v) in the
distribution thereof, pursuant to Section 4.01(II)(a).

Moody’s: Moody’s Investors Service, Inc. or any successor thereto.

Mortgage: With respect to a Mortgage Loan, the mortgage, deed of trust or other
instrument creating a first lien on a fee simple or leasehold estate securing a
Mortgage Note.

Mortgaged Property: The underlying real property securing a Mortgage Loan or,
with respect to a Cooperative Loan, the related Cooperative Shares and
Proprietary Lease.

Mortgage File: For each Mortgage Loan, the Trustee Mortgage File and the
Servicer Mortgage File.

Mortgage Guaranty Insurance Policy: Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.

Mortgage Loans: Such of the mortgage loans and cooperative loans (if any)
transferred and assigned to the Trustee pursuant to the provisions hereof as
from time to time are held as a part of the Trust Fund (including any
REO Property), the mortgage loans so held being identified in the Mortgage Loan
Schedule, notwithstanding foreclosure or other acquisition of title of the
related Mortgaged Property. With respect to each Mortgage Loan that is a
Cooperative Loan, if any, “Mortgage Loan” shall include, but not be limited to,
the related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Recognition Agreement, Cooperative Shares and Proprietary Lease and, with
respect to each Mortgage Loan other than a Cooperative Loan, “Mortgage Loan”
shall include, but not be limited to the related Mortgages and the related
Mortgage Notes.

 

 

 

-31-

 


--------------------------------------------------------------------------------



 

 

Mortgage Loan Purchase Price: The price, calculated as set forth in
Section 11.01, to be paid in connection with the purchase of the Mortgage Loans
pursuant to an Optional Termination of the Trust Fund.

Mortgage Loan Schedule: The list of Mortgage Loans (as from time to time amended
by the Seller to reflect the addition of Qualified Substitute Mortgage Loans and
the purchase of Mortgage Loans pursuant to Sections 2.01, 2.02 or 2.03)
transferred to the Trustee as part of the Trust Fund and from time to time
subject to this Agreement, attached hereto as Schedule I, setting forth the
following information with respect to each Mortgage Loan and applicable Servicer
by Loan Group:

1.     the Mortgage Loan identifying number;

2.     the Mortgagor’s name;

3.     the street address of the Mortgaged Property including the state and zip
code;

4.     a code indicating the type of Mortgaged Property (detached single family
dwelling, PUD, condominium unit, two- to four-unit residential property or
Cooperative Unit) and the occupancy status.

5.     the original months to maturity or the remaining months to maturity from
the Cut-off Date, in any case based on the original amortization schedule and,
if different, the maturity expressed in the same manner but based on the actual
amortization schedule;

6.     the Loan-to-Value Ratio at origination;

7.     the Mortgage Rate as of the Cut-off Date;

8.     the stated maturity date;

9.     the amount of the Scheduled Payment as of the Cut-off Date;

10.     the original principal amount of the Mortgage Loan;

11.   the principal balance of the Mortgage Loan as of the close of business on
the Cut-off Date, after deduction of payments of principal due on or before the
Cut-off Date whether or not collected;

12.   a code indicating the purpose of the Mortgage Loan (i.e., purchase, rate
and term refinance, equity take out refinance);

13.     whether such Mortgage Loan has a Prepayment Premium;

14.     [reserved];

15.     the Expense Fee Rate as of the Cut-off Date;

16.   the related Servicing Fee Rate (which may be disclosed on the Mortgage
Loan Schedule in two parts identified as the master servicing fee and servicing
fee or in two parts identified as the “Lender Fee” and the “Mgmt Fee”);

17.     [reserved];

 

 

 

-32-

 


--------------------------------------------------------------------------------



 

 

18.   whether such Mortgage Loan is a SPS Serviced Mortgage Loan, Wells Fargo
Serviced Mortgage Loan or Countrywide Serviced Mortgage Loan;

19.     the Index that is associated with such Mortgage Loan, if applicable;

20.     the Gross Margin, if applicable;

21.     the Periodic Rate Cap, if applicable;

22.     the Minimum Mortgage Rate, if applicable;

23.     the Maximum Mortgage Rate, if applicable;

24.     the first Adjustment Date after the Cut-off Date, if applicable;

25.   a code indicating whether the Mortgage Loan is a MERS Mortgage Loan and,
if so, its corresponding MIN;

26.     the Custodian for such Mortgage Loan; and

With respect to the Mortgage Loans in the aggregate, each Mortgage Loan Schedule
shall set forth the following information, as of the Cut-off Date:

1.     the number of Mortgage Loans;

2.     the current aggregate principal balance of the Mortgage Loans as of the
close of business on the Cut-off Date, after deduction of payments of principal
due on or before the Cut-off Date whether or not collected; and

3.     the weighted average Mortgage Rate of the Mortgage Loans.

Mortgage Note: The original executed note or other evidence of the indebtedness
of a Mortgagor under a Mortgage Loan.

Mortgage Rate: The annual rate of interest borne by a Mortgage Note.

Mortgagor: The obligor on a Mortgage Note.

Net Excess Spread: With respect to any Distribution Date and Loan Group 5, a
fraction, expressed as a percentage, the numerator of which is equal to the
excess of (x) the Aggregate Loan Group Balance for Loan Group 5 for the
immediately preceding Distribution Date, multiplied by the product of (A) the
Net WAC Rate for Loan Group 5 and (B) the actual number of days elapsed in the
related Accrual Period divided by 360 over (y) the aggregate Current Interest
for Loan Group 5 for such Distribution Date, and the denominator of which is an
amount equal to the Aggregate Loan Group Balance for Loan Group 5 for the
immediately preceding Distribution Date, multiplied by the actual number of days
elapsed in the related Accrual Period divided by 360.

Net Funds Cap: For any Distribution Date and the Group 5 Certificates (other
than the Class 5-X Certificates), will be a per annum rate equal to (a) a
fraction, expressed as a percentage, the numerator of which is the product of
(1) the Optimal Interest Remittance Amount for such date and (2) 12, and the
denominator of which is the Aggregate Loan Group Balance for Loan Group 5
(excluding any such Mortgage Loans that were subject to a Payoff, the principal
of which was distributed on the

 

 

-33-

 


--------------------------------------------------------------------------------



 

Distribution Date preceding the current Distribution Date) for the immediately
preceding Distribution Date (or, in the case of the first Distribution Date, the
Aggregate Loan Group Balance for Loan Group 5 as of the Cut-off Date, multiplied
by (b) a fraction, the numerator of which is 30 and the denominator of which is
the actual number of days in the related Accrual Period.

Net Interest Shortfalls: For any Distribution Date and the Group 1, Group 2,
Group 3 and Group 4 Mortgage Loans, the sum of (A) the amount of interest which
would otherwise have been received for a Mortgage Loan in the related Loan
Group during the prior calendar month that was the subject of (x) a Relief Act
Reduction or (y) a Special Hazard Loss, Fraud Loss or Bankruptcy Loss, after the
exhaustion of the respective amounts of coverage provided by the Class C-B
Certificates for those types of losses; and (B) any related Net Prepayment
Interest Shortfalls.

Net Liquidation Proceeds: With respect to any Liquidated Mortgage Loan, the
excess of the related Liquidation Proceeds over the sum of Liquidation Expenses,
Expense Fees and unreimbursed Advances and Servicing Advances.

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate for such Mortgage Loan less the related Expense Fee
Rate.

Net Prepayment Interest Shortfalls: With respect to any Distribution Date, the
amount by which the aggregate of Prepayment Interest Shortfalls during the
related Prepayment Period exceeds the Compensating Interest Payment for such
Distribution Date.

Net Realized Losses: For any Class of Certificates, other than the Group 5
Certificates, and any Distribution Date, the excess of (i) the amount of
unreimbursed Realized Losses previously allocated to that Class over (ii) the
sum of (a) the amount of any increases to the Class Principal Balance of that
Class pursuant to Section 4.03 due to Recoveries and (b) amounts previously
distributed to such Class in respect of Realized Losses pursuant to
Section 4.01.

Net Recovery Realized Losses: For any Class of Certificates, other than the
Group 5 Certificates, and any Distribution Date, the excess of Net Realized
Losses for such Distribution Date over the amount distributed in respect of
Realized Losses pursuant to Section 4.01 on that Distribution Date.

Net WAC Rate: With respect to Loan Group 1, Loan Group 2, Loan Group 3 and Loan
Group 4 and for any Distribution Date, the Weighted Average Pass-Through Rate
for such Loan Group for such Distribution Date.

In addition, for any purpose for which the Net WAC Rate is calculated, the
interest rate on the Mortgage Loans shall be appropriately adjusted to account
for the difference between any counting convention used with respect to the
Mortgage Loans and any counting convention used with respect to a REMIC Regular
Interest.

Non-Designated Mortgage Loans: The Mortgage Loans that are not Designated
Mortgage Loans.

Nonrecoverable Advance: Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer or a Servicer
that, in the good faith judgment of the Master Servicer or a Servicer (as
applicable), will not be ultimately recoverable by the Master Servicer or a
Servicer (as applicable) from the related Mortgagor, related Liquidation
Proceeds or otherwise from proceeds or collections on the related Mortgage Loan.

 

 

 

-34-

 


--------------------------------------------------------------------------------



 

 

Notional Amount Certificates: As set forth in the Preliminary Statement.

Offered Certificates: As set forth in the Preliminary Statement.

Officer’s Certificate: A certificate signed by the Chairman of the Board, any
Vice Chairman of the Board, the President, an Executive Vice President, Senior
Vice President, a Vice President, or other authorized officer, the Treasurer,
the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of
the Depositor, the Seller, the Master Servicer, the Servicers, the Special
Servicer, a Subservicer, the Trustee or the Trust Administrator, as the case may
be, and delivered to the Depositor, the Seller, the Master Servicer, the Special
Servicer, the Servicers, the Trustee or the Trust Administrator, as required by
this Agreement.

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Depositor, the Master Servicer or a Servicer, including in-house counsel,
reasonably acceptable to the Trustee and the Trust Administrator. With respect
to the definition of Eligible Account in this Article I and Sections 2.05 and
7.04 hereof and any opinion dealing with the qualification of each REMIC created
hereunder or compliance with the REMIC Provisions, such counsel must (i) in fact
be independent of the Depositor, the Master Servicer and such Servicer, (ii) not
have any direct financial interest in the Depositor, the Master Servicer or such
Servicer or in any affiliate of either of them and (iii) not be connected with
the Depositor, the Master Servicer or such Servicer as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided, that with respect to Wells Fargo Bank, N.A. as Servicer,
such counsel may be in-house counsel for Wells Fargo Bank, N.A. as Servicer.

Optimal Interest Remittance Amount: With respect to any Distribution Date and
Loan Group 5, the excess of (i) the product of (1) (x) the weighted average of
the Net Mortgage Rates of the Mortgage Loans in Loan Group 5 as of the first day
of the related Collection Period divided by (y) 12 and (2) the Aggregate Loan
Group Balance for Loan Group 5 for the immediately preceding Distribution Date
(excluding any such Mortgage Loans that were subject to a Payoff, the principal
of which was distributed on the Distribution Date preceding the current
Distribution Date), over (ii) any expenses that reduce the Interest Remittance
Amount with respect to Loan Group 5 that did not arise as a result of a default
or delinquency of the Mortgage Loans in Loan Group 5 or were not taken into
account in computing the Expense Fee Rate.

Optional Termination: The purchase of the Mortgage Loans pursuant to
Section 11.01.

Optional Termination Date: The date fixed by a Terminating Entity for the
purchase of the Mortgage Loans pursuant to Section 11.01.

Optional Termination Notice Period: The period during which notice is to be
given to the affected Certificateholders of an Optional Termination pursuant to
Section 11.03(d).

OTS: The Office of Thrift Supervision.

Outsourcer: As defined in Section 3.02.

Overcollateralization Amount: For any Distribution Date, an amount equal to the
amount, if any, by which (x) the Aggregate Loan Group Balance for Loan Group 5
for such Distribution Date exceeds (y) the aggregate Class Principal Balance of
the Group 5 Certificates (other than the Class 5-X Certificates) after giving
effect to payments on such Distribution Date.

 

 

 

-35-

 

 

 

 


--------------------------------------------------------------------------------



Overcollateralization Deficiency: For any Distribution Date, the amount, if any,
by which (x) the Targeted Overcollateralization Amount for such Distribution
Date exceeds (y) the Overcollateralization Amount for such Distribution Date,
calculated for this purpose after giving effect to the reduction on such
Distribution Date of the aggregate Class Principal Balance of the Group 5
Certificates (other than the Class 5-X Certificates) resulting from the payment
of the Principal Payment Amount on such Distribution Date but prior to
allocation of any Applied Loss Amount on the Group 5 Certificates on such
Distribution Date.

Overcollateralization Release Amount: For any Distribution Date, an amount equal
to the lesser of (x) the Principal Remittance Amount for Loan Group 5 for such
Distribution Date and (y) the amount, if any, by which (1) the
Overcollateralization Amount for such date, calculated for this purpose on the
basis of the assumption that 100% of the Principal Remittance Amount for Loan
Group 5 for such date is applied on such date in reduction of the aggregate of
the Class Principal Balances of the Group 5 Certificates (other than the
Class 5-X Certificates), exceeds (2) the Targeted Overcollateralization Amount
for such date.

Overcollateralized Group: As defined in Section 4.07(b).

Participant: A broker, dealer, bank, other financial institution or other Person
for whom DTC effects book entry transfers and pledges of securities deposited
with DTC.

Par-Value: As defined in Section 11.01.

Pass-Through Entity: (a) a regulated investment company described in Section 851
of the Code, a real estate investment trust described in Section 856 of the
Code, a common trust fund or an organization described in Section 1381(a) of the
Code, (b) any partnership, trust or estate or (c) any person holding a Class A
Certificate as nominee for another person.

Pass-Through Rate: For any interest bearing Class of Certificates, the per annum
rate set forth or calculated in the manner described in the Preliminary
Statement. Interest on the Certificates, other than the LIBOR Certificates, will
be computed on the basis of a 360 day year comprised of twelve 30 day months.
Interest on the LIBOR Certificates and the Class 5-X Certificates (to the extent
it is entitled to interest from Loan Group 5) will be computed on the basis of a
360-day year and the actual number of days elapsed in the related Accrual
Period.

Payahead: Any Scheduled Payment intended by the related Mortgagor to be applied
in a Collection Period subsequent to the Collection Period in which such payment
was received.

Payoff: Any payment of principal on a Mortgage Loan equal to the entire
outstanding Stated Principal Balance of such Mortgage Loan, if received in
advance of the last scheduled Due Date for such Mortgage Loan and accompanied by
an amount of interest equal to accrued unpaid interest on the Mortgage Loan to
the date of such payment in full.

Payoff Interest: For any Distribution Date with respect to each SPS Serviced
Mortgage Loan for which a Payoff was received on or after the first calendar day
of the month of such Distribution Date and before the 15th calendar day of such
month, an amount of interest thereon at the applicable Net Mortgage Rate from
the first day of such month through the day of receipt thereof.

Percentage Interest: With respect to any Certificate, either the percentage set
forth on the face thereof or equal to the percentage obtained by dividing the
Denomination of such Certificate by the aggregate of the Denominations of all
Certificates of the same Class.

 

 

 

-36-

 


--------------------------------------------------------------------------------



 

 

Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization or government, or any
agency or political subdivision thereof.

Physical Certificates: As set forth in the Preliminary Statement.

Pledge Instruments: With respect to each Cooperative Loan, the Stock Power, the
Assignment of Proprietary Lease and the Security Agreement.

Prefunded Amount: The amount deposited in the Prefunding Account on the Closing
Date, which shall equal approximately $21,227,176.73.

Prefunding Account: The separate Eligible Account created and maintained by the
Trust Administrator pursuant to Section 3.05(g) in the name of the Trust
Administrator for the benefit of the Certificateholders and designated “Wells
Fargo Bank, N.A., in trust for registered holders of Adjustable Rate Mortgage
Trust 2005-12 Adjustable Rate Mortgage-Backed Pass-Through Certificates,
Series 2005-12.” Funds in the Prefunding Account shall be held in trust for the
Certificateholders for the uses and purposes set forth in this Agreement and
shall not be a part of any REMIC created hereunder; provided, however, that any
investment income earned from Permitted Investments made with funds in the
Prefunding Account shall be for the account of the Depositor.

Prefunding Period: The period from the Closing Date until the earliest of
(i) the date on which the aggregate amounts on deposit in the Prefunding Account
are reduced to zero, or (ii) an Event of Default occurs or (iii) February 24,
2006.

Prepayment Interest Shortfall: With respect to any Mortgage Loan, Distribution
Date and Principal Prepayment (other than a Payoff on a Wells Fargo Serviced
Mortgage Loan or SPS Serviced Mortgage Loan received during the period from and
including the first day to and including the 14th day of the month of such
Distribution Date) received during the related Prepayment Period, the difference
between (i) one full month’s interest at the applicable Mortgage Rate (giving
effect to any applicable Relief Act Reduction, Debt Service Reduction and
Deficient Valuation), as reduced by the Servicing Fee Rate, if applicable, on
the outstanding principal balance of such Mortgage Loan immediately prior to
such prepayment or, if such Principal Prepayment is a Curtailment, the principal
amount of such Curtailment and (ii) the amount of interest actually received
with respect to such Mortgage Loan in connection with such Principal Prepayment,
net of the Servicing Fee, if applicable.

Prepayment Period: With respect to each Distribution Date and each Payoff with
respect to a Wells Fargo Serviced Mortgage Loan or SPS Serviced Mortgage Loan,
the related “Prepayment Period” will commence on the 15th day of the month
preceding the month in which the related Distribution Date occurs (or, in the
case of the first Distribution Date, commencing on the Cut-off Date) and will
end on the 14th day of the month in which such Distribution Date occurs. With
respect to each Distribution Date and each Payoff with respect to any Mortgage
Loan serviced by a Designated Servicer, the related “Prepayment Period” will be
the period set forth in the related Designated Servicing Agreement. With respect
to each Distribution Date and each Curtailment with respect to any Mortgage
Loan, the related “Prepayment Period” will be the calendar month preceding the
month in which such Distribution Date occurs.

Prepayment Premium: With respect to any Mortgage Loan, any fee or premium
required to be paid if the Mortgagor prepays such Mortgage Loan as provided in
the related Mortgage Note or Mortgage.

 

 

 

-37-

 


--------------------------------------------------------------------------------



 

 

Principal Payment Amount: For any Distribution Date and Loan Group 1, Loan
Group 2, Loan Group 3 or Loan Group 4, the sum of (i) the principal portion of
the Scheduled Payments on the Mortgage Loans in such Loan Group due on the
related Due Date, (ii) the principal portion of repurchase proceeds received
with respect to any Mortgage Loan in such Loan Group which was repurchased as
permitted or required by this Agreement during the period beginning on the 15th
day of the month preceding such Distribution Date and ending on the 14th day of
the month of such Distribution Date, with notice and receipt of funds three (3)
Business Days prior to the 14th day of the month of such Distribution Date and
(iii) any other unscheduled payments of principal which were received on the
Mortgage Loans in such Loan Group during the related calendar month preceding
the month of such Distribution Date, other than Principal Prepayments or
Liquidation Principal.

For any Distribution Date and Loan Group 5, an amount equal to the Principal
Remittance Amount for such date minus the Overcollateralization Release Amount,
if any, for such date, plus, with respect to the Distribution Date in
February 2006, the amount remaining, if any, in the Prefunding Account at the
end of the Prefunding Period, net of investment income.

Principal Prepayment: Any payment of principal on a Mortgage Loan which
constitutes a Payoff or Curtailment.

Principal Prepayment Amount: For any Distribution Date and Loan Group 1, Loan
Group 2, Loan Group 3 or Loan Group 4, the sum of (i) all Principal Prepayments
relating to the Mortgage Loans in such Loan Group which were received during the
related Prepayment Period and (ii) all Recoveries received during the calendar
month preceding the month of that Distribution Date.

Principal Remittance Amount: For any Distribution Date and Loan Group 5, an
amount equal to the sum of (1) all principal collected (other than Payaheads) or
advanced in respect of Scheduled Payments on the Mortgage Loans in such Loan
Group during the related Collection Period (less unreimbursed Advances,
Servicing Advances and other amounts due to the Servicers, the Trustee, the
Master Servicer and the Trust Administrator with respect to the Mortgage Loans
in such Loan Group, to the extent allocable to principal) and the principal
portion of Payaheads previously received on the Mortgage Loans in such Loan
Group and intended for application in the related Collection Period, (2) all
Principal Prepayments received on the Mortgage Loans in such Loan Group during
the related Prepayment Period, (3) the Purchase Price of each Mortgage Loan in
such Loan Group that was repurchased by the Seller or purchased by the Special
Servicer pursuant to Section 3.11(g) or the holder of the Subordinate
Certificates pursuant to Section 3.11(f), during the related Collection Period
and the principal proceeds of any purchase of Mortgage Loans in such Loan
Group by the Terminating Entity pursuant to Section 11.01 in an amount not
exceeding the principal portion of the Par Value with respect to such Mortgage
Loans, (4) the portion of any Substitution Adjustment Amount paid with respect
to any Deleted Mortgage Loans in such Loan Group during the related Collection
Period allocable to principal, (5) all Net Liquidation Proceeds (net of
unreimbursed Advances, Servicing Advances and other expenses, to the extent
allocable to principal) and any other Recoveries collected with respect to the
Mortgage Loans in such Loan Group during the preceding calendar month, to the
extent allocable to principal, and (6) amounts, if any, withdrawn from the
Group 5 Interest Rate Cap Account to cover Realized Losses on the Group 5
Mortgage Loans incurred during the related Collection Period.

Principal Transfer Amount: For any Distribution Date and each
Undercollateralized Group, the excess, if any, of the aggregate Class Principal
Balance of the Class A Certificates related to such Undercollateralized
Group over the Aggregate Loan Group Balance of such Group.

Private Certificates: As set forth in the Preliminary Statement.

 

 

 

-38-

 


--------------------------------------------------------------------------------



 

 

Proprietary Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.

Pro Rata Share: With respect to any Distribution Date and any Class of Class C-B
Certificates, the portion of the Subordinate Principal Distribution Amount
allocable to such Class, equal to the product of the Subordinate Principal
Distribution Amount on such Distribution Date and a fraction, the numerator of
which is the related Class Principal Balance of such Class and the denominator
of which is the aggregate of the Class Principal Balances of the Class C-B
Certificates.

Prospectus: The Prospectus, dated January 25, 2005, relating to the offering by
the Depositor from time to time of its Mortgage-Backed Pass Through Certificates
(Issuable in Series) in the form in which it was or will be filed with the
Securities and Exchange Commission pursuant to Rule 424(b) under the 1933 Act
with respect to the offer and sale of the Offered Certificates.

Prospectus Supplement: The Prospectus Supplement, dated November 28, 2005,
relating to the offering of the Offered Certificates in the form in which it was
or will be filed with the Securities and Exchange Commission pursuant to
Rule 424(b) under the 1933 Act with respect to the offer and sale of the Offered
Certificates.

PUD: Planned Unit Development.

Purchase Price: With respect to any Mortgage Loan required to be repurchased by
the Seller pursuant to Section 2.02 or 2.03, purchased by a holder of certain
Certificates pursuant to Section 3.11(f) or purchased at the option of the
Special Servicer pursuant to Section 3.11(g), the sum of (i) 100% of the Stated
Principal Balance of the Mortgage Loan as of the first day of the month of such
purchase, (ii) accrued and unpaid interest on the Mortgage Loan at the
applicable Mortgage Rate (reduced by the related Servicing Fee Rate, if the
purchaser is also the Servicer thereof) from the first day of the month of such
purchase to the first day of the month immediately following the month of such
purchase, (iii) in the case of a Mortgage Loan purchased by the Seller or the
Depositor, the amount of any unreimbursed Advances and Servicing Advances made
by a Servicer, if such Servicer is not the Seller or the Depositor, with respect
to such Mortgage Loan or, in the case of a Mortgage Loan purchased by the
Special Servicer, any unreimbursed Advances and Servicing Advances payable to
any Servicer (other than the Servicer or Special Servicer, as the case may be,
which is purchasing such Mortgage Loans) and (iv) with respect to any purchase
by the Seller pursuant to Section 2.03, any costs and damages actually incurred
and paid by or on behalf of the Trust in connection with any breach of the
representation and warranty set forth in Schedule III(viii) as a result of a
violation of a predatory or abusive lending law applicable to such Mortgage
Loan. With respect to any Mortgage Loan required or allowed to be purchased, the
Special Servicer, the Certificateholder, the Seller or the Depositor, as
applicable, shall deliver to the Trustee and the Trust Administrator an
Officer’s Certificate as to the calculation of the Purchase Price.

Qualified Insurer: A mortgage guaranty insurance company duly qualified as such
under the laws of the state of its principal place of business and each state
having jurisdiction over such insurer in connection with the insurance policy
issued by such insurer, duly authorized and licensed in such states to transact
a mortgage guaranty insurance business in such states and to write the insurance
provided by the insurance policy issued by it, approved as a FNMA or FHLMC
approved mortgage insurer or having a claims paying ability rating of at least
“AA” or equivalent rating by a nationally recognized statistical rating
organization. Any replacement insurer with respect to a Mortgage Loan must have
at least as high a claims paying ability rating as the insurer it replaces had
on the Closing Date.

 

 

 

-39-

 


--------------------------------------------------------------------------------



 

 

Qualified Substitute Mortgage Loan: One or more Mortgage Loans substituted by
the Seller for one or more Deleted Mortgage Loans which must, on the date of
such substitution, as confirmed in a Request for Release, substantially in the
form of Exhibit K, individually or in the aggregate and on a weighted average
basis, as applicable (i) have a Stated Principal Balance, after deduction of the
principal portion of the Scheduled Payment due in the month of substitution, not
in excess of, and not more than 10% less than the Stated Principal Balance of
the Deleted Mortgage Loan; (ii) be accruing interest at a rate no lower than and
not more than 1% per annum higher than, that of the Deleted Mortgage Loan;
(iii) have a Loan to Value Ratio no higher than that of the Deleted Mortgage
Loan; (iv) have a remaining term to maturity not more than one year greater than
or less than that of the Deleted Mortgage Loan; provided that the remaining term
to maturity of any such Mortgage Loan shall be no greater than the last maturing
Mortgage Loan immediately prior to any substitution; (v) have a Maximum Mortgage
Rate and Minimum Mortgage Rate not less than the respective such rates for the
Deleted Mortgage Loan, have a Gross Margin equal to or greater than the Deleted
Mortgage Loan and have the same Index as the Deleted Mortgage Loan; (vi) not be
a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan and
(vii)  comply with each representation and warranty set forth in
Section 2.03(b).

Rating Agency: Each of Moody’s, S&P and DBRS, or any successor to any of them,
so long as such entity is rating any of the Certificates.

Ratings: As of any date of determination, the ratings, if any, of the
Certificates as assigned by the Rating Agencies.

Realized Loss: With respect to any Mortgage Loan, (1) with respect to each
Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated
Principal Balance of the Mortgage Loan) as of the date of such liquidation,
equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of
the date of such liquidation, plus (ii) interest at the applicable Net Mortgage
Rate from the related Due Date as to which interest was last paid or advanced
(and not reimbursed) to Certificateholders up to the related Due Date in the
month in which Liquidation Proceeds are required to be distributed on the Stated
Principal Balance of such Liquidated Mortgage Loan from time to time, minus
(iii) the Net Liquidation Proceeds, if any, received during the month in which
such liquidation occurred, to the extent applied as recoveries of interest at
the Net Mortgage Rate and to principal of the Liquidated Mortgage Loan; (2) for
any Mortgage Loan subject to a Deficient Valuation, the excess of the Stated
Principal Balance of that Mortgage Loan over the principal amount as reduced in
connection with the proceedings resulting in the Deficient Valuation; or (3) for
any Debt Service Reduction Mortgage Loan, the present value of all monthly Debt
Service Reductions on the Mortgage Loan, assuming that the mortgagor pays each
Scheduled Payment on the applicable Due Date and that no Principal Prepayments
are received on the Mortgage Loan, discounted at the applicable Mortgage Rate.

Realized Losses allocated to the Class 5-X Certificates shall be allocated first
to the REMIC III Regular Interest 5-X-IO in reduction of the accrued but unpaid
interest thereon until such accrued and unpaid interest shall have been reduced
to zero and then to the REMIC III Regular Interest 5-X-PO in reduction of the
principal balance thereof.

Recognition Agreement: An Agreement among a Cooperative Corporation, a lender
and a Mortgagor with respect to a Cooperative Loan whereby such parties
(i) acknowledge that such lender may make, or intends to make, such Cooperative
Loan, (ii) make certain agreements with respect to such Cooperative Loan.

Record Date: With respect to any Distribution Date and the Certificates other
than the LIBOR Certificates held in Book-Entry Form on such Distribution Date,
the close of business on the last

 

 

-40-

 


--------------------------------------------------------------------------------



 

Business Day of the month preceding the month in which the applicable
Distribution Date occurs. With respect to any Distribution Date and the LIBOR
Certificates held in Book-Entry Form on such Distribution Date, the close of
business on the Business Day immediately preceding such Distribution Date.

Recovery: With respect to any Distribution Date and Mortgage Loan that became a
Liquidated Mortgage Loan in a month preceding the month prior to the
Distribution Date, an amount received in respect of principal on such Mortgage
Loan which has previously been allocated as a Realized Loss or Applied Loss
Amount to a Class or Classes of Certificates, net of reimbursable expenses.

Reference Bank Rate: With respect to any Accrual Period relating to the LIBOR
Certificates as follows: the arithmetic mean (rounded upwards, if necessary, to
the nearest one sixteenth of a percent) of the offered rates for United States
dollar deposits for one month which are offered by the Reference Banks as of
11:00 A.M., London time, on the Interest Determination Date prior to the first
day of such Accrual Period to prime banks in the London interbank market for a
period of one month in amounts approximately equal to the aggregate Class
Principal Balance of the LIBOR Certificates; provided that at least two such
Reference Banks provide such rate. If fewer than two offered rates appear, the
Reference Bank Rate will be the arithmetic mean of the rates quoted by one or
more major banks in New York City, selected by the Trust Administrator after
consultation with DLJMC, as of 11:00 A.M., New York City time, on such date for
loans in U.S. Dollars to leading European banks for a period of one month in
amounts approximately equal to the aggregate Class Principal Balance of the
LIBOR Certificates. If no such quotations can be obtained, the Reference Bank
Rate shall be the Reference Bank Rate applicable to the preceding Accrual
Period.

Reference Banks: Three major banks that are engaged in the London interbank
market, selected by the Trust Administrator after consultation with DLJMC.

Registration Statement: That certain registration statement on Form S-3, as
amended (Registration No. 333-120966), relating to the offering by the Depositor
from time to time of its Mortgage-Backed Pass Through Certificates (Issuable in
Series) as heretofore declared effective by the Securities and Exchange
Commission.

Regular Certificates: All of the Certificates other than the Class AR and
Class AR-L Certificates.

Relief Act: The Servicemembers Civil Relief Act, as amended, and any similar
state or local law.

Relief Act Reductions: With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Relief Act, the amount, if any, by which (i) interest
collectible on such Mortgage Loan for the most recently ended calendar month is
less than (ii) interest accrued thereon for such month pursuant to the Mortgage
Note.

REMIC: A “real estate mortgage investment conduit,” within the meaning of
Section 860D of the Code. Reference herein to REMIC refers to each REMIC created
by the Preliminary Statement.

REMIC Election: An election, for federal income tax purposes, to treat certain
assets as a REMIC.

 

 

 

-41-

 


--------------------------------------------------------------------------------



 

 

REMIC I Available Distribution Amount: For each of Loan Group 1, Loan Group 2,
Loan Group 3 and Loan Group 4, for any Distribution Date, the Available
Distribution Amount for such Loan Group.

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amounts shall be deemed distributed to REMIC III, as the holder of
the REMIC I Regular Interests, and to Holders of the Class AR-L Certificates in
respect of Component I thereof, pursuant to Section 4.01(IV)(a)(i), in the
following amounts and priority:

(a)           To the extent of the REMIC I Available Distribution Amount for
Loan Group 1:

(i)            first, to Class Y-1 and Class Z-1 Regular Interests and
Component I of the Class AR-L Certificates, concurrently, the Uncertificated
Accrued Interest for such Classes remaining unpaid from previous Distribution
Dates, pro rata according to their respective shares of such unpaid amounts;

(ii)          second, to the Class Y-1 and Class Z-1 Regular Interests and
Component I of the Class AR-L Certificates, concurrently, the Uncertificated
Accrued Interest for such Classes for the current Distribution Date, pro rata
according to their respective Uncertificated Accrued Interest;

(iii)         third, to Component I of the Class AR-L Certificates, until the
Uncertificated Principal Balance thereof has been reduced to zero; and

(iv)         fourth, to the Class Y-1 and Class Z-1 Regular Interests, the
Class Y-1 Principal Distribution Amount and the Class Z-1 Principal Distribution
Amount, respectively.

(b)           To the extent of the REMIC I Available Distribution Amount for
Loan Group 2:

(i)            first, to the Class Y-2 and Class Z-2 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes remaining
unpaid from previous Distribution Dates, pro rata according to their respective
shares of such unpaid amounts;

(ii)          second, to the Class Y-2 and Class Z-2 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)         third, to the Class Y-2 and Class Z-2 Regular Interests, the
Class Y-2 Principal Distribution Amount and the Class Z-2 Principal Distribution
Amount, respectively.

(c)           To the extent of the REMIC I Available Distribution Amount for
Loan Group 3:

(i)            first, to the Class Y-3 and Class Z-3 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes remaining
unpaid from previous Distribution Dates, pro rata according to their respective
shares of such unpaid amounts;

(ii)          second, to the Class Y-3 and Class Z-3 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

 

 

 

-42-

 


--------------------------------------------------------------------------------



 

 

(iii)         third, to the Class Y-3 and Class Z-3 Regular Interests, the
Class Y-3 Principal Distribution Amount and the Class Z-3 Principal Distribution
Amount, respectively.

(d)           To the extent of the REMIC I Available Distribution Amount for
Loan Group 4:

(i)            first, to the Class Y-4 and Class Z-4 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes remaining
unpaid from previous Distribution Dates, pro rata according to their respective
shares of such unpaid amounts;

(ii)          second, to the Class Y-4 and Class Z-4 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)         third, to the Class Y-4 and Class Z-4 Regular Interests, the
Class Y-4 Principal Distribution Amount and the Class Z-4 Principal Distribution
Amount, respectively.

(e)           To the extent of the REMIC I Available Distribution Amounts for
such Distribution Date remaining after payment of the amounts pursuant to
paragraphs (a), (b), (c) and (d) of this definition of “REMIC I Distribution
Amount”:

(i)            first, to each Class of REMIC I Class Y and Class Z Regular
Interests, pro rata according to the amount of unreimbursed Realized Losses
allocable to principal previously allocated to each such Class; provided,
however, that any amounts distributed pursuant to this paragraph (e)(i) of this
definition of “REMIC I Distribution Amount” shall not cause a reduction in the
Uncertificated Principal Balances of any of the Class Y and Class Z Regular
Interests; and

(ii)          second, to the Class AR-L Certificates in respect of Component I
thereof, any remaining amount.

REMIC I Realized Losses: Realized Losses on the Group 1, Group 2, Group 3 and
Group 4 Mortgage Loans shall be allocated to the REMIC I Regular Interests as
follows: (1) the interest portion of Realized Losses and Net Interest Shortfalls
on the Group 1 Loans, if any, shall be allocated between the Class Y-1 and
Class Z-1 Regular Interests pro rata according to the amount of interest accrued
but unpaid thereon, in reduction thereof; (2) the interest portion of Realized
Losses and Net Interest Shortfalls on the Group 2 Loans, if any, shall be
allocated between the Class Y-2 and Class Z-2 Regular Interests pro rata
according to the amount of interest accrued but unpaid thereon, in reduction
thereof; (3) the interest portion of Realized Losses and Net Interest Shortfalls
on the Group 3 Loans, if any, shall be allocated between the Class Y-3 and
Class Z-3 Regular Interests pro rata according to the amount of interest accrued
but unpaid thereon, in reduction thereof; and (4) the interest portion of
Realized Losses and Net Interest Shortfalls on the Group 4 Loans, if any, shall
be allocated between the Class Y-4 and Class Z-4 Regular Interests pro rata
according to the amount of interest accrued but unpaid thereon, in reduction
thereof. Any interest portion of such Realized Losses in excess of the amount
allocated pursuant to the preceding sentence shall be treated as a principal
portion of Realized Losses not attributable to any specific Mortgage Loan in
such Group and allocated pursuant to the succeeding sentences. The principal
portion of Realized Losses with respect to the Group 1, Group 2, Group 3 and
Group 4 Mortgage Loans shall be allocated to the REMIC I Regular Interests as
follows: (1) the principal portion of Realized Losses on the Group 1 Loans shall
be allocated, first, to the Class Y-1 Regular Interest to the extent of the
Class Y-1 Principal Reduction Amount in reduction of the Uncertificated
Principal Balance of such Regular Interest and, second, the remainder, if any,
of such principal portion of such Realized Losses shall be allocated to the
Class Z-1 Regular Interest in reduction of the

 

 

-43-

 


--------------------------------------------------------------------------------



 

Uncertificated Principal Balance thereof; (2) the principal portion of Realized
Losses on the Group 2 Loans shall be allocated, first, to the Class Y-2 Regular
Interest to the extent of the Class Y-2 Principal Reduction Amount in reduction
of the Uncertificated Principal Balance of such Regular Interest and, second,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to the Class Z-2 Regular Interest in reduction of the
Uncertificated Principal Balance thereof; (3) the principal portion of Realized
Losses on the Group 3 Loans shall be allocated, first, to the Class Y-3 Regular
Interest to the extent of the Class Y-3 Principal Reduction Amount in reduction
of the Uncertificated Principal Balance of such Regular Interest and, second,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to the Class Z-3 Regular Interest in reduction of the
Uncertificated Principal Balance thereof; and (4) the principal portion of
Realized Losses on the Group 4 Loans shall be allocated, first, to the Class Y-4
Regular Interest to the extent of the Class Y-4 Principal Reduction Amount in
reduction of the Uncertificated Principal Balance of such Regular Interest and,
second, the remainder, if any, of such principal portion of such Realized Losses
shall be allocated to the Class Z-4 Regular Interest in reduction of the
Uncertificated Principal Balance thereof. For any Distribution Date, reductions
in the Uncertificated Principal Balances of the Class Y and Class Z Regular
Interests pursuant to this definition of Realized Loss shall be determined, and
shall be deemed to occur, prior to any reductions of such Uncertificated
Principal Balances by distributions on such Distribution Date.

REMIC II Available Distribution Amount: The Available Distribution Amount for
Loan Group 5.

REMIC II Distribution Amount: For any Distribution Date, the REMIC II Available
Distribution Amount shall be deemed distributed to REMIC III, as the holder of
the REMIC II Regular Interests, and to Holders of the Class AR-L Certificates in
respect of Component II thereof, pursuant to Section 4.01(IV)(a)(ii), in the
following amounts and priority:

(a) first, to the REMIC II Regular Interests LT1, LT2, LT3 and LT4, pro rata, in
an amount equal to (A) their Uncertificated Accrued Interest for such
Distribution Date, plus (B) any amounts in respect thereof remaining unpaid from
previous Distribution Dates; and

(b) second:

(i)            to the REMIC II Regular Interests LT2, LT3 and LT4, their
respective Principal Distribution Amounts;

(ii)            to the REMIC II Regular Interest LT1 its Principal Distribution
Amount;

(iii)         any remainder to the REMIC II Regular Interest LT1, until the
Uncertificated Principal Balance thereof has been reduced to zero;

(iv)         any remainder to the REMIC II Regular Interests LT2, LT3 and LT4,
pro rata, according to their respective Uncertificated Principal Balances as
reduced by the distributions made pursuant to (i) above, until their respective
Uncertificated Principal Balances have been reduced to zero; and

(v)           any remaining amounts to the Holders of the Class AR-L
Certificates in respect of Component II thereof;

 

 

 

-44-

 


--------------------------------------------------------------------------------



 

 

(c)           To the extent of the REMIC II Available Distribution Amounts for
such Distribution Date remaining after payment of the amounts pursuant to
paragraphs (a) and (b) of this definition of “REMIC II Distribution Amount” as
follows:

(i)            first, to the REMIC II Regular Interests LT1, LT2, LT3 and LT4,
pro rata, to the extent of any Realized Losses allocated to such Regular
Interests on such Distribution Date or any prior Distribution Date and not
previously reimbursed pursuant to this paragraph; provided, however, that any
amounts distributed pursuant to this paragraph (c)(i) of this definition of
“REMIC II Distribution Amount” shall not cause a reduction in the Uncertificated
Principal Balance of any of the REMIC II Regular Interests LT1, LT2, LT3 and
LT4; and

(ii)          second, to the Class AR-L Certificates in respect of Component II
thereof, any remaining amount.

REMIC II Principal Reduction Amounts: For any Distribution Date, the amounts by
which the principal balances of the REMIC II Regular Interests LT1, LT2, LT3 and
LT4, respectively, will be reduced on such Distribution Date by the allocation
of Realized Losses and the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =       the aggregate principal balance of the REMIC II Regular Interests LT1
after distributions on the prior Distribution Date.

Y2 =       the principal balance of the REMIC II Regular Interest LT2 after
distributions on the prior Distribution Date.

Y3 =       the principal balance of the REMIC II Regular Interest LT3 after
distributions on the prior Distribution Date.

Y4 =       the principal balance of the REMIC II Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

 

ΔY1 =

the combined REMIC II Regular Interests LT1 Principal Reduction Amount.

 

ΔY2 =

the REMIC II Regular Interest LT2 Principal Reduction Amount.

 

ΔY3 =

the REMIC II Regular Interest LT3 Principal Reduction Amount.

 

ΔY4 =

the REMIC II Regular Interest LT4 Principal Reduction Amount.

P0 =        the aggregate principal balance of the REMIC II Regular Interests
LT1, LT2, LT3 and LT4 after distributions and the allocation of Realized Losses
on the prior Distribution Date.

P1 =        the aggregate principal balance of the REMIC II Regular Interests
LT1, LT2, LT3 and LT4 after distributions and the allocation of Realized Losses
to be made on such Distribution Date.

ΔP =      P0 - P1 = the aggregate of the REMIC II Regular Interests LT1, LT2,
LT3 and LT4 Principal Reduction Amounts.

 

 

 

-45-

 


--------------------------------------------------------------------------------



 

 

=       the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Group I
Certificates on such Distribution Date (including distributions of accrued and
unpaid interest on the Class SB-I Certificates for prior Distribution Dates).

R0 =       the Group 5 Net WAC Rate (stated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

R1 =        the Group 5 Net WAC Rate (stated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

α =          (Y2 + Y3)/P0. The initial value of a on the Closing Date for use on
the first Distribution Date shall be 0.0001.

γ0 =         the lesser of (A) the sum for all Classes of Group 5 LIBOR
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

γ1 =       the lesser of (A) the sum for all Classes of Group 5 Certificates of
the product for each Class of (i) the monthly interest rate (as limited by the
Net Funds Cap, if applicable) for such Class applicable for distributions to be
made on the next succeeding Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class after distributions and the allocation of
Realized Losses to be made on such Distribution Date and (B) R1*P1.

Then, based on the foregoing definitions:

 

ΔY1 =

ΔP - ΔY2 - ΔY3 - ΔY4;

 

ΔY2 =

(α/2){( γ0R1 - γ1R0)/R0R1};

 

ΔY3 =

αΔP - ΔY2; and

 

ΔY4 =

ΔY3.

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

 

(1)

If ΔY2, as so determined, is negative, then

ΔY2 = 0;

ΔY3 = α{γ1R0P0 - γ0R1P1}/{ώ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

(2)

If ΔY3, as so determined, is negative, then

ΔY3 = 0;

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

 

 

 

-46-

 


--------------------------------------------------------------------------------



 

 

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

The Principal Reduction Amount ΔY1 shall be allocated to the REMIC II Regular
Interest LT1.

 

REMIC II Realized Losses: Realized Losses on the Group 5 Mortgage Loans for the
related Collection Period shall be allocated to the REMIC II Regular Interests
LT1, LT2, LT3 and LT4, in reduction of the principal balances thereof and
interest accrued thereon, as follows: (i) the interest portion of Realized
Losses, if any, shall be allocated pro rata to accrued interest on the REMIC II
Regular Interests LT1, LT2, LT3 and LT4, to the extent of such accrued interest,
and (ii) any remaining interest portions of Realized Losses and any principal
portions of Realized Losses shall be treated as principal portions of Realized
Losses and allocated (i) to the REMIC II Regular Interest LT2, REMIC II Regular
Interest LT3 and REMIC II Regular Interest LT4, pro rata according to their
respective Principal Reduction Amounts, provided that such allocation to each of
the REMIC II Regular Interest LT2, REMIC II Regular Interest LT3 and REMIC II
Regular Interest LT4 shall not exceed their respective Principal Reduction
Amounts, and (ii) any Realized Losses not allocated to any of the REMIC II
Regular Interest LT2, REMIC II Regular Interest LT3 and REMIC II Regular
Interest LT4 pursuant to the provisos of clause (i)  above shall be allocated to
the REMIC II Regular Interest LT1, until the principal balance thereof shall
have been reduced to zero. Any Realized Losses on the Group 5 Mortgage Loans
remaining after the allocations made in the preceding sentences shall be
allocated among the Class LT2, Class LT3 and Class LT4 REMIC II Regular
Interests pro-rata according to their respective principal balances as reduced
by the allocations in the preceding sentence until such principal balances shall
have been reduced to zero.

REMIC II Regular Interest LT1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest LT1
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC II Regular Interest LT1 on such Distribution Date.

REMIC II Regular Interest LT2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest LT2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC II Regular Interest LT2 on such Distribution Date.

REMIC II Regular Interest LT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest LT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC II Regular Interest LT3 on such Distribution Date.

REMIC II Regular Interest LT4 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest LT4
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC II Regular Interest LT4 on such Distribution Date.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

REMIC Regular Interest: Any of the REMIC I Regular Interests, REMIC II Regular
Interests and REMIC III Regular Interests.

 

 

 

-47-

 


--------------------------------------------------------------------------------



 

 

REO Disposition: The final sale by Wells Fargo, in its capacity as Servicer, of
any REO Property.

REO Disposition Fee: With respect to each REO Disposition, the greater of (i)
$1,200 or (ii) one percent (1%) of the final sales price of such REO
Disposition; provided that the real estate broker commission with respect to the
liquidation of the REO property is equal to or less than 5% except in such cases
where the property value is less than $100,000 or the property is located in a
rural area and market conditions require the Servicer to pay a real estate
broker commission greater than 5% or prior written consent has been obtained
from CSFB or their authorized representative.

REO Property: A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan.

Required Insurance Policy: With respect to any Non-Designated Mortgage Loan, any
insurance policy that is required to be maintained from time to time under this
Agreement in respect of such Mortgage Loan or the related Mortgaged Property.

Residual Certificates: The Class AR Certificates and Class AR-L Certificates.

Responsible Officer: When used with respect to the Trust Administrator, shall
mean any officer within the corporate trust department of the Trust
Administrator, including any Assistant Vice President, the Secretary, any Vice
President, Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Trust Officer or any other officer of the Trust Administrator customarily
performing functions similar to those performed by any of the above designated
officers and any officer within the Corporate Trust Department having direct
responsibility for the administration of this Agreement. When used with respect
to the Trustee, shall mean any officer within the Corporate Trust Department
having direct responsibility for the administration of this Agreement and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

Rolling Three Month Delinquency Rate: For any Distribution Date will be the
fraction, expressed as a percentage, equal to the average of the Delinquency
Rates for each of the three (or one and two, in the case of the first and second
Distribution Dates) immediately preceding months.

Rule 144A: Rule 144A under the 1933 Act, as in effect from time to time.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan pursuant
to the terms of the related Mortgage Note.

Security Agreement: With respect to a Cooperative Loan, the agreement or
mortgage creating a security interest in favor of the originator of the
Cooperative Loan in the related Cooperative Shares.

Seller: DLJMC.

Senior Certificates: As set forth in the Preliminary Statement.

 

 

 

-48-

 


--------------------------------------------------------------------------------



 

 

Senior Liquidation Amount: The Group 1 Senior Liquidation Amount, the Group 2
Senior Liquidation Amount, the Group 3 Senior Liquidation Amount or Group 4
Senior Liquidation Amount, as applicable.

Senior Percentage: The Group 1 Senior Percentage, Group 2 Senior Percentage,
Group 3 Senior Percentage or Group 4 Senior Percentage, as applicable.

Senior Prepayment Percentage: The Senior Prepayment Percentage for any
Distribution Date occurring during the seven years beginning on the first
Distribution Date for each of Loan Group 1, Loan Group 2, Loan Group 3 and Loan
Group 4 will equal 100%. The Senior Prepayment Percentage for any Distribution
Date occurring on or after the seventh anniversary of the first Distribution
Date for each such Loan Group will be as follows: for any Distribution Date in
the first year thereafter, the related Senior Percentage plus 70% of the related
Subordinate Percentage for such Distribution Date; for any Distribution Date in
the second year thereafter, the related Senior Percentage plus 60% of the
related Subordinate Percentage for such Distribution Date; for any Distribution
Date in the third year thereafter, the related Senior Percentage plus 40% of the
related Subordinate Percentage for such Distribution Date; for any Distribution
Date in the fourth year thereafter, the related Senior Percentage plus 20% of
the related Subordinate Percentage for such Distribution Date; and for any
Distribution Date after the fourth year thereafter, the related Senior
Percentage for such Distribution Date.

Notwithstanding the foregoing, on any Distribution Date and with respect to Loan
Group 1, Loan Group 2, Loan Group 3 or Loan Group 4 if the Senior Percentage
exceeds the initial related Senior Percentage, the Senior Prepayment Percentage
for each Group for that Distribution Date will equal 100%, (ii) if on or before
the Distribution Date in November 2008, the Class C-B Percentage is greater than
or equal to twice the Class C-B Percentage as of the Closing Date, in which case
the Senior Prepayment Percentage for each Group will equal the related Senior
Percentage, plus 50% of the related Subordinate Percentage for that Distribution
Date, and if after the Distribution Date in November 2008, the Class C-B
Percentage is greater than or equal to twice the Class C-B Percentage as of the
Closing Date, then the Senior Prepayment Percentage for each such Group for such
Distribution Date will equal the related Senior Percentage).

Notwithstanding the foregoing, the Senior Prepayment Percentage for any of Loan
Group 1, Loan Group 2, Loan Group 3 or Loan Group 4 shall equal 100% for any
Distribution Date as to which (i) the outstanding principal balance of the
Mortgage Loans in the related Loan Group, delinquent 60 days or more (including
all REO Properties and Mortgage Loans in foreclosure) (averaged over the
preceding six month period), as a percentage of the related aggregate
Subordinate Component Balance as of such Distribution Date is equal to or
greater than 50% or (ii) cumulative Realized Losses for the Mortgage Loans in
the related Loan Group exceed (a) with respect to any Distribution Date prior to
the third anniversary of the first Distribution Date, 20% of the related
aggregate Subordinate Component Balance as of the Closing Date (the “Original
Subordinate Principal Balance”), (b) with respect to any Distribution Date on or
after the third anniversary but prior to the eighth anniversary of the first
Distribution Date, 30% of the related Original Subordinate Principal Balance,
(c) with respect to any Distribution Date on or after the eighth anniversary but
prior to the ninth anniversary of the first Distribution Date, 35% of the
related Original Subordinate Principal Balance, (d) with respect to any
Distribution Date on or after the ninth anniversary but prior to the tenth
anniversary of the first Distribution Date, 40% of the related Original
Subordinate Principal Balance, (e) with respect to any Distribution Date on or
after the tenth anniversary but prior to the eleventh anniversary of the first
Distribution Date, 45% of the related Original Subordinate Principal Balance and
(f) with respect to any Distribution Date on or after the eleventh anniversary
of the first Distribution Date, 50% of the Original Subordinate Principal
Balance.

 

 

 

-49-

 


--------------------------------------------------------------------------------



 

 

If the Senior Prepayment Percentage for one Loan Group equals 100% due to the
limitations set forth above, then the Senior Prepayment Percentage for the other
Loan Groups will equal 100%.

If on any Distribution Date the allocation to a Class of Senior Certificates
then entitled to distributions of Principal Prepayments and other amounts in the
percentage required above would reduce the outstanding Class Principal Balance
of that Class below zero, the distribution to that Class of Senior Certificates
of the Senior Prepayment Percentage of those amounts for such Distribution Date
shall be limited to the percentage necessary to reduce the related Class
Principal Balance to zero.

Senior Principal Distribution Amount: The Group 1 Senior Principal Distribution
Amount, Group 2 Senior Principal Distribution Amount, Group 3 Senior Principal
Distribution Amount or Group 4 Senior Principal Distribution Amount, as
applicable.

Servicer Employee: As defined in Section 3.18.

Servicer Mortgage File: All documents pertaining to a Mortgage Loan not required
to be included in the Trustee Mortgage File and held by the Master Servicer or
the related Servicer or any Subservicer.

Servicers: SPS, Wells Fargo and the Special Servicer to the extent it has taken
over the servicing of one or more Mortgage Loans pursuant to Section 3.19 and,
in each case, any successor in interest thereto or any successor servicer
appointed as provided herein.

Servicing Advance: With respect to the Non-Designated Mortgage Loans, all
customary, reasonable and necessary “out of pocket” costs and expenses incurred
prior to, on or after the Cut-off Date in the performance by a Servicer of its
servicing obligations related to such Mortgage Loans, including, but not limited
to, the cost (including reasonable attorneys’ fees and disbursements) of (i) the
preservation, restoration and protection of a Mortgaged Property,
(ii) compliance with the obligations under Section 3.11 and any enforcement or
judicial proceedings, including foreclosures, (iii) the management and
liquidation of any REO Property (including default management and similar
services, appraisal services and real estate broker services), (iv) any expenses
incurred by a Servicer in connection with obtaining an environmental inspection
or review pursuant to the second paragraph of Section 3.11(a), (v) compliance
with the obligations under Section 3.09, (vi) locating any documents missing
from the Trustee’s Mortgage File and (vii) obtaining broker price opinions. In
no event will any Servicer be required to make any Servicing Advance which would
constitute a Nonrecoverable Advance.

With respect to the Designated Mortgage Loans, Servicing Advance shall have the
meaning assigned to such term in the related Designated Servicing Agreement.

Servicing Fee: As to each Mortgage Loan and any Distribution Date, an amount
equal to one month’s interest at the Servicing Fee Rate on the Stated Principal
Balance of such Mortgage Loan as of the Due Date in the month of such
Distribution Date (prior to giving effect to any Scheduled Payments due on such
Mortgage Loan on such Due Date), subject to reduction as provided in
Section 3.14.

Servicing Fee Rate: As to each Mortgage Loan, the per annum rate set forth on
the Mortgage Loan Schedule.

Servicing Officer: Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the related Mortgage Loans whose name and
specimen signature appear on a list of servicing officers furnished to the
Trustee and the Trust Administrator by a Servicer on the

 

 

-50-

 


--------------------------------------------------------------------------------



 

Closing Date pursuant to this Agreement, as such list may from time to time be
amended and delivered to the Trustee and Trust Administrator.

Special Hazard Loss: A Realized Loss (or portion thereof) with respect to a
Mortgage Loan arising from any direct physical loss or damage to a Mortgaged
Property (including any Realized Loss due to the presence or suspected presence
of hazardous wastes or substances on mortgaged property) which is not covered by
a standard hazard maintenance policy with extended coverage or by a flood
insurance policy, if applicable (or which would not have been covered by such a
policy had such a policy been maintained), which is caused by or results from
any cause except: (i) wear and tear, deterioration, rust or corrosion, mold, wet
or dry rot, inherent vice or latent defect, animals, birds, vermin, insects;
(ii) settling, subsidence, cracking, shrinkage, bulging or expansion of
pavements, foundations, walls, floors, roofs or ceilings; (iii) errors in
design, faulty workmanship or faulty materials, unless the collapse of the
property or part thereof ensues and then only for the ensuing loss; (iv) nuclear
or chemical reaction or nuclear radiation or radioactive or chemical
contamination, all whether controlled or uncontrolled, and whether such loss be
direct or indirect, proximate or remote; (v) hostile or warlike action in time
of peace or war, including action in hindering, combating or defending against
an actual, impending or expected attack (a) by any government of sovereign
power, de jure or de facto, or by any authority maintaining or using military,
naval or air forces, (b) by military, naval or air forces, or (c) by an agent of
any such government, power, authority or forces; (vi) any weapon of war
employing atomic fission or radioactive force whether in time of peace or war;
or (vii) insurrection, rebellion, revolution, civil war, usurped power or action
taken by governmental authority in hindering, combating or defending against
such occurrence, seizure or destruction under quarantine or customs regulations,
confiscation by order of any government or public authority, or risks of
contraband or illegal transportation or trade.

Special Hazard Loss Coverage Amount: With respect to the Class C-B Certificates,
as of the Closing Date, $6,805,805 subject in each case to reduction from time
to time, to be an amount equal on any Distribution Date to the lesser of (a) the
greatest of (i) 1% of the Aggregate Groups 1-4 Collateral Balance, (ii) twice
the principal balance of the largest Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3 and Loan Group 4 and (iii) the aggregate Stated Principal
Balances of the Group 1, Group 2, Group 3 or Group 4 Mortgage Loans secured by
Mortgaged Properties located in the single California postal zip code area
having the highest aggregate principal balance of any such zip code area and
(b) the Special Hazard Loss Coverage Amount as of the Closing Date less the
amount, if any, of losses attributable to Special Hazard Losses allocated to the
Class C-B Certificates since the Closing Date. All Stated Principal Balances for
the purpose of this definition will be calculated as of the first day of the
month preceding such Distribution Date after giving effect to scheduled
installments of principal and interest on the Mortgage Loans then due, whether
or not paid. The Special Hazard Loss Coverage Amount may be reduced below the
amount set forth above for any Distribution Date with the consent of the Rating
Agencies as evidenced by a letter of each Rating Agency to the Trust
Administrator to the effect that any such reduction will not result in a
downgrading of the current ratings assigned to such Classes of Certificates
rated by it.

Special Hazard Loss Coverage Termination Date: The date on which the Special
Hazard Loss Coverage Amount has been reduced to zero.

Special Servicer: SPS, and its successors and permitted assigns.

Special Serviced Mortgage Loan: The Mortgage Loans for which the Special
Servicer acts as servicer pursuant to Section 3.19.

SPS: Select Portfolio Servicing, Inc., a Utah corporation, and its successors
and assigns.

 

 

 

-51-

 


--------------------------------------------------------------------------------



 

 

SPS Mortgage Loans: Any SPS Serviced Mortgage Loans for which SPS has not
entered into a subservicing arrangement for such Mortgage Loan pursuant to
Section 3.02 hereof.

SPS Serviced Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule for which SPS is the applicable Servicer or the Special
Servicer.

Standard Hazard Policy: Each standard hazard insurance policy or replacement
therefor referred to in Section 3.09.

Startup Day: The Closing Date.

Stated Principal Balance: With respect to any Mortgage Loan and date of
determination, the principal balance of such Mortgage Loan as of the Cut-off
Date, after application of the principal portion of all Scheduled Payments due
on or before the Cut-off Date, whether or not received, minus the sum of (i) all
amounts allocable to principal that have been distributed to Certificateholders
with respect to such Mortgage Loan on or before that date of determination and
(ii) any Realized Losses on such Mortgage Loan that have been allocated to one
or more Classes of Certificates on or before that date of determination.

Stepdown Date: The date occurring on the later of (x) the Distribution Date in
December 2008 and (y) the first Distribution Date on which the Group 5 Senior
Enhancement Percentage (calculated for this purpose after giving effect to
payments or other recoveries in respect of the Mortgage Loans in Loan Group 5
during the related Collection Period but before giving effect to payments on the
Group 5 Certificates on such Distribution Date) is greater than or equal to
18.30%.

Stock Power: With respect to a Cooperative Loan, an assignment of the stock
certificate or an assignment of the Cooperative Shares issued by the Cooperative
Corporation.

Streamlined Mortgage Loan: A Mortgage Loan originated in connection with the
refinance of a mortgage loan pursuant to the Seller’s streamlined documentation
program then in effect.

Subordinate Certificates: As set forth in the Preliminary Statement.

Subordinate Component Balance: For any of Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4, as of any date of determination, the Aggregate Loan
Group Balance of such Loan Group as of such date of determination, minus the sum
of the then outstanding aggregate Class Principal Balance of the related Classes
of Class A Certificates.

Subordinate Liquidation Amount: For any Distribution Date and any of Loan
Group 1, Loan Group 2, Loan Group 3 or Loan Group 4 the excess, if any, of the
aggregate Liquidation Principal of all Mortgage Loans in that Loan Group which
became Liquidated Mortgage Loans during the calendar month preceding the
Distribution Date over the Group 1 Senior Liquidation Amount, Group 2 Senior
Liquidation Amount, Group 3 Senior Liquidation Amount or Group 4 Senior
Liquidation Amount, as applicable, for such Distribution Date.

Subordinate Percentage: With respect to any Distribution Date and Loan Group 1,
Loan Group 2, Loan Group 3 or Loan Group 4, the excess of 100% over the related
Senior Percentage for that Distribution Date.

Subordinate Prepayment Percentage: With respect to any Distribution Date and
with respect to Loan Group 1, Loan Group 2, Loan Group 3 or Loan Group 4, 100%
minus the related Senior

 

 

-52-

 


--------------------------------------------------------------------------------



 

Prepayment Percentage for such Distribution Date; provided, however, that if the
aggregate Class Principal Balance of the Senior Certificates related to such
Loan Group has been reduced to zero, then the Subordinate Prepayment Percentage
for such Loan Group will equal 100%.

Subordinate Principal Distribution Amount: With respect to any Distribution
Date, the sum of the following amounts for each of Loan Group 1, Loan Group 2,
Loan Group 3 or Loan Group 4: (i) the related Subordinate Percentage of the
related Principal Payment Amount, (ii) the related Subordinate Prepayment
Percentage of the related Principal Prepayment Amount, and (iii) the related
Subordinate Liquidation Amount; less the amount of certain
cross-collateralization payments as made pursuant to Section 4.07.

Subordination Level: With respect to any Distribution Date and any Class of
Class C-B Certificates, the percentage obtained by dividing the sum of the Class
Principal Balances of all Classes of Class C-B Certificates which are
subordinate in right of payment to such Class by the sum of the Class Principal
Balances of the Group 1, Group 2, Group 3 and Group 4 and Class C-B
Certificates, in each case immediately prior to such Distribution Date.

Subsequent Cut-off Date: With respect to any Subsequent Mortgage Loan, the first
day of the month on which such Mortgage Loan is transferred to the Trust.

Subsequent Mortgage Loan: Any Mortgage Loan other than an Initial Mortgage Loan
conveyed to the Trust Fund pursuant to Section 2.01 hereof and to a Subsequent
Transfer Agreement, which Mortgage Loan shall be listed on the revised Mortgage
Loan Schedule delivered pursuant to this Agreement and on Schedule A to such
Subsequent Transfer Agreement. When used with respect to a single Subsequent
Transfer Date, Subsequent Mortgage Loan shall mean a Subsequent Mortgage Loan
conveyed to the Trust on that Subsequent Transfer Date.

Subsequent Transfer Agreement: A Subsequent Transfer Agreement substantially in
the form of Exhibit R hereto, executed and delivered by and among the Depositor,
DLJMC and the Trustee.

Subsequent Transfer Date: For any Subsequent Transfer Agreement, the date the
related Subsequent Mortgage Loans are transferred to the Trust pursuant to the
related Subsequent Transfer Agreement.

Substitution Adjustment Amount: As defined in Section 2.03.

Subservicer: Any other entity with respect to any Non-Designated Mortgage Loan
under any Subservicing Agreement applicable to such Mortgage Loan and any
successors and assigns under such Subservicing Agreement.

Subservicing Agreement: Any servicing agreement between a Servicer and a
Subservicer pursuant to which a Servicer delegates any of its servicing
responsibilities with respect to any of the Non-Designated Mortgage Loans.

Targeted Overcollateralization Amount: For any Distribution Date prior to the
Stepdown Date, 0.70% of the Aggregate Loan Group Balance for Loan Group 5 as of
the Cut-off Date; with respect to any Distribution Date on or after the Stepdown
Date and with respect to which a Trigger Event is not in effect, the greater of
(a) 1.40% of the Aggregate Loan Group Balance for Loan Group 5 for such
Distribution Date, or (b) 0.50% of the Aggregate Loan Group Balance for Loan
Group 5 as of the Initial Cut-off Date; with respect to any Distribution Date on
or after the Stepdown Date with respect to which a

 

 

-53-

 


--------------------------------------------------------------------------------



 

Trigger Event has occurred and is continuing, the Targeted Overcollateralization
Amount for the Distribution Date immediately preceding such Distribution Date.

Tax Matters Person: The person designated as “tax matters person” in the manner
provided under Treasury regulation § 1.860F 4(d) and temporary Treasury
regulation § 301.6231(a)(7)1T. Initially, the Tax Matters Person shall be the
Trust Administrator.

Telerate Page 3750: The display designated as page 3750 on Bridge Telerate
Service (or such other page as may replace page 3750 on that service for the
purpose of displaying London interbank offered rates of major banks).

Terminating Auction Date: With respect to Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4, as defined in Section 11.01(d) and with respect to
Loan Group 5, as defined in Section 11.01(e).

Terminating Auction Purchaser: With respect to Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4, as defined in Section 11.01(d) and with respect to
Loan Group 5, as defined in Section 11.01(e).

Terminating Auction Sale: With respect to Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4, as defined in Section 11.01(d) and with respect to
Loan Group 5, as defined in Section 11.01(e).

Terminating Entity: The entity determined by the Trust Administrator pursuant to
Section 11.02 of this Agreement.

Transferring Servicer: As defined in Section 3.19 hereof.

Transferee Affidavit and Agreement: As defined in Section 6.02(g)(i)(B).

Trigger Event: A Trigger Event will occur for any Distribution Date if either
(i) the Rolling Three Month Delinquency Rate as of the last day of the related
Collection Period equals or exceeds 34.00% of the Group 5 Senior Enhancement
Percentage for such Distribution Date or (ii) the cumulative Realized Losses as
a percentage of the Aggregate Loan Group Balance for Loan Group 5 on the Closing
Date for such Distribution Date is greater than the percentage set forth in the
following table:

Range of Distribution Dates

Cumulative Loss Percentage

December 2008 – November 2009

0.75%*

December 2009 – November 2010

1.15%*

December 2010 – November 2011

1.50%*

December 2011 and thereafter

1.75%*

 

*

The cumulative loss percentages set forth above are applicable to the first
Distribution Date in the corresponding range of Distribution Dates. The
cumulative loss percentage for each succeeding Distribution Date in a range
increases incrementally by 1/12 of the positive difference between the
percentage applicable to the first Distribution Date in that range and the
percentage applicable to the first Distribution Date in the succeeding range.

Trust: The trust created pursuant to Section 2.01 this Agreement.

 

 

 

-54-

 


--------------------------------------------------------------------------------



 

 

Trust Administrator: Wells Fargo Bank, N.A., a national banking association, not
in its individual capacity, but solely in its capacity as trust administrator
for the benefit of the Certificateholders under this Agreement, and any
successor thereto, as provided herein.

Trust Administrator Fee: As specified in Section 10.05.

Trust Administrator Fee Rate: As to each Mortgage Loan, a per annum rate equal
to 0.00%.

Trust Collateral: With respect to Loan Group 1, Loan Group 2, Loan Group 3 and
Loan Group 4, as defined in Section 11.01(c)(i) and with respect to Loan
Group 5, as defined in Section 11.01(c)(ii).

Trust Fund: The corpus of the Trust created by this Agreement consisting of
(a) the Mortgage Loans, including all interest and principal received or
receivable by the Depositor on or with respect to the Mortgage Loans after the
Cut-off Date, but not including payments of principal and interest due and
payable on the Mortgage Loans on or before the Cut-off Date, together with the
Mortgage Files relating to the Mortgage Loans, (b) REO Property, (c) the
Collection Account, the Certificate Account, the Prefunding Account, the
Capitalized Interest Account, the Group 5 Interest Rate Cap Account and all
amounts deposited therein pursuant to the applicable provisions of this
Agreement, (d) any insurance policies with respect to the Mortgage Loans,
(e) the Depositor’s rights under the Assignment and Assumption Agreement,
(f) the Trust’s rights under the Group 5 Interest Rate Cap Agreement, and
(g) all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquid property.

Trust Receipt and Final Certification: As defined in Section 2.02(a).

Trust Receipt and Initial Certification: As defined in Section 2.02(a).

Trustee: U.S. Bank National Association, a national banking association, not in
its individual capacity, but solely in its capacity as trustee for the benefit
of the Certificateholders under this Agreement, and any successor thereto, as
provided herein.

Trustee Mortgage File: The mortgage documents listed in Section 2.01 hereof
pertaining to a particular Mortgage Loan and any additional documents required
to be added to the Trustee Mortgage File pursuant to this Agreement.

Uncertificated Accrued Interest: With respect to any Uncertificated Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated Pass-Through Rate for such Distribution Date, accrued on the
Uncertificated Principal Balance or Uncertificated Notional Amount, as
applicable, immediately prior to such Distribution Date. Uncertificated Accrued
Interest for the Uncertificated Regular Interests shall accrue on the basis of a
360-day year consisting of twelve 30-day months. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC I Regular Interests for
any Distribution Date, any Prepayment Interest Shortfalls (to the extent not
covered by Compensating Interest Payments) relating to the Group 1, Group 2,
Group 3 and Group 4 Mortgage Loans for any Distribution Date shall be allocated
among the REMIC I Regular Interests, pro rata, based on, and to the extent of,
Uncertificated Accrued Interest, as calculated without application of this
sentence. For purposes of calculating the amount of Uncertificated Accrued
Interest for the REMIC II Regular Interests for any Distribution Date, any
Prepayment Interest Shortfalls (to the extent not covered by Compensating
Interest Payments) relating to the Group 5 Mortgage Loans for any Distribution
Date shall be allocated among the REMIC II Regular Interests, pro rata, based
on, and to the extent of,

 

 

 

-55-

 

 

 

 


--------------------------------------------------------------------------------



Uncertificated Accrued Interest, as calculated without application of this
sentence. Uncertificated Accrued Interest on the REMIC III Regular Interest
5-X-PO shall be zero. Uncertificated Accrued Interest on the REMIC III Regular
Interest 5-X-IO for each Distribution Date shall equal Accrued Certificate
Interest for the Class 5-X Certificates.

Uncertificated Pass-Through Rate: For any REMIC I Regular Interest or REMIC II
Regular Interest, the per annum rate set forth or calculated in the manner
described in the Preliminary Statement under “REMIC I” or “REMIC II,”
respectively.

Uncertificated Principal Balance: The principal amount of any REMIC I or
REMIC II Regular Interest outstanding as of any date of determination. As of the
Closing Date, the Uncertificated Principal Balance of each REMIC I and REMIC II
Regular Interest shall equal the amount set forth in the Preliminary Statement
hereto as its Initial Uncertificated Principal Balance under “REMIC I” and
“REMIC II,” respectively. On each Distribution Date, the Uncertificated
Principal Balance of each REMIC I Regular Interest and REMIC II Regular Interest
shall be reduced, in the case of REMIC I Regular Interests, by the sum of
(i) the principal portion of Realized Losses allocated to the REMIC I Regular
Interests in accordance with the definition of REMIC I Realized Losses and
(ii) the amounts deemed distributed on each Distribution Date in respect of
principal on the REMIC I Regular Interests pursuant to Section 4.01(IV)(a)(i),
and in the case of REMIC II Regular Interests, by the sum of (i) the principal
portion of Realized Losses allocated to the REMIC II Regular Interests in
accordance with the definition of REMIC II Realized Losses and (ii) the amounts
deemed distributed on each Distribution Date in respect of principal on the
REMIC II Regular Interests pursuant to Section 4.01(IV)(a)(ii).

Uncertificated Regular Interest: Any of the REMIC I Regular Interests and
REMIC II Regular Interests.

Undercollateralized Group: As defined in Section 4.07(b).

Underwriter’s Exemption: Prohibited Transaction Exemption 2002-41, 67 Fed.
Reg. 54487 (2002), as amended (or any successor thereto), or any substantially
similar administrative exemption granted by the U.S. Department of Labor.

U.S. Person: A citizen or resident of the United States, a corporation,
partnership or other entity treated as a corporation or partnership for federal
income tax purposes created or organized in, or under the laws of, the United
States, any State thereof or the District of Columbia, an estate or trust whose
income from sources without the United States is includable in gross income for
United States federal income tax purposes regardless of its connection with the
conduct of a trade or business within the United States, or any trust treated as
a United States Person under Code Section 7701(a)(30).

Voting Rights: The portion of the voting rights of all the Certificates that is
allocated to any Certificate for purposes of the voting provisions of this
Agreement. At all times during the term of this Agreement, 99% of all Voting
Rights shall be allocated among the Class A Certificates (other than the
Residual Certificates), Class M Certificates and Class C-B Certificates. The
portion of such 99% Voting Rights allocated to each of the Class A Certificates
(other than the Residual Certificates), Class M Certificates and Class C-B
Certificates shall be based on the fraction, expressed as a percentage, the
numerator of which is the Class Principal Balance of each such Class then
outstanding and the denominator of which is the aggregate Class Principal
Balance of all such Classes then outstanding. At all times during the term of
this Agreement, the Class 5-X Certificates shall be allocated 1% of the Voting
Rights. Voting Rights shall be allocated among the Certificates within each
Class in proportion to their respective outstanding Class Principal Balances or
Class Notional Amounts, as applicable. The Class AR and Class AR-L Certificates
shall have no Voting Rights.

 

 

 

-56-

 


--------------------------------------------------------------------------------



 

 

Weighted Average Pass-Through Rate: With respect to any Distribution Date and
Loan Group a rate equal to the weighted average of the Net Mortgage Rates on the
Mortgage Loans in such Loan Group as of the second preceding Due Date (excluding
any such Mortgage Loans that were subject to a Payoff, the principal of which
was distributed on the Distribution Date preceding the current Distribution
Date) after giving effect to payments due on such Due Date, whether or not
received, weighted on the basis of the Stated Principal Balances as of such
date.

Wells Fargo: Wells Fargo Bank, N.A., and its successors and assigns.

Wells Fargo Serviced Mortgage Loans: The Mortgage Loans identified as such on
the Mortgage Loan Schedule, for which Wells Fargo is the applicable Servicer.



 

 

-57-

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

 

CONVEYANCE OF MORTGAGE LOANS;

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01.

Conveyance of Trust Fund.

(a)          The Depositor does hereby establish the Adjustable Rate Mortgage
Trust 2005-12 (the “Trust”) and sells, transfers, assigns, delivers, sets over
and otherwise conveys to the Trustee in trust for the benefit of the
Certificateholders, without recourse, the Depositor’s right, title and interest
in and to (a) the Initial Mortgage Loans listed in the Mortgage Loan Schedule,
including all interest and principal received or receivable by the Depositor on
or with respect to the Initial Mortgage Loans after the Initial Cut-off Date and
any Assigned Prepayment Premiums with respect thereto, but not including
payments of principal and interest due and payable on the Initial Mortgage Loans
on or before the Initial Cut-off Date, together with the Mortgage Files relating
to the Initial Mortgage Loans, (b) REO Property, (c) the Collection Account, the
Certificate Account, the Prefunding Account, the Capitalized Interest Account,
the Group 5 Interest Rate Cap Account and all amounts deposited therein pursuant
to the applicable provisions of this Agreement, (d) any insurance policies with
respect to the Initial Mortgage Loans, (e) the Depositor’s rights under the
Assignment and Assumption Agreement and (f) all proceeds of the conversion,
voluntary or involuntary, of any of the foregoing into cash or other liquid
property.

(b)          In connection with the transfer and assignment set forth in clause
(a) above, the Depositor has delivered or caused to be delivered to a Custodian
for the benefit of the Certificateholders, the documents and instruments with
respect to each Initial Mortgage Loan as assigned:

(i)           (A) the original Mortgage Note bearing all intervening
endorsements and including any riders to the Mortgage Note, endorsed “Pay to the
order of ________________, without recourse” and signed in the name of the last
named endorsee by an authorized officer or (B) with respect to any Lost Mortgage
Note, a lost note affidavit and indemnity from the Seller stating that the
original Mortgage Note was lost or destroyed, (together with a copy of such
Mortgage Note, if available) and indemnifying the Trust Fund against any loss,
cost or liability resulting from the failure to deliver the original Mortgage
Note;

(ii)          the original of any guarantee executed in connection with the
Mortgage Note (if any);

(iii)         for each Mortgage Loan that is not a MERS Mortgage Loan, the
original Mortgage, with evidence of recording thereon, or copies certified by
the related recording office or if the original Mortgage has not yet been
returned from the recording office, a copy certified by or on behalf of the
Seller indicating that such Mortgage has been delivered for recording (the
return directions for the original Mortgage should indicate, when recorded, mail
to the Seller) and in the case of each MERS Mortgage Loan, the original
Mortgage, noting the presence of the MIN of the related Mortgage Loan and either
language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is
a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the
original Mortgage and the assignment thereof to MERS, with evidence of recording
indicated thereon or a copy of the Mortgage certified by the public recording
office in which such Mortgage has been recorded;

(iv)         the originals of all assumption, modification, consolidation or
extension agreements, (or, if an original of any of these documents has not been
returned from the recording office,

 

 

-58-

 


--------------------------------------------------------------------------------



 

a copy thereof certified by or on behalf of the Seller, the original to be
delivered to the Seller forthwith after return from such recording office) with
evidence of recording thereon, if any;

(v)          for each Mortgage Loan that is not a MERS Mortgage Loan, the
original Assignment of Mortgage as appropriate, in recordable form, for each
Mortgage Loan from the last assignee assigned in blank;

(vi)         for each Mortgage Loan that was not a MERS Mortgage Loan at its
origination, the originals of any intervening recorded Assignments of Mortgage,
showing a complete chain of assignment from origination to the last assignee,
including warehousing assignments, with evidence of recording thereon (or, if an
original intervening Assignment of Mortgage has not been returned from the
recording office, a copy thereof certified by or on behalf of the Seller, the
original to be delivered to the Custodian forthwith after return from such
recording office);

(vii)       the original mortgage title insurance policy, or copy of title
commitment (or in appropriate jurisdictions, attorney’s opinion of title and
abstract of title); and

(viii)      with respect to a Cooperative Loan, if any, the originals of the
following documents or instruments:

(A)  the Cooperative Shares, together with the Stock Power in blank;

(B)  the executed Security Agreement;

(C)  the executed Proprietary Lease and the Assignment of Proprietary Lease to
the originator of the Cooperative Loan;

(D)  the executed Recognition Agreement;

(E)  Copies of the original UCC financing statement, and any continuation
statements, filed by the originator of such Cooperative Loan as secured party,
each with evidence of recording thereof, evidencing the interest of the
originator under the Security Agreement and the Assignment of Proprietary Lease;

(F)   Copies of the filed UCC assignments or amendments of the security interest
referenced in clause (E) above showing an unbroken chain of title from the
originator to the Trust, each with evidence of recording thereof, evidencing the
interest of the assignee under the Security Agreement and the Assignment of
Proprietary Lease;

(G)  An executed assignment of the interest of the originator in the Security
Agreement, the Assignment of Proprietary Lease and the Recognition Agreement,
showing an unbroken chain of title from the originator to the Trust; and

(H)  For any Cooperative Loan that has been modified or amended, the original
instrument or instruments effecting such modification or amendment.

In addition, in connection with the assignment of any MERS Mortgage Loan, the
Seller agrees that it will cause, at the Seller’s expense, the MERS® System to
indicate that such Mortgage Loans have been assigned by the Seller to the
Trustee in accordance with this Agreement (and any Subsequent Transfer
Agreement) for the benefit of the Certificateholders by including (or deleting,
in the

 

 

-59-

 


--------------------------------------------------------------------------------



 

case of Mortgage Loans which are repurchased or substituted in accordance with
this Agreement) the information required by the MERS® System to (a) identify the
Trustee and (b) identify the series of the Certificates issued in connection
with such Mortgage Loans. The Trustee shall confirm, or cause the Custodian to
confirm, on the Final Certification of the Custodian that such assignment has
occurred. The Seller further agrees that it will not, and will not permit a
Servicer to, and each related Servicer agrees that it will not, alter the
information referenced in this paragraph with respect to any Mortgage Loan
during the term of this Agreement unless and until such Mortgage Loan is
repurchased or substituted in accordance with the terms of this Agreement.

In the event the Depositor delivers to the Custodian certified copies of any
document or instrument set forth in 2.01(b) because of a delay caused by the
public recording office in returning any recorded document, the Depositor shall
deliver or cause to be delivered to the Custodian, within 60 days of the Closing
Date or the related Subsequent Transfer Date, as applicable, an Officer’s
Certificate which shall (i) identify the recorded document, (ii) state that the
recorded document has not been delivered to the Custodian due solely to a delay
caused by the public recording office, and (iii) state the amount of time
generally required by the applicable recording office to record and return a
document submitted for recordation.

In the event that in connection with any Mortgage Loan the Depositor cannot
deliver (a) for a Mortgage Loan that is not a MERS Mortgage Loan, the original
recorded Mortgage, (b) all interim recorded assignments or (c) the lender’s
title policy (together with all riders thereto) satisfying the requirements set
forth above, concurrently with the execution and delivery hereof because such
document or documents have not been returned from the applicable public
recording office in the case of clause (a) or (b) above, or because the title
policy has not been delivered to the Seller or the Depositor by the applicable
title insurer in the case of clause (c) above, the Depositor shall promptly
deliver to the Custodian, in the case of clause (a) or (b) above, such original
Mortgage or such interim assignment, as the case may be, with evidence of
recording indicated thereon upon receipt thereof from the public recording
office, or a copy thereof, certified, if appropriate, by the relevant recording
office and, in the case of clause (c) above, any title policy upon receipt from
the applicable title insurer.

As promptly as practicable subsequent to such transfer and assignment, and in
any event, within thirty (30) days thereafter, DLJMC shall, at its expense,
(i) affix or cause to be affixed the Trustee’s name to each Assignment of
Mortgage, as the assignee thereof, (ii) cause such assignment to be in proper
form for recording in the appropriate public office for real property records
within thirty (30) days after receipt thereof and (iii) cause to be delivered
for recording in the appropriate public office for real property records the
assignments of the Mortgages to the Trustee, except that, with respect to any
assignment of a Mortgage as to which DLJMC has not received the information
required to prepare such assignment in recordable form, DLJMC’s obligation to do
so and to deliver the same for such recording shall be as soon as practicable
after receipt of such information and in any event within thirty (30) days after
the receipt thereof, and DLJMC need not cause to be recorded any assignment
which relates to a Mortgage Loan in any jurisdiction under the laws of which, as
evidenced by an Opinion of Counsel delivered by the Depositor (at the
Depositor’s expense) to the Trustee, the Trust Administrator and DLJMC,
acceptable to the Rating Agencies, the recordation of such assignment is not
necessary to protect the Trustee’s and the Certificateholders’ interest in the
related Mortgage Loan.

If any original Mortgage Note referred to in Section 2.01(b)(i) above cannot be
located, the obligations of the Depositor to deliver such documents shall be
deemed to be satisfied upon delivery to the Custodian of a photocopy of such
Mortgage Note, if available, with a lost note affidavit and indemnity. If any of
the original Mortgage Notes for which a lost note affidavit and indemnity was
delivered to the Custodian is subsequently located, such original Mortgage Note
shall be delivered to the Custodian within three (3) Business Days.

 

 

 

-60-

 


--------------------------------------------------------------------------------



 

 

(c)          The Trustee and the Trust Administrator are authorized to enter
into one or more Custodial Agreements, at the direction of the Depositor, for
the purpose of having a Custodian maintain custody of the documents and
instruments referred to in this Section 2.01, and any documents delivered
thereunder shall be delivered to the Custodian and any Officer’s Certificates
delivered with respect thereto shall be delivered to the Trustee, the Trust
Administrator and the Custodian.

(d)          It is the express intent of the parties to this Agreement that the
conveyance of the Mortgage Loans by the Depositor to the Trustee as provided in
this Section 2.01 be, and be construed as, a sale of the Mortgage Loans by the
Depositor to the Trustee. It is, further, not the intention of the parties to
this Agreement that such conveyance be deemed a pledge of the Mortgage Loans by
the Depositor to the Trustee to secure a debt or other obligation of the
Depositor. However, in the event that, notwithstanding the intent of the parties
to this Agreement, the Mortgage Loans are held to be the property of the
Depositor, or if any for any other reason this Agreement is held or deemed to
create a security interest in the Mortgage Loans then (a) this Agreement shall
also be deemed to be a security agreement within the meaning of Articles 8 and 9
of the New York Uniform Commercial Code; (b) the conveyance provided for in this
Section 2.01 shall be deemed to be a grant by the Depositor to the Trustee for
the benefit of the Certificateholders of a security interest in all of the
Depositor’s right, title and interest in and to (1) the Mortgage Loans listed in
the Mortgage Loan Schedule, including all interest and principal received or
receivable by the Depositor on or with respect to the Mortgage Loans after the
related Cut-off Date and any Assigned Prepayment Premiums with respect thereto,
but not including payments of principal and interest due and payable on the
Mortgage Loans on or before the related Cut-off Date, together with the Mortgage
Files relating to the Mortgage Loans, (2) REO Property, (3) the Collection
Account, the Certificate Account, the Prefunding Account, the Capitalized
Interest Account, the Group 5 Interest Rate Cap Account and all amounts
deposited therein pursuant to the applicable provisions of this Agreement, (4)
any insurance policies with respect to the Mortgage Loans, (5) the Depositor’s
rights under the Assignment and Assumption Agreement and (6) all proceeds of the
conversion, voluntary or involuntary, of any of the foregoing into cash or other
liquid property; (c) the possession by the Trustee or any Custodian of such
items of property and such other items of property as constitute instruments,
money, negotiable documents or chattel paper shall be deemed to be “in
possession by the secured party” for purposes of perfecting the security
interest pursuant to Section 9-313 of the New York Uniform Commercial Code; and
(d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the Trustee for the benefit
of the Certificateholders for the purpose of perfecting such security interest
under applicable law (except that nothing in this clause (d) shall cause any
person to be deemed to be an agent of the Trustee for any purpose other than for
perfection of such security interests unless, and then only to the extent,
expressly appointed and authorized by the Trustee in writing). The Depositor and
the Trustee, upon directions from the Depositor, shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement.

(e)          The Depositor hereby authorizes and directs the Trustee to
(i) execute the Group 5 Interest Rate Cap Agreement and (ii) to ratify, on
behalf of the Trust, the terms agreed to by the Depositor with respect to the
Group 5 Interest Rate Cap Agreement. The Depositor shall pay or cause to be paid
on behalf of the Trust the payments owed to the Group 5 Interest Rate Cap
Counterparty as of the Closing Date pursuant to the terms of the Group 5
Interest Rate Cap Agreement.

(f)           Upon one Business Day’s prior written notice to the Trustee, the
Trust Administrator and the Rating Agencies, on any Business Day designated by
the Depositor during the

 

 

-61-

 


--------------------------------------------------------------------------------



 

Prefunding Period, the Depositor, the Seller and the Trustee shall complete,
execute and deliver a Subsequent Transfer Agreement so long as each Rating
Agency has provided notice that the execution and delivery of such Subsequent
Transfer Agreement will not result in a reduction or withdrawal of the ratings
assigned to the Certificates on the Closing Date.

The transfer of Subsequent Mortgage Loans and the other property and rights
relating to them on a Subsequent Transfer Date is subject to the satisfaction of
each of the following conditions:

(i) each Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date
satisfies the representations and warranties applicable to it under this
Agreement as of the applicable Subsequent Transfer Date; provided, however, that
with respect to a breach of a representation and warranty with respect to a
Subsequent Mortgage Loan, the obligation under Section 2.03 of this Agreement of
the Seller to cure, repurchase or replace such Subsequent Mortgage Loan shall
constitute the sole remedy against the Seller respecting such breach available
to Certificateholders, the Depositor or the Trustee;

(ii) the Rating Agencies shall have been provided with an Opinion of Counsel or
Opinions of Counsel (dated as of the Closing Date), at the expense of the
Depositor, with respect to the characterization of the transfer of the
Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date as a sale,
to be delivered as provided pursuant to Section 2.01(g);

(iii) the execution and delivery of such Subsequent Transfer Agreement or
conveyance of the related Subsequent Mortgage Loans does not result in a
reduction or withdrawal of any ratings assigned to the Certificates on the
Closing Date by the Rating Agencies;

(iv) no Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date was
30 or more days contractually delinquent as of its subsequent Cut-off Date;

(v) the remaining term to stated maturity of such Subsequent Mortgage Loan will
not exceed 30 years;

(vi) the Depositor shall have deposited in the Collection Account all principal
and interest collected with respect to the related Subsequent Mortgage Loans on
or after the related Subsequent Cut-off Date;

(vii) such Subsequent Mortgage Loan will not have a Loan-to-Value Ratio greater
than 100.0%;

(viii) such Subsequent Mortgage Loan will have a principal balance not greater
than $1,500,000;

(ix) no Subsequent Mortgage Loan shall have a maturity date after February 1,
2036;

(x) such Subsequent Mortgage Loan shall have a Net Mortgage Rate equal to or
greater than 3.75%;

(xi) such Subsequent Mortgage Loan shall have a first payment date no later than
March 1, 2006;

 

 

 

-62-

 


--------------------------------------------------------------------------------



 

 

(xii) such Subsequent Mortgage Loan will be otherwise acceptable to the Rating
Agencies;

(xiii) no Subsequent Mortgage Loan will be subject to the Homeownership and
Equity Protection Act of 1994 or any comparable state or local law;

(xiv) no such Subsequent Mortgage Loan will be a balloon loan;

and

(xv) following the conveyance of the Subsequent Mortgage Loans on such
Subsequent Transfer Date, the characteristics of the Mortgage Loans in Loan
Group 5 will be as follows (calculated as of the respective Cut-off Dates):

(A)       a weighted average Mortgage Rate of approximately 6.760% per annum;

(B)   a weighted average remaining term to stated maturity of approximately 357
months;

(C)     a weighted average Loan-to-Value Ratio of not more than 77.13%;

(D)    no more than 22.60% of such Mortgage Loans (by aggregate Cut-off Date
Principal Balance) will be concentrated in one state;

(E)     no more than 38.00% of such Mortgage Loans (by aggregate Cut-off Date
Principal Balance) will relate to non-owner occupied properties; and

(F)     no more than 77.25% of such Mortgage Loans (by aggregate Cut-off Date
Principal Balance) will be interest-only Mortgage Loans.

(g)          Upon (1) delivery to the Trustee and the Trust Administrator by the
Depositor of a revised Mortgage Loan Schedule reflecting the Subsequent Mortgage
Loans conveyed on such Subsequent Transfer Date and (2) delivery to the Trustee
and the Trust Administrator by the Depositor of an Officer’s Certificate
confirming the satisfaction of each of the conditions precedent set forth in
Section 2.01(f), the Trust Administrator shall remit to the Depositor the
Aggregate Subsequent Transfer Amount related to the Subsequent Mortgage Loans
transferred by the Depositor on such Subsequent Transfer Date from funds in the
related Prefunding Account(s).

The Trustee and the Trust Administrator shall not be required to investigate or
otherwise verify compliance with the conditions set forth in the preceding
paragraph, except for its own receipt of documents specified above, and shall be
entitled to rely on the required Officer’s Certificate.

(h)          Except as specifically set forth in this Agreement or by separate
written agreement among the related parties hereto, the Depositor, the Seller,
each Servicer and the Master Servicer agree that the provisions of this
Agreement shall supercede any provisions in any existing mortgage loan purchase
agreement or servicing agreement with respect to the Mortgage Loans for which
the Depositor, the Seller, a Servicer or the Master Servicer may be a party.

 

 

 

-63-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 2.02.

Acceptance by the Trustee.

(a)          Pursuant to Section 4 of the LaSalle Custodial Agreement, the
Custodian agrees to execute and deliver on the Closing Date to the Depositor,
the Trustee and the Trust Administrator a Trust Receipt and Initial
Certification in the form annexed hereto as Exhibit I. Based on its review and
examination, and only as to the documents identified in such Trust Receipt and
Initial Certification, the Custodian acknowledges that such documents appear
regular on their face and relate to such Initial Mortgage Loan. The Custodian
shall be under no duty or obligation to inspect, review or examine said
documents, instruments, certificates or other papers to determine that the same
are genuine, enforceable or appropriate for the represented purpose or that they
have actually been recorded in the real estate records or that they are other
than what they purport to be on their face.

Pursuant to Section 6 of the LaSalle Custodial Agreement, not later than 90 days
after the Closing Date, the Custodian shall deliver to the Depositor, the
Trustee and the Trust Administrator a Trust Receipt and Final Certification in
the form annexed hereto as Exhibit J, with any applicable exceptions noted
thereon.

Based solely upon the Trust Receipt and Initial Certification received from the
Custodian, and subject to the provisions of Section 2.01 and any exceptions
noted on the exception report described in the next paragraph below, the Trustee
acknowledges receipt of the documents referred to in Section 2.01 above and
declares that it holds and will hold such documents and the other documents
delivered to it constituting the Mortgage File, and that it holds or will hold
all such assets and such other assets included in the definition of the Trust
Fund in trust for the exclusive use and benefit of all present and future
Certificateholders.

If, in the course of such review, the Custodian finds any document constituting
a part of a Mortgage File which does not meet the requirements of Section 2.01,
the Custodian shall list such as an exception in the Trust Receipt and Final
Certification pursuant to Section 6 of the LaSalle Custodial Agreement;
provided, however, that the Custodian shall not make any determination as to
whether (i) any endorsement is sufficient to transfer all right, title and
interest of the party so endorsing, as noteholder or assignee thereof, in and to
that Mortgage Note or (ii) any assignment is in recordable form or is sufficient
to effect the assignment of and transfer to the assignee thereof under the
mortgage to which the assignment relates.

The Seller shall promptly correct or cure such defect within 90 days from the
date it was so notified of such defect and, if the Seller does not correct or
cure such defect within such period and such defect materially and adversely
affects the interests of Certificateholders in the related Mortgage Loan, the
Seller shall either (a) substitute for the related Mortgage Loan a Qualified
Substitute Mortgage Loan, which substitution shall be accomplished in the manner
and subject to the conditions set forth in Section 2.03, or (b) repurchase such
Mortgage Loan within 90 days from the date that the Seller was notified of such
defect in writing at the Purchase Price of such Mortgage Loan; or such longer
period not to exceed 720 days from the Closing Date if the substitution or
repurchase of a Mortgage Loan pursuant to this provision is required by reason
of a delay in delivery of any documents by the appropriate recording office or
title insurer, as applicable; provided, however, that the Seller shall have no
liability for recording any Assignment of Mortgage in favor of the Trustee or
for the Custodian’s failure to record such Assignment of Mortgage, and provided,
further, that no Seller shall be obligated to repurchase or cure any Mortgage
Loan solely as a result of the Custodian’s failure to record such Assignment of
Mortgage. The Trust Administrator shall deliver or direct the Custodian to
deliver to each Rating Agency written notice within 270 days from the Closing
Date indicating each Mortgage Loan (a) for which a mortgage or assignment of
mortgage required to be recorded hereunder has not been returned by the
appropriate recording office or (b) as to which there is a dispute as to
location or status of such Mortgage

 

 

-64-

 


--------------------------------------------------------------------------------



 

Loan. Such notice shall be delivered every 90 days thereafter until the related
Mortgage Loan is returned to the Custodian. Any such substitution pursuant to
clause (a) of the preceding sentence shall not be effected prior to the delivery
to the Trustee and the Trust Administrator of (1) the Opinion of Counsel
required by Section 2.05 hereof, and (2) a Request for Release substantially in
the form of Exhibit K. No substitution is permitted to be made in any calendar
month after the Determination Date for such month. The Purchase Price for any
such Mortgage Loan shall be deposited by the Seller in the related Collection
Account on or prior to the Business Day immediately preceding such Distribution
Date in the month following the month during which the Seller became obligated
hereunder to repurchase or replace such Mortgage Loan and, upon receipt of such
deposit and certification with respect thereto in the form of Exhibit K hereto,
the Custodian shall release the related Mortgage File to the Seller and shall
execute and deliver at such entity’s request such instruments of transfer or
assignment prepared by such entity, in each case without recourse, as shall be
necessary to vest in such entity, or a designee, the Trustee’s interest in any
Mortgage Loan released pursuant hereto.

If pursuant to the preceding paragraph the Seller repurchases a Mortgage Loan
that is a MERS Mortgage Loan, the related Servicer shall, at the Seller’s
expense, either (i) cause MERS to execute and deliver an Assignment of Mortgage
in recordable form to transfer the Mortgage from MERS to the Seller and shall
cause such Mortgage to be removed from registration on the MERS® System in
accordance with MERS’ rules and regulations or (ii) cause MERS to designate on
the MERS® System the Seller as the beneficial holder of such Mortgage Loan.

The Custodian shall execute and deliver prior to 10:00 a.m. (New York time) on
each Subsequent Transfer Date to the Depositor, the Trust Administrator and each
Servicer a Subsequent Certification in the form annexed hereto as Exhibit I-2.
Based on its review and examination, and only as to the documents identified in
such Subsequent Certification, the Custodian shall acknowledge that such
documents appear regular on their face and relate to such Subsequent Mortgage
Loan. None of the Trustee, the Trust Administrator or the Custodian shall be
under any duty or obligation to inspect, review or examine said documents,
instruments, certificates or other papers to determine that the same are
genuine, enforceable or appropriate for the represented purpose or that they
have actually been recorded in the real estate records or that they are other
than what they purport to be on their face.

Not later than 90 days after the end of the Prefunding Period, the Custodian
shall deliver to the Depositor, the Trust Administrator, the Seller and each
Servicer a Final Certification with respect to the Subsequent Mortgage Loans in
the form annexed hereto as Exhibit J with any applicable exceptions noted
thereon.

If, in the course of such review of the Mortgage Files relating to the
Subsequent Mortgage Loans, the Custodian finds any document constituting a part
of a Mortgage File which does not meet the requirements of Section 2.01, the
Custodian shall list such as an exception in the Final Certification; provided,
however, that the Custodian shall not make any determination as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing, as noteholder or assignee thereof, in and to that
Mortgage Note or (ii) any assignment is in recordable form or is sufficient to
effect the assignment of and transfer to the assignee thereof under the mortgage
to which the assignment relates. The Seller shall cure any such defect or
repurchase or substitute for any such Mortgage Loan in accordance with this
Section 2.02(a).

(b)          It is understood and agreed that the obligation of the Seller to
cure, substitute for or to repurchase any Mortgage Loan which does not meet the
requirements of Section 2.01 shall constitute the sole remedy respecting such
defect available to the Trustee, the Trust Administrator, the Depositor and any
Certificateholder against the Seller.

 

 

 

-65-

 


--------------------------------------------------------------------------------



 

 

(c)          With respect to any Mortgage Loan which becomes delinquent in
payment by 90 days or more or is an REO Property, DLJMC shall have the right to
repurchase such Mortgage Loan from the Trust at a price equal to the Purchase
Price; provided, however, that (i) such Mortgage Loan is still 90 days or more
delinquent or is an REO Property as of the date of such repurchase and (ii) this
repurchase option, if not theretofore exercised, shall terminate on the date at
the close of business on the 90th day after the Mortgage Loan is 90 days
delinquent or the Mortgage Loan becomes an REO Property; provided, further, that
in no event shall repurchases pursuant to this paragraph take place with respect
to Mortgage Loans constituting more than 5% of the aggregate Cut-off Date
Principal Balance of the Mortgage Loans. This repurchase obligation, if not
exercised, shall not be thereafter reinstated unless the delinquency is cured
and the Mortgage Loan thereafter again becomes 90 days delinquent or becomes an
REO Property, in which case the option shall again become exercisable as of the
first day the Mortgage Loan becomes 90 days or more delinquent or becomes an
REO Property.

In the event that DLJMC exercises such option, the Purchase Price therefor shall
be deposited in the related Collection Account and upon such deposit of the
Purchase Price and receipt of a Request for Release in the form of Exhibit K
hereto, the Custodian shall release the related Mortgage File held for the
benefit of the Certificateholders to DLJMC, and the Trustee shall execute and
deliver at DLJMC’s direction such instruments of transfer or assignment prepared
by DLJMC, in each case without recourse, as shall be necessary to transfer title
from the Trustee to DLJMC.



 

 

-66-

 


--------------------------------------------------------------------------------



 

SECTION 2.03.

Representations and Warranties of the Seller, Master Servicer and Servicers..

(a)          Each of DLJMC, in its capacity as Seller, Wells Fargo, in its
capacity as Master Servicer, SPS, in its capacity as Servicer and Special
Servicer, and Wells Fargo, in its capacity as Servicer, hereby makes the
representations and warranties applicable to it set forth in Schedules IIA, IIB,
IIC, or IID, as applicable hereto, and by this reference incorporated herein, to
the Depositor, the Trustee and the Trust Administrator, as of the Closing Date,
or if so specified therein, as of the Cut-off Date or such other date as may be
specified. In addition, SPS, in its capacity as Servicer and Special Servicer,
and Wells Fargo, in its capacity as Servicer, makes the representations and
warranties applicable to it set forth in Schedules IIC and IID hereto,
respectively, and by this reference incorporated herein, to the Master Servicer
as of the Closing Date, or if so specified therein, as of the Cut-off Date or
such other date as may be specified.

(b)          DLJMC, in its capacity as Seller, hereby makes the representations
and warranties set forth in Schedule III as to the Mortgage Loans and by this
reference incorporated herein, to the Depositor, the Trustee and the Trust
Administrator, as of the Closing Date, or if so specified therein, as of the
Cut-off Date or such other date as may be specified.

(c)          Upon discovery by any of the parties hereto of a breach of a
representation or warranty made pursuant to Section 2.03(b) that materially and
adversely affects the interests of the Certificateholders in any Mortgage Loan,
the party discovering such breach shall give prompt notice thereof to the other
parties. The Seller hereby covenants that within 90 days of the earlier of its
discovery or its receipt of written notice from any party of a breach of any
representation or warranty made by it pursuant to Section 2.03(b) which
materially and adversely affects the interests of the Certificateholders in any
Mortgage Loan sold by the Seller to the Trust, it shall cure such breach in all
material respects, and if such breach is not so cured, shall, (i) if such 90 day
period expires prior to the second anniversary of the Closing Date, remove such
Mortgage Loan (a “Deleted Mortgage Loan”) from the Trust Fund and substitute in
its place a Qualified Substitute Mortgage Loan, in the manner and subject to the
conditions set forth in this Section; or (ii) repurchase the affected Mortgage
Loan or Mortgage Loans at the Purchase Price in the manner set forth below;
provided, however, that any such substitution pursuant to (i) above shall not be
effected prior to the delivery to the Trustee and the Trust Administrator of the
Opinion of Counsel required by Section 2.05 hereof, if any, and any such
substitution pursuant to (i) above shall not be effected prior to the additional
delivery to the Trustee or the Trust Administrator of a Request for Release
substantially in the form of Exhibit K relating to the Deleted Mortgage Loan and
the Mortgage File for any such Qualified Substitute Mortgage Loan. The Seller
shall promptly reimburse the Trustee, the Trust Administrator, the Special
Servicer and the related Servicer (if such Servicer is not the Seller of such
Mortgage Loan) for any actual out of pocket expenses reasonably incurred by the
Trustee, the Trust Administrator, the Special Servicer and the related Servicer
(if such Servicer is not the Seller of such Mortgage Loan) in respect of
enforcing the remedies for such breach. With respect to any representation and
warranties described in this Section which are made to the best of the Seller’s
knowledge if it is discovered by any of the Depositor, the Master Servicer, the
Seller, any Servicer, the Special Servicer, the Trustee or the Trust
Administrator that the substance of such representation and warranty is
inaccurate and such inaccuracy materially and adversely affects the value of the
related Mortgage Loan or the interests of the Certificateholders therein,
notwithstanding the Seller’s lack of knowledge with respect to the substance of
such representation or warranty, such inaccuracy shall be deemed a breach of the
applicable representation or warranty.

With respect to any Qualified Substitute Mortgage Loan or Loans, the Seller
shall deliver to the Custodian for the benefit of the Certificateholders the
Mortgage Note, the Mortgage, the related assignment of the Mortgage, and such
other documents and agreements as are required by

 

 

-67-

 


--------------------------------------------------------------------------------



 

Section 2.01(b), with the Mortgage Note endorsed and the Mortgage assigned as
required by Section 2.01. No substitution is permitted to be made in any
calendar month after the Determination Date for such month. Scheduled Payments
due with respect to Qualified Substitute Mortgage Loans in the month of
substitution shall not be part of the Trust Fund and will be retained by the
Seller on the next succeeding Distribution Date. For the month of substitution,
distributions to Certificateholders will include the monthly payment due on any
Deleted Mortgage Loan for such month and thereafter the Seller shall be entitled
to retain all amounts received in respect of such Deleted Mortgage Loan. The
Seller shall amend the Mortgage Loan Schedule for the benefit of the
Certificateholders to reflect the removal of such Deleted Mortgage Loan and the
substitution of the Qualified Substitute Mortgage Loan or Loans and the Seller
shall deliver the amended Mortgage Loan Schedule to the Trustee, the Servicers
and the Trust Administrator. Upon such substitution, the Qualified Substitute
Mortgage Loan or Loans shall be subject to the terms of this Agreement in all
respects, and the Seller shall be deemed to have made with respect to such
Qualified Substitute Mortgage Loan or Loans, as of the date of substitution, the
representations and warranties made pursuant to Section 2.03(b) with respect to
such Mortgage Loan. Upon any such substitution and the deposit to the Collection
Account of the amount required to be deposited therein in connection with such
substitution as described in the following paragraph, the Trustee shall instruct
the Custodian to release the Mortgage File held for the benefit of the
Certificateholders relating to such Deleted Mortgage Loan to the Seller and the
Trustee shall execute and deliver at the Seller’s direction such instruments of
transfer or assignment prepared by the Seller, in each case without recourse, as
shall be necessary to vest title in the Seller, or its designee, the Trustee’s
interest in any Deleted Mortgage Loan substituted for pursuant to this
Section 2.03.

For any month in which the Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Master Servicer shall
determine the amount (if any) by which the aggregate principal balance of all
such Qualified Substitute Mortgage Loans as of the date of substitution is less
than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans
(after application of the scheduled principal portion of the monthly payments
due in the month of substitution). The amount of such shortage (the
“Substitution Adjustment Amount”) plus an amount equal to the aggregate of any
unreimbursed Advances, Servicing Advances and unpaid Servicing Fees with respect
to such Deleted Mortgage Loans shall be deposited in the related Collection
Account by the Seller on or before the Business Day immediately preceding the
Distribution Date in the month succeeding the calendar month during which the
related Mortgage Loan became required to be repurchased or replaced hereunder.

One or more mortgage loans may be substituted for one or more Deleted Mortgage
Loans. The determination of whether a mortgage loan is a Qualified Substitute
Mortgage Loan may be satisfied on an individual basis. Alternatively, if more
than one mortgage loan is to be substituted for one or more Deleted Mortgage
Loans, the characteristics of such mortgage loans and Deleted Mortgage Loans
shall be aggregated or calculated on a weighted average basis, as applicable, in
determining whether such mortgage loans are Qualified Substitute Mortgage Loans.

In the event that the Seller shall be required to repurchase a Mortgage Loan
pursuant to this Agreement, the Purchase Price therefor shall be deposited in
the related Collection Account on or before the Business Day immediately
preceding the Distribution Date in the month following the month during which
the Seller became obligated hereunder to repurchase or replace such Mortgage
Loan and upon such deposit of the Purchase Price and receipt of a Request for
Release in the form of Exhibit K hereto, the Custodian shall release the related
Mortgage File held for the benefit of the Certificateholders to such Person, and
the Trustee shall execute and deliver at such Person’s direction such
instruments of transfer or assignment prepared by such Person, in each case
without recourse, as shall be necessary to transfer title from the Trustee. It
is understood and agreed that the obligation under this Agreement of any Person
to cure, repurchase or substitute any Mortgage Loan as to which a breach has
occurred and is

 

 

-68-

 


--------------------------------------------------------------------------------



 

continuing shall constitute the sole remedy against such Persons respecting such
breach available to Certificateholders, the Depositor, the Trustee or the Trust
Administrator on their behalf.

The representations and warranties made pursuant to this Section 2.03 shall
survive delivery of the respective Mortgage Files to the Trustee, the Trust
Administrator or the Custodian for the benefit of the Certificateholders.

 

SECTION 2.04.

Representations and Warranties of the Depositor as to the Mortgage Loans.

The Depositor hereby represents and warrants to the Trustee with respect to the
Mortgage Loans that, as of the Closing Date, assuming good title has been
conveyed to the Depositor, the Depositor had good title to the Mortgage Loans
and Mortgage Notes, and did not encumber the Mortgage Loans during its period of
ownership thereof, other than as contemplated by the Agreement.

It is understood and agreed that the representations and warranties set forth in
this Section 2.04 shall survive delivery of the Mortgage Files to the Custodian.

 

SECTION 2.05.

Delivery of Opinion of Counsel in Connection with Substitutions.

Notwithstanding any contrary provision of this Agreement, no substitution
pursuant to Section 2.02 shall be made more than ninety (90) days after the
Closing Date unless the Seller delivers to the Trustee and the Trust
Administrator an Opinion of Counsel, which Opinion of Counsel shall not be at
the expense of any of the Trustee, the Trust Administrator or the Trust Fund,
addressed to the Trustee and the Trust Administrator, to the effect that such
substitution will not (i) result in the imposition of the tax on “prohibited
transactions” on the Trust Fund or contributions after the Startup Date, as
defined in Sections 860F(a)(2) and 860G(d) of the Code, respectively, or
(ii) cause each REMIC created hereunder to fail to qualify as a REMIC at any
time that any Certificates are outstanding; provided, however, that no Opinion
of Counsel shall be required if (A) the substitution occurs within two years of
the Closing Date and (B) the substitution occurs with respect to Mortgage Loans
that are “defective” under the Code and the Seller delivers to the Trustee and
the Trust Administrator an Officer’s Certificate substantially in the form of
Exhibit W.

 

SECTION 2.06.

Issuance of Certificates.

The Trustee acknowledges the assignment to it of the Mortgage Loans together
with the assignment to it of all other assets included in the Trust Fund,
receipt of which, subject to the provisions of Section 2.02(a), is hereby
acknowledged. Concurrently with such assignment and delivery and in exchange
therefor, the Trust Administrator, pursuant to the written request of the
Depositor executed by an officer of the Depositor, has executed the Certificates
and caused them to be authenticated and delivered to or upon the order of the
Depositor in authorized denominations which evidence ownership of the Trust
Fund. The rights of the Holders of such Certificates to receive distributions
from the Trust Fund and all ownership interests of the Holders of the
Certificates in such distributions shall be as set forth in this Agreement.



 

 

-69-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 2.07.

REMIC Provisions.

(a)          The Depositor hereby elects and authorizes the Trust Administrator
to treat the Trust Fund as the number of separate REMICs specified in the
Preliminary Statement (each, a “REMIC”) under the Code and, if necessary, under
applicable state law and apply such Preliminary Statement in determining the
rights of the Interests in REMICs thereby created. Each such election will be
made on Form 1066 or other appropriate federal tax or information return
(including Form 8811) or any appropriate state return (x) for the taxable year
ending on the last day of the calendar year in which the Certificates are issued
and (y) for the taxable year ending on the last day of the calendar year in
which Certificates are first sold to a third party. The Closing Date is hereby
designated as the “startup day” of each REMIC created hereunder within the
meaning of Section 860G(a)(9) of the Code. The “regular interests” (within the
meaning of Section 860G of the Code) in each REMIC shall consist of the regular
interests with the terms set forth for each REMIC in the Preliminary Statement
and the Class AR and Class AR-L Certificates shall represent the beneficial
ownership of the “residual interest” in each REMIC created hereunder. Neither
the Depositor nor the Trust Administrator nor the Trustee shall permit the
creation of any “interests” (within the meaning of Section 860G of the Code) in
any REMIC other than as set forth in the Preliminary Statement.

(b)          The Trust Administrator shall act as the “tax matters person”
(within the meaning of the REMIC Provisions) for each REMIC created hereunder,
in the manner provided under Treasury regulations section 1.860F 4(d) and
temporary Treasury regulations section 301.6231(a)(7)1T. In the event that for
any reason, the Trust Administrator is not recognized as the tax matters person
then the Trust Administrator shall act as agent for the Class AR and the
Class AR-L Certificateholder as tax matters person. By its acceptance of a
Residual Certificate, each Holder thereof shall have agreed to such appointment
and shall have consented to the appointment of the Trust Administrator as its
agent to act on behalf of each REMIC created hereunder pursuant to the specific
duties outlined herein.

(c)          A Holder of the Residual Certificates, by the purchase of such
Certificates, shall be deemed to have agreed to timely pay, upon demand by the
Trust Administrator, the amount of any minimum California state franchise taxes
due with respect to each REMIC created hereunder under Sections 23151(a) and
23153(a) of the California Revenue and Taxation Code. Notwithstanding the
foregoing, the Trust Administrator shall be authorized to retain the amount of
such tax from amounts otherwise distributable to such Holder in the event such
Holder does not promptly pay such amount upon demand by the Trust Administrator.
In the event that any other federal, state or local tax is imposed, including
without limitation taxes imposed on a “prohibited transaction” of a REMIC as
defined in Section 860F of the Code, such tax shall be charged against amounts
otherwise available for distribution to the applicable Holder of a Residual
Certificate and then against amounts otherwise available for distribution to the
Holders of Regular Certificates in accordance with the provisions set forth in
Section 4.01. The Trust Administrator or the Trustee shall promptly deposit in
the Certificate Account any amount of “prohibited transaction” tax that results
from a breach of the Trust Administrator’s or the Trustee’s duties,
respectively, under this Agreement. The Master Servicer or the related Servicer
shall promptly deposit in the Certificate Account any amount of “prohibited
transaction” tax that results from a breach of the Master Servicer’s or such
Servicer’s duties, respectively, under this Agreement.

(d)          The Trust Administrator shall act as attorney in fact and as the
tax matters person of each REMIC created hereunder and in such capacity the
Trust Administrator shall: (i) prepare, sign and file, or cause to be prepared,
signed and filed, federal and state tax returns using a calendar year as the
taxable year for each REMIC created hereunder when and as required by the REMIC
Provisions and other applicable federal income tax laws as the direct
representative of each such REMIC in compliance with the Code and shall provide
copies of such returns as required by the Code; (ii) make an election, on behalf
of each REMIC created hereunder, to be treated as a REMIC on the federal tax
return of such REMIC for

 

 

-70-

 


--------------------------------------------------------------------------------



 

its first taxable year, in accordance with the REMIC Provisions; and
(iii) prepare and forward, or cause to be prepared and forwarded, to the
Certificateholders and to any governmental taxing authority all information
reports as and when required to be provided to them in accordance with the REMIC
Provisions. The expenses of preparing and filing such returns shall be borne by
the Trust Administrator. The Depositor, the Master Servicer and the related
Servicer shall provide on a prompt and timely basis to the Trust Administrator
or its designee such information with respect to each REMIC created hereunder as
is in their possession and reasonably required or requested by the Trust
Administrator to enable it to perform its obligations under this subsection.

In its capacity as attorney in fact and as the tax matters person, the Trust
Administrator shall also: (A) act on behalf of each REMIC created hereunder in
relation to any tax matter or controversy involving the Trust Fund, (B)
represent the Trust Fund in any administrative or judicial proceeding relating
to an examination or audit by any governmental taxing authority with respect
thereto and (C) cause to be paid solely from the sources provided herein the
amount of any taxes imposed on each REMIC created hereunder when and as the same
shall be due and payable (but such obligation shall not prevent the Trust
Administrator or any other appropriate Person from contesting any such tax in
appropriate proceedings and shall not prevent the Trust Administrator from
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings).

(e)          The Trust Administrator shall provide (i) to any transferor of a
Residual Certificate such information as is necessary for the application of any
tax relating to the transfer of a Residual Certificate to any Person who is not
a permitted transferee, (ii) to the Certificateholders such information or
reports as are required by the Code or the REMIC Provisions including reports
relating to interest, original issue discount and market discount or premium and
(iii) to the Internal Revenue Service the name, title, address and telephone
number of the person who will serve as the representative of each REMIC created
hereunder.

(f)           The Trustee, to the extent directed by the Trust Administrator,
the Depositor and the Holder of the Residual Certificates shall take any action
or cause the Trust Fund to take any action necessary to create or maintain the
status of each REMIC created hereunder as a REMIC under the REMIC Provisions and
shall assist each other as necessary to create or maintain such status. Neither
the Trustee, to the extent directed or (in the case of a failure to act) not
directed by the Trust Administrator, nor the Holder of the Residual Certificates
shall take any action, cause the Trust Fund to take any action or fail to take
(or fail to cause the Trust Fund to take) any action that, under the REMIC
Provisions, if taken or not taken, as the case may be, could (i) endanger the
status of each REMIC created hereunder as a REMIC or (ii) result in the
imposition of a tax upon a REMIC (including, but not limited to, the tax on
prohibited transactions as defined in Code Section 860F(a)(2) and the tax on
prohibited contributions set forth in Section 860G(d) of the Code) (either such
event, an “Adverse REMIC Event”) unless the Trustee and the Trust Administrator
have received an Opinion of Counsel (at the expense of the party seeking to take
such action) to the effect that the contemplated action will not endanger such
status or result in the imposition of such a tax.

The Trustee and the Trust Administrator shall not take or fail to take any
action (whether or not authorized hereunder) as to which the Master Servicer, a
Servicer or the Depositor has advised it in writing that it has received an
Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action. In addition, prior to taking any action with respect to
a REMIC or their assets, or causing any REMIC created hereunder to take any
action, which is not expressly permitted under the terms of this Agreement, the
Trustee and the Trust Administrator will consult with the Master Servicer, the
Servicers and the Depositor or their designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC created hereunder and the Trustee and the Trust Administrator shall
not take any such action or cause that REMIC to take any

 

 

-71-

 


--------------------------------------------------------------------------------



 

such action as to which the Master Servicer, any Servicer or the Depositor has
advised it in writing that an Adverse REMIC Event could occur.

In addition, prior to taking any action with respect to any REMIC created
hereunder or the assets therein, or causing any REMIC created hereunder to take
any action, which is not expressly permitted under the terms of this Agreement,
the Holder of the Residual Certificates will consult with the Trust
Administrator or its designee, in writing, with respect to whether such action
could cause an Adverse REMIC Event to occur with respect to any REMIC created
hereunder, and no such Person shall take any action or cause the Trust Fund to
take any such action as to which the Trust Administrator has advised it in
writing that an Adverse REMIC Event could occur. The Trustee and the Trust
Administrator may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take action not permitted by this
Agreement.

At all times as may be required by the Code, the Trust Administrator will, to
the extent within its control and the scope of its duties more specifically set
forth herein, maintain substantially all of the assets of each REMIC created
hereunder as “qualified mortgages” as defined in Section 860G(a)(3) of the Code
and “permitted investments” as defined in Section 860G(a)(5) of the Code.

(g)          In the event that any tax is imposed on “prohibited transactions”
of any REMIC created hereunder, as defined in Section 860F(a)(2) of the Code, on
“net income from foreclosure property” of such REMIC, as defined in
Section 860G(c) of the Code, on any contributions to a REMIC after the Startup
Day therefor pursuant to Section 860G(d) of the Code, or any other tax is
imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the related Servicer, if such Servicer has in
its sole discretion determined to indemnify the Trust Fund against such tax or
if such tax arises out of or results from a breach of such Servicer’s duties
under (x) Section 2.07(j) of this Agreement to not enter into any arrangement by
which a REMIC would receive a fee or other compensation for services or to
permit such REMIC to receive any income from assets other than “qualified
mortgages” or “permitted investments,” (y) Section 3.01 of this Agreement to not
make or permit any modification, waiver or amendment of any Mortgage Loan which
would cause any REMIC created hereunder to fail to qualify as a REMIC or result
in the imposition of any tax under Section 860F(a) or Section 860G(d) of the
Code or (z) Section 3.11(c) of this Agreement to not cause any REO Property to
fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or to subject any REMIC created hereunder to the
imposition of any federal, state or local income taxes on the income earned from
such Mortgaged Property under Section 860G(c) of the Code of otherwise, (ii) to
the Master Servicer, if such tax arises out of or results from a breach by the
Master Servicer of any of its obligations under this Agreement or if the Master
Servicer has in its sole discretion determined to indemnify the Trust Fund
against such tax, (iii) to the Trust Administrator, if such tax arises out of or
results from a breach by the Trust Administrator of any of its obligations under
this Article II, (iv) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article II or
(v) otherwise against amounts on deposit in the Collection Account as provided
by Section 3.08 and on the Distribution Date(s) following such reimbursement the
aggregate of such taxes shall be allocated in reduction of the Interest
Distribution Amount on each Class entitled thereto in the same manner as if such
taxes constituted a Prepayment Interest Shortfall.

In accordance with Section 2.07(c), the related Servicer, the Master Servicer,
the Trustee or the Trust Administrator, as applicable, shall promptly deposit in
the Certificate Account or Collection Account, as applicable, any amount of such
tax.

For purposes of this Section 2.07(g), a tax is imposed following the final and
unappealable determination under the Code of the amount of such tax and written
notice thereof by the Tax Matters Person to the party to be charged.

 

 

 

-72-

 


--------------------------------------------------------------------------------



 

 

The failure of the Master Servicer or the related Servicer to promptly deposit
in the Certificate Account or Collection Account, as applicable, any amount of
such tax shall be an Event of Default, as provided in Section 8.01(b).

(h)          The Trust Administrator shall, for federal income tax purposes,
maintain books and records with respect to each REMIC created hereunder on a
calendar year and on an accrual basis or as otherwise may be required by the
REMIC Provisions.

(i)           Following the Startup Day, none of any Servicer, the Trustee
(which will act only at the direction of the Trust Administrator or as otherwise
specifically provided in this Agreement) or the Trust Administrator shall accept
any contributions of assets to any REMIC created hereunder unless (subject to
Section 2.05) such Servicer, the Trustee or the Trust Administrator shall have
received an Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in a REMIC will
not cause that REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding, or subject that REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or
ordinances.

(j)           None of any Servicer, the Trustee (which will act only at the
direction of the Trust Administrator or as otherwise specifically provided in
this Agreement) or the Trust Administrator shall (subject to Section 2.05) enter
into any arrangement by which a REMIC will receive a fee or other compensation
for services nor permit such REMIC to receive any income from assets other than
“qualified mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code.

(k)          Within 30 days after the Closing Date, the Trust Administrator
shall apply to the Internal Revenue Service for an employer identification
number for each REMIC created hereunder by means of a Form SS-4 or other
acceptable means and prepare and file with the Internal Revenue Service Form
8811, “Information Return for Real Estate Mortgage Investment Conduits (REMIC)
and Issuers of Collateralized Debt Obligations” for each REMIC created
hereunder.

(l)           None of the Trustee (which will act only at the direction of the
Trust Administrator or as otherwise specifically provided in this Agreement),
the Trust Administrator, the Master Servicer or any Servicer shall sell, dispose
of or substitute for any of the Mortgage Loans (except in connection with
(i) the default, imminent default or foreclosure of a Mortgage Loan, including
but not limited to, the acquisition or sale of a Mortgaged Property acquired by
deed in lieu of foreclosure, (ii) the bankruptcy of any REMIC created hereunder,
(iii) the termination of any REMIC created hereunder pursuant to Article X of
this Agreement or (iv) a purchase of Mortgage Loans pursuant to Article II or
III of this Agreement) nor acquire any assets for a REMIC, nor sell or dispose
of any investments in the Collection Account or the Certificate Account for gain
nor accept any contributions to a REMIC after the Closing Date (a) unless it has
received an Opinion of Counsel that such sale, disposition, substitution or
acquisition will not affect adversely the status of any REMIC created hereunder
as a REMIC or (b) unless the Master Servicer or such Servicer has determined in
its sole discretion to indemnify the Trust Fund against such tax.

(m)         In order to enable the Trust Administrator to perform its duties as
set forth herein, the Depositor shall provide, or cause to be provided to the
Trust Administrator, within ten days after the Closing Date, all information or
data the Trust Administrator determines to be relevant for tax purposes to the
valuations and offering prices of the Certificates, including, without
limitation, the price, yield, prepayment assumption and projected cash flows of
the Certificates and the Mortgage Loans and the Trust Administrator shall be
entitled to rely upon any and all such information and data in the

 

 

-73-

 


--------------------------------------------------------------------------------



 

performance of its duties set forth herein. Thereafter, the Master Servicer
shall provide, promptly upon request therefor, any such additional information
or data that the Trustee or the Trust Administrator may from time to time
reasonably request in order to enable the Trustee and the Trust Administrator to
perform their duties as set forth herein and the Trustee and the Trust
Administrator shall be entitled to rely upon any and all such information and
data in the performance of its duties set forth herein. DLJMC shall indemnify
the Trust Administrator and hold it harmless for any loss, liability, damage,
claim or expense of the Trust Administrator arising from any failure of the
Depositor to provide, or to cause to be provided, accurate information or data
to the Trust Administrator on a timely basis. The Master Servicer shall
indemnify the Trustee and the Trust Administrator and hold it harmless for any
loss, liability, damage, claim or expense of the Trustee and the Trust
Administrator arising from any failure of the Master Servicer to provide, or to
cause to be provided, accurate information or data required to be provided by
the Master Servicer to the Trustee and the Trust Administrator on a timely
basis; provided, however, that if any Servicer shall fail to provide such
information to the Master Servicer upon timely request for such information by
the Master Servicer, that Servicer shall indemnify the Master Servicer, the
Trustee and the Trust Administrator and hold it harmless for any loss,
liability, damage, claim or expense of the Master Servicer, the Trustee and the
Trust Administrator arising from any failure of that Servicer to provide, or to
cause to be provided, the information referred to above on a timely basis. The
indemnification provisions hereunder shall survive the termination of this
Agreement and shall extend to any co-trustee and co-Trust Administrator
appointed pursuant to this Agreement.

(n)          The Trust Administrator shall account for the rights of the Holders
of the Group 5 Senior Certificates and Class M Certificates to receive payments
in respect of Basis Risk Shortfalls as rights in an interest rate cap contract
written by the Class 5-X Certificateholders in favor of the Holders of the
Group 5 Senior Certificates and Class M Certificates and not as an obligation of
REMIC III, whose obligation to pay such Certificates will be subject to a cap
equal to the applicable Net Funds Cap and shall account for such rights as
property held separate and apart from the regular interests as required by
Treasury regulation section 1.860G-2(i). Any amounts paid in respect of Basis
Risk Shortfalls by REMIC III shall be treated as a distribution to the Class 5-X
Certificates. In addition, the Class 5-X Certificateholders shall be deemed to
have entered into a contractual arrangement with the Class AR and Class AR-L
Certificateholders whereby the Class AR and Class AR-L Certificateholders agree
to pay to the Class 5-X Certificateholders on each Distribution Date amounts
that would, in the absence of such contractual agreement, be distributable with
respect to the residual interest in REMIC III pursuant to
Section 4.01(II)(d)(xiii) (which amounts are expected to be zero). Thus each
Group 5 Senior Certificate and Class M Certificate shall be treated as
representing ownership of not only REMIC III regular interests, but also
ownership of an interest in an interest rate cap contract. Each Class 5-X
Certificate shall represent an obligation under an interest rate cap contract.
For purposes of determining the issue price of REMIC III regular interests, the
Trust Administrator shall assume that the interest rate cap contract has a value
of $5,000.

For any Distribution Date on which there is a payment under the Group 5 Interest
Rate Cap Agreement based on a notional balance in excess of the Class Principal
Balance of the Group 5 Certificates, the amount representing such excess payment
shall not be an asset of the Trust and, instead, shall be paid into and
distributed out of a separate trust created by this Agreement for the benefit of
the Group 5 Certificates and shall be distributed to the Group 5 Certificates
pursuant to Section 4.01(II). The Trust Administrator shall not be responsible
for any tax reporting with respect to such separate trust.

 

 

 

-74-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 2.08.

Covenants of the Master Servicer and each Servicer.

The Master Servicer and each Servicer, severally and not jointly, hereby
covenants to the Depositor, the Trustee and the Trust Administrator as follows:

(a)          Such Servicer or the Master Servicer shall comply in the
performance of its obligations under this Agreement with all reasonable rules
and requirements of the insurer under each Mortgage Guaranty Insurance Policy;
and

(b)          No written information, certificate of an officer, statement
furnished in writing or written report delivered to the Depositor, any affiliate
of the Depositor, the Trustee or the Trust Administrator and prepared by the
Master Servicer or such Servicer pursuant to this Agreement will contain any
untrue statement of a material fact.

 

 

 

-75-

 


--------------------------------------------------------------------------------



ARTICLE III

 

ADMINISTRATION AND SERVICING

OF MORTGAGE LOANS

 

SECTION 3.01.

Servicers to Service Mortgage Loans.

For and on behalf of the Certificateholders, as independent contractors of the
Trust, (i) each Servicer, severally and not jointly, shall service and
administer the related Non-Designated Mortgage Loans in accordance with the
terms of this Agreement and with Accepted Servicing Practices, (ii) the Master
Servicer shall, in accordance with Section 3.03 of this Agreement, master
service and administer the Non-Designated Mortgage Loans by overseeing and
enforcing the servicing of the Non-Designated Mortgage Loans by the related
Servicer according to the terms of this Agreement and (iii) the Master Servicer
shall, in accordance with the Section 3.22 of this Agreement, master service and
administer the Designated Mortgage Loans by overseeing and enforcing the
servicing of the Designated Mortgage Loans by the related Designated Servicer
according to the terms of the related Designated Servicing Agreement. The
obligations of each of SPS and Wells Fargo hereunder to service and administer
the Mortgage Loans shall be limited to the SPS Serviced Mortgage Loans and the
Wells Fargo Serviced Mortgage Loans, respectively, and with respect to the
duties and obligations of each Servicer, references herein to related “Mortgage
Loans” shall be limited to the SPS Serviced Mortgage Loans (and the related
proceeds thereof and related REO Properties) in the case of SPS, and the Wells
Fargo Serviced Mortgage Loans (and the related proceeds thereof and related REO
Properties) in the case of Wells Fargo, and in no event shall any Servicer have
any responsibility or liability with respect to any of the other Mortgage Loans.
The obligations of the Master Servicer to master service and administer the
Non-Designated Mortgage Loans shall be limited to the Wells Fargo Serviced
Mortgage Loans, the SPS Serviced Mortgage Loans and the Special Serviced
Mortgage Loans. In connection with such servicing and administration of the
Non-Designated Mortgage Loans, the Master Servicer and each Servicer shall have
full power and authority, acting alone and/or through Subservicers as provided
in Section 3.02 hereof, to do or cause to be done any and all things that it may
deem necessary or desirable in connection with such servicing and
administration, including but not limited to, the power and authority, subject
to the terms hereof (i) to execute and deliver, on behalf of the
Certificateholders and the Trust, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages (but only
in the manner provided in this Agreement), (iii) to collect any Insurance
Proceeds and other Liquidation Proceeds, and (iv) to effectuate foreclosure or
other conversion of the ownership of the Mortgaged Property securing any
Mortgage Loan; provided, that neither the Master Servicer nor a Servicer shall
take any action that is inconsistent with or prejudices the interests of the
Trust Fund or the Certificateholders in any Mortgage Loan or the rights and
interests of the Depositor, the Trustee, the Trust Administrator or the
Certificateholders under this Agreement. The Master Servicer and each Servicer
shall represent and protect the interests of the Trust Fund in the same manner
as it protects its own interests in mortgage loans in its own portfolio in any
claim, proceeding or litigation regarding a Mortgage Loan, and shall not make or
permit any modification, waiver or amendment of any Mortgage Loan that would
cause any REMIC created hereunder to fail to qualify as a REMIC or result in the
imposition of any tax under Section 860F(a) or Section 860G(d) of the Code.
Without limiting the generality of the foregoing, the Master Servicer and each
Servicer, in its own name or in the name of the Depositor and the Trust, is
hereby authorized and empowered by the Depositor, the Trust and the Trust
Administrator, when the Master Servicer or such Servicer believes it appropriate
in its reasonable judgment, to execute and deliver, on behalf of the Trust, the
Trustee, the Trust Administrator, the Depositor, the Certificateholders or any
of them, any and all instruments of satisfaction or cancellation, or of partial
or full release or discharge and all other comparable instruments, with respect
to the Mortgage Loans, and with respect to the Mortgaged Properties held for the
benefit of the Certificateholders. The Master Servicer and each

 

 

-76-

 


--------------------------------------------------------------------------------



 

Servicer shall prepare and deliver to the Depositor and/or the Trustee and/or
the Trust Administrator such documents requiring execution and delivery by
either or both of them as are necessary or appropriate to enable the Master
Servicer or such Servicer to master service and administer or service and
administer the Mortgage Loans, as applicable, to the extent that the Master
Servicer or such Servicer is not permitted to execute and deliver such documents
pursuant to the preceding sentence. Upon receipt of such documents, the
Depositor and/or the Trustee or the Trust Administrator shall execute such
documents and deliver them to the Master Servicer or such Servicer.

In accordance with the standards of the first paragraph of this Section 3.01 and
unless determined in good faith to be a Nonrecoverable Advance, each Servicer
shall advance or cause to be advanced funds as necessary for the purpose of
effecting the payment of taxes and assessments on the Mortgaged Properties
related to the Non-Designated Mortgage Loans, which advances constitute
Servicing Advances and shall be reimbursable in the first instance from related
collections from the Mortgagors pursuant to Section 3.06, and further as
provided in Section 3.08. In no event will any Servicer be required to make any
Servicing Advance which would constitute a Nonrecoverable Advance. The costs
incurred by a Servicer, if any, in effecting the timely payments of taxes and
assessments on the Mortgaged Properties related to the Non-Designated Mortgage
Loans and related insurance premiums shall not, for the purpose of calculating
monthly distributions to the Certificateholders, be added to the Stated
Principal Balances of the related Non-Designated Mortgage Loans, notwithstanding
that the terms of such Non-Designated Mortgage Loans so permit. The parties to
this Agreement acknowledge that Servicing Advances shall be reimbursable
pursuant to the terms of this Agreement and agree that no Servicing Advance
shall be rejected or disallowed by any party unless it has been shown that such
Servicing Advance was not made in accordance with this Agreement.

Each Servicer hereby acknowledges that, to the extent such Servicer has
previously serviced some or all of the Non-Designated Mortgage Loans pursuant to
another servicing agreement, the servicing provisions contained in this
Agreement shall supersede the servicing provisions contained in such other
servicing agreement from and after the Closing Date, except that such other
servicing agreement shall survive and govern with respect to excess servicing
fees and termination without cause. In addition, the Master Servicer hereby
acknowledges that, to the extent the Master Servicer or any Designated Servicer
has previously serviced some or all of the Designated Mortgage Loans pursuant to
another servicing agreement, the provisions contained in the related Designated
Servicing Agreement shall supersede the provisions contained in such other
servicing agreement from and after the Closing Date.

Notwithstanding anything in this Agreement to the contrary, the purchase of any
Wells Fargo Serviced Mortgage Loan by any Person shall be subject to the rights
of Wells Fargo to continue servicing such Wells Fargo Serviced Mortgage Loan for
the same Servicing Fee substantially in accordance with the terms of this
Agreement.

With respect to each Mortgage Loan, the related Servicer will fully furnish, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information (e.g., favorable and unfavorable) on its
borrower credit files to Equifax, Experian and Trans Union Credit Information
Company, on a monthly basis.

Each Servicer is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of any
Subservicer, when a Servicer or any Subservicer, as the case may be, believes it
appropriate in its best judgment to register any related Mortgage Loan on the
MERS® System, or cause the removal from the registration of such Mortgage Loan
on the MERS® System, to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to

 

 

-77-

 


--------------------------------------------------------------------------------



 

such assignment or re-recording of a Mortgage in the name of MERS, solely as
nominee for the Trustee and its successors and assigns.

 

SECTION 3.02.

Subservicing; Enforcement of the Obligations of Subservicers.

(a)          The Non-Designated Mortgage Loans may be subserviced by a
Subservicer on behalf of the related Servicer in accordance with the servicing
provisions of this Agreement; provided, that the Subservicer must be a
FNMA-approved lender or a FHLMC seller/servicer in good standing. With respect
to the Non-Designated Mortgage Loans, each Servicer may perform any of its
servicing responsibilities hereunder or may cause the Subservicer to perform any
such servicing responsibilities on its behalf, but the use by such Servicer of
the Subservicer shall not release such Servicer from any of its obligations
hereunder and such Servicer shall remain responsible hereunder for all acts and
omissions of the Subservicer as fully as if such acts and omissions were those
of such Servicer. With respect to the Non-Designated Mortgage Loans, each
Servicer shall pay all fees and expenses of any Subservicer engaged by such
Servicer from its own funds.

Notwithstanding the foregoing, with respect to the Non-Designated Mortgage
Loans, each Servicer shall be entitled to outsource one or more separate
servicing functions to a Person (each, an “Outsourcer”) that does not meet the
eligibility requirements for a Subservicer, so long as such outsourcing does not
constitute the delegation of such Servicer’s obligation to perform all or
substantially all of the servicing of the related Non-Designated Mortgage Loans
to such Outsourcer. In such event, the use by a Servicer of any such Outsourcer
shall not release the related Servicer from any of its obligations hereunder and
such Servicer shall remain responsible hereunder for all acts and omissions of
such Outsourcer as fully as if such acts and omissions were those of such
Servicer, and such Servicer shall pay all fees and expenses of the Outsourcer
from such Servicer’s own funds.

Each Servicer may in connection with its duties as Servicer hereunder enter into
transactions with any of its Affiliates relating to the Non-Designated Mortgage
Loans; provided that (a) such Servicer acts (i) in accordance with Accepted
Servicing Practices and the terms of this Agreement, and (ii) in the ordinary
course of business of such Servicer; and (b) the terms of such transaction are
no less favorable to such Servicer than it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate of such
Servicer. Notwithstanding the preceding sentence, any such transaction between a
Servicer and any of its Affiliates shall not release such Servicer from any of
its obligations hereunder and such Servicer shall remain responsible hereunder
for all acts and omissions of such Affiliate with respect to such Mortgage Loans
serviced by it as fully as if such acts and omissions were those of such
Servicer. Any fees and expenses relating to such transaction between such
Servicer and its Affiliate that are not otherwise reimbursable to such Servicer
pursuant to this Agreement shall be borne by the parties thereto and shall not
be an expense or fee of the Trust, the Depositor, the Trustee, the Trust
Administrator, the Seller or the Master Servicer.

(b)          With respect to any Non-Designated Mortgage Loans, at the cost and
expense of a Servicer, without any right of reimbursement from the Depositor,
the Trustee, the Trust Administrator or the applicable Collection Account, such
Servicer shall be entitled to terminate the rights and responsibilities of its
Subservicer and arrange for any servicing responsibilities to be performed by a
successor Subservicer meeting the requirements set forth in Section 3.02(a),
provided, however, that nothing contained herein shall be deemed to prevent or
prohibit such Servicer, at such Servicer’s option, from electing to service the
related Non-Designated Mortgage Loans itself. In the event that a Servicer’s
responsibilities and duties under this Agreement are terminated pursuant to
Section 8.01, and if requested to do so by the Trustee or Trust Administrator or
such Servicer shall, at its own cost and expense terminate the rights and
responsibilities of its Subservicer as soon as is reasonably possible. Each
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and

 

 

-78-

 


--------------------------------------------------------------------------------



 

responsibilities of its Subservicer from such Servicer’s own funds without any
right of reimbursement from the Depositor, Trustee, Trust Administrator, or the
applicable Collection Account.

(c)          Notwithstanding any of the provisions of this Agreement relating to
agreements or arrangements between a Servicer and its Subservicer or a Servicer
and its Outsourcer, or any reference herein to actions taken through the
Subservicer, the Outsourcer, or otherwise, the related Servicer shall not be
relieved of its obligations to the Depositor, the Trust, Trustee, the Trust
Administrator or Certificateholders and shall be obligated to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the related Non-Designated Mortgage Loans. Each Servicer shall be
entitled to enter into an agreement with its Subservicer and Outsourcer for
indemnification of such Servicer by such Subservicer or Outsourcer, as
applicable, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

For purposes of this Agreement, a Servicer shall be deemed to have received any
collections, recoveries or payments with respect to the related Non-Designated
Mortgage Loans that are received by a related Subservicer regardless of whether
such payments are remitted by the Subservicer to such Servicer.

Any Subservicing Agreement and any other transactions or services relating to
the Non-Designated Mortgage Loans involving a Subservicer shall be deemed to be
between the Subservicer, and the related Servicer alone, and the Depositor, the
Trustee, the Trust Administrator, the Master Servicer, the other Servicers and
the Special Servicer shall have no obligations, duties or liabilities with
respect to a Subservicer including no obligation, duty or liability of the
Depositor, Trustee, the Trust Administrator, the Master Servicer, the Special
Servicer or other Servicers to pay a Subservicer’s fees and expenses.

(d)          Each Servicer is hereby authorized to enter into a financing or
other facility (any such arrangement, a “Facility”) under which (i) such
Servicer assigns or pledges to another person (a “Lender”) (A) such Servicer’s
rights under this Agreement to be reimbursed for any Advances or Servicing
Advances, and (B) any and all rights of such Servicer under this Agreement
resulting from such Servicer’s performance of its obligations under this
Agreement, including, without limitation, any Servicing Fees, interest income,
Ancillary Income, and other payments received by such Servicer for servicing the
Mortgage Loans related thereto and (ii) the Lender agrees to fund some or all
Advances and/or Servicing Advances required to be made by such Servicer pursuant
to this Agreement. No consent of the Trustee, Trust Administrator, Master
Servicer, Certificateholders, Rating Agency or any other party is required
before such Servicer may enter into a Facility; provided, however, that the
consent of the Trust Administrator shall be required before such Servicer may
cause to be outstanding at one time more than one Facility. Notwithstanding the
existence of any Facility, such Servicer shall remain obligated pursuant to this
Agreement to make Advances and Servicing Advances pursuant to and as required by
this Agreement, and to perform all duties and obligations of such Servicer under
this Agreement and shall not be relieved of such obligations by virtue of such
Facility.



 

 

-79-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.03.

Master Servicing by Master Servicer.

For and on behalf of the Certificateholders, the Master Servicer shall oversee
and enforce the obligation of Wells Fargo and SPS to service and administer the
Wells Fargo Serviced Mortgage Loans and SPS Serviced Mortgage Loans,
respectively, in accordance with the terms of this Agreement and shall have full
power and authority to do any and all things which it may deem necessary or
desirable in connection with such master servicing and administration. In
performing its obligations hereunder, the Master Servicer shall act in a manner
consistent with this Agreement and with customary and usual standards of
practice of prudent mortgage loan master servicers. Furthermore, the Master
Servicer shall oversee and consult with the Servicers as necessary from
time-to-time to carry out the Master Servicer’s obligations hereunder, shall
receive, review and evaluate all reports, information and other data provided to
the Master Servicer by the Servicers and shall cause each Servicer to perform
and observe the covenants, obligations and conditions to be performed or
observed by such Servicer under this Agreement.

With respect to any Distribution Date, no later than the related Cash Remittance
Date, the Master Servicer shall remit to the Trust Administrator for deposit in
the Certificate Account the amount of the Compensating Interest Payment for the
Master Servicer, with respect to the Wells Fargo Serviced Mortgage Loans, SPS
Serviced Mortgage Loans and the Designated Mortgage Loans, for the related
Prepayment Period to the extent Wells Fargo, SPS or the related Designated
Servicer default in their obligation to make such Compensating Interest Payment
pursuant to Section 3.05. The aggregate of such deposits shall be made from the
Master Servicer’s own funds, without reimbursement therefor.

 

SECTION 3.04.

Trustee to Act as Master Servicer or Servicer.

In the event that (A) the Master Servicer shall for any reason no longer be
Master Servicer hereunder or (B) any Servicer shall for any reason no longer be
a Servicer hereunder and, with respect to any Servicer, the Master Servicer
shall for any reason no longer be Master Servicer hereunder (including, in each
case, by reason of an Event of Default), the Trustee or its successor shall
thereupon assume all of the rights and obligations of the Master Servicer or
such Servicer hereunder arising thereafter (except that the Trustee shall not be
(i) liable for losses of the Master Servicer or such Servicer pursuant to
Section 3.09 hereof or any acts or omissions of the related predecessor of the
Master Servicer or such Servicer hereunder, (ii) obligated to make Advances if
it is prohibited from doing so by applicable law, (iii) obligated to effectuate
repurchases or substitutions of Mortgage Loans hereunder including, but not
limited to, repurchases or substitutions of Mortgage Loans pursuant to
Section 2.02 or 2.03 hereof or (iv) deemed to have made any representations and
warranties of the Master Servicer or such Servicer hereunder). Any such
assumption shall be subject to Section 8.02 hereof. Notwithstanding the
foregoing, if the Trustee has become the successor to the Master Servicer or a
Servicer hereunder, the Trustee may, if it shall be unwilling to so act, or
shall, if it is unable to so act, appoint, or petition a court of competent
jurisdiction to appoint, any established mortgage loan servicing institution,
the appointment of which does not adversely affect the then-current rating of
the Certificates, as the successor to the Master Servicer or a Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer or such Servicer, as applicable, provided
that such successor to the Master Servicer or such Servicer, as applicable,
shall not be deemed to have made any representation or warranty as to any
Mortgage Loan made by the Master Servicer or such Servicer, as applicable.

Each Servicer shall, upon request of the Trust Administrator, but at the expense
of such Servicer, deliver to the assuming party all documents and records
relating to each Subservicing Agreement or substitute Subservicing Agreement and
the Mortgage Loans then being serviced thereunder and hereunder by such Servicer
and an accounting of amounts collected or held by it and otherwise use its

 

 

-80-

 


--------------------------------------------------------------------------------



 

best efforts to effect the orderly and efficient transfer of the Subservicing
Agreement or substitute Subservicing Agreement to the assuming party.

 

SECTION 3.05.

Collection of Mortgage Loans; Collection Accounts; Certificate Account.

(a)          Continuously from the date hereof until the principal and interest
on all Non-Designated Mortgage Loans have been paid in full or such
Non-Designated Mortgage Loans have become Liquidated Mortgage Loans, each
Servicer shall proceed in accordance with Accepted Servicing Practices to
collect all payments due under each of the related Non-Designated Mortgage Loans
when the same shall become due and payable to the extent consistent with this
Agreement and the terms and provisions of any related Mortgage Guaranty
Insurance Policy and shall take special care with respect to the Non-Designated
Mortgage Loans for which a Servicer collects escrow payments in ascertaining and
estimating Escrow Payments and all other charges that will become due and
payable with respect to the Non-Designated Mortgage Loans and the related
Mortgaged Properties, to the end that the installments payable by the related
Mortgagors will be sufficient to pay such charges as and when they become due
and payable. Consistent with the foregoing, in connection with Non-Designated
Mortgage Loans which it is directly servicing, each Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty
interest in connection with the prepayment of a Non-Designated Mortgage Loan and
(ii) extend the Due Dates for payments due on a Mortgage Note for a period not
greater than 180 days; provided, however, that no such Servicer can extend the
maturity of any such Non-Designated Mortgage Loan past the date on which the
final payment is due on the latest maturing Mortgage Loan as of the Cut-off
Date. In the event of any such arrangement, the related Servicer shall make
Advances on the related Non-Designated Mortgage Loans in accordance with the
provisions of Section 5.01 during the scheduled period in accordance with the
amortization schedule of such Mortgage Loan without modification thereof by
reason of such arrangements. No Servicer shall be required to institute or join
in litigation with respect to collection of any payment (whether under a
Mortgage, Mortgage Note or otherwise or against any public or governmental
authority with respect to a taking or condemnation) if it reasonably believes
that enforcing the provision of the Mortgage or other instrument pursuant to
which such payment is required is prohibited by applicable law.

(b)          Each Servicer shall segregate and hold all funds collected and
received pursuant to a Non-Designated Mortgage Loan separate and apart from any
of its own funds and general assets and shall establish and maintain one or more
Collection Accounts, in the form of time deposit or demand accounts, titled
“[Servicer’s name], in trust for the Holders of Adjustable Rate Mortgage Trust
2005-12, Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series
2005-12” or, if established and maintained by a Subservicer on behalf of a
Servicer, “[Subservicer’s name], in trust for [Servicer’s name]” or
“[Subservicer’s name], as agent, trustee and/or bailee of principal and interest
custodial account for [Servicer’s name], its successors and assigns, for various
owners of interest in [Servicer’s name] mortgage-backed pools. In the event that
a Subservicer employs a subservicer, the Collection Account shall be titled
“[name of Subservicer’s subservicer], in trust for [Subservicer’s name].” Each
Collection Account maintained by each Servicer (other than Wells Fargo), shall
be an Eligible Account acceptable to the Depositor and the Trust Administrator.
Each Collection Account maintained by Wells Fargo shall be an Eligible Account.
Funds deposited in a Collection Account may be drawn on by the related Servicer
in accordance with Section 3.08. Any funds deposited in a Collection Account
shall either be invested in Eligible Investments or at all times be fully
insured to the full extent permitted under applicable law.

 

 

 

-81-

 


--------------------------------------------------------------------------------



 

 

(c)          Each Servicer shall deposit in the applicable Collection Account on
a daily basis (with respect to SPS, within two Business Days of receipt), unless
otherwise indicated, and retain therein, the following collections remitted by
Subservicers or payments received by such Servicer and payments made by such
Servicer subsequent to the Cut-off Date, other than payments of principal and
interest due on or before the Cut-off Date:

(i)           all payments on account of principal on the related Non-Designated
Mortgage Loans, including all Principal Prepayments;

(ii)          all payments on account of interest on the related Non-Designated
Mortgage Loans adjusted to the per annum rate equal to the Mortgage Rate reduced
by the sum of the related Expense Fee Rate, as applicable;

(iii)           all Liquidation Proceeds on the related Non-Designated Mortgage
Loans;

(iv)         all Insurance Proceeds on the related Non-Designated Mortgage Loans
including amounts required to be deposited pursuant to Section 3.09 (other than
proceeds to be held in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or released to the Mortgagor in accordance with
Section 3.09);

(v)           all Advances made by such Servicer pursuant to Section 5.01;

(vi)         no later than the withdrawal from the Collection Account pursuant
to Section 3.08(a)(viii) each month, the applicable amount of the Compensating
Interest Payment for such Servicer for the related Prepayment Period. The
aggregate of such deposits shall be made from such Servicer’s own funds, without
reimbursement therefor;

(vii)       any amounts required to be deposited by such Servicer in respect of
net monthly income from REO Property related to any Non-Designated Mortgage Loan
pursuant to Section 3.11;

(viii)           all Assigned Prepayment Premiums, if applicable; and

(ix)           any other amounts required to be deposited hereunder.

The foregoing requirements for deposit into each Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, with respect to the Non-Designated Mortgage Loans, Ancillary
Income need not be deposited by such Servicer into such Collection Account. In
addition, notwithstanding the provisions of this Section 3.05, each Servicer may
deduct from amounts received by it, prior to deposit into the applicable
Collection Account, any portion of any Scheduled Payment representing (i) the
applicable Servicing Fee and any other amounts owed to such Servicer pursuant to
Section 3.14 and (ii) with respect to each Non-Designated Mortgage Loan covered
by a Lender Paid Mortgage Guaranty Insurance Policy, any amounts required to
effect timely payment of the premiums on such Mortgage Guaranty Insurance Policy
pursuant to Section 3.09(c). In the event that a Servicer shall remit any amount
not required to be remitted, it may at any time withdraw or direct the
institution maintaining the related Collection Account to withdraw such amount
from such Collection Account, any provision herein to the contrary
notwithstanding. Such withdrawal or direction may be accomplished by delivering
written notice thereof to the Trustee or such other institution maintaining such
Collection Account which describes the amounts deposited in error in such
Collection Account. Each Servicer shall maintain adequate records with respect
to all withdrawals made by it

 

 

-82-

 


--------------------------------------------------------------------------------



 

pursuant to this Section. All funds deposited in a Collection Account shall be
held in trust for the Certificateholders until withdrawn in accordance with
Section 3.08(a).

(d)          On or prior to the Closing Date, the Trust Administrator shall
establish and maintain, on behalf of the Certificateholders, the Certificate
Account. The Trust Administrator shall, promptly upon receipt, deposit in the
Certificate Account and retain therein the following:

(i)           the aggregate amount remitted by each Servicer of Non-Designated
Mortgage Loans to the Trust Administrator pursuant to Section 3.08(a)(viii) and
(x) and the aggregate amount remitted by each Designated Servicer to the Master
Servicer or Trust Administrator pursuant to their respective Designated
Servicing Agreements, in each case including any Assigned Prepayment Premiums;

(ii)          any amount deposited by the Trust Administrator pursuant to
Section 3.05(e) in connection with any losses on Eligible Investments;

(iii)         all Compensating Interest Payments remitted by the Master Servicer
to the Trust Administrator pursuant to Section 3.03 and Section 3.22(b);

(iv)         all Advances remitted by the Master Servicer to the Trust
Administrator pursuant to Section 5.01 and Section 3.22(b); and

(v)          any other amounts deposited hereunder which are required to be
deposited in the Certificate Account.

In the event that the Master Servicer or a Servicer shall remit to the Trust
Administrator any amount not required to be remitted, the Master Servicer or
such Servicer, as applicable, may at any time direct the Trust Administrator to
withdraw such amount from the Certificate Account, any provision herein to the
contrary notwithstanding. Such direction may be accomplished by delivering an
Officer’s Certificate to the Trust Administrator which describes the amounts
deposited in error in the Certificate Account. All funds deposited in the
Certificate Account shall be held by the Trust Administrator in trust for the
Certificateholders until disbursed in accordance with this Agreement or
withdrawn in accordance with Section 3.08(b). In no event shall the Trust
Administrator incur liability for withdrawals from the Certificate Account at
the direction of the Master Servicer or any Servicer.

(e)          Each institution at which a Collection Account, the Certificate
Account or the Prefunding Account is maintained shall either hold such funds on
deposit uninvested or shall invest the funds therein as directed in writing by
the related Servicer, the Trust Administrator or the Depositor, respectively, in
Eligible Investments, which shall mature not later than (i) in the case of a
Collection Account, the Cash Remittance Date, (ii) in the case of the
Certificate Account, the Business Day immediately preceding the Distribution
Date, or on the Distribution Date, with respect to Eligible Investments invested
with an affiliate of the Trust Administrator and (iii) in the case of the
Prefunding Account, the Business Day immediately preceding a Subsequent Transfer
Date or on the Subsequent Transfer Date if the invested funds are managed or
advised by the Trust Administrator or its affiliates. All income and gain net of
any losses realized from any such balances or investment of funds on deposit in
a Collection Account shall be for the benefit of the related Servicer as
servicing compensation and shall be remitted to it monthly as provided herein.
The amount of any realized losses in a Collection Account incurred in any such
account in respect of any such investments shall promptly be deposited by the
related Servicer (from its own funds) in the related Collection Account. Neither
the Trustee nor the Trust Administrator shall be liable for the amount of any
loss incurred in respect of any investment or lack of investment of funds held
in a Collection Account or the Prefunding Account and made in accordance with

 

 

-83-

 


--------------------------------------------------------------------------------



 

this Section 3.05. All income and gain net of any losses realized from any such
investment of funds on deposit in the Certificate Account shall be for the
benefit of the Trust Administrator as compensation and shall be remitted to it
monthly as provided herein. The amount of any realized losses in the Certificate
Account incurred in any such account in respect of any such investments shall
promptly be deposited by the Trust Administrator (from its own funds) in the
Certificate Account. All income and gain net of any losses realized from any
such balances or investment of funds on deposit in the Prefunding Account shall
be for the benefit of the Depositor and shall be remitted to it monthly. The
amount of any net investment losses in the Prefunding Account shall promptly be
deposited by the Depositor (from its own funds) in the Prefunding Account.

(f)           Each Servicer, other than Wells Fargo, shall give notice to the
Trustee, the Trust Administrator, the Seller, each Rating Agency, and the
Depositor of any proposed change of the location of the related Collection
Account prior to any change thereof. Wells Fargo shall give notice to the
Depositor of any proposed change of the location of the related Collection
Account prior to any change thereof and, upon receipt of such notice, the
Depositor shall give notice to the Trustee, the Trust Administrator, the Seller
and each Rating Agency. The Trust Administrator shall give notice to the Master
Servicer and each Servicer, the Seller, each Rating Agency, the Trustee and the
Depositor of any proposed change of the location of the Certificate Account
prior to any change thereof.

(g)          The Trust Administrator shall establish and maintain, on behalf of
the Certificateholders, the Prefunding Account. On the Closing Date, the
Depositor shall remit the Prefunded Amount to the Trust Administrator for
deposit in the Prefunding Account. On each Subsequent Transfer Date, upon
satisfaction of the conditions for such Subsequent Transfer Date set forth in
Sections 2.01(f) and (g), with respect to the related Subsequent Transfer
Agreement, the Trust Administrator shall remit to the Depositor the applicable
Aggregate Subsequent Transfer Amount as payment of the purchase price for the
related Subsequent Mortgage Loans.

If any funds remain in the Prefunding Account on February 25, 2006, to the
extent that they represent earnings on the amounts originally deposited into the
Prefunding Account, the Trust Administrator shall distribute them to the order
of the Depositor. The remaining funds, other than any investment earnings, shall
be transferred to the Certificate Account to be included as part of principal
distributions to the related Certificates on the February 2006 Distribution
Date.

(h)          The Trust Administrator shall establish and maintain, on behalf of
the Certificateholders, the Capitalized Interest Account. On the Closing Date
the Depositor shall remit the Capitalized Interest Deposits to the Trust
Administrator for deposit in the related Capitalized Interest Account. On the
Business Day prior to the December 2005, January 2006 and February 2006
Distribution Dates, the Trust Administrator shall transfer from the Capitalized
Interest Account to the Certificate Account an amount equal to the Capitalized
Interest Distributions for such Distribution Date. On each of the December 2005,
January 2006 and February 2006 Distribution Dates, the Trust Administrator shall
transfer from the Capitalized Interest Account to the Depositor, an amount equal
to the Capitalized Interest Release Amount for such Distribution Date.

 

SECTION 3.06.

Establishment of and Deposits to Escrow Accounts; Permitted Withdrawals from
Escrow Accounts; Payments of Taxes, Insurance and Other Charges.

(a)          To the extent required by the related Mortgage Note and not
violative of applicable law, the applicable Servicer shall segregate and hold
all funds collected and received pursuant to a Non-Designated Mortgage Loan
constituting Escrow Payments separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Escrow Accounts, in
the form

 

 

-84-

 


--------------------------------------------------------------------------------



 

of time deposit or demand accounts, titled, in the case of Servicers other than
SPS and Wells Fargo, “Adjustable Rate Mortgage Trust 2005-12, Adjustable Rate
Mortgage-Backed Pass Through Certificates, Series 2005-12,” in the case of Wells
Fargo, “Wells Fargo Bank, N.A., as Servicer for Adjustable Rate Mortgage Trust
2005-12, Adjustable Rate Mortgage-Backed Pass Through Certificates, Series
2005-12,” in the case of SPS, “Select Portfolio Servicing, Inc., as Servicer for
Adjustable Rate Mortgage Trust 2005-12, Adjustable Rate Mortgage-Backed Pass
Through Certificates, Series 2005-12,” or, if established and maintained by a
Subservicer on behalf of a Servicer, “[Subservicer’s name], in trust for
[Servicer’s name]” or “[Subservicer’s name], as agent, trustee and/or bailee of
taxes and insurance custodial account for [Servicer’s name], its successors and
assigns, for various owners of interest in [Servicer’s name] mortgage backed
pools. In the event that a Subservicer employs a subservicer, the Escrow
Accounts shall be titled “[name of Subservicer’s subservicer] in trust for
[Subservicer’s name]. The Escrow Accounts shall be Eligible Accounts. Funds
deposited in the Escrow Account may be drawn on by the related Servicer in
accordance with Section 3.06(d).

(b)          Each Servicer shall deposit or cause to be deposited in its Escrow
Account or Accounts on a daily basis within two Business Days of receipt and
retain therein:

(i)           all Escrow Payments collected on account of the related
Non-Designated Mortgage Loans, for the purpose of effecting timely payment of
any such items as required under the terms of this Agreement; and

(ii)          all amounts representing Insurance Proceeds which are to be
applied to the restoration or repair of any Mortgaged Property related to a
Non-Designated Mortgage Loan.

(c)          Each Servicer shall make withdrawals from the Escrow Account only
to effect such payments as are required under this Agreement, as set forth in
Section 3.06(d). Each Servicer shall be entitled to retain any interest paid on
funds deposited in the related Escrow Account by the depository institution,
other than interest on escrowed funds required by law to be paid to the
Mortgagor. To the extent required by law, the applicable Servicer shall pay
interest on escrowed funds to the Mortgagor notwithstanding that the Escrow
Account may be non interest bearing or that interest paid thereon is
insufficient for such purposes.

(d)          Withdrawals from the Escrow Account or Accounts may be made or
caused to be made by the related Servicer only:

(i)           to effect timely payments of ground rents, taxes, assessments,
water rates, mortgage insurance premiums, condominium charges, fire and hazard
insurance premiums or other items constituting Escrow Payments for the related
Mortgage;

(ii)          to reimburse such Servicer for any Servicing Advances made by the
such Servicer with respect to a related Non-Designated Mortgage Loan, but only
from amounts received on the related Non-Designated Mortgage Loan which
represent late collections of Escrow Payments thereunder;

(iii)         to refund to any Mortgagor any funds found to be in excess of the
amounts required under the terms of the related Non-Designated Mortgage Loan;

(iv)         for transfer to the related Collection Account to reduce the
principal balance of the related Non-Designated Mortgage Loan in accordance with
the terms of the related Mortgage and Mortgage Note;

 

 

 

-85-

 


--------------------------------------------------------------------------------



 

 

(v)          for application to restore or repair of the Mortgaged Property
related to a Non-Designated Mortgage Loan in accordance with the procedures
outlined in Section 3.09(e);

(vi)         to pay to the related Servicer, or any Mortgagor related to a
Non-Designated Mortgage Loan to the extent required by law, any interest paid on
the funds deposited in such Escrow Account;

(vii)       to clear and terminate such Escrow Account on the termination of
this Agreement; and

(viii)      to remove funds inadvertently placed in the Escrow account by the
related Servicer.

(e)          With respect to each Non-Designated Mortgage Loan, the applicable
Servicer shall maintain accurate records reflecting the status of ground rents
and taxes and any other item which may become a lien senior to the lien of the
related Mortgage and the status of Mortgage Guaranty Insurance Policy premiums,
and fire and hazard insurance coverage and shall obtain, from time to time, all
bills for the payment of such charges (including renewal premiums) and shall
effect or cause to be effected payment thereof prior to the applicable penalty
or termination date.



 

 

-86-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.07.

Access to Certain Documentation and Information Regarding the Non-Designated
Mortgage Loans; Inspections.

(a)          The Master Servicer and each Servicer shall afford the Depositor,
the Trustee and the Trust Administrator reasonable access to all records and
documentation regarding the Non-Designated Mortgage Loans and all accounts,
insurance information and other matters relating to this Agreement, such access
being afforded without charge, but only upon reasonable written request and
during normal business hours at the office designated by the Master Servicer or
such Servicer. In addition, each Servicer shall afford the Master Servicer
reasonable access to all records and documentation regarding the Non-Designated
Mortgage Loans and all accounts, insurance information and other matters
relating to this Agreement, such access being afforded without charge, but only
upon reasonable written request and during normal business hours at the office
designated by such Servicer. In addition, each Servicer shall provide to the
Special Servicer reasonable access to all records and documentation regarding
the Non-Designated Mortgage Loans serviced by it that become Special Serviced
Mortgage Loans.

(b)          Each Servicer, separately with respect to the Non-Designated
Mortgage Loans each directly services, shall inspect the related Mortgaged
Properties as often as deemed necessary by such Servicer in such party’s sole
discretion, to assure itself that the value of such Mortgaged Property is being
preserved. In addition, if any Non-Designated Mortgage Loan is more than 60 days
delinquent, such Servicer, as applicable, shall conduct subsequent inspections
in accordance with Accepted Servicing Practices or as may be required by the
primary mortgage guaranty insurer. Each Servicer shall keep a written or
electronic report of each such inspection.

 

SECTION 3.08.

Permitted Withdrawals from the Collection Accounts and Certificate Account.

(a)          Each Servicer may from time to time make withdrawals from the
related Collection Account for the following purposes:

(i)           to pay to such Servicer (to the extent not previously retained by
such Servicer) the servicing compensation to which it is entitled pursuant to
Section 3.14, and to pay to such Servicer, as additional servicing compensation,
earnings on or investment income with respect to funds in or credited to such
Collection Account, and with respect to Wells Fargo, to pay (to the extent not
previously retained by Wells Fargo) any REO Disposition Fee to which it is
entitled pursuant to Section 3.11(e);

(ii)          to reimburse such Servicer for unreimbursed Advances made by it,
such right of reimbursement pursuant to this subclause (ii) being limited to
amounts received on the Non-Designated Mortgage Loan(s) in respect of which any
such Advance was made (including without limitation, late recoveries of
payments, Liquidation Proceeds and Insurance Proceeds to the extent received by
such Servicer);

(iii)         to reimburse such Servicer for any Nonrecoverable Advance
previously made or any amount expended pursuant to Section 3.11(a);

(iv)         to reimburse such Servicer for (A) unreimbursed Servicing Advances
or such Servicer’s right to reimbursement pursuant to this clause (A) with
respect to any Non-Designated Mortgage Loan being limited to amounts received on
such Non-Designated Mortgage Loan which represent late payments of principal
and/or interest (including, without limitation, Liquidation Proceeds and
Insurance Proceeds with respect to such Mortgage Loan)

 

 

-87-

 


--------------------------------------------------------------------------------



 

respecting which any such advance was made and (B) for unpaid Servicing Fees as
provided in Section 3.11 hereof;

(v)          to pay to the purchaser, with respect to each Non-Designated
Mortgage Loan or property acquired in respect thereof that has been purchased
pursuant to Section 2.02, 2.03 or 3.11, all amounts received thereon after the
date of such purchase;

(vi)          to make any payments required to be made pursuant to
Section 2.07(g);

(vii)       to reimburse the Seller, such Servicer or the Depositor for expenses
incurred by any of them and reimbursable pursuant to Section 7.03 hereof;

(viii)      to withdraw any amount deposited in such Collection Account and not
required to be deposited therein;

(ix)         with respect to the Non-Designated Mortgage Loans, on the Cash
Remittance Date, to withdraw an amount equal to the portion of (a) with respect
to the Mortgage Loans in Loan Group 1, Loan Group 2, Loan Group 3 and Loan
Group 4, the Available Distribution Amount and (b) with respect to the Mortgage
Loans in Loan Group 5, the Interest Remittance Amount and Principal Remittance
Amount, in each case applicable to the Mortgage Loans serviced by such Servicer,
who will remit the aggregate of such amounts to the Trust Administrator for
deposit in the Certificate Account;

(x)          with respect to each Non-Designated Mortgage Loan covered by a
Lender Paid Mortgage Guaranty Insurance Policy, to effect timely payment of the
related premiums on such Mortgage Guaranty Insurance Policy, as applicable,
pursuant to Section 3.09(c), to the extent not deducted by such Servicer prior
to deposit into the applicable Collection Account pursuant to Section 3.05(c);

(xi)         on or prior to 4:00 p.m. New York time on the Cash Remittance Date
preceding each Distribution Date, each applicable Servicer shall withdraw an
amount equal to the sum of all Assigned Prepayment Premiums received during the
related Prepayment Period applicable to the Mortgage Loans serviced by such
Servicer, and remit such amount to the Trust Administrator for deposit in the
Certificate Account; and

(xii)       to clear and terminate such Collection Account upon termination of
this Agreement pursuant to Section 11.01 hereof.

Each Servicer shall keep and maintain separate accounting, on a Non-Designated
Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any
withdrawal from the related Collection Account pursuant to such subclauses (i),
(ii), (iv) and (v). Prior to making any withdrawal from a Collection Account
pursuant to subclause (iii) for reimbursement of a Nonrecoverable Advance, the
related Servicer shall deliver to the Trust Administrator a certificate of a
Servicing Officer indicating the amount of any previous Advance or Servicing
Advance determined by such Servicer to be a Nonrecoverable Advance and
identifying the related Non-Designated Mortgage Loans(s), and their respective
portions of such Nonrecoverable Advance. In connection with the payment of a
Purchase Price, if a Servicer is not required to remit unreimbursed Advances and
Servicing Advances as specified in the definition of Purchase Price, such
Servicer shall be deemed to have been reimbursed for such amount.

 

 

 

-88-

 


--------------------------------------------------------------------------------



 

 

(b)          The Trust Administrator shall withdraw funds from the Certificate
Account for distributions to Certificateholders, in the manner specified in this
Agreement (and to withhold from the amounts so withdrawn, the amount of any
taxes that it is authorized to withhold pursuant to Section 2.07). In addition,
the Trust Administrator may from time to time make withdrawals from the
Certificate Account for the following purposes:

(i)           to pay to itself any investment income earned for the related
Distribution Date, and to pay to itself or the Master Servicer any other amounts
to which it or the Master Servicer is entitled to reimbursement or payment under
the terms of this Agreement;

(ii)          to withdraw and return to the Master Servicer or the applicable
Servicer for deposit to the applicable Collection Account any amount deposited
in the Certificate Account and not required to be deposited therein; and

(iii)         to clear and terminate the Certificate Account upon termination of
the Agreement pursuant to Section 11.01 hereof.

 

SECTION 3.09.

Maintenance of Hazard Insurance; Mortgage Impairment Insurance and Mortgage
Guaranty Insurance Policy; Claims; Restoration of Mortgaged Property.

(a)          Each Servicer shall cause to be maintained for each related
Non-Designated Mortgage Loan hazard insurance such that all buildings upon the
related Mortgaged Property are insured by a generally acceptable insurer rated
either: “V” or better in the current Best’s Key Rating Guide (“Best’s”) or
acceptable to FNMA or FHLMC against loss by fire, hazards of extended coverage
and such other hazards as are customary in the area where the related Mortgaged
Property is located, in an amount which is at least equal to the lesser of
(i) the replacement value of the improvements securing such Non-Designated
Mortgage Loan and (ii) the greater of (A) the outstanding principal balance of
such Non-Designated Mortgage Loan and (B) an amount such that the proceeds of
such policy shall be sufficient to prevent the Mortgagor and/or the mortgagee
from becoming a co insurer.

If upon origination of the Non-Designated Mortgage Loan, the related Mortgaged
Property was located in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), the related Servicer shall cause a
flood insurance policy to be maintained with respect to such Non-Designated
Mortgage Loan. Such policy shall meet the requirements of the current guidelines
of the Federal Insurance Administration and be in an amount representing
coverage equal to the lesser of (i) the minimum amount required, under the terms
of coverage, to compensate for any damage or loss on a replacement cost basis
(or the unpaid principal balance of the mortgage if replacement cost coverage is
not available for the type of building insured) and (ii) the maximum amount of
insurance which is available under the Flood Disaster Protection Act of 1973, as
amended.

If a Mortgage related to a Non-Designated Mortgage Loan is secured by a unit in
a condominium project, the related Servicer shall verify that the coverage
required of the owner’s association, including hazard, flood, liability, and
fidelity coverage, is being maintained in accordance with the requirements of
the related Servicer for mortgage loans that it services on its own account.

Each Servicer shall cause to be maintained on each Mortgaged Property related to
a Non-Designated Mortgage Loan such other additional special hazard insurance as
may be required pursuant to such applicable laws and regulations as shall at any
time be in force and as shall require such additional insurance, or pursuant to
the requirements of any Mortgage Guaranty Insurance Policy insurer,

 

 

-89-

 


--------------------------------------------------------------------------------



 

or as may be required to conform with Accepted Servicing Practices to the extent
permitted by the Mortgage Note, the Mortgage or applicable law provided that the
related Servicer shall not be required to bear the cost of such insurance.

All policies required hereunder shall name the related Servicer as loss payee
and shall be endorsed with standard or union mortgagee clauses, without
contribution, which shall provide for prior written notice of any cancellation,
reduction in amount or material change in coverage.

Each Servicer shall not interfere with the Mortgagor’s freedom of choice at the
origination of such Non-Designated Mortgage Loan in selecting either his
insurance carrier or agent, provided, however, that such Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are rated: B:III or better in Best’s or acceptable to FNMA or FHLMC
and are licensed to do business in the jurisdiction in which the Mortgaged
Property is located. The related Servicer shall determine that such policies
provide sufficient risk coverage and amounts, that they insure the property
owner, and that they properly describe the property address.

Pursuant to Section 3.05, any amounts collected by a Servicer under any such
policies (other than amounts to be deposited in the related Escrow Account and
applied to the restoration or repair of the related Mortgaged Property, or
property acquired in liquidation of the Non-Designated Mortgage Loan, or to be
released to the Mortgagor, in accordance with such Servicer’s normal servicing
procedures) shall be deposited in the related Collection Account (subject to
withdrawal pursuant to Section 3.08(a)).

Any cost incurred by a Servicer in maintaining any such insurance shall not, for
the purpose of calculating monthly distributions to the Certificateholders or
remittances to the Trust Administrator for their benefit, be added to the
principal balance of the Non-Designated Mortgage Loan, notwithstanding that the
terms of the Non-Designated Mortgage Loan so permit. Such costs shall constitute
a Servicing Advance and will be reimbursable to the related Servicer to the
extent permitted by Section 3.08 hereof. It is understood and agreed that no
earthquake or other additional insurance is to be required of any Mortgagor
related to a Non-Designated Mortgage Loan or maintained on property acquired in
respect of a Mortgage related to a Non-Designated Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insuranc e.

(b)          In the event that a Servicer shall obtain and maintain a blanket
policy insuring against losses arising from fire and hazards covered under
extended coverage on all of the related Non-Designated Mortgage Loans, then, to
the extent such policy provides coverage in an amount equal to the amount
required pursuant to Section 3.09(a) and otherwise complies with all other
requirements of Section 3.09(a), it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 3.09(a). Any amounts collected
by a Servicer under any such policy relating to a Non-Designated Mortgage Loan
shall be deposited in the related Collection Account subject to withdrawal
pursuant to Section 3.08(a). Such policy may contain a deductible clause, in
which case, in the event that there shall not have been maintained on the
related Mortgaged Property a policy complying with Section 3.09(a), and there
shall have been a loss which would have been covered by such policy, the related
Servicer shall deposit in the related Collection Account at the time of such
loss the amount not otherwise payable under the blanket policy because of such
deductible clause, such amount to be deposited from such Servicer’s funds,
without reimbursement therefor. Upon request of the Trust Administrator, a
Servicer shall cause to be delivered to the Trust Administrator a certified true
copy of such policy and a statement from the insurer thereunder that such policy
shall in no event be terminated or materially modified without 30 days’ prior
written notice to the Trust Administrator. In connection with its activities as
Servicer of the related Non-Designated Mortgage Loans, such Servicer agrees to
present, on behalf of itself, the

 

 

-90-

 


--------------------------------------------------------------------------------



 

Depositor, and the Trust Administrator for the benefit of the
Certificateholders, claims under any such blanket policy.

(c)          With respect to each Non-Designated Mortgage Loan with a
Loan-to-Value Ratio in excess of 80% which the Seller represented to be covered
by a Mortgage Guaranty Insurance Policy as of the Cut-off Date, the related
Servicer shall, without any cost to the Depositor or Trust Administrator,
maintain or cause the Mortgagor to maintain in full force and effect a Mortgage
Guaranty Insurance Policy insuring that portion of the Non-Designated Mortgage
Loan in excess of 75% of value, and shall pay or shall cause the Mortgagor to
pay, the premium thereon on a timely basis, until the loan-to-value ratio of
such Non-Designated Mortgage Loan is reduced to 80%, based on either (i) a
current appraisal of the Mortgaged Property or (ii) the appraisal of the
Mortgaged Property obtained at the time the Non-Designated Mortgage Loan was
originated. In the event that such Mortgage Guaranty Insurance Policy shall be
terminated prior to the loan-to-value ratio of such Non-Designated Mortgage Loan
being reduced to 80%, the related Servicer shall obtain from another Qualified
Insurer a comparable replacement policy, with a total coverage equal to the
remaining coverage of such terminated Mortgage Guaranty Insurance Policy. If the
insurer shall cease to be a Qualified Insurer, the related Servicer shall
determine whether recoveries under the Mortgage Guaranty Insurance Policy are
jeopardized for reasons related to the financial condition of such insurer, it
being understood that such Servicer shall in no event have any responsibility or
liability for any failure to recover under the Mortgage Guaranty Insurance
Policy for such reason. If the related Servicer determines that recoveries are
so jeopardized, it shall notify the Mortgagor, if required, and obtain from
another Qualified Insurer a replacement insurance policy. The related Servicer
shall not take any action which would result in noncoverage under any applicable
Mortgage Guaranty Insurance Policy of any loss which, but for the actions of
such Servicer would have been covered thereunder. In connection with any
assumption or substitution agreement entered into or to be entered into pursuant
to Section 3.10, each Servicer shall promptly notify the insurer under the
related Mortgage Guaranty Insurance Policy, if any, of such assumption or
substitution of liability in accordance with the terms of such Mortgage Guaranty
Insurance Policy and shall take all actions which may be required by such
insurer as a condition to the continuation of coverage under such Mortgage
Guaranty Insurance Policy, provided that such required actions are in compliance
with all applicable law. If such Mortgage Guaranty Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
related Servicer shall obtain a replacement Mortgage Guaranty Insurance Policy
as provided above; provided that under applicable law and the terms of the
related Mortgage Note and Mortgage the cost of such policy may be charged to the
successor Mortgagor.

With respect to each Non-Designated Mortgage Loan covered by a Lender Paid
Mortgage Guaranty Insurance Policy, the applicable Servicer shall effect timely
payment of the premiums on such Mortgage Guaranty Insurance Policy from amounts
on deposit in the Collection Account, or deducted by such Servicer prior to
deposit into the applicable Collection Account pursuant to Section 3.05(c) with
respect to such Non-Designated Mortgage Loan. If amounts on deposit in the
Collection Account, or deducted by such Servicer prior to deposit into the
applicable Collection Account pursuant to Section 3.05(c) with respect to such
Non-Designated Mortgage Loan are not sufficient to pay the premiums on such
Mortgage Guaranty Insurance Policy, the applicable Servicer shall effect timely
payment of such premiums, and such costs shall be recoverable by such Servicer
from the related Liquidation Proceeds or otherwise as a Servicing Advance
pursuant to Section 3.08(a). With respect to each Non-Designated Mortgage Loan
covered by a Mortgage Guaranty Insurance Policy that is not a Lender Paid
Mortgage Guaranty Insurance Policy, the applicable Servicer shall effect timely
payment of the premiums on such Mortgage Guaranty Insurance Policy, and such
costs not otherwise recoverable from the Mortgagor shall be recoverable by such
Servicer from the related Liquidation Proceeds or otherwise as a Servicing
Advance pursuant to Section 3.08(a).

 

 

 

-91-

 


--------------------------------------------------------------------------------



 

 

(d)          In connection with its activities as servicer, each Servicer shall
prepare and present, on behalf of itself, the Depositor, the Trust, the Trustee,
the Trust Administrator and the Certificateholders, claims to the insurer under
any Mortgage Guaranty Insurance Policy related to a Non-Designated Mortgage Loan
in a timely fashion in accordance with the terms of such Mortgage Guaranty
Insurance Policy and, in this regard, to take such reasonable action as shall be
necessary to permit recovery under any Mortgage Guaranty Insurance Policy
respecting defaulted Non-Designated Mortgage Loans. Pursuant to Section 3.05,
any amounts collected by a Servicer under any Mortgage Guaranty Insurance Policy
shall be deposited in the related Collection Account, subject to withdrawal
pursuant to Section 3.08.

(e)          With respect to any Non-Designated Mortgage Loan, each Servicer
need not obtain the approval of the Trustee or the Trust Administrator prior to
releasing any Insurance Proceeds to the related Mortgagor to be applied to the
restoration or repair of the related Mortgaged Property if such release is in
accordance with Accepted Servicing Practices. At a minimum, each Servicer shall
comply with the following conditions in connection with any such release of
Insurance Proceeds:

(i)           such Servicer shall receive satisfactory independent verification
of completion of repairs and issuance of any required approvals with respect
thereto;

(ii)          such Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens; and

(iii)        pending repairs or restoration, such Servicer shall place the
Insurance Proceeds in the related Escrow Account.

(f)           With respect to any Non-Designated Mortgage Loan, if the Trust
Administrator is named as an additional loss payee, the related Servicer is
hereby empowered to endorse any loss draft issued in respect of such a claim in
the name of the Trustee or the Trust Administrator.

 

SECTION 3.10.

Enforcement of Due on Sale Clauses; Assumption Agreements.

(a)          With respect to any Non-Designated Mortgage Loan, each Servicer
shall use its best efforts to enforce any “due-on-sale” provision contained in
any related Mortgage or Mortgage Note and to deny assumption by the person to
whom the Mortgaged Property has been or is about to be sold whether by absolute
conveyance or by contract of sale, and whether or not the Mortgagor remains
liable on the Mortgage and the Mortgage Note. When the Mortgaged Property has
been conveyed by the Mortgagor, the related Servicer shall, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Non-Designated Mortgage Loan under the “due-on-sale” clause applicable
thereto, provided, however, that such Servicer shall not exercise such rights if
prohibited by law from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related Mortgage Guaranty Insurance
Policy, if any.

(b)          With respect to any Non-Designated Mortgage Loan, if a Servicer
reasonably believes it is unable under applicable law to enforce such
“due-on-sale” clause, such Servicer shall enter into (i) an assumption and
modification agreement with the person to whom such property has been conveyed,
pursuant to which such person becomes liable under the Mortgage Note and the
original Mortgagor remains liable thereon or (ii) in the event such Servicer is
unable under applicable law to require that the original Mortgagor remain liable
under the Mortgage Note, a substitution of liability agreement with the
purchaser of the Mortgaged Property pursuant to which the original Mortgagor is

 

 

-92-

 


--------------------------------------------------------------------------------



 

released from liability and the purchaser of the Mortgaged Property is
substituted as Mortgagor and becomes liable under the Mortgage Note.
Notwithstanding the foregoing, a Servicer shall not be deemed to be in default
under this Section by reason of any transfer or assumption which such Servicer
reasonably believes it is restricted by law from preventing, for any reason
whatsoever. In connection with any such assumption, no material term of the
Mortgage Note, including without limitation, the Mortgage Rate borne by the
related Mortgage Note, the term of the Non-Designated Mortgage Loan or the
outstanding principal amount of the Non-Designated Mortgage Loan shall be
changed.

(c)          To the extent that any Non-Designated Mortgage Loan is assumable,
the related Servicer shall inquire diligently into the creditworthiness of the
proposed transferee, and shall use the underwriting criteria for approving the
credit of the proposed transferee which are used by FNMA with respect to
underwriting mortgage loans of the same type as the Non-Designated Mortgage
Loans. If the credit of the proposed transferee does not meet such underwriting
criteria, the related Servicer diligently shall, to the extent permitted by the
Mortgage or the Mortgage Note and by applicable law, accelerate the maturity of
the Non-Designated Mortgage Loan.

(d)          With respect to any Non-Designated Mortgage Loan, subject to each
Servicer’s duty to enforce any due-on-sale clause to the extent set forth in
this Section 3.10, in any case in which the related Mortgaged Property has been
conveyed to a Person by the related Mortgagor, and such Person is to enter into
an assumption agreement or modification agreement or supplement to the Mortgage
Note or Mortgage that requires the signature of the Trustee, or if an instrument
of release signed by the Trustee is required releasing the Mortgagor from
liability on the Non-Designated Mortgage Loan, such Servicer shall prepare and
deliver or cause to be prepared and delivered to the Trustee for signature and
shall direct, in writing, the Trustee to execute the assumption agreement with
the Person to whom the Mortgaged Property is to be conveyed and such
modification agreement or supplement to the Mortgage Note or Mortgage or other
instruments as are reasonable or necessary to carry out the terms of the
Mortgage Note or Mortgage or otherwise to comply with any applicable laws
regarding assumptions or the transfer of the Mortgaged Property to such Person.
In connection with any such assumption, no material term of the Mortgage Note
may be changed. Together with each such substitution, assumption or other
agreement or instrument delivered to the Trustee for execution by it, the
related Servicer shall deliver an Officer’s Certificate signed by a Servicing
Officer stating that the requirements of this subsection have been met in
connection therewith. The related Servicer shall notify the Trustee and the
Trust Administrator that any such substitution or assumption agreement has been
completed by forwarding to the Trustee and the Trust Administrator a copy of
such substitution or assumption agreement, and shall forward the original to the
Custodian which shall be added to the related Mortgage File and shall, for all
purposes, be considered a part of such Mortgage File to the same extent as all
other documents and instruments constituting a part thereof. Any fee collected
by a Servicer for entering into an assumption or substitution of liability
agreement will be retained by such Servicer as additional servicing
compensation.

 

 

 

-93-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.11.

Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans.

(a)          Each Servicer shall use reasonable efforts to foreclose upon or
otherwise comparably convert the ownership of properties securing such of the
related Non-Designated Mortgage Loans as come into and continue in default and
as to which no satisfactory arrangements can be made for collection of
delinquent payments. In connection with such foreclosure or other conversion,
each Servicer shall take such action as (i) such Servicer would take under
similar circumstances with respect to a similar mortgage loan held for its own
account for investment, (ii) shall be consistent with Accepted Servicing
Practices, (iii) such Servicer shall determine consistently with Accepted
Servicing Practices to be in the best interest of the Trust and
Certificateholders, and (iv) is consistent with the requirements of the insurer
under any Required Insurance Policy; provided, however, that such Servicer shall
not be required to expend its own funds in connection with any foreclosure or
towards the restoration of any property unless it shall determine (i) that such
restoration and/or foreclosure will increase the proceeds of liquidation of the
related Non-Designated Mortgage Loan after reimbursement to itself of such
expenses and (ii) that such expenses will be recoverable to it through
Liquidation Proceeds. Any funds expended by any Servicer pursuant to this
Section 3.11(a) shall be reimbursable in full pursuant to Section 3.08(a)(iii).
The related Servicer shall be responsible for all other costs and expenses
incurred by it in any such proceedings; provided, however, that it shall be
entitled to reimbursement thereof from the Liquidation Proceeds with respect to
the related Mortgaged Property or otherwise as a Servicing Advance in accordance
with Section 3.08(a).

With respect to any Non-Designated Mortgage Loan, notwithstanding anything to
the contrary contained in this Agreement, in connection with a foreclosure or
acceptance of a deed in lieu of foreclosure, in the event the related Servicer
has reasonable cause to believe that the related Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Trust
Administrator otherwise requests, an environmental inspection or review of such
Mortgaged Property conducted by a qualified inspector shall be arranged for by
such Servicer. Upon completion of the inspection, the related Servicer shall
promptly provide the Trust Administrator with a written report of environmental
inspection.

In the event the environmental inspection report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes, the related
Servicer shall not proceed with foreclosure or acceptance of a deed in lieu of
foreclosure if the estimated costs of the environmental clean up, as estimated
in the environmental inspection report, together with the Servicing Advances and
Advances made by such Servicer and the estimated costs of foreclosure or
acceptance of a deed in lieu of foreclosure exceeds the estimated value of the
Mortgaged Property. If however, the aggregate of such clean up and foreclosure
costs, Advances and Servicing Advances are less than or equal to the estimated
value of the Mortgaged Property, then the related Servicer may, in its
reasonable judgment and in accordance with Accepted Servicing Practices, choose
to proceed with foreclosure or acceptance of a deed in lieu of foreclosure and
such Servicer shall be reimbursed for all reasonable costs associated with such
foreclosure or acceptance of a deed in lieu of foreclosure and any related
environmental clean up costs, as applicable, from the related Liquidation
Proceeds, or if the Liquidation Proceeds are insufficient to fully reimburse
such Servicer, such Servicer shall be entitled to be reimbursed from amounts in
the related Collection Account pursuant to Section 3.08(a) hereof. In the event
the related Servicer does not proceed with foreclosure or acceptance of a deed
in lieu of foreclosure pursuant to the first sentence of this paragraph, such
Servicer shall be reimbursed for all Advances and Servicing Advances made with
respect to the related Mortgaged Property from the related Collection Account
pursuant to Section 3.08(a) hereof, and such Servicer shall have no further
obligation to service such Non-Designated Mortgage Loan under the provisions of
this Agreement.

 

 

 

-94-

 


--------------------------------------------------------------------------------



 

 

(b)          With respect to any REO Property related to a Non-Designated
Mortgage Loan, the deed or certificate of sale shall, subject to applicable
laws, be taken in the name of the Trustee for the benefit of the
Certificateholders, or its nominee, on behalf of the Certificateholders. The
Trustee’s name shall be placed on the title to such REO Property solely as the
Trustee hereunder and not in its individual capacity. The related Servicer shall
ensure that the title to such REO Property references this Agreement and the
Trustee capacity hereunder. Pursuant to its efforts to sell such REO Property,
the related Servicer shall in accordance with Accepted Servicing Practices
manage, conserve, protect and operate each REO Property for the purpose of its
prompt disposition and sale. The related Servicer, either itself or through an
agent selected by such Servicer, shall manage, conserve, protect and operate the
REO Property in the same manner that it manages, conserves, protects and
operates other foreclosed property for its own account, and in the same manner
that similar property in the same locality as the REO Property is managed. Upon
request, the related Servicer shall furnish to the Trust Administrator on or
before each Distribution Date a statement with respect to any REO Property
covering the operation of such REO Property for the previous calendar month and
such Servicer’s efforts in connection with the sale of such REO Property and any
rental of such REO Property incidental to the sale thereof for the previous
calendar month. That statement shall be accompanied by such other information as
the Trust Administrator shall reasonably request and which is necessary to
enable the Trust Administrator to comply with the reporting requirements of the
REMIC Provisions. The net monthly rental income, if any, from such REO Property
shall be deposited in the related Collection Account no later than the close of
business on each Determination Date. The related Servicer shall perform the tax
reporting and withholding required by Sections 1445 and 6050J of the Code with
respect to foreclosures and abandonments, the tax reporting required by
Section 6050H of the Code with respect to the receipt of mortgage interest from
individuals and any tax reporting required by Section 6050P of the Code with
respect to the cancellation of indebtedness by certain financial entities, by
preparing such tax and information returns as may be required, in the form
required, and delivering the same to the Trust Administrator for filing.

To the extent consistent with Accepted Servicing Practices, the related Servicer
shall also maintain on each REO Property related to a Non-Designated Mortgage
Loan fire and hazard insurance with extended coverage in an amount which is
equal to the outstanding principal balance of the related Non-Designated
Mortgage Loan (as reduced by any amount applied as a reduction of principal at
the time of acquisition of the REO Property), liability insurance and, to the
extent required and available under the Flood Disaster Protection Act of 1973,
as amended, flood insurance in the amount required above.

(c)          In the event that the Trust Fund acquires any Mortgaged Property as
aforesaid or otherwise in connection with a default or imminent default on a
Mortgage Loan, the related Servicer shall dispose of such Mortgaged Property
prior to three years after the end of the calendar year of its acquisition by
the Trust Fund unless (i) the Trustee and the Trust Administrator shall have
been supplied with an Opinion of Counsel to the effect that the holding by the
Trust Fund of such Mortgaged Property subsequent to such three-year period will
not result in the imposition of taxes on “prohibited transactions” of any REMIC
hereunder as defined in section 860F of the Code or cause any REMIC hereunder to
fail to qualify as a REMIC at any time that any Certificates are outstanding, in
which case the Trust Fund may continue to hold such Mortgaged Property (subject
to any conditions contained in such Opinion of Counsel) or (ii) the applicable
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable extension period. Notwithstanding any other provision
of this Agreement, no Mortgaged Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used for the
production of income by or on behalf of the Trust Fund in such a manner or
pursuant to any terms that would (i) cause such Mortgaged Property to fail to
qualify as “foreclosure property” within the meaning of section 860G(a)(8) of
the Code or (ii) subject any REMIC hereunder to the imposition of any federal,
state or local income

 

 

 

-95-

 

 

 

 


--------------------------------------------------------------------------------



taxes on the income earned from such Mortgaged Property under Section 860G(c) of
the Code or otherwise, unless the related Servicer has agreed to indemnify and
hold harmless the Trust Fund with respect to the imposition of any such taxes.

In the event of a default on a Mortgage Loan one or more of whose obligors is
not a United States Person, as that term is defined in Section 7701(a)(30) of
the Code, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, “foreclosure”) in respect of such Mortgage Loan, the
related Servicer will cause compliance with the provisions of Treasury
Regulation Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure
that no withholding tax obligation arises with respect to the proceeds of such
foreclosure except to the extent, if any, that proceeds of such foreclosure are
required to be remitted to the obligors on such Mortgage Loan.

(d)          The decision of a Servicer to foreclose on a defaulted
Non-Designated Mortgage Loan shall be subject to a determination by such
Servicer that the proceeds of such foreclosure would exceed the costs and
expenses of bringing such a proceeding. The income earned from the management of
any REO Properties, net of reimbursement to such Servicer for expenses incurred
(including any property or other taxes) in connection with such management and
net of applicable accrued and unpaid Servicing Fees, and unreimbursed Advances
and Servicing Advances, shall be applied to the payment of principal of and
interest on the related defaulted Non-Designated Mortgage Loans (with interest
accruing as though such Non-Designated Mortgage Loans were still current) and
all such income shall be deemed, for all purposes in this Agreement, to be
payments on account of principal and interest on the related Mortgage Notes and
shall be deposited into the related Collection Account. To the extent the net
income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related
Mortgage Rate on the related Non-Designated Mortgage Loan for such calendar
month, such excess shall be considered to be a partial prepayment of principal
of the related Non-Designated Mortgage Loan.

(e)          The proceeds from any liquidation of a Non-Designated Mortgage
Loan, as well as any income from a related REO Property, will be applied in the
following order of priority: first, to reimburse the related Servicer for any
related unreimbursed Servicing Advances and Servicing Fees, and with respect to
Wells Fargo, any REO Disposition Fees related to such Mortgage Loan; second, to
reimburse such Servicer for any unreimbursed Advances; third, to reimburse the
related Collection Account for any Nonrecoverable Advances (or portions thereof)
that were previously withdrawn by such Servicer pursuant to
Section 3.08(a)(iii) that related to such Non-Designated Mortgage Loan; fourth,
to accrued and unpaid interest (to the extent no Advance has been made for such
amount or any such Advance has been reimbursed) on the Non-Designated Mortgage
Loan or related REO Property, at the per annum rate equal to the related
Mortgage Rate reduced by the related Servicing Fee Rate, and any primary
mortgage guaranty insurance fee rate, if applicable, to the Due Date occurring
in the month in which such amounts are required to be distributed; and fifth, as
a recovery of principal of the Mortgage Loan. Excess proceeds, if any, from the
liquidation of a Liquidated Mortgage Loan (“Excess Proceeds”) that is a
Non-Designated Mortgage Loan will be retained by the related Servicer as
additional servicing compensation pursuant to Section 3.14.

(f)           With respect to any Mortgage Loan related to the Group 1, Group 2,
Group 3 or Group 4 Certificates, a Servicer of such Mortgage Loans may (but is
not obligated to) enter into a special servicing agreement with an unaffiliated
Holder of a 100% Percentage Interest of the most junior outstanding Class C-B
Certificates. Any such agreement may contain provisions whereby such Holder may
(i) instruct the related Servicer to commence or delay foreclosure proceedings
with respect to such Mortgage Loans that are delinquent and will contain
provisions for the deposit of cash with such Servicer by such Holder that would
be available for distribution to Certificateholders if Liquidation Proceeds are
less than they otherwise may have been had such Servicer acted in accordance
with its normal procedures,

 

 

-96-

 


--------------------------------------------------------------------------------



 

(ii) purchase such Mortgage Loans that are delinquent from the Trust Fund
immediately prior to the commencement of foreclosure proceedings at a price
equal to the Purchase Price, and/or (iii) assume all of the servicing rights and
obligations (as a Subservicer on behalf of the related Servicer) with respect to
such Mortgage Loans that are delinquent so long as (A) such Holder meets the
requirements for a Subservicer set forth in Section 3.02(a), (B) such Holder has
a current special servicing ranking of at least “Average” from S&P, (C) such
Holder will subservice such Mortgage Loans in accordance with this Agreement,
(D) the related Servicer has the right to transfer such servicing rights without
the payment of any compensation to a Subservicer.

With respect to any Mortgage Loan related to the Group 5 Certificates, a
Servicer of such Mortgage Loans may (but is not obligated to) enter into a
special servicing agreement with an unaffiliated Holder of a 100% Percentage
Interest of the Class 5-X Certificates. Any such agreement may contain
provisions whereby such Holder may (i) instruct the related Servicer to commence
or delay foreclosure proceedings with respect to such Mortgage Loans that are
delinquent and will contain provisions for the deposit of cash with such
Servicer by such Holder that would be available for distribution to
Certificateholders if Liquidation Proceeds are less than they otherwise may have
been had such Servicer acted in accordance with its normal procedures,
(ii) purchase such Mortgage Loans that are delinquent from the Trust Fund
immediately prior to the commencement of foreclosure proceedings at a price
equal to the Purchase Price, and/or (iii) assume all of the servicing rights and
obligations (as a Subservicer on behalf of the related Servicer) with respect to
such Mortgage Loans that are delinquent so long as such Holder (A) such Holder
meets the requirements for a Subservicer set forth in Section 3.02(a), (B) such
Holder has a current special servicing ranking of at least “Average” from S&P,
(C) such Holder will subservice such Mortgage Loans in accordance with this
Agreement, (D) the related Servicer has the right to transfer such servicing
rights without the payment of any compensation to a Subservicer.

(g)          The Special Servicer, at its option, may (but is not obligated to)
purchase from the Trust Fund, (a) any Mortgage Loan that is delinquent in
payment 90 or more days or (b) any related Mortgage Loan with respect to which
there has been initiated legal action or other proceedings for the foreclosure
of the related Mortgaged Property either judicially or non-judicially, in each
case, provided that the applicable Servicer has the right to transfer the
related servicing rights without the payment of any compensation to a
Subservicer. In the event that the Special Servicer exercises such option, the
Purchase Price therefor shall be deposited in the related Collection Account and
upon such deposit of the Purchase Price and receipt of a Request for Release in
the form of Exhibit K hereto, the Custodian shall release the related Mortgage
File held for the benefit of the Certificateholders to the Special Servicer, and
the Trustee shall execute and deliver at the Special Servicer’s direction such
instruments of transfer or assignment prepared by the Special Servicer, in each
case without recourse, as shall be necessary to transfer title from the Trustee
to the Special Servicer. The applicable Servicer shall be entitled to
reimbursement from the Special Servicer for all expenses incurred by it in
connection with the transfer of any Mortgage Loan to the Special Servicer
pursuant to this Section 3.11(g).

 

SECTION 3.12.

Trustee and Trust Administrator to Cooperate; Release of Mortgage Files.

Upon the payment in full of any Non-Designated Mortgage Loan, or the receipt by
a Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, such Servicer will immediately notify the Custodian
by delivering, or causing to be delivered a “Request for Release” substantially
in the form of Exhibit K. Upon receipt of such request, the Custodian shall
within three Business Days release the related Mortgage File to the related
Servicer, and the Trustee shall within three Business Days of such Servicer’s
direction execute and deliver to such Servicer the deed of reconveyance or
release or satisfaction of mortgage or such instrument releasing the lien of the
Mortgage in each case provided by such Servicer, and the Custodian shall deliver
the Mortgage Note with written

 

 

-97-

 


--------------------------------------------------------------------------------



 

evidence of cancellation thereon. Expenses incurred in connection with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the
related Mortgagor. From time to time and as shall be appropriate for the
servicing or foreclosure of any Non-Designated Mortgage Loan, including for such
purpose, collection under any policy of flood insurance, any fidelity bond or
errors or omissions policy, or for the purposes of effecting a partial release
of any Mortgaged Property from the lien of the Mortgage or the making of any
corrections to the Mortgage Note or the Mortgage or any of the other documents
included in the Mortgage File, the Custodian within three Business Days of
delivery to the Custodian of a Request for Release in the form of Exhibit K
signed by a Servicing Officer, release the Mortgage File to the related
Servicer. Subject to the further limitations set forth below, the related
Servicer shall cause the Mortgage File or documents so released to be returned
to the Custodian on its behalf, when the need therefor by such Servicer no
longer exists, unless the Non-Designated Mortgage Loan is liquidated and the
proceeds thereof are deposited in the related Collection Account, in which case
such Servicer shall deliver to the Trustee, or the Custodian a Request for
Release in the form of Exhibit K, signed by a Servicing Officer. Each Servicer
is also authorized to cause the removal from the registration on the MERS®
System of such Mortgage and to execute and deliver, on behalf of the Trustee and
the Certificateholders or any of them, any and all instruments of satisfaction
or cancellation or of partial or full release, including an assignment of such
loan to the Trustee.

If a Servicer at any time seeks to initiate a foreclosure proceeding in respect
of any Mortgaged Property related to a Non-Designated Mortgage Loan as
authorized by this Agreement, such Servicer shall deliver or cause to be
delivered to the Trustee, for signature, as appropriate, any court pleadings,
requests for trustee’s sale or other documents necessary to effectuate such
foreclosure or any legal action brought to obtain judgment against the Mortgagor
on the Mortgage Note or the Mortgage or to obtain a deficiency judgment or to
enforce any other remedies or rights provided by the Mortgage Note or the
Mortgage or otherwise available at law or in equity.

 

SECTION 3.13.

Documents, Records and Funds in Possession of a Servicer to be Held for the
Trust.

Notwithstanding any other provisions of this Agreement, each Servicer shall
transmit to the Custodian, as required by this Agreement all documents and
instruments in respect of a Non-Designated Mortgage Loan coming into the
possession of the related Servicer from time to time required to be delivered to
the Trustee, or the Custodian on its behalf, pursuant to the terms hereof and
shall account fully to the Trust Administrator for any funds received by such
Servicer or which otherwise are collected by such Servicer as Liquidation
Proceeds or Insurance Proceeds in respect of any Non-Designated Mortgage Loan.
All Mortgage Files and funds collected or held by, or under the control of, a
Servicer in respect of any Non-Designated Mortgage Loans, whether from the
collection of principal and interest payments or from Liquidation Proceeds,
including but not limited to, any funds on deposit in a Collection Account,
shall be held by the related Servicer for and on behalf of the Trust, the
Trustee or the Trust Administrator and shall be and remain the sole and
exclusive property of the Trust, subject to the applicable provisions of this
Agreement. Each Servicer also agrees that it shall not create, incur or subject
any Mortgage File or any funds that are deposited in the related Collection
Account, Certificate Account or any related Escrow Account, or any funds that
otherwise are or may become due or payable to the Trust, the Trustee or the
Trust Administrator for the benefit of the Certificateholders, to any claim,
lien, security interest, judgment, levy, writ of attachment or other
encumbrance, or assert by legal action or otherwise any claim or right of setoff
against any Mortgage File or any funds collected on, or in connection with, a
Non-Designated Mortgage Loan, except, however, that such Servicer shall be
entitled to set off against and deduct from any such funds any amounts that are
properly due and payable to such Servicer under this Agreement.

 

 

 

-98-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.14.

Servicing Fee; Indemnification of Master Servicer.

(a)          As compensation for its services hereunder, each Servicer shall be
entitled to withdraw from the applicable Collection Account or to retain from
interest payments on the related Non-Designated Mortgage Loans, the amount of
its Servicing Fee, for each Mortgage Loan serviced by it, less any amounts in
respect of its Servicing Fee, as applicable, payable by such Servicer pursuant
to Section 3.05(c)(vi). The Servicing Fee for each Servicer is limited to, and
payable solely from, the interest portion of such Scheduled Payments collected
by such Servicer or as otherwise provided in Section 3.08(a). In connection with
the servicing of any Special Serviced Mortgage Loan, the Special Servicer shall
receive the Servicing Fee for such Special Serviced Mortgage Loan as its
compensation and Ancillary Income with respect to Special Serviced Mortgage
Loans.

(b)          With respect to each Non-Designated Mortgage Loan, additional
servicing compensation in the form of Ancillary Income and Excess Proceeds shall
be retained by the related Servicer, additional servicing compensation in the
form of Payoff Interest not required to make payments in respect of Compensating
Interest Payments shall be retained by SPS. Each Servicer shall be required to
pay all expenses incurred by it in connection with its servicing activities
hereunder (including the payment of any expenses incurred in connection with any
Subservicing Agreement entered into pursuant to Section 3.02 and the payment of
any premiums for insurance required pursuant to Section 3.18) and shall not be
entitled to reimbursement thereof except as specifically provided for in this
Agreement.

(c)          The Master Servicer shall be compensated by the Trust Administrator
as separately agreed. The Master Servicer and any director, officer, employee or
agent of the Master Servicer shall be indemnified by DLJMC (or if DLJMC shall
fail to do so, by the Trust) and held harmless against any loss, liability or
expense (including reasonable attorney’s fees and expenses) incurred in
connection with any claim or legal action relating to (a) this Agreement,
(b) the Certificates or (c) the performance of any of the Master Servicer’s
duties hereunder, other than any loss, liability or expense incurred by reason
of willful misfeasance, bad faith or negligence in the performance of any of the
Master Servicer’s duties hereunder or incurred by reason of any action of the
Master Servicer taken at the direction of the Certificateholders; provided,
however, that the sum of (x) such indemnity amounts payable by DLJMC or the
Trust to the Master Servicer pursuant to this Section 3.14(c) and (y) the
indemnity amounts payable by DLJMC or the Trust to the Trust Administrator
pursuant to Section 10.05, shall not exceed $200,000 per year; provided,
further, that any amounts not payable by DLJMC or the Trust to the Master
Servicer due to the preceding proviso shall be payable by DLJMC (or if DLJMC
fails to do so, by the Trust) in any succeeding year, subject to the aggregate
$200,000 per annum limitation imposed by the preceding proviso. Such indemnity
shall survive the termination of this Agreement or the resignation or removal of
the Master Servicer hereunder.

 

SECTION 3.15.

Access to Certain Documentation.

The Master Servicer and each Servicer shall provide to the OTS and the FDIC and
to comparable regulatory authorities supervising Holders of Subordinate
Certificates and the examiners and supervisory agents of the OTS, the FDIC and
such other authorities, access to the documentation regarding the related
Non-Designated Mortgage Loans required by applicable regulations of the OTS and
the FDIC. Such access shall be afforded without charge, but only upon reasonable
and prior written request and during normal business hours at the offices
designated by the Master Servicer or such Servicer. Nothing in this
Section shall limit the obligation of the Master Servicer or any Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Mortgagors and the failure of the Master Servicer or such Servicer to provide
access as provided in this Section as a result of such obligation shall not
constitute a breach of this Section. Nothing in this Section 3.15 shall require
the

 

 

-99-

 


--------------------------------------------------------------------------------



 

Master Servicer or any Servicer to collect, create, collate or otherwise
generate any information that it does not generate in its usual course of
business.

 

SECTION 3.16.

Annual Statement as to Compliance.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or, in
each case, if such day is not a Business Day, the immediately preceding Business
Day), each Servicer shall deliver to the Master Servicer an Officer’s
Certificate stating, as to the signer thereof, that (i) a review of the
activities of such Servicer during the preceding calendar year and of the
performance of such Servicer under this Agreement has been made under such
officer’s supervision, and (ii) to the best of such officer’s knowledge, based
on such review, such Servicer has fulfilled all its obligations under this
Agreement in all material respects throughout such year, or, if there has been a
default in the fulfillment of any such obligation in any material respect,
specifying each such material default known to such officer and the nature and
status thereof and the action being taken by such Servicer to cure such material
default. Upon each receipt of such Officer’s Certificate from any Servicer, the
Master Servicer shall promptly deliver a copy of such Officer’s Certificate to
the Depositor, the Rating Agencies, the Trustee and the Trust Administrator.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or, in
each case, if such day is not a Business Day, the immediately preceding Business
Day), the Master Servicer shall deliver to the Depositor, the Rating Agencies,
the Trustee and the Trust Administrator an Officer’s Certificate stating, as to
the signer thereof, that (i) a review of the activities of the Master Servicer
during the preceding calendar year and of the performance of the Master Servicer
under this Agreement has been made under such officer’s supervision, and (ii) to
the best of such officer’s knowledge, based on such review, the Master Servicer
has fulfilled all its obligations under this Agreement in all material respects
throughout such year, or, if there has been a default in the fulfillment of any
such obligation in any material respect, specifying each such material default
known to such officer and the nature and status thereof and the action being
taken by the Master Servicer to cure such material default.

 

SECTION 3.17.

Annual Independent Public Accountants’ Servicing Statement; Financial
Statements.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), the
Master Servicer at its expense shall cause a nationally or regionally recognized
firm of independent public accountants (who may also render other services to
the Master Servicer or any affiliate thereof) which is a member of the American
Institute of Certified Public Accountants to furnish a statement to the Trust
Administrator and the Depositor, in the form of Exhibit V-1.

 

 

 

-100-

 


--------------------------------------------------------------------------------



 

 

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), each
Servicer (other than Wells Fargo) at its expense shall cause a nationally or
regionally recognized firm of independent public accountants (who may also
render other services to such Servicer, the Seller or any affiliate thereof)
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Trust Administrator, the Master Servicer and the
Depositor, to the effect that with respect to each Servicer (other than Wells
Fargo), such firm has examined certain documents and records relating to the
servicing of mortgage loans which such Servicer is servicing which may include
the related Mortgage Loans or similar mortgage loans, and that, on the basis of
such examination, conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or the Audit Guide for HUD Approved
Title II Approved Mortgagees and Loan Correspondent Programs, nothing has come
to their attention which would indicate that such servicing has not been
conducted in compliance with Accepted Servicing Practices, except for (a) such
exceptions as such firm shall believe to be immaterial, and (b) such other
exceptions as shall be set forth in such statement. In addition each Servicer
shall disclose to such firm all significant deficiencies relating to such
Servicer’s compliance with the minimum servicing standards set forth in this
Agreement. In rendering such statement, such firm may rely, as to matters
relating to direct servicing of mortgage loans by Subservicers, upon comparable
statements for examinations conducted substantially in compliance with the
Uniform Single Attestation Program for Mortgage Bankers or the Audit Guide for
HUD Approved Title II Approved Mortgagees and Loan Correspondent Programs
(rendered within one year of such statement) of independent public accountants
with respect to the related Subservicer.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), Wells
Fargo, at its expense, shall cause a nationally or regionally recognized firm of
independent public accountants (who may also render other services to Wells
Fargo, the Seller or any affiliate thereof) which is a member of the American
Institute of Certified Public Accountants to furnish a statement to the
Depositor, and the Depositor shall send copies of such statement to each of the
Trust Administrator and the Master Servicer, to the effect that such firm has
examined certain documents and records relating to the servicing of mortgage
loans which Wells Fargo is servicing, which may include the related Mortgage
Loans or similar mortgage loans, and that, on the basis of such examination,
conducted substantially in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or the Audit Guide for HUD Approved Title II
Approved Mortgagees and Loan Correspondent Programs, nothing has come to their
attention which would indicate that such servicing has not been conducted in
compliance with Accepted Servicing Practices, except for (a) such exceptions as
such firm shall believe to be immaterial, and (b) such other exceptions as shall
be set forth in such statement. In addition, Wells Fargo shall disclose to such
firm all significant deficiencies relating to Wells Fargo’s compliance with the
minimum servicing standards set forth in this Agreement. In rendering such
statement, such firm may rely, as to matters relating to direct servicing of
mortgage loans by Subservicers, upon comparable statements for examinations
conducted substantially in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or the Audit Guide for HUD Approved Title II
Approved Mortgagees and Loan Correspondent Programs (rendered within one year of
such statement) of independent public accountants with respect to the related
Subservicer.

 

 

 

-101-

 


--------------------------------------------------------------------------------



 

 

Copies of such statements shall be provided by the Trust Administrator to any
Certificateholder upon request at the Master Servicer’s or the related
Servicer’s expense, provided such statement is delivered by the Master Servicer
or such Servicer to the Trust Administrator.

 

SECTION 3.18.

Maintenance of Fidelity Bond and Errors and Omissions Insurance.

Each Servicer shall maintain with responsible companies, at its own expense, a
blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all officers, employees or other persons acting in any capacity
requiring such persons to handle funds, money, documents or papers relating to
the related Mortgage Loans (“Servicer Employees”). Any such Fidelity Bond and
Errors and Omissions Insurance Policy shall be in the form of the Mortgage
Banker’s Blanket Bond and shall protect and insure the related Servicer against
losses, including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such Servicer Employees. Such Fidelity Bond and Errors and
Omissions Insurance Policy also shall protect and insure each Servicer against
losses in connection with the release or satisfaction of a related Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby. No
provision of this Section 3.18 requiring such Fidelity Bond and Errors and
Omissions Insurance Policy shall diminish or relieve a Servicer from its duties
and obligations as set forth in this Agreement. The minimum coverage under any
such bond and insurance policy shall be at least equal to the corresponding
amounts required by FNMA, unless the related Servicer has obtained a waiver of
such requirement. Upon the request of the Trust Administrator, the related
Servicer shall cause to be delivered to the Trust Administrator a certificate of
insurance of the insurer and the surety including a statement from the surety
and the insurer that such fidelity bond and insurance policy shall in no event
be terminated or materially modified without 30 days’ prior written notice to
the Trust Administrator.

The Master Servicer shall maintain insurance in such amounts generally
acceptable for entities serving as master servicer.

 

SECTION 3.19.

Special Serviced Mortgage Loans.

If directed by the Special Servicer and solely at the Special Servicer’s option,
a Servicer (a “Transferring Servicer”) shall transfer the servicing of any
Mortgage Loan serviced by the Transferring Servicer which is 90 days or more
delinquent (determined as of the close of business of the last day of the month
preceding the related Data Remittance Date) to the Special Servicer. The Special
Servicer shall thereupon assume all of the rights and obligations of the
Transferring Servicer hereunder arising thereafter and the Transferring Servicer
shall have no further rights or obligations hereunder with respect to such
Mortgage Loan (except that the Special Servicer shall not be (i) liable for
losses of the Transferring Servicer pursuant to Section 3.09 hereof or for any
acts or omissions of the Transferring Servicer hereunder prior to the servicing
transfer date, (ii) obligated to effectuate repurchases or substitutions of
Mortgage Loans hereunder including, but not limited to, repurchases or
substitutions of Mortgage Loans pursuant to Section 2.02 or 2.03 hereof,
(iii) deemed to have made any representations and warranties of a Transferring
Servicer hereunder or (iv) be subject to any other agreement not executed by the
Special Servicer). Upon the transfer of the servicing of any such Mortgage Loan
to the Special Servicer, the Special Servicer shall be entitled to the related
Servicing Fee and other compensation accruing after the servicing transfer date
with respect to such Mortgage Loans pursuant to Section 3.14.

In connection with the transfer of the servicing of any Mortgage Loan to the
Special Servicer, the Transferring Servicer, at the Special Servicer’s expense,
shall deliver to the Special Servicer all documents and records relating to such
Mortgage Loans and an accounting of amounts collected or held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
the servicing to

 

 

-102-

 


--------------------------------------------------------------------------------



 

the Special Servicer. On the servicing transfer date, the Special Servicer shall
reimburse the Transferring Servicer for all unreimbursed Advances, Servicing
Advances and Servicing Fees, as applicable, relating to the Mortgage Loans for
which the servicing is being transferred. The Special Servicer shall be entitled
to be reimbursed pursuant to Section 3.08 or otherwise pursuant to this
Agreement for all such Advances, Servicing Advances and Servicing Fees, as
applicable, paid by the Transferring Servicer pursuant to this Section 3.19. In
addition, the Special Servicer shall notify the Master Servicer of such transfer
and the effective date of such transfer, and amend the Mortgage Loan Schedule to
reflect that such Mortgage Loans are Special Serviced Mortgage Loans.

 

SECTION 3.20.

Indemnification of Servicers and Master Servicer.

Each Servicer agrees to indemnify and hold the Master Servicer harmless from and
against any and all losses, claims, expenses, costs or liabilities (including
attorneys fees and court costs) incurred by the Master Servicer as a result of
or in connection with the failure by such Servicer to perform the obligations or
responsibilities imposed upon or undertaken by such Servicer under this
Agreement.

The Master Servicer agrees to indemnify and hold each Servicer harmless from and
against any and all losses, claims, expenses, costs or liabilities (including
attorneys fees and court costs) incurred by such Servicer as a result of or in
connection with the failure by the Master Servicer to perform the obligations or
responsibilities imposed upon or undertaken by the Master Servicer under this
Agreement.

 

SECTION 3.21.

Notification of Adjustments.

With respect to each Mortgage Loan, the related Servicer shall adjust the
Mortgage Rate on the related Adjustment Date in compliance with the requirements
of applicable law and the related Mortgage and Mortgage Note. The related
Servicer shall execute and deliver any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the Mortgage Rate adjustments. Upon the discovery by the related Servicer or the
receipt of notice from the Trust Administrator that such Servicer has failed to
adjust a Mortgage Rate in accordance with the terms of the related Mortgage
Note, such Servicer shall immediately deposit in the Certificate Account from
its own funds the amount of any interest loss or deferral caused the Trust
Administrator thereby.

 

SECTION 3.22.

Designated Mortgage Loans.

(a)          For and on behalf of the Certificateholders, the Master Servicer
shall oversee and enforce the obligation of each Designated Servicer to service
and administer the related Designated Mortgage Loans in accordance with the
terms of the related Designated Servicing Agreement and shall have full power
and authority to do any and all things which it may deem necessary or desirable
in connection with such master servicing and administration. In performing its
obligations hereunder, the Master Servicer shall act in a manner consistent with
this Agreement and with customary and usual standards of practice of prudent
mortgage loan master servicers. Furthermore, the Master Servicer shall oversee
and consult with each Designated Servicer as necessary from time-to-time to
carry out the Master Servicer’s obligations hereunder, and shall receive, review
and evaluate all reports, information and other data provided to the Master
Servicer by each Designated Servicer.

The Master Servicer shall terminate the rights and obligations of any Designated
Servicer under the related Designated Servicing Agreement, upon the failure of
such Designated Servicer to perform any of its obligations under such Designated
Servicing Agreement, which failure results in an event of default as provided in
Section 14 of the Countrywide Underlying Servicing Agreement, with respect to
Countrywide. In the event a Designated Servicer is terminated pursuant to the
preceding

 

 

-103-

 


--------------------------------------------------------------------------------



 

sentence, the Master Servicer shall notify the Depositor and the Trust
Administrator and shall either (a) select and engage a successor servicer of the
related Mortgage Loans or (b) act as successor servicer of the related Mortgage
Loans. In either case, the Designated Mortgage Loans related to such Designated
Servicing Agreement shall be serviced by the successor to such Designated
Servicer pursuant to the servicing provisions of this Agreement, and such
Designated Mortgage Loans shall be deemed as “Non-Designated Mortgage Loans”
under this Agreement; provided, however, it is understood and acknowledged by
the parties hereto that there will be a period of transition (not to exceed 90
days) before the actual servicing functions can be fully transferred to such
successor Designated Servicer. Such enforcement, including, without limitation,
the legal prosecution of claims, termination of Designated Servicing Agreements
and the pursuit of other appropriate remedies, shall be in such form and carried
out to such an extent and at such time as the Master Servicer, in its good faith
business judgment, would require were it the owner of the related Mortgage
Loans. The Master Servicer shall pay the costs of such enforcement at its own
expense, provided that the Master Servicer shall not be required to prosecute or
defend any legal action except to the extent that the Master Servicer shall have
received reasonable indemnity for its costs and expenses in pursuing such
action.

To the extent that the costs and expenses of the Master Servicer related to any
termination of a Designated Servicer, appointment of a successor Designated
Servicer or the transfer and assumption of servicing by the Master Servicer with
respect to any Designated Servicing Agreement (including, without limitation,
(i) all legal costs and expenses and all due diligence costs and expenses
associated with an evaluation of the potential termination of a Designated
Servicer as a result of an event of default by such Designated Servicer and
(ii) all costs and expenses associated with the complete transfer of servicing,
including all servicing files and all servicing data and the completion,
correction or manipulation of such servicing data as may be required by the
successor servicer to correct any errors or insufficiencies in the servicing
data or otherwise to enable the successor servicer to service the Mortgage Loans
in accordance with this Agreement) are not fully reimbursed by the terminated
Designated Servicer, the Master Servicer shall be entitled to reimbursement of
such costs and expenses from the Trust.

(b)          Each month, if a Designated Servicer fails to make a required
Advance by the date such Advance is required to be made under the related
Designated Servicing Agreement, the Master Servicer shall on the Cash Remittance
Date deposit in the amount of any required Advance in the Certificate Account.

(c)          Each month, the Master Servicer shall make Compensating Interest
Payments with respect to the Designated Mortgage Loans to the extent provided in
Section 3.03.

 

 

 

-104-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.23.

Assigned Prepayment Premiums.

Notwithstanding anything in this Agreement to the contrary, in the event of a
Principal Prepayment, the applicable Servicer may not waive any Assigned
Prepayment Premium or portion thereof required by the terms of the related
Mortgage Note unless (i) the related Mortgage Loan is in default or foreseeable
default and such waiver (a) is standard and customary in servicing mortgage
loans similar to the Mortgage Loans and (b) would, in the reasonable judgment of
such Servicer, maximize recovery of total proceeds taking into account the value
of such Assigned Prepayment Premium and the related Mortgage Loan, (ii) (A) the
enforceability thereof is limited (1) by bankruptcy, insolvency, moratorium,
receivership, or other similar law relating to creditors’ rights generally or
(2) due to acceleration in connection with a foreclosure or other involuntary
payment, or (B) the enforceability is otherwise limited or prohibited by
applicable law, (iii) the enforceability would be considered “predatory”
pursuant to written guidelines issued by any applicable federal, state or local
authority having jurisdiction over such matters, or (iv) such Servicer is unable
to locate documentation sufficient to allow it to confirm the existence and
amount of such Assigned Prepayment Premium after using commercially reasonable
efforts to locate such documentation, which efforts shall include, but are not
limited to, seeking such documentation from the Depositor, the Seller, the
Custodian and from its own records or files. For the avoidance of doubt, the
applicable Servicer may waive an Assigned Prepayment Premium in connection with
a short sale or short payoff on a defaulted Mortgage Loan. If an applicable
Servicer has waived all or a portion of an Assigned Prepayment Premium relating
to a Principal Prepayment, other than as provided above, such Servicer shall
deliver to the Trust Administrator no later than the next succeeding Cash
Remittance Date, for deposit into the Certificate Account the amount of such
Assigned Prepayment Premium (or such portion thereof as had been waived) for
distribution in accordance with the terms of this Agreement and if such Servicer
fails to deliver such amount, any of the Trust Administrator, the Master
Servicer, the Trustee or the Seller may enforce such obligation. If such
Servicer has waived all or a portion of an Assigned Prepayment Premium for any
reason, it shall include such information in any monthly reports it provides,
and such Servicer if other than Wells Fargo Bank, N.A., shall notify the Trust
Administrator, the Seller, the Master Servicer and the Trustee of such waiver,
and if such Servicer is Wells Fargo Bank, N.A., Wells Fargo Bank, N.A. shall
notify the Trust Administrator and the Trust Administrator shall forward any
such notice to the Seller, the Master Servicer and the Trustee. Notwithstanding
any provision in this Agreement to the contrary, in the event the Assigned
Prepayment Premium payable under the terms of the related Mortgage Note is less
than the amount of the Assigned Prepayment Premium set forth in the Mortgage
Loan Schedule or other information provided to the applicable Servicer, such
Servicer shall not have any liability or obligation with respect to such
difference. The Master Servicer shall not have any responsibility for verifying
the accuracy of the amount of Assigned Prepayment Premiums remitted by the
Servicers.

Notwithstanding anything in this Agreement to the contrary, the Trustee and the
Trust Administrator shall have no obligation to collect Prepayment Premiums from
any Servicer or Designated Servicer other than Wells Fargo, in its capacity as a
Servicer (or any of its successors and assigns), or SPS (or any of its
successors and assigns).

 

 

 

-105-

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

PAYMENTS AND STATEMENTS TO CERTIFICATEHOLDERS

 

SECTION 4.01.

Priorities of Distribution.

(I)           (A)         On each Distribution Date, with respect to the
Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates, the Trust
Administrator shall determine the amounts to be distributed to each Class of
Certificates as follows:

(a)          with respect to the Group 1 Certificates, from the Available
Distribution Amount relating to Loan Group 1:

(i)           first, concurrently, to the Group 1 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)          second, on each Distribution Date, from the Available Distribution
Amount for Loan Group 1 remaining after giving effect to the distributions
pursuant to Section 4.01(I)(A)(a)(i) above, the Group 1 Senior Principal
Distribution Amount, as principal, sequentially, as follows:

(A)         first, to the Class AR and Class AR-L Certificates, pro rata based
on their respective Class Principal Balances immediately prior to such
Distribution Date, until their respective Class Principal Balances have been
reduced to zero; and

(B)         second, the Group 1 Senior Principal Distribution Amount for that
Distribution Date remaining after making the payments specified in clause (A)
above, to the Class 1-A-1 and Class 1-A-2 Certificates, pro rata based on their
respective Class Principal Balances immediately prior to such Distribution Date,
until their respective Class Principal Balances have been reduced to zero;

(b)          with respect to the Group 2 Certificates, and from the Available
Distribution Amount relating to Loan Group 2:

(i)           first, concurrently, to the Group 2 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)          second, on each Distribution Date, from the Available Distribution
Amount for Loan Group 2 remaining after giving effect to the distributions
pursuant to Section 4.01(I)(A)(b)(i) above, to the Class 2-A-1 and Class 2-A-2
Certificates, as principal, the Group 2 Senior Principal Distribution Amount,
pro rata

 

 

-106-

 


--------------------------------------------------------------------------------



 

based on their respective Class Principal Balances immediately prior to such
Distribution Date, until their respective Class Principal Balances have been
reduced to zero.

(c)          with respect to the Group 3 Certificates, and from the Available
Distribution Amount relating to Loan Group 3:

(i)           first, to the Group 3 Certificates, an amount allocable to
interest equal to the related Interest Distribution Amount for such Distribution
Date; and

(ii)          second, on each Distribution Date, from the Available Distribution
Amount for Loan Group 3 remaining after giving effect to the distributions
pursuant to Section 4.01(I)(A)(c)(i) above, to the Class 3-A-1 and Class 3-A-2
Certificates, as principal, the Group 3 Senior Principal Distribution Amount,
pro rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, until their respective Class Principal Balances have
been reduced to zero.

(d)          with respect to the Group 4 Certificates, and from the Available
Distribution Amount relating to Loan Group 4:

(i)           first, concurrently, to the Group 4 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)          second, on each Distribution Date, from the Available Distribution
Amount for Loan Group 4 remaining after giving effect to the distributions
pursuant to Section 4.01(I)(A)(d)(i) above, to the Class 4-A-1 and Class 4-A-2
Certificates, as principal, the Group 4 Senior Principal Distribution Amount,
pro rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, until their respective Class Principal Balances have
been reduced to zero.

(e)          with respect to the Class C-B and Class AR-L Certificates, from the
Available Distribution Amount relating to Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4 remaining after the distributions pursuant to
Sections 4.01(I)(A)(a) through (d) above, subject to Sections 4.01(I)(C) below,
and further subject to any payments to the Group 1, Group 2, Group 3 and Group 4
Certificates as described in Section 4.07, to the following Classes in the
following order of priority:

(i)           to the Class C-B-1 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

(ii)          to the Class C-B-1 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-1 Certificates has been reduced to zero;

(iii)         to the Class C-B-2 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

 

 

 

-107-

 


--------------------------------------------------------------------------------



 

 

(iv)         to the Class C-B-2 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-2 Certificates has been reduced to zero;

(v)          to the Class C-B-3 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

(vi)         to the Class C-B-3 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-3 Certificates has been reduced to zero;

(vii)       to the Class C-B-4 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

(viii)      to the Class C-B-4 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-4 Certificates has been reduced to zero;

(ix)         to the Class C-B-5 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

(x)          to the Class C-B-5 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-5 Certificates has been reduced to zero;

(xi)         to the Class C-B-6 Certificates, an amount allocable to interest
equal to the Interest Distribution Amount for such Class for such Distribution
Date;

(xii)       to the Class C-B-6 Certificates, an amount allocable to principal
equal to its Pro Rata Share for such Distribution Date, until the Class
Principal Balance of Class C-B-6 Certificates has been reduced to zero;

(xiii)      to the Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4, Class
C-B-5 and Class C-B-6 Certificates, in that order, up to an amount of Net
Realized Losses for such Class, if any; provided, however, that any distribution
pursuant to this Section 4.01(I)(A)(e)(xiii) shall not result in a further
reduction of the Class Principal Balance of any of the Class C-B Certificates;
and

(xiv)      to the Class AR-L Certificates, any remaining Available Distribution
Amount for Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4, (to the
extent such amount is held by REMIC I), or to the Class AR Certificates, any
remaining Available Distribution Amount for Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4 (to the extent such amount is held by REMIC III).

(B)          On each Distribution Date, the amount referred to in clause (i) of
the definition of Interest Distribution Amount for such Distribution Date for
each Class of Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates
shall be reduced by the Trust Administrator by the related Class’s pro rata
share (based on the amount of the Interest Distribution Amount for each such
Class before reduction pursuant to this Section 4.01(I)(B)) of (i) Net
Prepayment Interest Shortfalls for Mortgage Loans in the related Loan Group for
such Distribution Date and (ii) (A) after the Special Hazard Coverage
Termination

 

 

-108-

 


--------------------------------------------------------------------------------



 

Date, with respect to each Group 1, Group 2, Group 3 and Group 4 Mortgage Loan,
as applicable, that was the subject of Special Hazard Loss during the prior
calendar month, the excess of one month’s interest at the related Net Mortgage
Rate on the Stated Principal Balance of such Mortgage Loan as of the Due Date in
such month over the amount of Liquidation Proceeds applied as interest on such
Mortgage Loan with respect to such month, (B) after the Bankruptcy Coverage
Termination Date, with respect to each Group 1, Group 2, Group 3 or Group 4
Mortgage Loan, as applicable, that became subject to a Bankruptcy Loss during
the prior calendar month, the interest portion of the related Debt Service
Reduction or Deficient Valuation, (C) each Relief Act Reduction for any Group 1,
Group 2, Group 3 or Group 4 Mortgage Loan, as applicable, incurred during the
prior calendar month and (D) after the Fraud Loss Coverage Termination Date,
with respect to each Group 1, Group 2, Group 3 or Group 4 Mortgage Loan, as
applicable, that became a Fraud Loan during the prior calendar month the excess
of one month’s interest at the related Net Mortgage Rate on the Stated Principal
Balance of such Mortgage Loan as of the Due Date in such month over the amount
of Liquidation Proceeds applied as interest on such Mortgage Loan with respect
to such month. For purposes of calculating the reduction of the Interest
Distribution Amount for each Class of Class C-B Certificates with respect to
Loan Group 1, Loan Group 2, Loan Group 3 or Loan Group 4 such reduction shall be
based on the amount of interest accruing at the Net WAC Rate for such Loan
Group on such Class’s proportionate share, based on the Class Principal Balance
of the related Subordinate Component Balance for that Distribution Date.

(C)          With respect to each Class of Class C-B Certificates, if on any
Distribution Date the related Subordination Level of such Class is less than
such percentage as of the Closing Date, no distribution of Principal Prepayments
will be made to any Class or Classes of Class C-B Certificates junior to such
Class (the “Restricted Classes”) and the amount otherwise distributable to the
Restricted Classes in respect of such Principal Prepayments will be allocated
among the remaining Classes of Class C-B Certificates, pro rata, based upon
their respective Class Principal Balances.

(D)          The Trust Administrator shall distribute the Mortgage Loan Purchase
Price of any Optional Termination of Loan Group 1, Loan Group 2, Loan Group 3
and Loan Group 4 in excess of the Par Value to the holder of the Class AR-L
Certificate.

(II)          With respect to the Group 5 Certificates:

(a)          On each Distribution Date, the Trust Administrator shall distribute
the Interest Remittance Amount for such date in the following order of priority:

(i)           to the Group 5 Senior Certificates, pro rata based on amounts due,
Current Interest and any Carryforward Interest for such Class and such
Distribution Date;

(ii)          to the Class 5-M-1 Certificates, Current Interest and any
Carryforward Interest for such Class and such Distribution Date;

(iii)         to the Class 5-M-2 Certificates, Current Interest and any
Carryforward Interest for such Class and such Distribution Date;

(iv)         to the Class 5-M-3 Certificates, Current Interest and any
Carryforward Interest for such Class and such Distribution Date;

(v)          to the Class 5-M-4 Certificates, Current Interest and any
Carryforward Interest for such Class and such Distribution Date;

 

 

 

-109-

 


--------------------------------------------------------------------------------



 

 

(vi)         to the Class 5-M-5 Certificates, Current Interest and any
Carryforward Interest for such Class and such Distribution Date; and

(vii)       for application as part of Monthly Excess Cashflow for such
Distribution Date as provided in Section 4.01(II)(d), any Interest Remittance
Amount remaining for such Distribution Date.

(b)          On each Distribution Date (A) prior to the Stepdown Date or (B)
with respect to which a Trigger Event is in effect, the Trust Administrator
shall distribute the Principal Payment Amount for Loan Group 5 for such date in
the following order of priority:

(i)           to the Class 5-A-1 Certificates and Class 5-A-2 Certificates, pro
rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, until their respective Class Principal Balances have
been reduced to zero;

(ii)          to the Class 5-M-1 Certificates, until its Class Principal Balance
has been reduced to zero;

(iii)         to the Class 5-M-2 Certificates, until its Class Principal Balance
has been reduced to zero;

(iv)         to the Class 5-M-3 Certificates, until its Class Principal Balance
has been reduced to zero;

(v)          to the Class 5-M-4 Certificates, until its Class Principal Balance
has been reduced to zero;

(vi)         to the Class 5-M-5 Certificates, until its Class Principal Balance
has been reduced to zero; and

(vii)       for application as part of Monthly Excess Cashflow for such
Distribution Date, as provided in Section 4.01(II)(d), any Principal Payment
Amount remaining after application pursuant to Section 4.01(II)(b)(i) through
(vi) above.

(c)          On each Distribution Date (A) on or after the Stepdown Date and
(B) with respect to which a Trigger Event is not in effect, the Trust
Administrator shall distribute the Principal Payment Amount for Loan Group 5 for
such date in the following order of priority:

(i)           to the Class 5-A-1 Certificates and Class 5-A-2 Certificates, pro
rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, the sum of (1) the Group 5 Senior Principal Payment
Amount and (2) the component of the Principal Remittance Amount representing
payments, if any, under the Group 5 Interest Rate Cap Agreement to cover
Realized Losses on the Group 5 Mortgage Loans, until their respective Class
Principal Balances have been reduced to zero;

(ii)          to the Class 5-M-1 Certificates, the Class 5-M-1 Principal Payment
Amount for such Distribution Date, until its Class Principal Balance has been
reduced to zero;

 

 

 

-110-

 


--------------------------------------------------------------------------------



 

 

(iii)         to the Class 5-M-2 Certificates, the Class 5-M-2 Principal Payment
Amount for such Distribution Date, until the Class Principal Balance of such
Class has been reduced to zero;

(iv)         to the Class 5-M-3 Certificates, the Class 5-M-3 Principal Payment
Amount for such Distribution Date, until the Class Principal Balance of such
Class has been reduced to zero;

(v)          to the Class 5-M-4 Certificates, the Class 5-M-4 Principal Payment
Amount for such Distribution Date, until the Class Principal Balance of such
Class has been reduced to zero;

(vi)         to the Class 5-M-5 Certificates, the Class 5-M-5 Principal Payment
Amount for such Distribution Date, until the Class Principal Balance of such
Class has been reduced to zero;

(vii)       for application as part of Monthly Excess Cashflow for such
Distribution Date, as provided in Section 4.01(II)(d), any Principal Payment
Amount remaining after application pursuant to Section 4.01(II)(c)(i) through
(vi) above.

(d)          On each Distribution Date, the Trust Administrator shall distribute
the Monthly Excess Cashflow for such date in the following order of priority:

(i)    (A)               until the aggregate Class Principal Balance of the
Group 5 Certificates, other than the Class 5-X Certificates, equals the
Aggregate Loan Group Balance for Loan Group 5 for such Distribution Date minus
the Targeted Overcollateralization Amount for such date, on each Distribution
Date (x) prior to the Stepdown Date or (y) with respect to which a Trigger Event
is in effect, to the extent of Monthly Excess Interest for such Distribution
Date, to the Group 5 Certificates, in the following order of priority:

(1)          to the Class 5-A-1 Certificates and Class 5-A-2 Certificates, pro
rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, until their respective Class Principal Balances have
been reduced to zero:

(2)          to the Class 5-M-1 Certificates, until its Class Principal Balance
has been reduced to zero;

(3)          to the Class 5-M-2 Certificates, until its Class Principal Balance
has been reduced to zero;

(4)          to the Class 5-M-3 Certificates, until its Class Principal Balance
has been reduced to zero;

(5)          to the Class 5-M-4 Certificates, until its Class Principal Balance
has been reduced to zero; and

(6)          to the Class 5-M-5 Certificates, until its Class Principal Balance
has been reduced to zero;

 

 

 

-111-

 


--------------------------------------------------------------------------------



 

 

(B)         on each Distribution Date (x) on or after the Stepdown Date and
(y) with respect to which a Trigger Event is not in effect, to fund any
principal distributions required to be made on such Distribution Date set forth
above in Section 4.01(II)(c) above, after giving effect to the distribution of
the Principal Payment Amount for Loan Group 5 for such Distribution Date, in
accordance with the priorities set forth therein;

(ii)          to the Class 5-A-2 Certificates, any Deferred Amount for such
Class;

(iii)         to the Class 5-M-1 Certificates, any Deferred Amount for such
Class;

(iv)         to the Class 5-M-2 Certificates, any Deferred Amount for such
Class;

(v)          to the Class 5-M-3 Certificates, any Deferred Amount for such
Class;

(vi)         to the Class 5-M-4 Certificates, any Deferred Amount for such
Class;

(vii)       to the Class 5-M-5 Certificates, any Deferred Amount for such Class;

(viii)      to the Group 5 Senior Certificates, pro rata based on amounts due,
any Basis Risk Shortfall due and owing for each such Class;

(ix)         to the Class 5-M-1 Certificates, any Basis Risk Shortfall due and
owing for such Class;

(x)          to the Class 5-M-2 Certificates, any Basis Risk Shortfall due and
owing for such Class;

(xi)         to the Class 5-M-3 Certificates, any Basis Risk Shortfall due and
owing for such Class;

(xii)       to the Class 5-M-4 Certificates, any Basis Risk Shortfall due and
owing for such Class;

(xiii)      to the Class 5-M-5 Certificates, any Basis Risk Shortfall due and
owing for such Class;

(xiv)      to the Class 5-X Certificates, the Class 5-X Distributable Amount for
such Distribution Date; and

(xv)        to the Class AR Certificates, any remaining amount; provided,
however, that any amount that would be distributable pursuant to this priority
(xi) shall not be paid with respect to the Class AR Certificates but shall be
paid instead with respect

 

 

-112-

 


--------------------------------------------------------------------------------



 

to the Class 5-X Certificates pursuant to a contract that exists under this
Agreement between the Class AR Certificateholders and the Class 5-X
Certificateholders.

(e)          The Trust Administrator shall distribute the Mortgage Loan Purchase
Price of any Optional Termination of Loan Group 5 in excess of the Par Value to
the holder of the Class AR-L Certificate.

(III)        (a)          Prior to the distributions described in Sections
4.01(I) and (II), the following distributions shall be deemed to have been made:

(i)          from REMIC I to REMIC III, as the holder of the REMIC I Regular
Interests, and to Holders of the Class AR-L Certificates in respect of
Component I thereof, from the REMIC I Available Distribution Amount, the REMIC I
Distribution Amount in the amounts, from the sources and with the character set
forth in the definition thereof in respect of the REMIC I Regular Interests and
Component I of the Class AR-L Certificates as set forth therein; and

(ii)         from REMIC II to REMIC III, as the holder of the REMIC II Regular
Interests, and to Holders of the Class AR-L Certificates in respect of
Component II thereof, from the REMIC II Available Distribution Amount, the
REMIC II Distribution Amount in the amounts, from the sources and with the
character set forth in the definition thereof in respect of the REMIC II Regular
Interests and Component II of the Class AR-L Certificates as set forth therein.

(b)           Notwithstanding the distributions on the REMIC Regular Interests
described in this Section 4.01(III), distribution of funds from the Certificate
Account shall be made only in accordance with Sections 4.01(I) and (II).

(IV)        On each Distribution Date, the Trustee shall distribute to the
Holder of the Class P Certificates, the aggregate of all Assigned Prepayment
Premiums for Mortgage Loans collected or paid by each applicable Servicer with
respect to the related Prepayment Period.

 

 

SECTION 4.02.

Allocation of Losses.

(a)          Realized Losses on the Mortgage Loans in each of Loan Group 1, Loan
Group 2, Loan Group 3 and Loan Group 4 incurred during a calendar month shall be
allocated by the Trust Administrator to the Classes of Certificates on the
Distribution Date in the next calendar month as follows:

(i)           any Realized Loss, other than an Excess Loss, shall be allocated
first, to the Class C-B Certificates, in decreasing order of their
alphanumerical Class designations (beginning with the Class C-B-6 Certificates),
until the respective Class Principal Balance of each uch Class has been reduced
to zero, and second, to the Senior Certificates of the related Certificate
Group, pro rata, on the basis of their respective Class Principal Balances,
until the respective Class Principal Balance of each such Class has been reduced
to zero; provided, however, with respect to the Group 1 Certificates, Realized
Losses on the Group 1 Loans that would otherwise be allocated to the Class 1-A-1
Certificates and Class 1-A-2 Certificates in the aggregate will instead be
allocated first, to the Class 1-A-2 Certificates, until its Class Principal
Balance has been reduced to zero, and second, to the Class 1-A-1 Certificates,
until its Class Principal Balance has been reduced to zero, with respect to the
Group 2 Certificates, Realized Losses on the Group 2 Loans that would otherwise
be allocated to the Class 2-A-1 Certificates

 

 

-113-

 


--------------------------------------------------------------------------------



 

and Class 2-A-2 Certificates in the aggregate will instead be allocated first,
to the Class 2-A-2 Certificates, until its Class Principal Balance has been
reduced to zero, and second, to the Class 2-A-1 Certificates, until its Class
Principal Balance has been reduced to zero, with respect to the Group 3
Certificates, Realized Losses on the Group 3 Loans that would otherwise be
allocated to the Class 3-A-1 Certificates and Class 3-A-2 Certificates in the
aggregate will instead be allocated first, to the Class 3-A-2 Certificates,
until its Class Principal Balance has been reduced to zero, and second, to the
Class 3-A-1 Certificates, until its Class Principal Balance has been reduced to
zero, and with respect to the Group 4 Certificates, Realized Losses on the
Group 4 Loans that would otherwise be allocated to the Class 4-A-1 Certificates
and Class 4-A-2 Certificates in the aggregate will instead be allocated first,
to the Class 4-A-2 Certificates, until its Class Principal Balance has been
reduced to zero and second, to the Class 4-A-1 Certificates, until its Class
Principal Balance has been reduced to zero; and

(ii)          Excess Losses in respect of principal for Mortgage Loans in Loan
Group 1, Loan Group 2, Loan Group 3 and Loan Group 4 will be allocated among all
Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates, pro rata based on
their respective Class Principal Balances.

(b)          On each Distribution Date, if the aggregate Class Principal Balance
of all Group 1, Group 2, Group 3, Group 4 and Class C-B Certificates exceeds the
Aggregate Groups 1-4 Collateral Balance (after giving effect to distributions of
principal and the allocation of all losses to such Certificates on such
Distribution Date), such excess will be deemed a principal loss and will be
allocated by the Trust Administrator to the most junior Class of Class C-B
Certificates then outstanding.

(c)          Any Realized Loss allocated to a Class of Certificates or any
reduction in the Class Principal Balance of a Class of Certificates pursuant to
Section 4.02(b) shall be allocated by the Trust Administrator among the
Certificates of such Class in proportion to their respective Certificate
Balances.

(d)          Any allocation by the Trust Administrator of Realized Losses to a
Certificate or any reduction in the Certificate Balance of a Certificate
pursuant to Section 4.02(b) shall be accomplished by reducing the Certificate
Balance thereof, immediately following the distributions made on the related
Distribution Date in accordance with the definition of “Certificate Balance.”

(e)          On each Distribution Date, the Trust Administrator shall determine
the total Applied Loss Amount with respect to the Group 5 Certificates, if any,
for such Distribution Date. The Applied Loss Amount with respect to the Group 5
Certificates for any Distribution Date shall be applied by reducing the Class
Principal Balance of each Class of Class M Certificates and the Class 5-A-2
Certificates, beginning with the Class of Class M Certificates, then outstanding
with the lowest relative payment priority, or if no Class M Certificates are
then outstanding, the Class 5-A-2 Certificates, in each case until the
respective Class Principal Balance thereof has been reduced to zero. Any Applied
Loss Amount with respect to the Group 5 Certificates allocated to a Class of
Class M Certificates or Class 5-A-2 Certificates shall be allocated among the
Class M Certificates of such Class or the Class 5-A-2 Certificates, as
applicable, in proportion to their respective Percentage Interests.

(f)           All Realized Losses on the Group 1, Group 2, Group 3 and Group 4
Mortgage Loans shall be allocated on each Distribution Date to the REMIC I
Regular Interests as provided in the definition of REMIC I Realized Losses.

 

 

 

-114-

 


--------------------------------------------------------------------------------



 

 

(g)          All Realized Losses on the Group 5 Mortgage Loans shall be
allocated on each Distribution Date to the REMIC II Regular Interests as
provided in the definition of REMIC II Realized Losses.

(h)          Realized Losses on the Group 5 Mortgage Loans that are not Applied
Loss Amounts shall be deemed allocated to the Class 5-X Certificates. Realized
Losses allocated to the Class 5-X Certificates shall, be allocated between the
REMIC III Regular Interests 5-X-IO and 5-X-PO as provided in the definition of
Realized Losses.

(i)           Realized Losses shall be allocated among the REMIC I, REMIC II and
REMIC III Regular Interests as specified in the definition of Realized Losses
and, as to REMIC I and REMIC II Regular Interests, in the definitions of REMIC I
Realized Losses and REMIC II Realized Losses, respectively.

 

SECTION 4.03.

Recoveries.

(a)          With respect to any Class of Certificates to which a Realized Loss
or Applied Loss Amount, as applicable, has been allocated (including any such
Class for which the related Class Principal Balance has been reduced to zero),
the Class Principal Balance of such Class will be increased, up to the amount of
related Recoveries for such Distribution Date as follows:

(i)           with respect to Recoveries on Group 1, Group 2, Group 3 and
Group 4, Mortgage Loans,

(A)         first, the Class Principal Balance of each Class of Senior
Certificates related to the Loan Group from which the Recovery was collected,
will be increased pro rata, up to the amount of Net Recovery Realized Losses for
each such Class, and

(B)         second, the Class Principal Balance of each Class of Class C-B
Certificates will be increased in order of seniority, up to the amount of Net
Recovery Realized Losses for each such Class; or

(ii)          with respect to Recoveries on Group 5 Mortgage Loans, the Class
Principal Balance of the Class 5-A-2 Certificates and each Class of Class M
Certificates will be increased in order of seniority, up to the Deferred Amount
such Class is entitled to receive pursuant to Section 4.01(II)(d) on such
Distribution Date prior to giving effect to payments pursuant to
Section 4.01(II)(d) on such Distribution Date.

(b)          Any increase to the Class Principal Balance of a Class of
Certificates shall increase the Certificate Balance of the related Class pro
rata in accordance with each Certificate Percentage Interest.

 

SECTION 4.04.

Reserved.

 

SECTION 4.05.

Monthly Statements to Certificateholders.

(a)          Not later than each Distribution Date, the Trust Administrator
shall prepare and cause to be made available to each Certificateholder, the
Master Servicer, each Servicer, the Trustee, the Depositor, and each Rating
Agency, a statement setting forth with respect to the related distribution:

 

 

 

-115-

 

 

 

 


--------------------------------------------------------------------------------



(A) the items listed in Exhibit S, other than items (vi)(a), (vi)(b),
(vi)(c) and (vi)(d), (B) the amounts on deposit in the Prefunding Account
(including a breakdown of amounts released during the prior calendar month in
respect of Aggregate Subsequent Transfer Amounts) and (C) the amount on deposit
in the Capitalized Interest Account (including a breakdown of amounts released
for the calendar month preceding such Distribution Date).

The Trust Administrator’s responsibility for disbursing the above information to
the Certificateholders is limited to the availability, timeliness and accuracy
of the information derived from the Master Servicer and each Servicer, which
shall be provided as required in Section 4.06.

On each Distribution Date, the Trust Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Trust Administrator and Bloomberg. In connection with
providing the information specified in this Section 4.05 to Bloomberg, the Trust
Administrator and any director, officer, employee or agent of the Trust
Administrator shall be indemnified and held harmless by DLJMC, to the extent, in
the manner and subject to the limitations provided in Section 9.05. The Trust
Administrator will also make the monthly statements to Certificateholders
available each month to each party referred to in Section 4.05(a) via the Trust
Administrator’s website. The Trust Administrator’s website can be accessed at
http://www.ctslink.com or at such other site as the Trust Administrator may
designate from time to time. Persons that are unable to use the above website
are entitled to have a paper copy mailed to them via first class mail by calling
the Trust Administrator at 301-815-6600. The Trust Administrator shall have the
right to change the way the reports referred to in this Section are distributed
in order to make such distribution more convenient and/or more accessible to the
above parties and to the Certificateholders. The Trust Administrator shall
provide timely and adequate notification to all above parties and to the
Certificateholders regarding any such change. The Trust Administrator may fully
rely upon and shall have no liability with respect to information provided by
the Master Servicer or any Servicer.

(b)          Upon request, within a reasonable period of time after the end of
each calendar year, the Trust Administrator shall cause to be furnished to each
Person who at any time during the calendar year was a Certificateholder, a
statement containing the information set forth in items (i)(c), (i)(d), (i)(g),
(i)(j), (i)(k), (ii)(c), (ii)(d), (ii)(g), (ii)(j), (v)(a), (v)(b), (v)(l),
(v)(m) and (v)(n) of Exhibit S aggregated for such calendar year or applicable
portion thereof during which such Person was a Certificateholder. Such
obligation of the Trust Administrator shall be deemed to have been satisfied to
the extent that substantially comparable information shall be provided by the
Trust Administrator pursuant to any requirements of the Code as from time to
time in effect.

 

SECTION 4.06.

Servicer to Cooperate.

Each Servicer shall provide to the Master Servicer the information set forth in
Exhibit H, and any other information the Master Servicer requires, in such form
as the Master Servicer shall reasonably request, or in such form as may be
mutually agreed upon between such Servicer and the Master Servicer, with respect
to each Mortgage Loan serviced by such Servicer no later than (i) with respect
to a Servicer other than Wells Fargo, twelve noon on the Data Remittance Date,
and (ii) with respect to Wells Fargo, on the Data Remittance Date, to enable the
Master Servicer to provide such information to the Trust Administrator.

The Master Servicer, with respect to the Mortgage Loans, shall provide to the
Trust Administrator the information set forth in Exhibit H in such form as the
Trust Administrator shall reasonably request no later than twelve noon on the
Data Remittance Date to enable the Trust

 

 

-116-

 


--------------------------------------------------------------------------------



 

Administrator to calculate the amounts to be distributed to each Class of
Certificates and otherwise perform its distribution, accounting and reporting
requirements hereunder.

 

SECTION 4.07.

Cross-Collateralization; Adjustments to Available Funds.

(a)          On each Distribution Date prior to the Class C-B Credit Support
Depletion Date, but after the date on which the aggregate Class Principal
Balance of the Group 1, Group 2, Group 3 or Group 4 Certificates has been
reduced to zero, the Trust Administrator shall distribute the principal portion
of Available Distribution Amount on the Mortgage Loans relating to such Senior
Certificates that will have been paid in full, to the holders of the Senior
Certificates of the other Certificate Group(s). Such amount will be allocated
between the other Groups, pro rata, based on aggregate Class Principal Balance
of the related Senior Certificates and paid the Senior Certificates in each such
Group in the same priority as such Certificates would receive other
distributions of principal pursuant to Section 4.01(I)(A); provided, however,
that the Trust Administrator shall not make such distribution on such
Distribution Date if (a) the Class C-B Percentage for such Distribution Date is
greater than or equal to 200% of such Class C-B Percentage as of the Closing
Date and (b) the average outstanding principal balance of the Mortgage Loans in
each Loan Group delinquent 60 days or more over the last six months, as a
percentage of the related Subordinate Component Balance, is less than 50%.

(b)          If on any Distribution Date the aggregate Class Principal Balance
of the Group 1, Group 2, Group 3 or Group 4 Certificates is greater than the
Aggregate Loan Group Balance of the related Loan Group (each Loan Group related
to such Group of Certificates, an “Undercollateralized Group”), then the Trust
Administrator shall reduce the Available Distribution Amount of the other Loan
Group(s) that is not undercollateralized (each, an “Overcollateralized Group”),
as follows:

(1)                         to add to the Available Distribution Amount of the
Undercollateralized Group(s) an amount equal to the lesser of (a) one month’s
interest on the Principal Transfer Amount of the Undercollateralized Group(s) at
the Net WAC Rate applicable to the Undercollateralized Group(s) and
(b) Available Distribution Amount of the Overcollateralized Groups remaining
after making interest distributions to the Senior Certificates of the
Overcollateralized Group(s) on such Distribution Date pursuant to Section 4.01;
and

(2)                         to the Senior Certificates of each
Undercollateralized Group, to the extent of the principal portion of Available
Distribution Amount of the Overcollateralized Group(s) remaining after making
interest and principal distributions to the Senior Certificates of the
Overcollateralized Group(s) on such Distribution Date pursuant to Section 4.01,
until the Class Principal Balance of the Senior Certificates of such
Undercollateralized Group(s) equals the Aggregate Loan Group Balance of the
related Loan Group(s). Payments shall be made to the Senior Certificates in each
Group in the same priority as such Certificates would receive other
distributions of principal pursuant to Section 4.01(I)(A).

(c)          If more than one Overcollateralized Group exists on any
Distribution Date, reductions in the Available Distribution Amount of such
Groups to make the payments required to be made pursuant to Section 4.07(b) on
such Distribution Date shall be made pro rata, based on the
Overcollateralization Amount of each Overcollateralized Group. If more than one
Undercollateralized Group exists on any Distribution Date, payments made to such
Groups from the Available Distribution Amount of the Overcollateralized
Group shall be made pro rata, based on the amount of payments required to be
made to the Undercollateralized Group(s).

 

 

 

-117-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 4.08.

Reserved.

 

SECTION 4.09.

Reserved.

 

SECTION 4.10.

Group 5 Interest Rate Cap Account.

(a)          On the Closing Date, the Trust Administrator shall establish and
maintain in its name, in trust for the benefit of the Holders of the Class 5-X
Certificates, the Group 5 Interest Rate Cap Account. The Group 5 Interest Rate
Cap Account shall be an Eligible Account, and funds on deposit therein shall be
held separate and apart from, and shall not be commingled with, any other
moneys, including without limitation, other moneys held by the Trust
Administrator pursuant to this Agreement.

(b)          On each Distribution Date on and after the Distribution Date in
December 2005 and on and prior to the Distribution Date in November 2010, the
Trust Administrator shall deposit any amounts paid under the Group 5 Interest
Rate Cap Agreement into the Group 5 Interest Rate Cap Account. On each
Distribution Date on and after the Distribution Date in December 2005 and on and
prior to the Distribution Date in November 2010, the Trust Administrator shall
distribute amounts on deposit in the Group 5 Interest Rate Cap Account to pay to
the Group 5 Certificates, any applicable Basis Risk Shortfalls, prior to giving
effect to any amounts available to be paid in respect of related Basis Risk
Shortfalls as described in Section 4.01(II)(d)(vi) on such Distribution Date

(c)          On any Distribution Date amounts on deposit in the Group 5 Interest
Rate Cap Account shall be distributed in the following order of priority:

(i)           to Group 5 Senior Certificates, pro rata, the amount of any unpaid
Basis Risk Shortfalls for such Class;

(ii)          sequentially, to the Class 5-M-1, Class 5-M-2, Class 5-M-3,
Class 5-M-4 and Class 5-M-5 Certificates, in that order, the amount of any
unpaid Basis Risk Shortfalls for such Class;

(iii)         to the Principal Remittance Amount for Loan Group 5, up to the
amount of Realized Losses on the Mortgage Loans in such Loan Group incurred
during the related Collection Period, any shortfall to be allocated pro rata
based upon the amount of such Realized Losses applicable to such Loan Group; and

(iv)         sequentially, to the Class 5-A-2, Class 5-M-1, Class 5-M-2,
Class 5-M-3, Class 5-M-4 and Class 5-M-5 Certificates, in that order, any
applicable Deferred Amounts, with interest therein at the applicable
Pass-Through Rate, prior to giving effect to amounts available to be paid in
respect of Deferred Amounts as described in Section 4.01(II)(d)(ii)-(vi) on such
Distribution Date.

(d)          Funds in the Group 5 Interest Rate Cap Account may be invested in
Eligible Investments by the Trust Administrator at the direction of the
Depositor maturing on or prior to the next succeeding Distribution Date. The
Trust Administrator shall account for the Group 5 Interest Rate Cap Account as
an outside reserve fund within the meaning of Treasury regulation
1.860G-2(h) and not an asset of any REMIC created pursuant to this Agreement.
The Trust Administrator shall treat amounts paid by the Group 5 Interest Rate
Cap Account as payments made from outside the REMIC’s for all Federal tax
purposes. Any net investment earnings on such amounts shall be payable to the
Depositor. The Depositor will be the owner of the Group 5 Interest Rate Cap
Account for federal tax purposes and

 

 

-118-

 


--------------------------------------------------------------------------------



 

the Depositor shall direct the Trust Administrator in writing as to the
investment of amounts therein. In the absence of such written direction, all
funds in the Group 5 Interest Rate Cap Account may be invested by the Trust
Administrator in the Wells Fargo Advantage Prime Investment Money Market Fund or
any successor fund. The Trust Administrator shall have no liability for losses
on investments in Eligible Investments made pursuant to this
Section 4.10(c) (other than as obligor on any such investments). Upon
termination of the Trust Fund, any amounts remaining in the Group 5 Interest
Rate Cap Account shall be distributed to the Class 5-X Certificateholders.

(e)          On the Distribution Date immediately after the Distribution Date on
which the aggregate Class Principal Balance of the Group 5 Certificates equals
zero, any amounts on deposit in the Group 5 Interest Rate Cap Account not
payable on the Group 5 Certificates shall be distributed to the Class 5-X
Certificateholders.

(f)           Amounts paid under the Group 5 Interest Rate Cap Agreement not
used on any Distribution Date as described in Section 4.10(b) shall remain on
deposit in the Group 5 Interest Rate Cap Account and may be available on future
Distribution Dates to make the payments described in Section 4.10(b). However,
at no time shall the amount on deposit in the Group 5 Interest Rate Cap Account
exceed the related Deposit Amount. The “Deposit Amount” with respect to the
Group 5 Interest Rate Cap Account will be calculated on each Distribution Date,
after giving effect to withdrawals from the Group 5 Interest Rate Cap Account on
such Distribution Date and distributions and allocation of losses on the
Certificates on such Distribution Date, and will equal the excess, if any, of
the Targeted Overcollateralization Amount for such Distribution Date over the
Overcollateralization Amount for such Distribution Date. On each Distribution
Date, the Trust Administrator shall distribute amounts in the Group 5 Interest
Rate Cap Account in excess of the related Deposit Amount to the Class 5-X
Certificateholders.

(g)          The Trustee is hereby directed, on or prior to the Closing Date, on
behalf of the Trust, to enter into the Group 5 Interest Rate Cap Agreement for
the benefit of the Holders of the Group 5 Certificates, in the form presented to
it by the Depositor. The Trustee shall not have any responsibility for the
contents, adequacy or sufficiency of the Group 5 Interest Rate Cap Agreement,
including, without limitation, any representations and warranties contained
therein.



 

 

-119-

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

 

ADVANCES BY THE MASTER SERVICER AND SERVICERS

 

SECTION 5.01.

Advances by the Master Servicer and Servicers.

With respect to the Non-Designated Mortgage Loans, each Servicer shall deposit
in the related Collection Account as Advances an amount equal to all Scheduled
Payments (with interest at the Mortgage Rate less the Servicing Fee Rate) which
were due on such Non-Designated Mortgage Loans serviced by it during the
applicable Collection Period and which were delinquent at the close of business
on the immediately preceding Determination Date; provided, however, that with
respect to any Balloon Loan that is delinquent on its maturity date, a Servicer
will not be required to advance the related balloon payment but will be required
to continue to make Advances in accordance with this Section 5.01 with respect
to such Balloon Loan in an amount equal to an assumed scheduled payment that
would otherwise be due based on the original amortization schedule for that
Mortgage Loan (with interest at the Mortgage Rate less the Servicing Fee Rate).
Each Servicer’s obligation to make such Advances as to any related
Non-Designated Mortgage Loan will continue through the last Scheduled Payment
due prior to the payment in full of such Non-Designated Mortgage Loan, or
through the date that the related Mortgaged Property has, in the judgment of the
related Servicer, been completely liquidated. Each Servicer shall not be
required to advance shortfalls of principal or interest resulting from the
application of the Relief Act.

With respect to any Non-Designated Mortgage Loan, to the extent required by
Accepted Servicing Practices, the Master Servicer and each Servicer shall be
obligated to make Advances in accordance with the provisions of this Agreement;
provided, however, that such obligation with respect to any related
Non-Designated Mortgage Loan shall cease if the Master Servicer or a Servicer
determines, in its reasonable opinion, that Advances with respect to such
Non-Designated Mortgage Loan are Nonrecoverable Advances. In the event that the
Master Servicer or such Servicer determines that any such Advances are
Nonrecoverable Advances, the Master Servicer or such Servicer shall provide the
Trust Administrator with a certificate signed by a Servicing Officer evidencing
such determination.

With respect to any Non-Designated Mortgage Loan, if the amount of Advances
received from a Servicer is less than the amount required to be advanced by such
Servicer, the Master Servicer shall be obligated to make a payment in an amount
equal to such deficiency, subject to any determination by the Master Servicer
that any portion of the amount required to be advanced is a Nonrecoverable
Advance.

With respect to any of the Non-Designated Mortgage Loans, if an Advance is
required to be made hereunder by a Servicer, such Servicer shall on the Cash
Remittance Date either (i) deposit in the Collection Account from its own funds
an amount equal to such Advance, (ii) cause to be made an appropriate entry in
the records of the Collection Account that funds in such account being held for
future distribution or withdrawal have been, as permitted by this Section 5.01,
used by such Servicer to make such Advance or (iii) make Advances in the form of
any combination of clauses (i) and (ii) aggregating the amount of such Advance.
Any such funds being held in a Collection Account for future distribution and so
used shall be replaced by such Servicer from its own funds by deposit in such
Collection Account on or before any future Distribution Date in which such funds
would be due or from other funds in such Collection Account being held for
future distribution at that time.

With respect to any Designated Mortgage Loan, the Master Servicer shall make
Advances as required by Section 3.22(b) of this Agreement.



 

 

-120-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

 

THE CERTIFICATES

 

SECTION 6.01.

The Certificates.

The Certificates shall be in substantially the forms set forth in Exhibits A, B,
C, D-1, D-2, E, F and G hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Agreement or as may in the reasonable judgment of the Trust Administrator or the
Depositor be necessary, appropriate or convenient to comply, or facilitate
compliance, with applicable laws, and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon as may
be required to comply with the rules of any securities exchange on which any of
the Certificates may be listed, or as may, consistently herewith, be determined
by the officers executing such Certificates, as evidenced by their execution
thereof.

Subject to Section 11.03 respecting the final distribution on the Certificates,
on each Distribution Date the Trust Administrator shall make distributions to
each Certificateholder of record on the preceding Record Date either (x) by wire
transfer in immediately available funds to the account of such holder at a bank
or other entity having appropriate facilities therefor, if (i) such Holder has
so notified the Trust Administrator at least five Business Days prior to the
related Record Date and (ii) such Holder shall hold (A) a Notional Amount
Certificate, (B) 100% of the Class Principal Balance of any Class of
Certificates or (c) Certificates of any Class with aggregate principal
Denominations of not less than $1,000,000 or (y) by check mailed by first class
mail to such Certificateholder at the address of such holder appearing in the
Certificate Register.

The definitive Certificates shall be printed, typewritten, lithographed or
engraved or produced by any combination of these methods or may be produced in
any other manner permitted by the rules of any securities exchange on which any
of the Certificates may be listed, all as determined by the officers executing
such Certificates, as evidenced by their execution thereof.

The Certificates shall be issuable in registered form, in the minimum
denominations, integral multiples in excess thereof (except that one Certificate
in each Class may be issued in a different amount which must be in excess of the
applicable minimum denomination) and aggregate denominations per Class set forth
in the Preliminary Statement.

The Certificates shall be executed by manual or facsimile signature on behalf of
the Trust Administrator by a Responsible Officer. Certificates bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures were affixed, authorized to sign on behalf of the Trust Administrator
shall bind the Trust Administrator, notwithstanding that such individuals or any
of them have ceased to be so authorized prior to the authentication and delivery
of such Certificates or did not hold such offices at the date of such
Certificate. No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication executed by the Trust Administrator by manual
signature, and such certificate of authentication upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder. All Certificates shall be dated the date
of their authentication.

 

 

 

-121-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6.02.

Registration of Transfer and Exchange of Certificates.

(a)          The Trust Administrator shall maintain, or cause to be maintained,
a Certificate Register in which, subject to such reasonable regulations as it
may prescribe, the Trust Administrator shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.
Upon surrender for registration of transfer of any Certificate, the Trust
Administrator shall execute, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Certificates in like
aggregate interest and of the same Class.

(b)          At the option of a Certificateholder, Certificates may be exchanged
for other Certificates of authorized denominations and the same aggregate
interest in the Trust Fund and of the same Class, upon surrender of the
Certificates to be exchanged at the office or agency of the Trust Administrator
set forth in Section 6.06. Whenever any Certificates are so surrendered for
exchange, the Trust Administrator shall execute, authenticate and deliver the
Certificates which the Certificateholder making the exchange is entitled to
receive. Every Certificate presented or surrendered for registration of transfer
or exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Trust Administrator duly executed by the Holder thereof or
his attorney duly authorized in writing.< /font>

(c)          No service charge to the Certificateholders shall be made for any
registration of transfer or exchange of Certificates, but payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates may be required.

(d)          All Certificates surrendered for registration of transfer and
exchange shall be canceled and subsequently destroyed by the Trust Administrator
in accordance with the Trust Administrator’s customary procedures.

(e)          No transfer of any Private Certificate shall be made unless that
transfer is made pursuant to an effective registration statement under the 1933
Act and effective registration or qualification under applicable state
securities laws, or is made in a transaction which does not require such
registration or qualification. Except in connection with any transfer of a
Private Certificate by the Depositor to any affiliate or any transfer of a
Private Certificate from the Depositor or an affiliate of the Depositor to an
owner trust or other entity established by the Depositor, in the event that a
transfer is to be made in reliance upon an exemption from the 1933 Act and such
laws, in order to assure compliance with the 1933 Act and such laws, the
Certificateholder desiring to effect such transfer and such Certificateholder’s
prospective transferee shall each certify to the Trust Administrator in writing
the facts surrounding the transfer in substantially the form set forth in
Exhibit L (the “Transferor Certificate”) and (i) deliver a letter in
substantially the form of either (A) Exhibit M-1 (the “Investment Letter”),
provided that all of the Private Certificates of a Class shall be transferred to
one investor or the Depositor otherwise consents to such transfer, or
(B) Exhibit M-2 (the “Rule 144A Letter”) or (ii) there shall be delivered to the
Trust Administrator at the expense of the transferor an Opinion of Counsel that
such transfer may be made pursuant to an exemption from the 1933 Act. The
Depositor shall provide to any Holder of a Private Certificate and any
prospective transferee designated by any such Holder, information regarding the
related Certificates and the Mortgage Loans and such other information as shall
be necessary to satisfy the condition to eligibility set forth in
Rule 144A(d)(4) for transfer of any such Certificate without registration
thereof under the 1933 Act pursuant to the registration exemption provided by
Rule 144A. The Trust Administrator shall cooperate with the Depositor in
providing the Rule 144A information referenced in the preceding sentence,
including providing to the Depositor such information regarding the
Certificates, the Mortgage Loans and other matters regarding the Trust Fund as
the Depositor shall reasonably request to meet its obligation under the
preceding sentence. Each Holder of a Private Certificate desiring to effect such
transfer shall, and does hereby agree to, indemnify the Trust

 

 

-122-

 


--------------------------------------------------------------------------------



 

Administrator, the Depositor, the Seller, the Master Servicer, each Servicer and
the Special Servicer against any liability that may result if the transfer is
not so exempt or is not made in accordance with such federal and state laws.

(f)           Except in connection with any transfer of a Private Certificate by
the Depositor to any affiliate or any transfer of a Private Certificate from the
Depositor or an affiliate of the Depositor to an owner trust or other entity
established by the Depositor, no transfer of an ERISA-Restricted Certificate
(except for the Residual Certificates) shall be made unless the Trust
Administrator shall have received in accordance with Exhibit M-1 or Exhibit M-2,
as applicable, either (i) a representation letter from the transferee of such
Certificate, acceptable to and in form and substance satisfactory to the Trust
Administrator, to the effect that such transferee is not an employee benefit
plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code,
or a person using the assets of any such plan or arrangement, which
representation letter shall not be an expense of the Trustee, the Trust
Administrator or the Trust Fund, (ii) if the purchaser is an insurance company
and the Certificate has been the subject of an ERISA-Qualifying Underwriting, a
representation that the purchaser is an insurance company which is purchasing
such Certificates with funds contained in an “insurance company general account”
(as such term is defined in Section V(e) of Prohibited Transaction
Class Exemption 95-60 (“PTCE 95-60”)) and that the purchase and holding of such
Certificates are covered under Sections I and III of PTCE 95-60 or (iii) in the
case of any such Certificate presented for registration in the name of an
employee benefit plan or arrangement subject to Section 406 of ERISA or
Section 4975 of the Code (or comparable provisions of any subsequent
enactments), or a person using such plan’s or arrangement’s assets, an Opinion
of Counsel satisfactory to the Trust Administrator to the effect that the
purchase or holding of such Certificate will not result in prohibited
transactions under Section 406 of ERISA and/or Section 4975 of the Code and will
not subject the Depositor, the Trustee, the Trust Administrator, the Master
Servicer or any other Servicer to any obligation in addition to those undertaken
in this Agreement, which Opinion of Counsel shall not be an expense of such
parties or the Trust Fund. No transfer of a Residual Certificate shall be made
unless the Trust Administrator shall have received, in accordance with
Exhibit N, a representation letter from the transferee of such Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to Section 406 of ERISA or Section 4975 of the Code, or a
person using the assets of any such plan or arrangement, which representation
letter shall not be an expense of the Trustee, the Trust Administrator or the
Trust Fund. In the event the representations referred to in this
Section 6.02(f) are not furnished, such representations shall be deemed to have
been made to the trustee by the transferee’s acceptance of such ERISA-Restricted
Certificate by any beneficial owner who purchases an interest in such
Certificate in book-entry form. In the event that a representation is violated,
or any attempt to transfer an ERISA-Restricted Certificate to a plan or
arrangement or person using a plan’s or arrangement’s assets is attempted
without the delivery to the Trust Administrator of the Opinion of Counsel
described above, the attempted transfer or acquisition of such Certificate shall
be void and of no effect.

(g)          Additional restrictions on transfers of the Class AR and Class AR-L
Certificates are set forth below:

(i)           Each Person who has or who acquires any ownership interest in a
Residual Certificate shall be deemed by the acceptance or acquisition of such
ownership interest to have agreed to be bound by the following provisions and to
have irrevocably authorized the Trust Administrator or its designee under clause
(iii)(A) below to deliver payments to a Person other than such Person and to
negotiate the terms of any mandatory sale under clause (iii)(B) below and to
execute all instruments of transfer and to do all other things necessary in
connection with any such sale. The rights of each Person acquiring any ownership
interest in a Residual Certificate are expressly subject to the following
provisions:

 

 

 

-123-

 


--------------------------------------------------------------------------------



 

 

(A)         Each Person holding or acquiring any ownership interest in a
Residual Certificate shall be other than a Disqualified Organization and shall
promptly notify the Trust Administrator of any change or impending change in its
status as other than a Disqualified Organization.

(B)         In connection with any proposed transfer of any ownership interest
in a Residual Certificate to a U.S. Person, the Trust Administrator shall
require delivery to it, and shall not register the transfer of a Residual
Certificate until its receipt of (1) an affidavit and agreement (a “Transferee
Affidavit and Agreement” attached hereto as Exhibit N) from the proposed
transferee, in form and substance satisfactory to the Trust Administrator,
representing and warranting, among other things, that it is not a non U.S.
Person, that such transferee is other than a Disqualified Organization, that it
is not acquiring its ownership interest in a Residual Certificate that is the
subject of the proposed Transfer as a nominee, trustee or agent for any Person
who is not other than a Disqualified Organization, that for so long as it
retains its ownership interest in a Residual Certificate, it will endeavor to
remain other than a Disqualified Organization, and that it has reviewed the
provisions of this Section 6.02(g) and agrees to be bound by them, and (2) a
certificate, attached hereto as Exhibit O, from the Holder wishing to transfer a
Residual Certificate, in form and substance satisfactory to the Trust
Administrator, representing and warranting, among other things, that no purpose
of the proposed transfer is to allow such Holder to impede the assessment or
collection of tax.

(C)         Notwithstanding the delivery of a Transferee Affidavit and Agreement
by a proposed transferee under clause (B) above, if the Trust Administrator has
actual knowledge that the proposed transferee is not other than a Disqualified
Organization, no transfer of an ownership interest in a Residual Certificate to
such proposed transferee shall be effected.

(D)         Each Person holding or acquiring any ownership interest in a
Residual Certificate agrees, by holding or acquiring such ownership interest, to
require a Transferee Affidavit and Agreement from the other Person to whom such
Person attempts to transfer its ownership interest and to provide a certificate
to the Trust Administrator in the form attached hereto as Exhibit O.

(ii)          The Trust Administrator shall register the transfer of any
Residual Certificate only if it shall have received the Transferee Affidavit and
Agreement, a certificate of the Holder requesting such transfer in the form
attached hereto as Exhibit O and all of such other documents as shall have been
reasonably required by the Trust Administrator as a condition to such
registration.

(iii)         (A)        If any Disqualified Organization shall become a Holder
of a Residual Certificate, then the last preceding Holder that was other than a
Disqualified Organization shall be restored, to the extent permitted by law, to
all rights and obligations as Holder thereof retroactive to the date of
registration of such transfer of such Residual Certificate. If any non
U.S. Person shall become a Holder of a Residual Certificate, then the last
preceding Holder that is a U.S. Person shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of the transfer to such non U.S. Person of such
Residual Certificate. If a transfer of a Residual Certificate is disregarded
pursuant to the provisions of Treasury Regulations Section 1.860E-1 or
Section 1.860G-3, then the last preceding Holder that was other than a

 

 

-124-

 


--------------------------------------------------------------------------------



 

Disqualified Organization shall be restored, to the extent permitted by law, to
all rights and obligations as Holder thereof retroactive to the date of
registration of such transfer of such Residual Certificate. The Trust
Administrator shall be under no liability to any Person for any registration of
transfer of a Residual Certificate that is in fact not permitted by this
Section 6.02(g) or for making any payments due on such Certificate to the Holder
thereof or for taking any other action with respect to such Holder under the
provisions of this Agreement.

(B)          If any purported transferee of a Residual Certificate shall become
a Holder of a Residual Certificate in violation of the restrictions in this
Section 6.02(g) and to the extent that the retroactive restoration of the rights
of the Holder of such Residual Certificate as described in clause (iii)(A) above
shall be invalid, illegal or unenforceable, then the Depositor shall have the
right, without notice to the Holder or any prior Holder of such Residual
Certificate, to sell such Residual Certificate to a purchaser selected by the
Depositor on such terms as the Depositor may choose. Such purported transferee
shall promptly endorse and deliver a Residual Certificate in accordance with the
instructions of the Depositor. Such purchaser may be the Depositor itself or any
affiliate of the Depositor. The proceeds of such sale, net of the commissions
(which may include commissions payable to the Depositor or its affiliates),
expenses and taxes due, if any, shall be remitted by the Depositor to such
purported transferee. The terms and conditions of any sale under this clause
(iii)(B) shall be determined in the sole discretion of the Depositor, and the
Depositor shall not be liable to any Person having an ownership interest or a
purported ownership interest in a Residual Certificate as a result of its
exercise of such discretion.

(iv)         The Master Servicer and each Servicer, on behalf of the Trust
Administrator, shall make available, upon written request from the Trust
Administrator, all information reasonably available to it that is necessary to
compute any tax imposed (A) as a result of the transfer of an ownership interest
in a Residual Certificate to any Person who is not other than a Disqualified
Organization, including the information regarding “excess inclusions” of such
Residual Certificate required to be provided to the Internal Revenue Service and
certain Persons as described in Treasury Regulation Section 1.860D 1(b)(5), and
(B) as a result of any regulated investment company, real estate investment
trust, common trust fund, partnership, trust, estate or organizations described
in Section 1381 of the Code having as among its record holders at any time any
Person who is not other than a Disqualified Organization. Reasonable
compensation for providing such information may be required by the Master
Servicer or the related Servicer from such Person.

(v)         The provisions of this Section 6.02(g) set forth prior to this
Section (v) may be modified, added to or eliminated by the Depositor, provided
that there shall have been delivered to the Trust Administrator the following:

(A)         written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then current rating of the Certificates; and

(B)         a certificate of the Depositor stating that the Depositor has
received an Opinion of Counsel, in form and substance satisfactory to the
Depositor, to the effect that such modification, addition to or elimination of
such provisions will not cause the Trust Fund to cease to qualify as a REMIC and
will not create a risk that (i) the Trust Fund may be subject to an entity level
tax caused by the transfer of a Residual Certificate to a Person which is not
other than a Disqualified Organization or (2) a Certificateholder or

 

 

-125-

 


--------------------------------------------------------------------------------



 

another Person will be subject to a REMIC related tax caused by the transfer of
applicable Residual Certificate to a Person which is not other than a
Disqualified Organization.

(vi)         The following legend shall appear on each Residual Certificate:

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUST ADMINISTRATOR THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES,
ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF
THE CODE UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511
OF THE CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), OR (C) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (D) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY
TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED
ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL
BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT
BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF
THIS CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE
CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

(h)          The Trust Administrator shall have no liability to the Trust Fund
arising from a transfer of any such Certificate in reliance upon a
certification, ruling or Opinion of Counsel described in this Section 6.02;
provided, however, that the Trust Administrator shall not register the transfer
of any Residual Certificate if it has actual knowledge that the proposed
transferee does not meet the qualifications of a permitted Holder of a Residual
Certificate as set forth in this Section 6.02.

 

 

 

-126-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

If (a) any mutilated Certificate is surrendered to the Trust Administrator, or
the Trust Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there is delivered to each
Servicer, the Trustee and the Trust Administrator such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to the Trustee and the Trust Administrator that such Certificate has been
acquired by a protected purchaser, the Trust Administrator shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
interest in the Trust Fund. In connection with the issuance of any new
Certificate under this Section 6.03, the Trust Administrator may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trust Administrator) connected therewith. Any replacement
Certificate issued pursuant to this Section 6.03 shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

 

SECTION 6.04.

Persons Deemed Owners.

Prior to due presentation of a Certificate for registration of transfer, each
Servicer, the Trust Administrator, and any agent of the Master Servicer or any
Servicer, the Trust Administrator may treat the person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions as provided in this Agreement and for all other purposes
whatsoever, and none of the Master Servicer or the Servicers, the Trust
Administrator, nor any agent of the Master Servicer or a Servicer or the Trust
Administrator shall be affected by any notice to the contrary.

 

SECTION 6.05.

Access to List of Certificateholders’ Names and Addresses.

(a)          If three or more Certificateholders (i) request in writing from the
Trust Administrator a list of the names and addresses of Certificateholders,
(ii) state that such Certificateholders desire to communicate with other
Certificateholders with respect to their rights under this Agreement or under
the Certificates and (iii) provide a copy of the communication which such
Certificateholders propose to transmit, then the Trust Administrator shall,
within ten Business Days after the receipt of such request, afford such
Certificateholders access during normal business hours to a current list of the
Certificateholders. The expense of providing any such information requested by a
Certificateholder shall be borne by the Certificateholders requesting such
information and shall not be borne by the Trust Administrator or the Trustee.
Every Certificateholder, by receiving and holding a Certificate, agrees that the
Trustee and the Trust Administrator shall not be held accountable by reason of
the disclosure of any such information as to the list of the Certificateholders
hereunder, regardless of the source from which such information was derived.

(b)          The Master Servicer and each Servicer, so long as it is a servicer
hereunder, DLJMC and the Depositor shall have unlimited access to a list of the
names and addresses of the Certificateholders which list shall be provided by
the Trust Administrator promptly upon request.

 

SECTION 6.06.

Maintenance of Office or Agency.

The Trust Administrator will maintain or cause to be maintained at its expense
an office or offices or agency or agencies in Minneapolis, Minnesota where
Certificates may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Trust Administrator in respect of the
Certificates and this Agreement may be served. The Trust Administrator initially

 

 

-127-

 


--------------------------------------------------------------------------------



 

designates its Corporate Trust Office as its office for such purpose. The Trust
Administrator will give prompt written notice to the Certificateholders of any
change in the location of any such office or agency.

 

SECTION 6.07.

Book Entry Certificates.

Notwithstanding the foregoing, the Book-Entry Certificates, upon original
issuance, shall be issued in the form of one or more typewritten Certificates
representing the Book-Entry Certificates, to be delivered to DTC, the initial
Clearing Agency, by, or on behalf of, the Depositor. The Book-Entry Certificates
shall initially be registered on the Certificate Register in the name of Cede &
Co., the nominee of DTC, as the initial Clearing Agency, and no Beneficial
Holder will receive a definitive certificate representing such Beneficial
Holder’s interest in the Certificates, except as provided in Section 6.09.
Unless and until definitive, fully registered Certificates (“Definitive
Certificates”) have been issued to the Beneficial Holders pursuant to
Section 6.09:

(a)          the provisions of this Section 6.07 shall be in full force and
effect with respect to the Book-Entry Certificates;

(b)          the Depositor and the Trust Administrator may deal with the
Clearing Agency for all purposes with respect to the Book-Entry Certificates
(including the making of distributions on such Certificates) as the sole Holder
of such Certificates;

(c)          to the extent that the provisions of this Section 6.07 conflict
with any other provisions of this Agreement, the provisions of this Section 6.07
shall control; and

(d)          the rights of the Beneficial Holders of the Book-Entry Certificates
shall be exercised only through the Clearing Agency and the Participants and
shall be limited to those established by law and agreements between such
Beneficial Holders and the Clearing Agency and/or the Participants. Pursuant to
the Depository Agreement, unless and until Definitive Certificates are issued
pursuant to Section 6.09, the initial Clearing Agency will make book-entry
transfers among the Participants and receive and transmit distributions of
principal and interest on the related Book-Entry Certificates to such
Participants.

For purposes of any provision of this Agreement requiring or permitting actions
with the consent of, or at the direction of, Holders of the Book-Entry
Certificates evidencing a specified percentage of the aggregate unpaid principal
amount of such Certificates, such direction or consent may be given by the
Clearing Agency at the direction of Beneficial Holders owning such Certificates
evidencing the requisite percentage of principal amount of such Certificates.
The Clearing Agency may take conflicting actions with respect to the Book-Entry
Certificates to the extent that such actions are taken on behalf of the
Beneficial Holders.

 

SECTION 6.08.

Notices to Clearing Agency.

Whenever notice or other communication to the Holders of Book-Entry Certificates
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to the related Certificateholders pursuant to Section 6.09, the
Trust Administrator shall give all such notices and communications specified
herein to be given to Holders of the Book-Entry Certificates to the Clearing
Agency which shall give such notices and communications to the related
Participants in accordance with its applicable rules, regulations and
procedures.

 

 

 

-128-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6.09.

Definitive Certificates.

If (a) the Depositor advises the Trust Administrator in writing that the
Clearing Agency is no longer willing or able to properly discharge its
responsibilities under the Depository Agreement with respect to the Certificates
and the Trust Administrator or the Depositor is unable to locate a qualified
successor, (b) the Depositor, with the consent of the applicable Participants,
advises the Trust Administrator in writing that it elects to terminate the
book-entry system with respect to the Book-Entry Certificates through the
Clearing Agency or (c) after the occurrence of an Event of Default, Holders of
Book-Entry Certificates evidencing not less than 66-2/3% of the aggregate Class
Principal Balance of the Book-Entry Certificates advise the Trust Administrator
in writing that the continuation of a book-entry system with respect to the such
Certificates through the Clearing Agency is no longer in the best interests of
the Holders of such Certificates with respect to the Book-Entry Certificates and
the applicable Participants consent, the Trust Administrator shall notify all
Holders of such Certificates of the occurrence of any such event and the
availability of Definitive Certificates. Upon surrender to the Trust
Administrator of such Certificates by the Clearing Agency, accompanied by
registration instructions from the Clearing Agency for registration, the Trust
Administrator shall authenticate and deliver the Definitive Certificates.
Neither the Depositor nor the Trust Administrator shall be liable for any delay
in delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Certificates all references herein to obligations imposed upon or to be
performed by the Clearing Agency shall be deemed to be imposed upon and
performed by the Trust Administrator, to the extent applicable with respect to
such Definitive Certificates, and the Trust Administrator shall recognize the
Holders of Definitive Certificates as Certificateholders hereunder.



 

 

-129-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

THE DEPOSITOR, THE SELLER, THE MASTER

SERVICER, THE SERVICERS AND THE SPECIAL SERVICER

 

SECTION 7.01.

Liabilities of the Seller, the Depositor, the Master Servicer, the Back-Up
Servicer, the Servicers and the Special Servicer.

The Depositor, the Seller, the Master Servicer, the Back-Up Servicer, each
Servicer and the Special Servicer shall be liable under this Agreement to any
other party to this Agreement, including the liability of each Servicer to the
Master Servicer in accordance herewith only to the extent of the obligations
specifically and respectively imposed upon and undertaken by them herein.

 

SECTION 7.02.

Merger or Consolidation of the Seller, the Depositor, the Back-Up Servicer, the
Master Servicer, the Servicers or the Special Servicer.

Subject to the immediately succeeding paragraph, the Depositor, the Seller, the
Master Servicer, the Back-Up Servicer, each Servicer and the Special Servicer
will each do or cause to be done all things necessary to preserve and keep in
full force and effect its existence, rights and franchises (charter and
statutory) and will each obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
or any of the Mortgage Loans and to perform its respective duties under this
Agreement.

Any Person into which the Depositor, the Seller, the Master Servicer, the
Back-Up Servicer, any Servicer or the Special Servicer may be merged or
consolidated, or any Person resulting from any merger or consolidation to which
the Depositor, the Seller, the Master Servicer, the Back-Up Servicer, any
Servicer or the Special Servicer shall be a party, or any Person succeeding to
the business of the Depositor, the Seller, the Back-Up Servicer or any Servicer,
shall be the successor of the Depositor, the Seller, the Back-Up Servicer or
such Servicer, as the case may be, hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that the successor or
surviving Person to the Master Servicer, the Back-Up Servicer, any such Servicer
or the Special Servicer shall be qualified to sell mortgage loans to, and to
service mortgage loans on behalf of, FNMA or FHLMC.

Notwithstanding anything else in this Section 7.02 or in Section 7.04 hereof to
the contrary, the Master Servicer or a Servicer may assign its rights and
delegate its duties and obligations under this Agreement; provided, however,
that the Master Servicer or such Servicer gives the Depositor, the Trustee and
the Trust Administrator notice of such assignment; provided, further, (a) that
such purchaser or transferee accepting such assignment and delegation shall be
an institution that is a FNMA and FHLMC approved seller/servicer in good
standing, which has a net worth of at least $15,000,000, and which is willing to
service the Mortgage Loans and (b) such purchaser or transferee executes and
delivers to the Depositor, the Trustee and the Trust Administrator an agreement
accepting such delegation and assignment, which contains an assumption by such
Person of the rights, powers, duties, responsibilities, obligations and
liabilities of the Master Servicer, the Back-Up Servicer or such Servicer, with
like effect as if originally named as a party to this Agreement; provided,
further, that each of the Rating Agencies acknowledge that its rating of the
Certificates in effect immediately prior to such assignment will not be
qualified or reduced as a result of such assignment and delegation. In the case
of any such assignment and delegation, the Master Servicer, the Back-Up Servicer
or such Servicer shall be released from its obligations under this Agreement
(except as provided above), except that the Master Servicer, Back-Up

 

 

-130-

 


--------------------------------------------------------------------------------



 

0Servicer or the related Servicer shall remain liable for all liabilities and
obligations incurred by it as the Master Servicer, Back-Up Servicer or Servicer
hereunder prior to the satisfaction of the conditions to such assignment and
delegation set forth in the preceding sentence.

 

SECTION 7.03.

Limitation on Liability of the Seller, the Depositor, the Master Servicer, the
Back-Up Servicer, the Servicers, the Special Servicer and Others.

None of the Depositor, the Master Servicer, the Back-Up Servicer, any Servicer,
the Seller, the Special Servicer, nor any of the directors, officers, employees
or agents of the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer shall be under any liability to the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Depositor, the
Master Servicer, the Back-Up Servicer, any Servicer, the Seller or the Special
Servicer against any breach of representations or warranties made by it herein
or protect the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer or any such director, officer,
employee or agent from any liability which would otherwise be imposed by reasons
of willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.
The Depositor, the Master Servicer, the Back-Up Servicer, any Servicer, the
Seller and the Special Servicer and any director, officer, employee or agent of
the Depositor, the Master Servicer, the Back-Up Servicer, any Servicer, the
Seller or the Special Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder. The Depositor, the Master Servicer, the Back-Up
Servicer, any Servicer, the Seller and the Special Servicer and any director,
officer, employee or agent of the Depositor, the Master Servicer, the Back-Up
Servicer, any Servicer, the Seller or the Special Servicer shall be indemnified
by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the
Certificates, other than any loss, liability or expense incurred by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
hereunder or by reason of reckless disregard of obligations and duties
hereunder. None of the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer shall be under any obligation to
appear in, prosecute or defend any legal action that is not incidental to their
respective duties hereunder and which in its opinion may involve it in any
expense or liability; provided, however, that the Depositor, the Master
Servicer, the Back-Up Servicer, any Servicer, the Seller or the Special Servicer
may in its discretion undertake any such action that it may deem necessary or
desirable in respect of this Agreement and the rights and duties of the parties
hereto and interests of the Trustee, the Trust Administrator and the
Certificateholders hereunder; provided, however, that in the event the related
Servicer agrees, at the request of the Seller, to act on behalf of the Seller in
any dispute or litigation that is not incidental to such Servicer’s duties
hereunder and that relates to the origination of a Mortgage Loan, the Seller
shall pay all expenses associated with the management and defense of such claim.
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Master Servicer, the Back-Up Servicer, any Servicer or the Special Servicer
be liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Master
Servicer, the Back-Up Servicer, the related Servicer or the Special Servicer has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

 

SECTION 7.04.

Master Servicer and Servicer Not to Resign; Transfer of Servicing.

(a)          Neither the Master Servicer nor any Servicer shall resign from the
obligations and duties hereby imposed on it except (i) upon appointment of a
successor master servicer or successor servicer and receipt by the Trustee and
the Trust Administrator of a letter from each Rating Agency that

 

 

-131-

 


--------------------------------------------------------------------------------



 

such a resignation and appointment will not result in a downgrading of the
rating of any of the Certificates related to the applicable Mortgage Loans, or
(ii) upon determination that its duties hereunder are no longer permissible
under applicable law. Any such determination under clause (ii) permitting the
resignation of the Master Servicer or a Servicer shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee and the Trust
Administrator. No such resignation shall become effective until the successor
master servicer or successor servicer shall have assumed the Master Servicer or
such Servicer’s, as applicable, responsibilities, duties, liabilities and
obligations hereunder in accordance with Section 8.02 hereof.

(b)          Notwithstanding the foregoing, at DLJMC’s request, so long as it is
the owner of the related servicing rights, the Master Servicer or SPS shall
resign, upon the selection and appointment of a successor master servicer or
servicer, as applicable; provided that DLJMC delivers to the Trustee and the
Trust Administrator the letter required in Section 7.04(a)(i) above.
Notwithstanding the foregoing, in the event that the Master Servicer is
appointed as the successor servicer to SPS, the requirements of
Section 7.04(a)(i) shall be waived. In connection with the foregoing, unless
otherwise directed by DLJMC in writing on or prior to the first day of the
second month following the Closing Date, DLJMC hereby directs SPS to resign as
Servicer hereunder and appoints the Master Servicer to service the SPS Serviced
Mortgage Loans, effective as of the first day of the third month following the
Closing Date. In connection with its resignation, SPS hereby agrees to deliver
to the Master Servicer on the date of its resignation a schedule setting forth
all of the SPS Mortgage Loans as of such date. The Master Servicer agrees that,
as of the first day of the third month following the Closing Date, it will
service the SPS Serviced Mortgage Loans, and that such loans shall constitute
Wells Fargo Serviced Mortgage Loans, in accordance with the terms of this
Agreement. If the Master Servicer resigns pursuant to this Section 7.04(b),
DLJMC shall pay the Master Servicer an amount equal to the product of (a) the
Stated Principal Balance of all of the Mortgage Loans then outstanding and
(b) 0.02%.

(c)          Notwithstanding the foregoing, if the Trust Administrator shall for
any reason no longer be Trust Administrator hereunder, at DLJMC’s request, the
Master Servicer shall resign, upon the selection and appointment of a successor
master servicer; provided that DLJMC delivers to the Trustee and the Trust
Administrator the letter required in Section 7.04(a)(i) above.

(d)          Notwithstanding the foregoing, at DLJMC’s request, the Special
Servicer shall resign, upon the selection and appointment of a successor special
servicer by DLJMC; provided that DLJMC delivers to the Trustee and the Trust
Administrator the letter required in Section 7.04(a)(i) above.

 

SECTION 7.05.

Master Servicer, Seller and Servicers May Own Certificates.

Each of the Master Servicer, the Seller, the Special Servicer and each Servicer
in its individual or any other capacity may become the owner or pledgee of
Certificates with the same rights as it would have if it were not the Master
Servicer, the Seller, the Special Servicer or a Servicer.

 

SECTION 7.06.

Termination of Duties of the Back-Up Servicer.

The rights and obligations of the Back-Up Servicer under this Agreement shall
terminate upon the earlier of (i) the appointment of the Back-Up Servicer (or
its affiliate) as successor Servicer to SPS and (ii) the termination of Wells
Fargo as Back-Up Servicer by the Seller. The Seller may remove Wells Fargo as
Back-Up Servicer at any time.



 

 

-132-

 


--------------------------------------------------------------------------------



 

 

ARTICLE VIII

 

DEFAULT

 

SECTION 8.01.

Events of Default.

“Event of Default,” wherever used herein, and as to the Master Servicer or any
Servicer, means any one of the following events (whatever reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)          any failure by the Master Servicer or a Servicer to remit to the
Certificateholders or to the Trust Administrator any payment other than an
Advance required to be made by the Master Servicer or such Servicer under the
terms of this Agreement, which failure shall continue unremedied for a period of
(i) with respect to the Master Servicer or a Servicer other than Wells Fargo,
one Business Day and (ii) with respect to Wells Fargo, two Business Days, after
the date upon which written notice of such failure shall have been given to the
Master Servicer or such Servicer by the Trust Administrator or the Depositor or
to the Master Servicer or the related Servicer and the Trust Administrator by
the Holders of Certificates having not less than 25% of the Voting Rights
evidenced by the Certificates; or

(b)          any failure by the Master Servicer or a Servicer to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Master Servicer or a Servicer contained in this Agreement (except as
set forth in (c) and (g) below) which failure (i) materially affects the rights
of the Certificateholders and (ii) shall continue unremedied for a period of 60
days after the date on which written notice of such failure shall have been
given to the Master Servicer or such Servicer by the Trust Administrator or the
Depositor, or to the Master Servicer or a Servicer and the Trust Administrator
by the Holders of Certificates evidencing not less than 25% of the Voting Rights
evidenced by the Certificates; or

(c)          if a representation or warranty set forth in Section 2.03 hereof
made solely in its capacity as the Master Servicer or a Servicer shall prove to
be materially incorrect as of the time made in any respect that materially and
adversely affects interests of the Certificateholders, and the circumstances or
condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or cured within 90 days after the date on which
written notice thereof shall have been given to the Master Servicer or the
related Servicer by the Trust Administrator for the benefit of the
Certificateholders or by the Depositor; or

(d)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Master Servicer
or a Servicer and such decree or order shall have remained in force undischarged
or unstayed for a period of 60 days; or

(e)          the Master Servicer or a Servicer shall consent to the appointment
of a conservator or receiver or liquidator in any insolvency, readjustment of
debt, marshalling of assets and liabilities or similar proceedings of or
relating to the Master Servicer or such Servicer or all or substantially all of
the property of the Master Servicer or such Servicer; or

(f)           the Master Servicer or a Servicer shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of, or commence a voluntary case

 

 

-133-

 


--------------------------------------------------------------------------------



 

under, any applicable insolvency or reorganization statute, make an assignment
for the benefit of its creditors, or voluntarily suspend payment of its
obligations; or

(g)          any failure of the Master Servicer or a Servicer to make any
Advance in the manner and at the time required to be made from its own funds
pursuant to Section 5.01 of this Agreement and after receipt of written notice
from the Trust Administrator of such failure, which failure continues unremedied
(i) with respect to the Master Servicer or a Servicer, other than Wells Fargo
(in its capacity as a Servicer), after 2 p.m., New York City time, on the
Business Day immediately following the Master Servicer’s or such Servicer’s
receipt of such notice and (ii) with respect to Wells Fargo (in its capacity as
a Servicer), on the second Business Day immediately following Wells Fargo’s
receipt of such notice; or

(h)          notwithstanding anything to the contrary in Section 8.01(b) and
with respect to SPS, (i) (A) any failure by SPS to comply with Section 13.01(a),
which failure shall continue unremedied for a period of 30 days after the date
on which written notice of such failure shall have been given to SPS by the
Master Servicer and (B) the Master Servicer shall have delivered written notice
to the Trust Administrator and Depositor that such failure has not been remedied
after such 30 day period, or (ii) the Master Servicer has concluded in a written
report to the Trust Administrator, based solely on the reports required to be
delivered to the Master Servicer by SPS pursuant to Section 13.01(a), either (1)
that SPS is not servicing the SPS Mortgage Loans in accordance with Accepted
Servicing Practices or (2) that SPS has failed the Loss and Delinquency Test; or

(i)           (a) the servicer rankings or ratings for a Servicer are downgraded
to “below average” status by one or more of the Rating Agencies rating the
Certificates or (b) one or more Classes of the Certificates are downgraded or
placed on negative watch due in whole or in part to the performance or servicing
of a Servicer; or

(j)           the servicer rankings or ratings for a Servicer, other than SPS,
are downgraded two or more levels below the level in effect on the Closing Date
by one or more of the Rating Agencies rating the Certificates; or

(k)          (a) either (i) the master servicer rankings or ratings for the
Master Servicer are downgraded two or more levels below the level in effect on
the Closing date by one or more of the Rating Agencies rating the Certificates
or (ii) the Master Servicer rankings or ratings for the Master Servicer, are
downgraded to “below average” status by one or more of the Rating Agencies
rating the Certificates or (b) one or more Classes of the Certificates are
downgraded or placed on negative watch due in whole or in part to the
performance or master servicing of the Master Servicer; or

(l)           any failure by an applicable Servicer to (a) remit payment of an
Assigned Prepayment Premium to the Collection Account or (b) remit funds in the
amount equal to an Assigned Prepayment Premium which the applicable Servicer has
failed to collect, in each case as required pursuant to this Agreement, which
failure continues unremedied for a period of one Business Day after the date
upon which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Trust Administrator, the Master
Servicer, the Trustee or the Depositor.

If an Event of Default due to the actions or inaction of the Master Servicer or
a Servicer described in clauses (a) through (f) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall
not have been remedied, (i) the Trust Administrator shall at the direction of
the Trustee or the Holders of Certificates evidencing not less than 25% of the
Voting Rights evidenced by the Certificates, by notice in writing to the Master
Servicer or such Servicer (with a copy to the Rating Agencies), terminate all of
the rights and obligations of the Master Servicer or such Servicer

 

 

-134-

 


--------------------------------------------------------------------------------



 

under this Agreement (other than rights to reimbursement for Advances and
Servicing Advances previously made, as provided in Section 3.08) and (ii) the
Master Servicer may, if such Event of Default is due to the actions or inactions
of a Servicer, by notice in writing to such Servicer (with a copy to the Rating
Agencies), terminate all of the rights and obligations of such Servicer under
this Agreement (other than rights to reimbursement for Advances and Servicing
Advances previously made, as provided in Section 3.08).

If an Event of Default described in clause (g) shall occur, (i) if the Master
Servicer has failed to make any Advance, the Trustee, and (ii) if any Servicer
has failed to make any Advance, the Master Servicer, shall prior to the next
Distribution Date, immediately make such Advance and terminate the rights and
obligations of the Master Servicer or applicable Servicer, as applicable,
hereunder and succeed to the rights and obligations of the Master Servicer or
such Servicer, as applicable, hereunder pursuant to Section 8.02, including the
obligation to make Advances on such succeeding Distribution Date pursuant to the
terms hereof. No Event of Default with respect to the Master Servicer or a
Servicer shall affect the rights or duties of any other Servicer or constitute
an Event of Default as to any other Servicer.

If an Event of Default set forth in clause (h)(ii) above shall occur, the Trust
Administrator shall furnish the Certificateholders the Master Servicer’s written
report as to SPS’s servicing performance in the next monthly statement to
Certificateholders distributed pursuant to Section 4.05. If an Event of Default
set forth in clause (h) or (i) shall occur, the Trust Administrator or the
Depositor (after consulting with the Trust Administrator), may, or at the
direction of Certificateholders evidencing not less than 51% or more of the
Voting Rights evidenced by the Certificates, the Trust Administrator shall, by
written notice to the Servicer (with a copy to each Rating Agency), terminate
all of the rights and obligations of SPS as Servicer under this Agreement. With
respect to an Event of Default set forth in clauses (h) or (i) above and upon
any termination of SPS as Servicer pursuant to this paragraph, DLJMC, in
accordance with Section 7.04(b), shall appoint a successor servicer,
irrespective of DLJMC’s ownership of the related servicing rights. Any such
servicing transfer as a result of an Event of Default set forth in clause (h) or
(i) shall be accomplished in 60 days from the date the Trust Administrator
delivers the Master Servicer’s report to Certificateholders or from the date SPS
received such notice of termination.

If an Event of Default described in clause (h) or (i)(3) occurs, DLJMC shall
reimburse SPS for all unreimbursed Advances and Servicing Advances made by SPS
on the date the servicing is transferred to the successor servicer hereunder and
DLJMC shall be entitled to reimbursement by the successor servicer of any such
amounts as and to the extent such amounts are received by the successor servicer
under the terms of this Agreement.

If an Event of Default described in clause (i), (j) or (l) occurs, the Master
Servicer or the Back-Up Servicer solely with respect to clause (i), shall at the
direction of DLJMC, by notice in writing to such Servicer, terminate all of the
rights and obligations of such Servicer under this Agreement (other than rights
to reimbursement for Advances and Servicing Advances previously made, as
provided in Section 3.08) and shall appoint as successor Servicer the entity
selected by DLJMC in accordance with Section 8.02; provided that DLJMC shall
first furnish to the Master Servicer or the Back-Up Servicer, as applicable, a
letter from each Rating Agency that the appointment of such successor will not
result in a downgrading of the rating of any of the Certificates.

If an Event of Default described in clause (k) occurs, the Trustee shall at the
direction of DLJMC, by notice in writing to the Master Servicer, terminate all
of the rights and obligations of the Master Servicer under this Agreement (other
than rights to reimbursement for Advances previously made, as provided in
Section 3.08) and shall appoint as successor Master Servicer the entity selected
by DLJMC in accordance with Section 8.02; provided that DLJMC shall first
furnish to the Trustee a letter from each

 

 

 

-135-

 

 

 

 


--------------------------------------------------------------------------------



Rating Agency that the appointment of such successor will not result in a
downgrading of the rating of any of the Certificates.

No Event of Default with respect to the Servicer shall affect the rights or
duties of the Master Servicer or constitute an Event of Default as to the Master
Servicer.

 

SECTION 8.02.

Master Servicer or Trust Administrator to Act; Appointment of Successor.

On and after the time the Master Servicer or a Servicer receives a notice of
termination pursuant to Section 8.01 hereof or resigns pursuant to Section 7.04
hereof, subject to the provisions of Section 3.04 hereof, the Trustee (in the
case of the Master Servicer), the Trust Administrator or the Back-Up Servicer
(in the case of SPS), shall be the successor in all respects to the Master
Servicer or such Servicer, as applicable, in its capacity as servicer under this
Agreement and with respect to the transactions set forth or provided for herein
and shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Master Servicer or such Servicer, as applicable,
by the terms and provisions hereof; provided, that the Trustee, the Trust
Administrator, the Master Servicer or the Back-Up Servicer, as applicable, shall
not be deemed to have made any representation or warranty as to any Mortgage
Loan made by the Master Servicer or any Servicer, as applicable, and shall not
effect any repurchases or substitutions of any Mortgage Loan; provided, further,
that it is understood and acknowledged by the parties hereto that there will be
a full period of transition (not to exceed ninety (90) days) before the actual
servicing functions of any Servicer can be fully transferred to Wells Fargo as
successor Servicer; provided, further, that during such period of transition
Wells Fargo, as successor Servicer, shall continue to make all required
Compensating Interest Payments and Advances. As compensation therefor, the
Trustee, the Trust Administrator, the Back-Up Servicer or the Master Servicer,
as applicable, shall be entitled to all funds relating to the Mortgage Loans
that the Master Servicer or related Servicer (the “Replaced Servicer”) would
have been entitled to charge to the related Collection Account if the Replaced
Servicer had continued to act hereunder (except that the Replaced Servicer shall
retain the right to be reimbursed for advances (including, without limitation,
Advances and Servicing Advances) theretofore made by the Replaced Servicer with
respect to which it would be entitled to be reimbursed as provided in
Section 3.08 if it had not been so terminated or resigned). Notwithstanding the
foregoing, if the Trustee, the Trust Administrator, the Back-Up Servicer or the
Master Servicer, as applicable, has become the successor to a Replaced Servicer,
in accordance with this Section 8.02, the Trustee, the Trust Administrator, the
Back-Up Servicer or the Master Servicer, as applicable, may, if it shall be
unwilling to so act, or shall, if it is unable to so act, appoint, or petition a
court of competent jurisdiction to appoint, any established mortgage loan
servicing institution, the appointment of which does not adversely affect the
then current rating of the Certificates, as the successor to the Master
Servicer, the Back-Up Servicer or a Servicer, as applicable, hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Master Servicer, the Back-Up Servicer or such Servicer, as applicable,
provided that such successor to the Master Servicer, the Back-Up Servicer or the
Servicer, as applicable, shall not be deemed to have made any representation or
warranty as to any Mortgage Loan made by the Master Servicer or the related
Servicer, as applicable. Pending appointment of a successor to the Master
Servicer, the Back-Up Servicer or a Servicer, as applicable, hereunder, the
Trustee, the Trust Administrator or the Master Servicer, as applicable, unless
such party is prohibited by law from so acting, shall act in such capacity as
provided herein. In connection with such appointment and assumption, the
Trustee, the Trust Administrator, the Master Servicer or the Back-Up Servicer,
as applicable, may make such arrangements for the compensation of such successor
out of payments on Mortgage Loans as it and such successor shall agree;
provided, however, that no such compensation shall be in excess of that
permitted the Replaced Servicer, hereunder. The Trustee, the Trust Administrator
or the Master Servicer, as applicable, and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession. None of the Trustee, the Trust Administrator, the Master

 

 

-136-

 


--------------------------------------------------------------------------------



 

Servicer nor any other successor servicer shall be deemed to be in default
hereunder by reason of any failure to make, or any delay in making, any
distribution hereunder or any portion thereof caused by the failure of a
Replaced Servicer to deliver, or any delay in delivering, cash, documents or
records to it.

A Replaced Servicer that has been terminated shall, at the request of the
Trustee, the Trust Administrator, the Master Servicer or the Back-Up Servicer,
as applicable, but at the expense of such Replaced Servicer deliver to the
assuming party all documents and records relating to the applicable Mortgage
Loans and an accounting of amounts collected and held by it and otherwise use
commercially reasonable efforts to effect the orderly and efficient transfer and
assignment of such servicing, but only to the extent of the Mortgage Loans
serviced thereunder, to the assuming party. Notwithstanding anything to the
contrary contained herein, the termination of a Servicer under this Agreement
shall not extend to any Subservicer meeting the requirements of
Section 3.02(a) and otherwise servicing the related Mortgage Loans in accordance
with the servicing provisions of this Agreement.

The Master Servicer, the Back-Up Servicer and each Servicer shall cooperate with
the Trustee and the Trust Administrator and any successor servicer in effecting
the termination of a Replaced Servicer’s responsibilities and rights hereunder,
including without limitation, the transfer to such successor for administration
by it of all cash amounts which shall at the time be credited by such Servicer
to the applicable Collection Account or thereafter received with respect to the
Mortgage Loans.

None of the Trustee, the Trust Administrator nor any other successor servicer
shall be deemed to be in default hereunder by reason of any failure to make, or
any delay in making, any distribution hereunder or any portion thereof caused by
(a) the failure of the Master Servicer, the Back-Up Servicer or any Servicer to
(i) deliver, or any delay in delivering, cash, documents or records to it, or
(ii) cooperate as required by this Agreement, or (b) restrictions imposed by any
regulatory authority having jurisdiction over the Master Servicer, the Back-Up
Servicer or the related Servicer.

Any successor to a Servicer as servicer shall during the term of its service as
servicer maintain in force the policy or policies that such Servicer is required
to maintain pursuant to Section 3.09(b) hereof.

If a Servicer that has been terminated fails to pay all costs related to the
transition of servicing to the successor Servicer, the successor Servicer shall
be entitled to reimbursement of those amounts from the Trust.

In connection with the termination or resignation of a Servicer hereunder,
either (i) the successor Servicer, including the Trust Administrator or Master
Servicer if either of such parties is acting as successor Servicer or Back-Up
Servicer, shall represent and warrant that it or an affiliate is a member of
MERS in good standing and shall agree to comply in all material respects with
the rules and procedures of MERS in connection with the servicing of the related
Mortgage Loans that are registered with MERS, or (ii) the Replaced Servicer, at
its sole expense, shall cooperate with the successor Servicer either (x) in
causing MERS to execute and deliver an Assignment of Mortgage in recordable form
to transfer the Mortgage from MERS to the Trustee and to execute and deliver
such other notices, documents and other instruments as may be necessary or
desirable to effect a transfer of such Mortgage Loan or servicing of such
Mortgage Loan on the MERS® System to the successor Servicer or (y) in causing
MERS to designate on the MERS® System the successor Servicer as the servicer of
such Mortgage Loan (at the cost and expense of the successor Servicer to the
extent such costs relate to the qualification of such successor Servicer as a
member of MERS, otherwise at the cost and expense of the Replaced Servicer). The
Replaced Servicer shall file or cause to be filed any such assignment in the
appropriate recording office. The successor Servicer shall cause such assignment
to be delivered to the Trustee promptly upon

 

 

-137-

 


--------------------------------------------------------------------------------



 

receipt of the original with evidence of recording thereon or a copy certified
by the public recording office in which such assignment was recorded.

 

SECTION 8.03.

Notification to Certificateholders.

(a)          Upon any termination or appointment of a successor to the Master
Servicer or any Servicer, the Trust Administrator shall give prompt written
notice thereof to the Seller and the Certificateholders at their respective
addresses appearing in the Certificate Register and to the Rating Agencies, or,
as applicable, the Master Servicer shall give prompt written notice thereof to
the Trust Administrator.

(b)          Within two Business Days after the occurrence of any Event of
Default, the Trust Administrator shall transmit by mail to the Seller and all
Certificateholders, and the Rating Agencies notice of each such Event of Default
hereunder known to the Trust Administrator, unless such Event of Default shall
have been cured or waived.

 

SECTION 8.04.

Waiver of Events of Default.

The Holders representing at least 66% of the Voting Rights of Certificates
affected by a default or Event of Default hereunder may waive any default or
Event of Default; provided, however, that (a) a default or Event of Default
under clause (g) of Section 8.01 may be waived, only by all of the Holders of
Certificates affected by such default or Event of Default and (b) no waiver
pursuant to this Section 8.04 shall affect the Holders of Certificates in the
manner set forth in Section 12.01(b)(i), (ii) or (iii). Upon any such waiver of
a default or Event of Default by the Holders representing the requisite
percentage of Voting Rights of Certificates affected by such default or Event of
Default, such default or Event of Default shall cease to exist and shall be
deemed to have been cured and remedied for every purpose hereunder. No such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon except to the extent expressly so waived.

 

 

 

-138-

 


--------------------------------------------------------------------------------



 

 

ARTICLE IX

 

CONCERNING THE TRUSTEE

 

SECTION 9.01.

Duties of Trustee.

The Trustee, prior to the occurrence of an Event of Default and after the curing
or waiver of all Events of Default that may have occurred, undertakes with
respect to the Trust Fund to perform such duties and only such duties as are
specifically set forth in this Agreement. In case an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge has occurred and
remains uncured, the Trustee shall exercise such of the rights and powers vested
in it by this Agreement, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs. Any permissive right of the Trustee
set forth in this Agreement shall not be construed as a duty.

The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee that are specifically required to be furnished pursuant to any provision
of this Agreement shall examine them to determine whether they conform to the
requirements of this Agreement. The Trustee shall have no duty to recompute,
recalculate or verify the accuracy of any resolution, certificate, statement,
opinion, report, document, order or other instrument so furnished to the
Trustee. If any such instrument is found not to conform in any material respect
to the requirements of this Agreement, the Trustee shall notify the
Certificateholders of such instrument in the event that the Trustee, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own misconduct, its negligent failure to perform its obligations in compliance
with this Agreement, or any liability which would be imposed by reason of its
willful misfeasance or bad faith; provided, however, that:

(a)          prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge, and after the
curing or of all such Events of Default that may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be personally liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee and the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Agreement which it reasonably believed in good faith to be
genuine and to have been duly executed by the proper authorities respecting any
matters arising hereunder;

(b)          the Trustee shall not be personally liable for an error of judgment
made in good faith by a Responsible Officer or Responsible Officers of the
Trustee, unless the Trustee was negligent in ascertaining or investigating the
pertinent facts;

(c)          the Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with this Agreement at the direction of the Holders of Certificates evidencing
greater than 50% of the Voting Rights allocated to each Class of Certificates
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Agreement;

 

 

 

-139-

 


--------------------------------------------------------------------------------



 

 

(d)          no provision of this Agreement shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and

(e)          the Trustee shall have no responsibility for any act or omission of
the Trust Administrator or LaSalle, it being understood and agreed that the
Trustee, Trust Administrator and LaSalle are independent contractors and not
agents, partners or joint venturers.

The Trustee shall not be deemed to have knowledge of any Event of Default or
event which, with notice or lapse of time, or both, would become an Event of
Default, unless a Responsible Officer of the Trustee shall have received written
notice thereof from a Servicer, the Depositor or a Certificateholder, or a
Responsible Officer of the Trustee has actual notice thereof, and in the absence
of such notice no provision hereof requiring the taking of any action or the
assumption of any duties or responsibility by the Trustee following the
occurrence of any Event of Default or event which, with notice or lapse of time
or both, would become an Event of Default, shall be effective as to the Trustee.

The Trustee shall have no duty hereunder with respect to any complaint, claim,
demand, notice or other document it may receive or which may be alleged to have
been delivered to or served upon it by the parties as a consequence of the
assignment of any Mortgage Loan hereunder; provided, however, that the Trustee
shall use its best efforts to remit to the Master Servicer or the related
Servicer upon receipt of any such complaint, claim, demand, notice or other
document (i) which is delivered to the Corporate Trust Office of the Trustee,
(ii) of which a Responsible Officer has actual knowledge, and (iii) which
contains information sufficient to permit the Trustee to make a determination
that the real property to which such document relates is a Mortgaged Property.

 

SECTION 9.02.

Certain Matters Affecting the Trustee.

 

(a)

Except as otherwise provided in Section 9.01:

(i)           the Trustee may request and rely upon and shall be protected in
acting or refraining from acting upon any resolution, Officer’s Certificate,
certificate of auditors, Servicing Officers or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(ii)          the Trustee may consult with counsel, financial advisors or
accountants and any advice of such Persons or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(iii)         the Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby; nothing contained herein shall,
however, relieve the Trustee of the obligation, upon the occurrence of an Event
of Default of which a Responsible Officer of the Trustee shall have actual
knowledge (which has not been cured or waived), to exercise such of the rights
and powers vested in it by this Agreement, and to use the same degree of care
and skill in their

 

 

-140-

 


--------------------------------------------------------------------------------



 

exercise as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs;

(iv)         the Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;

(v)          prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default that may have occurred, the
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or document,
unless requested in writing so to do by Holders of Certificates evidencing
greater than 50% of the Voting Rights allocated to each Class of Certificates;
provided, however, that if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
as a condition to taking any such action; the reasonable expense of every such
investigation shall be paid (A) by the Master Servicer or by the applicable
Servicer in the event that such investigation relates to an Event of Default by
the Master Servicer or by such Servicer, respectively, if an Event of Default by
the Master Servicer or by such Servicer shall have occurred and is continuing,
and (B) otherwise by the Certificateholders requesting the investigation;

(vi)         the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent or attorney appointed with due care;

(vii)       the Trustee shall not be required to expend its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such liability is not assured to it;

(viii)      the Trustee shall not be liable for any loss on any investment of
funds pursuant to this Agreement; and

(ix)         the right of the Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Trustee
shall not be answerable for other than its negligence or willful misconduct in
the performance of such act.

(b)          All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trustee, may be enforced by it without the
possession of any of the Certificates, or the production thereof at the trial or
other proceeding relating thereto, and any such suit, action or proceeding
instituted by the Trustee shall be brought in its name for the benefit of all
the Holders of such Certificates, subject to the provisions of this Agreement.

 

SECTION 9.03.

Trustee Not Liable for Certificates or Mortgage Loans.

The recitals contained herein shall be taken as the statements of the Depositor
or the Master Servicer or a Servicer, as the case may be, and the Trustee
assumes no responsibility for their

 

 

-141-

 


--------------------------------------------------------------------------------



 

correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement, the Certificates or of any Mortgage Loan or
related document or of MERS or the MERS® System. The Trustee shall not be
accountable for the use or application by the Depositor, the Seller, the Master
Servicer or any Servicers of any funds paid to the Depositor or the Master
Servicer or any Servicer in respect of the Mortgage Loans or deposited in or
withdrawn from the Certificate Account by the Depositor, the Seller, the Master
Servicer or the Servicers. The Trustee shall not be responsible for the legality
or validity of this Agreement or the validity, priority, perfection or
sufficiency of the security for the Certificates issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement.

 

SECTION 9.04.

Trustee May Own Certificates.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Certificates and may transact business with the other parties hereto
and with their Affiliates, with the same rights as it would have if it were not
the Trustee.

 

SECTION 9.05.

Trustee’s Fees and Expenses.

The Trustee shall be compensated by the Trust Administrator as separately
agreed. The Trustee and any director, officer, employee or agent of the Trustee
shall be indemnified by DLJMC and held harmless (up to a maximum of $150,000)
against any loss, liability or expense (including reasonable attorney’s fees and
expenses) (i) incurred in connection with any claim or legal action relating to
(a) this Agreement, (b) the Certificates, or (c) the performance of any of the
Trustee’s duties hereunder, other than any loss, liability or expense incurred
by reason of willful misconduct, bad faith or negligence in the performance of
any of the Trustee’s duties hereunder or incurred by reason of any action of the
Trustee taken at the direction of the Certificateholders and (ii) resulting from
any error in any tax or information return prepared by the Master Servicer or a
Servicer. Such indemnity shall survive the termination of this Agreement or the
resignation or removal of the Trustee hereunder. Without limiting the foregoing,
the Depositor covenants and agrees, except as otherwise agreed upon in writing
by the Depositor and the Trustee, and except for any such expense, disbursement
or advance as may arise from the Trustee’s negligence, bad faith or willful
misconduct, to pay or reimburse the Trustee, for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Agreement with respect to: (A) the reasonable
compensation and the expenses and disbursements of its counsel not associated
with the closing of the issuance of the Certificates, (B) the reasonable
compensation, expenses and disbursements of any accountant, engineer or
appraiser that is not regularly employed by the Trustee, to the extent that the
Trustee must engage such persons to perform acts or services hereunder and (C)
printing and engraving expenses in connection with preparing any Definitive
Certificates. Except as otherwise provided herein, the Trustee shall not be
entitled to payment or reimbursement for any routine ongoing expenses incurred
by the Trustee in the ordinary course of its duties as Trustee hereunder or for
any other expenses. Anything in this Agreement to the contrary notwithstanding,
in no event shall the Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

SECTION 9.06.

Eligibility Requirements for Trustee.

The Trustee hereunder shall at all times be a corporation or association
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers, having
ratings on its long term debt obligations at the time of such appointment in at
least the third highest rating category by both Moody’s and S&P (provided that
if such

 

 

-142-

 


--------------------------------------------------------------------------------



 

rating is in the third highest rating category of S&P, the Trustee shall also
have a short-term rating from S&P of A-1) or such lower ratings as will not
cause Moody’s or S&P to lower their then current ratings of the Class A
Certificates (other than the Class 5-X and Residual Certificates), having a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by federal or state authority. If such corporation or association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 9.06 the combined capital and surplus of such
corporation or association shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 9.06, the Trustee shall resign immediately in the
manner and with the effect specified in Section 9.07 hereof.

 

SECTION 9.07.

Resignation and Removal of Trustee.

The Trustee may at any time resign and be discharged from the trusts hereby
created by (a) giving written notice of resignation to the Depositor, DLJMC, the
Trust Administrator, the Master Servicer, the Special Servicer and the Servicers
and by mailing notice of resignation by first class mail, postage prepaid, to
the Certificateholders at their addresses appearing on the Certificate Register,
and to the Rating Agencies, not less than 60 days before the date specified in
such notice when, subject to Section 9.08, such resignation is to take effect,
and (b) acceptance by a successor trustee in accordance with Section 9.08
meeting the qualifications set forth in Section 9.06.

If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 9.06 hereof and shall fail to resign after written request
thereto by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation or if the Trustee breaches any of
its obligations or representations hereunder, then the Depositor may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the Trustee and one copy to the
successor trustee. The Trustee may also be removed at any time by the Holders of
Certificates evidencing not less than 50% of the Voting Rights evidenced by the
Certificates. Notice of any removal of the Trustee and acceptance of appointment
by the successor trustee shall be given to the Rating Agencies by the Depositor.

If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation or
receipt of a notice of removal, the resigning Trustee may, at the Trust Fund’s
expense, petition any court of competent jurisdiction for the appointment of a
successor trustee.

Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section 9.07 shall become effective
upon acceptance of appointment by the successor trustee as provided in
Section 9.08 hereof.

 

SECTION 9.08.

Successor Trustee.

Any successor trustee appointed as provided in Section 9.07 hereof shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor
hereunder, with the like effect as if originally named as trustee herein. The
Depositor, upon receipt of all amounts due it hereunder, and the predecessor
trustee shall execute and deliver such instruments and do such other things as
may

 

 

-143-

 


--------------------------------------------------------------------------------



 

reasonably be required for more fully and certainly vesting and confirming in
the successor trustee all such rights, powers, duties, and obligations.

No successor trustee shall accept appointment as provided in this Section 9.08
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 9.06 hereof and its acceptance shall not
adversely affect the then current rating of the Certificates.

Upon acceptance of appointment by a successor trustee as provided in this
Section 9.08, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within ten days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

 

SECTION 9.09.

Merger or Consolidation of Trustee.

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the business of the Trustee, shall be the successor of the Trustee hereunder,
provided that such Person shall be eligible under the provisions of Section 9.06
hereof without the execution or filing of any paper or further act on the part
of any of the parties hereto, anything herein to the contrary notwithstanding.

 

SECTION 9.10.

Appointment of Co-Trustee or Separate Trustee.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Master Servicer and the Trustee acting jointly shall have the power
and shall execute and deliver all instruments to appoint one or more Persons
approved by the Trustee to act as co-trustee or co-trustees jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity and for the
benefit of the applicable Certificateholders, such title to the Trust Fund, or
any part thereof, and, subject to the other provisions of this Section 9.10,
such powers, duties, obligations, rights and trusts as the Master Servicer and
the Trustee may consider necessary or desirable. If the Master Servicer shall
not have joined in such appointment within fifteen days after the receipt by it
of a request to do so, or in the case an Event of Default shall have occurred
and be continuing, the Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 9.06 and no
notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 9.08.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a)          all rights, powers, duties and obligations conferred or imposed
upon the Trustee, except for any obligation of the Trustee under this Agreement
to advance funds on behalf of the Master Servicer or a Servicer, shall be
conferred or imposed upon and exercised or performed by the Trustee and such
separate trustee or co-trustee jointly (it being understood that such separate
trustee or co-trustee is not authorized to act separately without the Trustee
joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed by the
Trustee (whether as Trustee hereunder or as successor to the Master Servicer or
a Servicer), the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and

 

 

-144-

 


--------------------------------------------------------------------------------



 

obligations (including the holding of title to the Trust Fund or any portion
thereof in any such jurisdiction) shall be exercised and performed singly by
such separate trustee or co-trustee, but solely at the direction of the Trustee;

(b)          no trustee hereunder shall be held personally liable by reason of
any act or omission of any other trustee hereunder; and

(c)          the Master Servicer and the Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Master Servicer or the Servicers and the Depositor.

Any separate trustee or co-trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. The Trust Administrator shall not be responsible for
all action or inaction of any separate trustee or co-trustee. If any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

 

SECTION 9.11.

Office of the Trustee.

The office of the Trustee for purposes of receipt of notices and demands is the
Corporate Trust Office.



 

 

-145-

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

 

CONCERNING THE TRUST ADMINISTRATOR

 

SECTION 10.01.

Duties of Trust Administrator.

The Trust Administrator, prior to the occurrence of an Event of Default of which
a Responsible Officer of the Trust Administrator shall have actual knowledge and
after the curing or waiver of all Events of Default that may have occurred,
undertakes with respect to the Trust Fund to perform such duties and only such
duties as are specifically set forth in this Agreement. In case an Event of
Default of which a Responsible Officer of the Trust Administrator shall have
actual knowledge has occurred and remains uncured, the Trust Administrator shall
exercise such of the rights and powers vested in it by this Agreement, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs. Any permissive right of the Trust Administrator set forth in this
Agreement shall not be construed as a duty.

The Trust Administrator, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trust Administrator that are specifically required to be furnished
pursuant to any provision of this Agreement shall examine them to determine
whether they conform to the requirements of this Agreement. The Trust
Administrator shall have no duty to recompute, recalculate or verify the
accuracy of any resolution, certificate, statement, opinion, report, document,
order or other instrument so furnished to the Trust Administrator. If any such
instrument is found not to conform in any material respect to the requirements
of this Agreement, the Trust Administrator shall notify the Certificateholders
of such instrument in the event that the Trust Administrator, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trust
Administrator from liability for its own negligent action, its own negligent
failure to act or its own misconduct, its negligent failure to perform its
obligations in compliance with this Agreement, or any liability which would be
imposed by reason of its willful misfeasance or bad faith; provided, however,
that:

(a)          prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trust Administrator shall have actual knowledge, and
after the curing or of all such Events of Default that may have occurred, the
duties and obligations of the Trust Administrator shall be determined solely by
the express provisions of this Agreement, the Trust Administrator shall not be
personally liable except for the performance of such duties and obligations as
are specifically set forth in this Agreement, no implied covenants or
obligations shall be read into this Agreement against the Trust Administrator
and the Trust Administrator may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trust Administrator and conforming to
the requirements of this Agreement which it reasonably believed in good faith to
be genuine and to have been duly executed by the proper authorities respecting
any matters arising hereunder;

(b)          the Trust Administrator shall not be personally liable for an error
of judgment made in good faith by a Responsible Officer or Responsible Officers
of the Trust Administrator, unless the Trust Administrator was negligent in
ascertaining or investigating the pertinent facts;

(c)          the Trust Administrator shall not be personally liable with respect
to any action taken, suffered or omitted to be taken by it in good faith in
accordance with this Agreement or at the direction of the Holders of
Certificates evidencing greater than 50% of the Voting Rights allocated to each
Class of Certificates relating to the time, method and place of conducting any
proceeding for any

 

 

-146-

 


--------------------------------------------------------------------------------



 

remedy available to the Trust Administrator, or exercising any trust or power
conferred upon the Trust Administrator, under this Agreement; and

(d)          no provision of this Agreement shall require the Trust
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

The Trust Administrator shall have no duty (A) to see to any recording, filing
or depositing of this Agreement or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof, (B) to see to any
insurance, or (C) to see to the payment or discharge of any tax, assessment or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Fund other than
from funds available in the Certificate Account.

Except with respect to an Event of Default described in clause (a) of
Section 8.01, the Trust Administrator shall not be deemed to have knowledge of
any Event of Default or event which, with notice or lapse of time, or both,
would become an Event of Default, unless a Responsible Officer of the Trust
Administrator shall have received written notice thereof from the Master
Servicer or a Servicer, the Depositor, or a Certificateholder, or a Responsible
Officer of the Trust Administrator has actual notice thereof, and in the absence
of such notice no provision hereof requiring the taking of any action or the
assumption of any duties or responsibility by the Trust Administrator following
the occurrence of any Event of Default or event which, with notice or lapse of
time or both, would become an Event of Default, shall be effective as to the
Trust Administrator.

The Trust Administrator shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trust Administrator shall use its best efforts to remit to the Master
Servicer or the Servicer upon receipt of any such complaint, claim, demand,
notice or other document (i) which is delivered to the Corporate Trust Office of
the Trust Administrator, (ii) of which a Responsible Officer has actual
knowledge, and (iii) which contains information sufficient to permit the Trust
Administrator to make a determination that the real property to which such
document relates is a Mortgaged Property.

 

SECTION 10.02.

Certain Matters Affecting the Trust Administrator.

 

(a)

Except as otherwise provided in Section 10.01:

(i)           the Trust Administrator may request and rely upon and shall be
protected in acting or refraining from acting upon any resolution, Officer’s
Certificate, certificate of auditors, Servicing Officers or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

(ii)          the Trust Administrator may consult with counsel, financial
advisors or accountants and any advice of such Persons or opinion of counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by it hereunder in good faith and in accordance
with such advice or opinion of counsel;

 

 

 

-147-

 


--------------------------------------------------------------------------------



 

 

(iii)         the Trust Administrator shall be under no obligation to exercise
any of the trusts or powers vested in it by this Agreement or to institute,
conduct or defend any litigation hereunder or in relation hereto at the request,
order or direction of any of the Certificateholders pursuant to the provisions
of this Agreement, unless such Certificateholders shall have offered to the
Trust Administrator reasonable security or indemnity against the costs, expenses
and liabilities which may be incurred therein or thereby; nothing contained
herein shall, however, relieve the Trust Administrator of the obligation, upon
the occurrence of an Event of Default of which a Responsible Officer of the
Trust Administrator shall have actual knowledge (which has not been cured or
waived), to exercise such of the rights and powers vested in it by this
Agreement, and to use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs;

(iv)         the Trust Administrator shall not be personally liable for any
action taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement;

(v)          prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default that may have occurred, the Trust
Administrator shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing so to do by Holders of Certificates
evidencing greater than 50% of the Voting Rights allocated to each Class of
Certificates; provided, however, that if the payment within a reasonable time to
the Trust Administrator of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Trust Administrator, not reasonably assured to the Trust Administrator by the
security afforded to it by the terms of this Agreement, the Trust Administrator
may require reasonable indemnity against such expense or liability as a
condition to taking any such action; the reasonable expense of every such
investigation shall be paid (A) by the Master Servicer or by the applicable
Servicer in the event that such investigation relates to an Event of Default by
the Master Servicer or by such Servicer, respectively, if an Event of Default by
the Master Servicer or such Servicer shall have occurred and is continuing, and
(B) otherwise by the Certificateholders requesting the investigation;

(vi)         the Trust Administrator may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents or attorneys and the Trust Administrator shall not be responsible for any
misconduct or negligence on the part of any such agent or attorney appointed
with due care;

(vii)       the Trust Administrator shall not be required to expend its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such liability is not
assured to it;

(viii)      the Trust Administrator shall not be liable for any loss on any
investment of funds pursuant to this Agreement except as provided in
Section 3.05(e);

(ix)         the right of the Trust Administrator to perform any discretionary
act enumerated in this Agreement shall not be construed as a duty, and the Trust
Administrator shall not be answerable for other than its negligence or willful
misconduct in the performance of such act; and

 

 

 

-148-

 


--------------------------------------------------------------------------------



 

 

(x)          The Trust Administrator shall not be required to give any bond or
surety in respect of the execution of the Trust Fund created hereby or the
powers granted hereunder.

(b)          All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trust Administrator, may be enforced by it
without the possession of any of the Certificates, or the production thereof at
the trial or other proceeding relating thereto, and any such suit, action or
proceeding instituted by the Trust Administrator shall be brought in its name
for the benefit of all the Holders of such Certificates, subject to the
provisions of this Agreement.

 

SECTION 10.03.

Trust Administrator Not Liable for Certificates or Mortgage Loans.

The recitals contained herein shall be taken as the statements of the Depositor
or the Master Servicer or a Servicer, as the case may be, and the Trust
Administrator assumes no responsibility for their correctness. The Trust
Administrator makes no representations as to the validity or sufficiency of this
Agreement, the Certificates or of any Mortgage Loan or related document. The
Trust Administrator shall not be accountable for the use or application by the
Depositor, the Seller, the Master Servicer or the Servicers of any funds paid to
the Depositor or the Master Servicer or any Servicer in respect of the Mortgage
Loans or deposited in or withdrawn from the Certificate Account by the
Depositor, the Seller, the Master Servicer or the Servicers. The Trust
Administrator shall not be responsible for the legality or validity of this
Agreement or the validity, priority, perfection or sufficiency of the security
for the Certificates issued or intended to be issued hereunder. The Trust
Administrator shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection for any security interest or lien granted to it
hereunder or to record this Agreement.

 

SECTION 10.04.

Trust Administrator May Own Certificates.

The Trust Administrator in its individual or any other capacity may become the
owner or pledgee of Certificates with the same rights as it would have if it
were not the Trust Administrator.

 

SECTION 10.05.

Trust Administrator’s Fees and Expenses.

As compensation for its services hereunder, the Trust Administrator shall be
entitled to the investment income or other benefit derived from balances in the
Certificate Account pursuant to Section 3.05(e) (the “Trust Administrator Fee”).
The Trust Administrator and any director, officer, employee or agent of the
Trust Administrator shall be indemnified by DLJMC (or if DLJMC shall fail to do
so, by the Trust) and held harmless against any loss, liability or expense
(including reasonable attorney’s fees and expenses) (i) incurred in connection
with any claim or legal action relating to (a) this Agreement, (b) the
Certificates, (c) the Custodial Agreement, or (d) the performance of any of the
Trust Administrator’s duties hereunder or under the Custodial Agreement, other
than any loss, liability or expense incurred by reason of willful misfeasance,
bad faith or negligence in the performance of any of the Trust Administrator’s
duties hereunder or incurred by reason of any action of the Trust Administrator
taken at the direction of the Certificateholders and (ii) resulting from any
error in any tax or information return prepared by the Master Servicer or a
Servicer; provided, however, that the sum of (x) such indemnity amounts payable
by DLJMC or the Trust to the Trust Administrator pursuant to this Section 10.05
and (y) the indemnity amounts payable by DLJMC or the Trust to the Master
Servicer pursuant to Section 3.14(c), shall not exceed $200,000 per year;
provided, further, that any amounts not payable by DLJMC or the Trust to the
Trust Administrator due to the preceding proviso shall be payable by DLJMC (or
if DLJMC fails to do so, by the Trust) in any succeeding year, subject to the
aggregate $200,000 per annum limitation imposed by the preceding proviso. Such
indemnity shall survive the

 

 

-149-

 


--------------------------------------------------------------------------------



 

termination of this Agreement or the resignation or removal of the Trust
Administrator hereunder. Without limiting the foregoing, DLJMC (or if DLJMC
fails to do so, the Trust) shall, except as otherwise agreed upon in writing by
DLJMC and the Trust Administrator, and except for any such expense, disbursement
or advance as may arise from the Trust Administrator’s negligence, bad faith or
willful misconduct, pay or reimburse the Trust Administrator (up to a maximum of
$150,000), for all reasonable expenses, disbursements and advances incurred or
made by the Trust Administrator in accordance with any of the provisions of this
Agreement with respect to: (A) the reasonable compensation and the expenses and
disbursements of its counsel not associated with the closing of the issuance of
the Certificates, (B) the reasonable compensation, expenses and disbursements of
any accountant, engineer or appraiser that is not regularly employed by the
Trust Administrator, to the extent that the Trust Administrator must engage such
persons to perform acts or services hereunder and (C) printing and engraving
expenses in connection with preparing any Definitive Certificates. In addition,
DLJMC (or if DLJMC fails to do so, the Trust) shall pay or reimburse the Trust
Administrator for recertification fees required to be paid by the Trust
Administrator pursuant to the Custodial Agreement. Except as otherwise provided
herein, the Trust Administrator shall not be entitled to payment or
reimbursement for any routine ongoing expenses incurred by the Trust
Administrator in the ordinary course of its duties as Trust Administrator,
Registrar, Tax Matters Person or Paying Agent hereunder. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Trust
Administrator be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trust Administrator has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

SECTION 10.06.

Eligibility Requirements for Trust Administrator.

The Trust Administrator hereunder shall at all times be (a) an institution the
deposits of which are fully insured by the FDIC and (b) a corporation or banking
association organized and doing business under the laws of any state or the
United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority and (c) with
respect to every successor Trust Administrator hereunder an institution the
long-term unsecured debt obligations of which are rated at least Baa3 or better
by Moody’s and BBB or better by S&P unless the failure of the Trust
Administrator’s long-term unsecured debt obligations to have such ratings would
not result in the lowering of the ratings originally assigned to any Class of
Certificates. If such corporation or banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 10.06 the combined capital and surplus of such corporation or
association shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Trust Administrator shall cease to be eligible in accordance with the provisions
of this Section 10.06, the Trust Administrator shall resign immediately in the
manner and with the effect specified in Section 10.07 hereof.

 

SECTION 10.07.

Resignation and Removal of Trust Administrator.

The Trust Administrator may at any time resign and be discharged from the trusts
hereby created by (a) giving written notice of resignation to the Depositor, the
Seller, the Trustee, the Master Servicer, the Special Servicer and the Servicers
and by mailing notice of resignation by first class mail, postage prepaid, to
the Certificateholders at their addresses appearing on the Certificate Register,
and to the Rating Agencies, not less than 60 days before the date specified in
such notice when, subject to Section 10.08, such resignation is to take effect,
and (b) acceptance by a successor trust administrator in accordance with
Section 10.08 meeting the qualifications set forth in Section 10.06.

 

 

 

-150-

 


--------------------------------------------------------------------------------



 

 

If at any time the Trust Administrator shall cease to be eligible in accordance
with the provisions of Section 10.06 hereof and shall fail to resign after
written request thereto by the Depositor, or if at any time the Trust
Administrator shall become incapable of acting, or shall be adjudged a bankrupt
or insolvent, or a receiver of the Trust Administrator or of its property shall
be appointed, or any public officer shall take charge or control of the Trust
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation or if the Trust Administrator breaches any of its
obligations or representations hereunder, then the Depositor may remove the
Trust Administrator and appoint a successor trust administrator by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
Trust Administrator and one copy to the successor trust administrator. The Trust
Administrator may also be removed at any time by the Trustee or the Holders of
Certificates evidencing not less than 50% of the Voting Rights evidenced by the
Certificates. Notice of any removal of the Trust Administrator and acceptance of
appointment by the successor trust administrator shall be given to the Rating
Agencies by the Depositor.

If no successor trust administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation or receipt of a notice of removal, the resigning Trust Administrator
may, at the Trust Fund’s expense, petition any court of competent jurisdiction
for the appointment of a successor trust administrator.

Notwithstanding the foregoing, if the Master Servicer shall for any reason no
longer be Master Servicer hereunder, at DLJMC’s request, the Trust Administrator
shall resign, upon the selection and appointment of a successor trust
administrator meeting the qualifications set forth in Section 10.06.

Any resignation or removal of the Trust Administrator and appointment of a
successor trust administrator pursuant to any of the provisions of this
Section 10.07 shall become effective upon acceptance of appointment by the
successor trust administrator as provided in Section 10.08 hereof.

 

SECTION 10.08.

Successor Trust Administrator.

Any successor trust administrator appointed as provided in Section 10.07 hereof
shall execute, acknowledge and deliver to the Depositor and to its predecessor
trust administrator an instrument accepting such appointment hereunder and
thereupon the resignation or removal of the predecessor trust administrator
shall become effective and such successor trust administrator, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with the like
effect as if originally named as Trust Administrator herein. The Depositor, upon
receipt of all amounts due it hereunder, and the predecessor trust administrator
shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
the successor trust administrator all such rights, powers, duties, and
obligations.

No successor trust administrator shall accept appointment as provided in this
Section 10.08 unless at the time of such acceptance such successor trust
administrator shall be eligible under the provisions of Section 10.06 hereof and
its acceptance shall not adversely affect the then current rating of the
Certificates.

Upon acceptance of appointment by a successor trust administrator as provided in
this Section 10.08, the Depositor shall mail notice of the succession of such
trust administrator hereunder to all Holders of Certificates at their addresses
as shown in the Certificate Register. If the Depositor fails to mail such notice
within ten days after acceptance of appointment by the successor trust
administrator, the successor trust administrator shall cause such notice to be
mailed at the expense of the Depositor.

 

 

 

-151-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 10.09.

Merger or Consolidation of Trust Administrator.

Any Person into which the Trust Administrator may be merged or converted or with
which it may be consolidated or any Person resulting from any merger, conversion
or consolidation to which the Trust Administrator shall be a party, or any
Person succeeding to the business of the Trust Administrator, shall be the
successor of the Trust Administrator hereunder, provided that such Person shall
be eligible under the provisions of Section 10.06 hereof without the execution
or filing of any paper or further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

SECTION 10.10.

Appointment of Co-Trust Administrator or Separate Trust Administrator.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Master Servicer and the Trust Administrator acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trust Administrator to act as co-trust
administrator or co-trust administrators jointly with the Trust Administrator,
or separate trust administrator or separate trust administrators, of all or any
part of the Trust Fund, and to vest in such Person or Persons, in such capacity
and for the benefit of the applicable Certificateholders, such title to the
Trust Fund, or any part thereof, and, subject to the other provisions of this
Section 10.10, such powers, duties, obligations, rights and trusts as the Master
Servicer and the Trust Administrator may consider necessary or desirable. If the
Master Servicer shall not have joined in such appointment within fifteen days
after the receipt by it of a request to do so, or in the case an Event of
Default shall have occurred and be continuing, the Trust Administrator alone
shall have the power to make such appointment. No co-trust administrator or
separate trust administrator hereunder shall be required to meet the terms of
eligibility as a successor trust administrator under Section 10.06 and no notice
to Certificateholders of the appointment of any co-trust administrator or
separate trust administrator shall be required under Section 10.08.

Every separate trust administrator and co-trust administrator shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

(a)          all rights, powers, duties and obligations conferred or imposed
upon the Trust Administrator, except for any obligation of the Trust
Administrator under this Agreement to advance funds on behalf of the Master
Servicer or the Servicer, shall be conferred or imposed upon and exercised or
performed by the Trust Administrator and such separate trust administrator or
co-trust administrator jointly (it being understood that such separate trust
administrator or co-trust administrator is not authorized to act separately
without the Trust Administrator joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed by the Trust Administrator (whether as Trust Administrator hereunder
or as successor to the Master Servicer or the Servicer), the Trust Administrator
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations (including the holding of title to
the Trust Fund or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trust administrator or co-trust
administrator, but solely at the direction of the Trust Administrator;

(b)          no trust administrator hereunder shall be held personally liable by
reason of any act or omission of any other trust administrator hereunder; and

(c)          the Master Servicer and the Trust Administrator acting jointly may
at any time accept the resignation of or remove any separate trust administrator
or co-trust administrator.

 

 

 

-152-

 


--------------------------------------------------------------------------------



 

 

Any notice, request or other writing given to the Trust Administrator shall be
deemed to have been given to each of the then separate trust administrators and
co-trust administrators, as effectively as if given to each of them. Every
instrument appointing any separate trust administrator or co-trust administrator
shall refer to this Agreement and the conditions of this Article X. Each
separate trust administrator and co-trust administrator, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trust Administrator or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trust Administrator. Every such instrument shall be filed with the Trust
Administrator and a copy thereof given to the Master Servicer or the Servicers
and the Depositor.

Any separate trust administrator or co-trust administrator may, at any time,
constitute the Trust Administrator, its agent or attorney-in-fact, with full
power and authority, to the extent not prohibited by law, to do any lawful act
under or in respect of this Agreement on its behalf and in its name. The Trust
Administrator shall not be responsible for any action or inaction of any
separate Trust Administrator or Co-Trust Administrator. If any separate trust
administrator or co-trust administrator shall die, become incapable of acting,
resign or be removed, all of its estates, properties, rights, remedies and
trusts shall vest in and be exercised by the Trust Administrator, to the extent
permitted by law, without the appointment of a new or successor trust
administrator.

 

SECTION 10.11.

Office of the Trust Administrator.

The office of the Trust Administrator for purposes of receipt of notices and
demands is the Corporate Trust Office.

 

SECTION 10.12.

Tax Return.

The Master Servicer and each Servicer, upon request, will furnish the Trust
Administrator with all such information related to the Mortgage Loans in the
possession of the Master Servicer or such Servicer as may be reasonably required
in connection with the preparation by the Trust Administrator of all tax and
information returns of the Trust Fund, and the Trust Administrator shall sign
such returns. The Master Servicer and each Servicer, severally and not jointly,
shall indemnify the Trust Administrator for all reasonable costs, including
legal fees and expenses, related to errors in such tax returns due to errors
only in such information provided by the Master Servicer or by such Servicer.

 

SECTION 10.13.

Commission Reporting.

(a)          The Trust Administrator, each Servicer and the Master Servicer
shall reasonably cooperate with the Depositor in connection with the Trust’s
satisfying the reporting requirements under the Exchange Act. The Trust
Administrator shall prepare on behalf of the Depositor any Forms 8-K and 10-K
customary for similar securities as required by the Exchange Act and the rules
and regulations of the Commission thereunder, and the Depositor shall sign and
the Trust Administrator shall file (via EDGAR) such Forms on behalf of the
Depositor. The Depositor hereby grants to the Trust Administrator a limited
power of attorney to execute each Form 8-K and file each Form 8-K and Form 10-K
on behalf of the Depositor. Such power of attorney shall continue until the
earlier of (i) receipt by the Trust Administrator from the Depositor of written
termination of such power of attorney and (ii) the termination of the Trust.

(b)          Each Form 8-K shall be filed by the Trust Administrator within 15
days after each Distribution Date, with a copy of the statement to the
Certificateholders for such Distribution Date as an exhibit thereto. Prior to
March 31st of the calendar year following the calendar year during which the
Closing Date occurs (or such earlier date as may be required by the Exchange Act
and the rules and

 

 

-153-

 


--------------------------------------------------------------------------------



 

regulations of the Commission), the Trust Administrator shall file a Form 10-K,
in substance as required by applicable law or applicable Commission staff’s
interpretations. Such Form 10-K shall include as exhibits, each Servicer’s and
the Master Servicer’s annual statement of compliance described under
Section 3.16 and the accountant’s report described under Section 3.17, in each
case to the extent they have been timely delivered to the Trust Administrator.
If they are not so timely delivered, the Trust Administrator shall file an
amended Form 10-K including such documents as exhibits promptly after they are
delivered to the Trust Administrator. The Trust Administrator shall have no
liability with respect to any failure to properly or timely prepare or file such
periodic reports resulting from or relating to the Trust Administrator’s
inability or failure to obtain any information not resulting from its own
negligence or willful misconduct. The Form 10-K shall also include a
certification in the form attached hereto as Exhibit T (the “Depositor
Certification”), which shall be signed by the senior officer of the Depositor in
charge of securitization. The Trust Administrator shall have no responsibility
to file any items other than those specified in this Section 10.13.

(c)          Not later than 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or, if
such day is not a Business Day, the immediately preceding Business Day), the
Trust Administrator shall sign a certification in the form attached hereto as
Exhibit U (the “Trust Administrator Certification”) for the benefit of the
Depositor and its officers, directors and affiliates regarding certain aspects
of items 1 through 3 of the Depositor Certification. In addition, the Trust
Administrator shall, subject to the provisions of Sections 10.01 and 10.02
hereof, indemnify and hold harmless the Depositor and each Person, if any, who
“controls” the Depositor within the meaning of the 1933 Act and its officers,
directors and affiliates from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments
and other costs and expenses arising out of or based upon a breach of the Trust
Administrator’s obligations under this Section 10.13 or any inaccuracy made in
the Trust Administrator Certification. If the indemnification provided for in
this Section 10.13(c) is unavailable or insufficient to hold harmless such
Persons, then the Trust Administrator shall contribute to the amount paid or
payable by such Persons as a result of the losses, claims, damages or
liabilities of such Persons in such proportion as is appropriate to reflect the
relative fault of the Depositor on the one hand and the Trust Administrator on
the other. The Trust Administrator acknowledges that the Depositor is relying on
the Trust Administrator’s performance of its obligations under this
Section 10.13 in order to perform its obligations under Section 10.13(b) above.

(d)          (i)          Not later than 15 calendar days before the date on
which the Depositor’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations of the Commission
(or, if such day is not a Business Day, the immediately preceding Business Day),
the Master Servicer will deliver to the Depositor and the Trust Administrator an
Officer’s Certificate for the prior calendar year in substantially the form of
Exhibit V-1 to this Agreement. The Master Servicer agrees to indemnify and hold
harmless each of the Depositor, the Trust Administrator and each Person, if any,
who “controls” the Depositor or the Trust Administrator within the meaning of
the 1933 Act and their respective officers and directors against any and all
losses, penalties, fines, forfeitures, legal fees and related costs, judgments
and any other costs, fees and expenses that such Person may sustain arising out
of third party claims based on (i) the failure of the Master Servicer to deliver
or cause to be delivered when required any Officer’s Certificate required
pursuant to this Section 10.13(d)(i), or (ii) any material misstatement or
omission contained in any Officer’s Certificate provided pursuant to this
Section 10.13(d)(i). If an event occurs that would otherwise result in an
indemnification obligation under clauses (i) or (ii) above, but the
indemnification provided for in this Section 10.13(d)(i) by the Master Servicer
is unavailable or insufficient to hold harmless such Persons, then the Master
Servicer shall contribute to the amount paid or payable by such Persons as a
result of the losses, claims, damages or liabilities of such Persons in such
proportion as is

 

 

-154-

 


--------------------------------------------------------------------------------



 

appropriate to reflect the relative fault of the Depositor or Trust
Administrator on the one hand and the Master Servicer on the other. The Master
Servicer acknowledges that the Depositor and the Trust Administrator are relying
on the Master Servicer’s performance of its obligations under this Agreement in
order to perform their respective obligations under this Section 10.13.

(ii)          Not later than 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), each
Servicer, with respect to the Mortgage Loans serviced by such Servicer, will
deliver to the Trust Administrator, and the Trust Administrator shall forward to
the Depositor and the Master Servicer, an Officer’s Certificate for the prior
calendar year in substantially the form of Exhibit V-2 to this Agreement. Each
Servicer agrees to indemnify and hold harmless each of the Depositor, the Trust
Administrator, the Master Servicer and each Person, if any, who “controls” the
Depositor, the Trust Administrator and the Master Servicer within the meaning of
the 1933 Act and their respective officers and directors against any and all
losses, penalties, fines, forfeitures, legal fees and related costs, judgments
and any other costs, fees and expenses that such Person may sustain arising out
of third party claims based on (i) the failure of such Servicer to deliver or
cause to be delivered when required any Officer’s Certificate required pursuant
to this Section 10.13(d)(ii), or (ii) any material misstatement or omission
contained in any Officer’s Certificate provided pursuant to this
Section 10.13(d)(ii). If an event occurs that would otherwise result in an
indemnification obligation under clauses (i) or (ii) above, but the
indemnification provided for in this Section 10.13(d)(ii) by such Servicer is
unavailable or insufficient to hold harmless such Persons, then such Servicer
shall contribute to the amount paid or payable by such Persons as a result of
the losses, claims, damages or liabilities of such Persons in such proportion as
is appropriate to reflect the relative fault of the Depositor, Trust
Administrator or the Master Servicer on the one hand and such Servicer on the
other. Each Servicer acknowledges that the Depositor, the Trust Administrator
and the Master Servicer are relying on such Servicer’s performance of its
obligations under this Agreement in order to perform their respective
obligations under this Section 10.13.

(e)          Upon any filing with the Commission, the Trust Administrator shall
promptly deliver to the Depositor a copy of any executed report, statement or
information.

(f)           If the Commission issues additional interpretative guidance or
promulgates additional rules or regulations, or if other changes in applicable
law occur, that would require the reporting arrangements, or the allocation of
responsibilities with respect thereto, described in this Section 10.13, to be
conducted differently than as described, the Depositor, each Servicer, the
Master Servicer and the Trust Administrator will reasonably cooperate to amend
the provisions of this Section 10.13 in order to comply with such amended
reporting requirements and such amendment of this Section 10.13. Any such
amendment shall be made in accordance with Section 12.01 without the consent of
the Certificateholders, and may result in a change in the reports filed by the
Trust Administrator on behalf of the Trust under the Exchange Act.
Notwithstanding the foregoing, the Depositor, each Servicer, the Master Servicer
and the Trust Administrator shall not be obligated to enter into any amendment
pursuant to this Section 10.13 that adversely affects its obligations and
immunities under this Agreement.

(g)          Prior to January 31 of the first year in which the Trust
Administrator is able to do so under applicable law, the Trust Administrator
shall file a Form 15D Suspension Notification with respect to the Trust.

 

 

 

-155-

 

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 10.14.

Determination of Certificate Index.

On each Interest Determination Date, the Trust Administrator shall determine
each Certificate Index for the Accrual Period and inform the Master Servicer and
each Servicer of such rate and such rate shall be final and binding, absent a
manifest error of the Trust Administrator.

 

 

 

-156-

 


--------------------------------------------------------------------------------



 

 



ARTICLE XI

 

TERMINATION

 

SECTION 11.01.

Termination upon Liquidation or Purchase of all Mortgage Loans.

The obligations and responsibilities of the Master Servicer, the Special
Servicer or the Servicers, the Back-Up Servicer, the Sellers, the Depositor, the
Trustee and the Trust Administrator created hereby with respect to the related
Group or Groups created hereby shall terminate upon the earlier of:

(a)          (i)           with respect to Loan Group 1, Loan Group 2, Loan
Group 3 and Loan Group 4, the purchase by the Terminating Entity, at its
election, of all Mortgage Loans in such Loan Groups and all property acquired in
respect of any remaining Mortgage Loan in such Loan Groups, which purchase right
the Terminating Entity may exercise at its sole and exclusive election as of any
Distribution Date (such applicable Distribution Date with respect to such
Mortgage Loans being herein referred to as the “Optional Termination Date”) on
or after the date on which the aggregate Principal Balance of the Mortgage Loans
in such Loan Groups, at the time of the purchase is less than or equal to 10% of
the Aggregate Groups 1-4 Collateral Balance as of the Initial Cut-off Date; or

(ii)          with respect to Loan Group 5, the purchase by the Terminating
Entity, at its election, of all Mortgage Loans in such Loan Group and all
property acquired in respect of any remaining Mortgage Loan in such Loan Group,
which purchase right the Terminating Entity may exercise at its sole and
exclusive election as of any Distribution Date (such applicable Distribution
Date with respect to such Mortgage Loans being herein referred to as the
“Optional Termination Date”) on or after the date on which the aggregate
Principal Balance of the Mortgage Loans in such Loan Group, at the time of the
purchase is less than or equal to 10% of the Aggregate Loan Group Balance for
Loan Group 5 as of the Initial Cut-off Date.

(b)          the later of (i) twelve months after the maturity of the last
Mortgage Loan remaining in the Trust Fund, (ii) the liquidation (or any advance
with respect thereto) of the last Mortgage Loan remaining in the Trust Fund and
the disposition of all REO Property and (iii) the distribution to
Certificateholders of all amounts required to be distributed to them pursuant to
this Agreement; or

(c)          (i) with respect to Loan Group 1, Loan Group 2, Loan Group 3 and
Loan Group 4, the purchase by the Terminating Auction Purchaser of all Mortgage
Loans in such Loan Groups and all property acquired in respect of any remaining
Mortgage Loan in such Loan Group (with respect to Loan Group 1, Loan Group 2,
Loan Group 3 and Loan Group 4, the “Trust Collateral”) as described below; or

(ii)          with respect to Loan Group 5, the purchase by the Terminating
Auction Purchaser of all Mortgage Loans in Loan Group 5 and all property
acquired in respect of any remaining Mortgage Loan in such Loan Group (with
respect to Loan Group 5, the “Trust Collateral”) as described below.

In no event shall the trust created hereby continue beyond the earlier of
(i) the expiration of 21 years from the death of the last survivor of the
descendants of Mr. Joseph P. Kennedy, former

 

 

-157-

 


--------------------------------------------------------------------------------



 

Ambassador of the United States to Great Britain, living on the date of
execution of this Agreement or (ii) the Distribution Date following the third
anniversary of the scheduled maturity date of the Mortgage Loan having the
latest scheduled maturity date as of the related Cut-off Date.

The “Mortgage Loan Purchase Price” for any such Optional Termination shall be
equal to the greater of (a) the sum of (i) 100% of the Stated Principal Balance
of each Mortgage Loan in the applicable Loan Group(s) (other than in respect of
REO Property) plus accrued and unpaid interest thereon from the date to which
such interest was paid or advanced at the applicable Mortgage Rate, to but not
including the Due Date in the month of the final Distribution Date (or the Net
Mortgage Rate with respect to any related Mortgage Loan currently serviced by
the entity exercising such Optional Termination) and (ii) with respect to any
REO Property, the lesser of (x) the appraised value of any REO Property as
determined by the higher of two appraisals completed by two independent
appraisers selected by the Depositor at the expense of the Depositor and (y) the
Stated Principal Balance of each related Mortgage Loan related to any
REO Property, in each case and (iii) any remaining unreimbursed Advances,
Servicing Advances and unpaid Servicing Fees (other than any remaining
unreimbursed Advances and Servicing Advances and unpaid Servicing Fees, if any,
due to the Terminating Entity) and other amounts payable to the Trustee and
Trust Administrator (the sum of (i), (ii) and (iii), collectively, the “Par
Value”) and (b) the Fair Market Value of all of the property of the Trust
related to the Loan Group(s) subject to such Optional Termination.

The “Fair Market Value” shall be the fair market value of all of the property of
the Trust related to the Loan Group(s) subject to an Optional Termination, as
agreed upon between the Terminating Entity and a majority of the holders of the
Class AR-L Certificates; provided, however, that if the Terminating Entity and a
majority of the holders of the Class AR-L Certificates do not agree upon the
fair market value of such property of the Trust, the Terminating Entity, or an
agent appointed by the Terminating Entity, shall solicit bids for such property
of the Trust until it has received three bids, and the Fair Market Value shall
be equal to the highest of such three bids. The Trust Administrator shall give
notice to the Rating Agencies of any election to purchase Mortgage Loans
pursuant to this Section and of the applicable Optional Termination Date.

(d)          On any Distribution Date on or after the date on which the
aggregate Principal Balance of the Mortgage Loans in Loan Group 1, Loan Group 2,
Loan Group 3 and Loan Group 4 is less than 5% of the Aggregate Groups 1-4
Collateral Balance as of the Initial Cut-off Date (a “Terminating Auction
Date”), the Trust Administrator shall solicit bids for the related Trust
Collateral from at least three institutions that are regular purchasers and/or
sellers in the secondary market of residential whole mortgage loans similar to
the Mortgage Loans. If the Trust Administrator receives at least three bids for
the related Trust Collateral, and one of such bids is equal to or greater than
the Par Value, the Trust Administrator shall sell the related Trust Collateral
to the highest bidder (a “Terminating Auction Purchaser”) at the price offered
by the Terminating Auction Purchaser (a “Mortgage Loan Terminating Auction
Price”). If the Trust Administrator receives less than three bids, or does not
receive any bid that is equal to or greater than the Par Value, the Trust
Administrator shall, on each six-month anniversary of the initial Terminating
Auction Date, repeat these auction procedures until the Trust Administrator
receives a bid that is equal to or greater than the Par Value, and upon receipt
of such bid shall sell the related Trust Collateral to the Terminating Auction
Purchaser at that Mortgage Loan Terminating Auction Price; provided, however,
that the Trust Administrator shall not be required to repeat these auction
procedures on any Distribution Date for any six-month anniversary of the initial
Terminating Auction Date unless the Trust Administrator reasonably believes that
there is a reasonable likelihood of receiving a bid in excess of the Par Value.
The Trust Administrator shall give notice to the Rating Agencies and each
Servicer that is servicing any of the related Mortgage Loans of the sale of the
related Trust Collateral pursuant to this Section 11.01 (a “Terminating Auction
Sale”) and of the Terminating Auction Date.

 

 

-158-

 


--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary herein, the Terminating Auction
Purchaser shall not be the Depositor, DLJMC or any of their respective
Affiliates.

(e)          On any Distribution Date on or after the date on which the
aggregate Principal Balance of the Mortgage Loans in Loan Group 5 is less than
5% of the Aggregate Loan Group Balance for Loan Group 5 as of the Initial
Cut-off Date (a “Terminating Auction Date”), the Trust Administrator shall
solicit bids for the related Trust Collateral from at least three institutions
that are regular purchasers and/or sellers in the secondary market of
residential whole mortgage loans similar to the Mortgage Loans. If the Trust
Administrator receives at least three bids for the related Trust Collateral, and
one of such bids is equal to or greater than the Par Value, the Trust
Administrator shall sell the related Trust Collateral to the highest bidder (a
“Terminating Auction Purchaser”) at the price offered by the Terminating Auction
Purchaser (a “Mortgage Loan Terminating Auction Price”). If the Trust
Administrator receives less than three bids, or does not receive any bid that is
equal to or greater than the Par Value, the Trust Administrator shall, on each
six-month anniversary of the initial Terminating Auction Date, repeat these
auction procedures until the Trust Administrator receives a bid that is equal to
or greater than the Par Value, and upon receipt of such bid shall sell the
related Trust Collateral to the Terminating Auction Purchaser at that Mortgage
Loan Auction Price; provided, however, that the Trust Administrator shall not be
required to repeat these auction procedures on any Distribution Date for any
six-month anniversary of the initial Terminating Auction Date unless the Trust
Administrator reasonably believes that there is a reasonable likelihood of
receiving a bid in excess of the Par Value. The Trust Administrator shall give
notice to the Rating Agencies and each Servicer that is servicing any of the
related Mortgage Loans of the sale of the related Trust Collateral pursuant to
this Section 11.01 (a “Terminating Auction Sale”) and of the Terminating Auction
Date. Notwithstanding anything to the contrary herein, the Terminating Auction
Purchaser shall not be the Depositor, DLJMC or any of their respective
Affiliates.

 

SECTION 11.02.

Determination of the Terminating Entity.

(a)          If any Servicer intends to be the Terminating Entity, such party
must give written notice to the Trust Administrator no later than twenty (20)
days prior to the first day of the Optional Termination Notice Period. Such
notice shall also indicate the Loan Group(s) of the Mortgage Loans to be
repurchased. Upon receiving such notice, the Trust Administrator shall
immediately request from DLJMC and DLJMC shall deliver no later than seventeen
(17) days prior to the first day of the Optional Termination Notice Period a
letter indicating whether or not DLJMC retains the servicing rights to any
Mortgage Loan in any of the related Loan Groups.

(b)          (A)        With respect to the purchase of the Mortgage Loans in
Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4, the Trust
Administrator shall determine the “Terminating Entity” as follows:

(i)           DLJMC, if it is the owner of the servicing rights with respect to
any such Mortgage Loans on the Optional Termination Date;

(ii)          SPS, if (a) DLJMC is not the owner of the servicing rights with
respect to any such Mortgage Loans on the Optional Termination Date and (b) SPS
is a Servicer with respect to any such Mortgage Loans on the Optional
Termination Date and SPS has given notice to the Trust Administrator pursuant to
Section 11.02(a) above; or

(iii)        the Majority Servicer on the Optional Termination Date, if
(a) DLJMC is not the owner of the servicing rights with respect to any such
Mortgage Loans on the Optional Termination Date and (b) SPS has not given notice
to the Trust Administrator pursuant to Section 11.02(a) above.

 

 

 

-159-

 


--------------------------------------------------------------------------------



 

 

(B)          With respect to the purchase of the Mortgage Loans in Loan Group 5,
the Trust Administrator shall determine the “Terminating Entity” as follows:

(i)           DLJMC, if it is the owner of the servicing rights with respect to
any such Mortgage Loans on the Optional Termination Date;

(ii)          SPS, if (a) DLJMC is not the owner of the servicing rights with
respect to any such Mortgage Loans on the Optional Termination Date and (b) SPS
is a Servicer with respect to any such Mortgage Loans on the Optional
Termination Date and SPS has given notice to the Trust Administrator pursuant to
Section 11.02(a) above; or

(iii)        the Majority Servicer on the Optional Termination Date, if
(a) DLJMC is not the owner of the servicing rights with respect to any such
Mortgage Loans on the Optional Termination Date and (b) SPS has not given notice
to the Trust Administrator pursuant to Section 11.02(a) above.

(c)          No later than fifteen (15) days prior to the first day of the
Optional Termination Notice Period, the Trust Administrator shall provide notice
to each Servicer that is a servicer of any of the Mortgage Loans in the related
Loan Group(s) of the identity of the Terminating Entity for such Loan Group(s).

SECTION 11.03.          Procedure Upon Optional Termination or Terminating
Auction Sale.

(a)          In case of any Optional Termination, the Terminating Entity shall,
no later than ten (10) days prior to the first day of the Optional Termination
Notice Period, notify the Trustee and Trust Administrator of such Optional
Termination Date and of the applicable purchase price of the Mortgage Loans to
be purchased. Upon purchase by the Terminating Entity of any Mortgage Loans
pursuant to Section 11.01, the Trust Administrator shall notify each Servicer
that is servicing any of such Mortgage Loans of such purchase.

(b)          Any purchase of the Mortgage Loans by the Terminating Entity shall
be made on an Optional Termination Date by deposit of the applicable purchase
price into the Certificate Account, as applicable, before the Distribution Date
on which such purchase is effected. Upon receipt by the Trust Administrator of
an Officer’s Certificate of the Terminating Entity certifying as to the deposit
of such purchase price into the Certificate Account, the Trustee, the Trust
Administrator and each co-trust administrator and separate trust administrator,
if any, then acting as such under this Agreement, shall, upon request and at the
expense of the Terminating Entity execute and deliver all such instruments of
transfer or assignment, in each case without recourse, as shall be reasonably
requested by the Terminating Entity to vest title in the Terminating Entity in
the Mortgage Loans so purchased and shall transfer or deliver to the Terminating
Entity the purchased Mortgage Loans. Any distributions on the Mortgage Loans
which have been subject to an Optional Termination received by the Trust
Administrator subsequent to (or with respect to any period subsequent to) the
Optional Termination Date shall be promptly remitted by it to the Terminating
Entity.

(c)          Any purchase of the Trust Collateral by the related Terminating
Auction Purchaser shall be made on an Terminating Auction Date by receipt of the
Trust Administrator of the related Mortgage Loan Terminating Auction Price from
the Terminating Auction Purchaser, and deposit of such Mortgage Loan Terminating
Auction Price into the Certificate Account by the Trust Administrator before the
Distribution Date on which such purchase is effected. Upon deposit of such
purchase price into the Certificate Account, the Trustee and the Trust
Administrator and each co-trust

 

 

-160-

 


--------------------------------------------------------------------------------



 

administrator and separate trust administrator, if any, then acting as such
under this Agreement, shall, upon request and at the expense of the Terminating
Auction Purchaser execute and deliver all such instruments of transfer or
assignment, in each case without recourse, as shall be reasonably requested by
the Terminating Auction Purchaser to vest title in the Terminating Auction
Purchaser in the Trust Collateral so purchased and shall transfer or deliver to
the Terminating Auction Purchaser the purchased Trust Collateral.

(d)          Notice of the Distribution Date on which the Trust Administrator
anticipates that the final distribution shall be made on a Class of Certificates
(whether upon Optional Termination, Terminating Auction Sale or otherwise),
shall be given promptly by the Trust Administrator by first class mail to
Holders of the affected Certificates. Such notice shall be mailed no earlier
than the 15th day and not later than the 10th day preceding the applicable
Optional Termination Date, Terminating Auction Date or date of final
distribution, as the case may be. Such notice shall specify (i) the Distribution
Date upon which final distribution on the affected Certificates will be made
upon presentation and surrender of such Certificates at the office or agency
therein designated, (ii) the amount of such final distribution and (iii) that
the Record Date otherwise applicable to such Distribution Date is not
applicable, such distribution being made only upon presentation and surrender of
such Certificates at the office or agency maintained for such purposes (the
address of which shall be set forth in such notice).

(e)          In the event that any Certificateholders shall not surrender
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Trust Administrator shall give a second
written notice to the remaining such Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within six months after the second notice all the Certificates shall
not have been surrendered for cancellation, the Trust Administrator may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining Certificateholders concerning surrender of their Certificates, and
the cost thereof shall be paid out of the funds and other assets which remain
subject to the Trust Fund.

(f)           Notwithstanding anything to the contrary herein, the occurrence of
an Optional Termination or Terminating Auction Sale shall be subject to, and
shall in no way adversely affect the right of Wells Fargo to continue servicing
and collecting its Servicing Fee for any Wells Fargo Serviced Mortgage Loan that
remains outstanding at the time of such Optional Termination or Terminating
Auction Sale.

 

SECTION 11.04.

Additional Termination Requirements.

(a)          In the event the Terminating Entity exercises its purchase option
pursuant to Section 11.01(A) or a Terminating Auction Sale shall have occurred
pursuant to Section 11.01(c), the related subsidiary REMIC shall be terminated
in accordance with the following additional requirements, unless the Trustee and
the Trust Administrator have received an Opinion of Counsel to the effect that
the failure to comply with the requirements of this Section will not (i) result
in the imposition of taxes on a “prohibited transaction” of any REMIC created
hereunder, as described in Section 860F of the Code, or (ii) cause any REMIC
created hereunder to fail to qualify as a REMIC at any time that any
Certificates are outstanding:

(i)           within 90 days prior to the final Distribution Date set forth in
the notice given by Terminating Entity under Section 11.03, the Holder of the
Residual Certificates shall adopt a plan of complete liquidation for the related
REMIC; and

 

 

 

-161-

 


--------------------------------------------------------------------------------



 

 

(ii)          at or after the time of adoption of any such plan of complete
liquidation for such REMIC and at or prior to the final Distribution Date, the
Trustee shall sell all of the assets of such REMIC to the Depositor for cash.

(b)          Upon the exercise of an Optional Termination by the Terminating
Entity or upon the occurrence of a Terminating Auction Sale in respect of either
REMIC I or REMIC II, as applicable, pursuant to paragraph (a) of this Section,
followed by the exercise of an Optional Termination by the Terminating Entity or
upon the occurrence of a Terminating Auction Sale in respect of the remaining
subsidiary REMIC (the “Remaining Subsidiary REMIC”) pursuant to Section 11.01,
each remaining REMIC shall be terminated in accordance with the following
additional requirements, unless the Trustee and the Trust Administrator have
received an Opinion of Counsel to the effect that the failure to comply with the
requirements of this Section will not (i) result in the imposition of taxes on a
“prohibited transaction” of a REMIC, as described in Section 860F of the Code,
or (ii) cause any REMIC created hereunder to fail to qualify as a REMIC at any
time that any Certificates are outstanding:

(i)           concurrently with the adoption of the plan of complete liquidation
of the Remaining Subsidiary REMIC, as set forth in paragraph (a) of this
Section, the Holder of the Residual Certificates, as applicable, shall adopt a
plan of complete liquidation of each remaining REMIC; and

(ii)          at or after the time of adoption of any such plan of complete
liquidation for each such remaining REMIC, at or prior to the final Distribution
Date of the Remaining Subsidiary REMIC to be terminated, the Trustee shall sell
all of the assets of each such remaining REMIC to the Depositor for cash.

(c)          By its acceptance of a Residual Certificate, the Holder thereof
hereby agrees to adopt such a plan of complete liquidation and to take such
other action in connection therewith as may be reasonably required to liquidate
and otherwise terminate any REMIC created pursuant to this Agreement.

 

 

 

-162-

 


--------------------------------------------------------------------------------



 

 



ARTICLE XII

 

MISCELLANEOUS PROVISIONS

 

SECTION 12.01.

Amendment.

(a)          This Agreement may be amended from time to time by the Depositor,
the Master Servicer, the Servicers, the Back-Up Servicer, the Special Servicer,
the Seller, the Trust Administrator and the Trustee, without the consent of any
of the Certificateholders,

(i)          to cure any error or ambiguity,

(ii)          to correct or supplement any provisions herein that may be
inconsistent with any other provisions herein or in the Prospectus Supplement,

(iii)         to modify, eliminate or add to any of its provisions to such
extent as shall be necessary or desirable to maintain the qualification of the
Trust Fund as a REMIC at all times that any Certificate is outstanding or to
avoid or minimize the risk of the imposition of any federal income tax on the
Trust Fund pursuant to the Code that would be a claim against the Trust Fund,
provided that the Trustee has received an Opinion of Counsel to the effect that
(A) such action is necessary or desirable to maintain such qualification or to
avoid or minimize the risk of the imposition of any such federal income tax and
(B) such action will not adversely affect the status of the Trust Fund as a
REMIC or adversely affect in any material respect the interests of any
Certificateholder,

(iv)         in connection with the appointment of a successor servicer, to
modify, eliminate or add to any of the servicing provisions, provided the Rating
Agencies confirm the rating of the Certificates, or

(v)          to make any other provisions with respect to matters or questions
arising under this Agreement that are not materially inconsistent with the
provisions of this Agreement, provided that such action shall not adversely
affect in any material respect the interests of any Certificateholder or cause
an Adverse REMIC Event. Any Amendment pursuant to Section 12.01(a)(v) shall not
be deemed to adversely affect in any material respect the interests of any
Certificateholder if a letter is obtained from each Rating Agency stating that
such amendment would not result in the downgrading or withdrawal of the
respective ratings then assigned to the Certificates.

(b)          Except as provided in Section 12.01(c), this Agreement may be
amended from time to time by the Depositor, the Master Servicer, the Servicers,
the Back-Up Servicer, the Special Servicer, the Seller, the Trust Administrator
and the Trustee with the consent of the Holders of Certificates evidencing, in
the aggregate, not less than 66 2/3% of the Voting Rights of all the
Certificates for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Holders of the Certificates; provided, however,
that no such amendment may (i) reduce in any manner the amount of, delay the
timing of or change the manner in which payments received on or with respect to
Mortgage Loans are required to be distributed with respect to any Certificate
without the consent of the Holder of such Certificate, (ii) adversely affect in
any material respect the interests of the Holders of a Class of

 

 

-163-

 


--------------------------------------------------------------------------------



 

Certificates in a manner other than as set forth in (i) above without the
consent of the Holders of Certificates evidencing not less than 66 2/3% of the
Voting Rights of such Class, (iii) reduce the aforesaid percentages of Voting
Rights, the holders of which are required to consent to any such amendment
without the consent of 100% of the Holders of Certificates of the Class affected
thereby, (iv) change the percentage of the Stated Principal Balance of the
Mortgage Loans specified in Section 11.01(a) relating to optional termination of
the Trust Fund, (v) change the percentage of the Stated Principal Balance of the
Mortgage Loans specified in Sections 11.01(d) or (e)  relating to a Terminating
Auction Sale, or (vi) modify the provisions of this Section 12.01.

It shall not be necessary for the consent of Certificateholders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Certificateholders shall be subject to such reasonable regulations as
the Trust Administrator may prescribe.

(c)          This Agreement may be amended from time to time by the Depositor,
the Master Servicer, the Special Servicer, the Servicers, the Back-Up Servicer,
the Trust Administrator and the Trustee for the purpose of making one or more
REMIC elections with respect to one or more Classes of Certificates delivered to
the Trustee and issuing one or more additional classes of certificates
representing interests in the Classes of Certificates delivered to the Trustee;
provided, however, such amendment shall require the consent of 100% of the
Holders of the Certificates of the Class or Classes delivered to the Trust
Administrator and such amendment shall not cause an Adverse REMIC Event.

(d)          Promptly after the execution of any amendment to this Agreement,
the Trust Administrator shall furnish written notification of the substance of
such amendment to each Certificateholder, and the Rating Agencies.

(e)          Prior to the execution of any amendment to this Agreement, each of
the Trustee and the Trust Administrator shall receive and be entitled to
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement. The Trustee and the Trust Administrator may, but
shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Trust Administrator’s own rights, duties or immunities under
this Agreement.

(f)           The Master Servicer and the Trust Administrator may consent to any
amendment of a Designated Servicing Agreement to make any other provisions with
respect to matters or questions arising under such Designated Servicing
Agreement or this Agreement that are not materially inconsistent with the
provisions of such Designated Servicing Agreement and this Agreement, provided
that such action shall not adversely affect in any material respect the
interests of any Certificateholder or cause an Adverse REMIC Event. Any
amendment pursuant to this Section 12.01(f) shall not be deemed to adversely
affect in any material respect the interests of any Certificateholders if a
letter is obtained from each Rating Agency stating that such amendment would not
result in the downgrading or withdrawal of the respective ratings then assigned
to the Certificates.

(g)          Neither the Master Servicer nor the Trust Administrator shall
consent to any amendment of a Designated Servicing Agreement which shall
adversely affect in any material respect the interests of the Holders of a
Class of Certificates without the consent of the Holders of Certificates
evidencing not less than 66-2/3% of the Voting Rights of such Class.

It shall not be necessary for the consent of Certificateholders under this
Section to approve the particular form of any proposed amendment of a Designated
Servicing Agreement, but it

 

 

-164-

 


--------------------------------------------------------------------------------



 

shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
regulations as the Trust Administrator may prescribe.

Promptly after the execution of any amendment to a Designated Servicing
Agreement pursuant to this Section 12.01(f) or (g), the Trust Administrator
shall furnish, upon written notice of such amendment, written notification of
the substance of such amendment to each Certificateholder, and the Rating
Agencies.

(h)          Notwithstanding any other provision of this Agreement, no amendment
shall be made affecting the rights of the Holders of the Class P Certificates to
receive Assigned Prepayment Premiums, including any amendment to Section 3.23,
without the consent of 100% of the Holders of the Class P Certificates.

 

SECTION 12.02.

Recordation of Agreement; Counterparts.

(a)          This Agreement (other than Schedule I) is subject to recordation in
all appropriate public offices for real property records in all the counties or
other comparable jurisdictions in which any or all of the Mortgaged Properties
are situated, and in any other appropriate public recording office or elsewhere.
Such recordation, if any, shall be effected by the Depositor at its expense, but
only upon direction by the Trustee (acting at the direction of the holders of
Certificates evidencing a majority of the aggregate Class Principal Balance)
accompanied by an Opinion of Counsel (at the Depositor’s expense) to the effect
that non-recordation materially and adversely affects the interests of the
Certificateholders.

(b)          For the purpose of facilitating the recordation of this Agreement
as herein provided and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

 

SECTION 12.03.

Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO AND THE CERTIFICATEHOLDERS SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

SECTION 12.04.

Intention of Parties.

(a)          It is the express intent of the Depositor, the Seller, the Master
Servicer, the Special Servicer, the Servicers, the Trust Administrator and the
Trustee that (i) the conveyance by DLJMC of the Mortgage Loans to the Depositor
pursuant to the Assignment and Assumption Agreement and (v) the conveyance by
the Depositor to the Trustee as provided for in Section 2.01 of each of the
Seller’s and Depositor’s right, title and interest in and to the Mortgage Loans
be, and be construed as, an absolute sale and assignment by DLJMC to the
Depositor and by the Depositor to the Trustee of the Mortgage Loans for the
benefit of the Certificateholders. Further, it is not intended that any
conveyance be deemed to be a pledge of the Mortgage Loans by DLJMC to the
Depositor or by the Depositor to the Trustee to secure a debt or other
obligation. However, in the event that the Mortgage Loans are held to be
property of DLJMC or the Depositor, as applicable, or if for any reason the
Assignment and Assumption Agreement or this Agreement is held or deemed to
create a security interest in the Mortgage Loans, then

 

 

-165-

 


--------------------------------------------------------------------------------



 

it is intended that (i) this Agreement shall also be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (ii) the conveyances provided for in Section 2.01 shall be deemed
to be a grant by the Seller and the Depositor to the Trustee on behalf of the
Certificateholders, to secure payment in full of the Secured Obligations (as
defined below), of a security interest in all of the Seller’s and the
Depositor’s right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Mortgage Loans,
including the Mortgage Notes, the Mortgages, any related insurance policies and
all other documents in the related Mortgage Files, and all accounts, contract
rights, general intangibles, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and uncertificated securities consisting of, arising from or relating to
(A) the Mortgage Loans, including with respect to each Mortgage Loan, the
Mortgage Note and related Mortgage, and all other documents in the related
Trustee Mortgage Files, and including any Qualified Substitute Mortgage Loans;
(B) pool insurance policies, hazard insurance policies and any bankruptcy bond
relating to the foregoing, if applicable; (C) the Certificate Account; (D) the
Collection Account; (E) all amounts payable after the Cut-off Date to the
holders of the Mortgage Loans in accordance with the terms thereof; (F) all
income, payments, proceeds and products of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including without limitation all amounts from time to time held or
invested in the Certificate Account, whether in the form of cash, instruments,
securities or other property; and (G) all cash and non-cash proceeds of any of
the foregoing; (iii) the possession by the Trustee or any other agent of the
Trustee of Mortgage Notes or such other items of property as constitute
instruments, money, documents, advices of credit, letters of credit, goods,
certificated securities or chattel paper shall be deemed to be a “possession by
the secured party,” or possession by a purchaser or a person designated by him
or her, for purposes of perfecting the security interest pursuant to the Uniform
Commercial Code (including, without limitation, Sections 9-313, 8-313 or 8-321
thereof); and (iv) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, securities intermediaries, bailees or agents (as
applicable) of the Trustee for the purpose of perfecting such security interest
under applicable law. “Secured Obligations” means (i) the rights of each
Certificateholder to be paid any amount owed to it under this Agreement and
(ii) all other obligations of the Seller and the Depositor under this Agreement
and the Assignment and Assumption Agreement.

(b)          The Seller and the Depositor, and, at the Depositor’s direction,
the Master Servicer or the Servicers, the Trustee and the Trust Administrator,
shall, to the extent consistent with this Agreement, take such reasonable
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans and the other property
described above, such security interest would be deemed to be a perfected
security interest of first priority as applicable. The Depositor shall prepare
and file, at the related Servicer’s expense, all filings necessary to maintain
the effectiveness of any original filings necessary under the Uniform Commercial
Code as in effect in any jurisdiction to perfect the Trustee’s security interest
in or lien on the Mortgage Loans, including without limitation (i) continuation
statements, and (ii) such other statements as may be occasioned by any transfer
of any interest of the Master Servicer or any Servicer or the Depositor in any
Mortgage Loan.

 

SECTION 12.05.

Notices.

In addition to other notices provided under this Agreement, the Trust
Administrator shall notify the Rating Agencies and the Back-Up Servicer in
writing: (a) of any substitution of any Mortgage Loan; (b) of any payment or
draw on any insurance policy applicable to the Mortgage Loans; (c) of the final
payment of any amounts owing to a Class of Certificates; (d) any Event of
Default under this Agreement; and (e) in the event any Mortgage Loan is
purchased in accordance with this Agreement.

 

 

 

-166-

 


--------------------------------------------------------------------------------



 

 

All directions, demands and notices hereunder shall be in writing and shall be
deemed to have been duly given when received (i) in the case of the Depositor,
Credit Suisse First Boston Mortgage Acceptance Corp., 11 Madison Avenue, 4th
Floor, New York, New York 10010, Attention: Peter Sack (with a copy to DLJ
Mortgage Acceptance Corp., 11 Madison Avenue, 4th Floor, New York,
New York 10010, Attention: Peter Sack); (ii) in the case of the Trustee, the
Corporate Trust Office, Attention: Charles F. Pedersen, or such other address as
may hereafter be furnished to the Depositor in writing by the Trustee; (iii) in
the case of DLJMC, 11 Madison Avenue, 4th Floor, New York, New York 10010,
Attention: Peter Sack (with a copy to DLJ Mortgage Acceptance Corp., 11 Madison
Avenue, 4th Floor, New York, New York 10010, Attention: Peter Sack), or such
other address as may be hereafter furnished to the Depositor and the Trustee by
DLJMC in writing; (iv) in the case of Moody’s Investors Service, Inc., 99 Church
Street, New York, New York 10007, Attention: Christine Lachnicht; (v) in the
case of Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10041; (vi) in the case of
SPS, 3815 South West Temple, Salt Lake City, Utah 84115, Attention: Lester
Cheng, with a copy to 3815 South West Temple, Salt Lake City, Utah 84115,
Attention: General Counsel; (vii) in the case of Wells Fargo, as Master
Servicer, Corporate Trust Office, 9062 Old Annapolis Road, Columbia, MD 21045,
Attention: CSFB ARMT 2005-12 or such other address as may be hereafter furnished
to the Depositor or the Trustee in writing by Wells Fargo; (viii) in the case of
the Trust Administrator, the Corporate Trust Office; (ix) in the case of the
Special Servicer, 14523 SW Millikan Way, Beaverton, OR 97005, Attention: Heidi
Peterson, (x) in the case of Wells Fargo, with respect to servicing issues,
Wells Fargo Bank, N.A., 1 Home Campus, Des Moines, Iowa 50328-0001,
Attention: John B. Brown, MAC-X2401-042, Fax: (515) 213-7121, and with respect
to all other issues, Wells Fargo Bank, N.A., 7495 New Horizon Way, Frederick,
Maryland 21703, Attention: Ruth M. Kovalski, MAC-X3902-02X, Fax: (301) 846-8201,
in each case with a copy to Wells Fargo Bank, N.A., 1 Home Campus, Des Moines,
Iowa 50328-0001, Attention: General Counsel, MAC-X2401-06T, or such other
address as may be hereafter furnished in writing by Wells Fargo and (xi) in the
case of Dominion Bond Rating Service, Inc., 55 Broadway, New York, New York
10006. Notices to Certificateholders shall be deemed given when mailed, first
class postage prepaid.

 

SECTION 12.06.

Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

SECTION 12.07.

Limitation on Rights of Certificateholders.

The death or incapacity of any Certificateholder shall not operate to terminate
this Agreement or the Trust Fund, nor entitle such Certificateholder’s legal
representative or heirs to claim an accounting or to take any action or commence
any proceeding in any court for a petition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

No Certificateholder shall have any right to vote (except as provided herein) or
in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth or
contained in the terms of the Certificates be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholder be under any liability to any third party by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.

 

 

 

-167-

 


--------------------------------------------------------------------------------



 

 

No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trust Administrator a written notice
of an Event of Default and of the continuance thereof, as provided herein, and
unless the Holders of Certificates evidencing not less than 25% of the Voting
Rights evidenced by the Certificates shall also have made written request upon
the Trust Administrator to institute such action, suit or proceeding in its own
name as Trust Administrator hereunder and shall have offered to the Trust
Administrator such reasonable indemnity as it may require against the costs,
expenses, and liabilities to be incurred therein or thereby, and the Trust
Administrator, for 60 days after its receipt of such notice, request and offer
of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding; it being understood and intended, and being expressly covenanted
by each Certificateholder with every other Certificateholder and the Trust
Administrator, that no one or more Holders of Certificates shall have any right
in any manner whatever by virtue or by availing itself or themselves of any
provisions of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of the Certificates, or to obtain or seek to obtain
priority over or preference to any other such Holder or to enforce any right
under this Agreement, except in the manner herein provided and for the common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 12.07, each and every Certificateholder and the Trust
Administrator shall be entitled to such relief as can be given either at law or
in equity.

 

SECTION 12.08.

Certificates Nonassessable and Fully Paid.

It is the intention of the Depositor that Certificateholders shall not be
personally liable for obligations of the Trust Fund, that the interests in the
Trust Fund represented by the Certificates shall be nonassessable for any reason
whatsoever, and that the Certificates, upon due authentication thereof by the
Trust Administrator pursuant to this Agreement, are and shall be deemed fully
paid.

 

SECTION 12.09.

Protection of Assets.

Except for transactions and activities entered into in connection with the
securitization that is the subject of this agreement, the trust created by this
agreement is not authorized and has no power to:

 

(i)

borrow money or issue debt;

 

(ii)

merge with another entity, reorganize, liquidate or sell assets; or

 

(iii)

engage in any business or activities.

Each party to this agreement agrees that it will not file an involuntary
bankruptcy petition against the Trust Fund or initiate any other form of
insolvency proceeding until 366 days after the Certificates have been paid.

 

 

 

-168-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 12.10.

Non-Solicitation.

From and after the date of this Agreement, each of the Depositor, the Seller,
the Master Servicer, the Servicers, the Trust Administrator and the Trustee
agrees that it will not take any action or permit or cause any action to be
taken by any of its agents or affiliates, or by any independent contractors on
any such party’s behalf, to personally, by telephone, by mail, or electronically
by e-mail or through the Interest or otherwise, solicit the borrower or obligor
under any Mortgage Loan to refinance the Mortgage Loan, in whole or in part.
Notwithstanding the foregoing, it is understood and agreed that promotions
undertaken by the Depositor, the Seller, the Master Servicer, any Servicer, the
Trust Administrator or the Trustee or any affiliate of any such party that
originates mortgage loans in the normal course, which are directed to the
general public at large, or segments thereof, including, without limitation,
mass mailings based on commercially acquired mailing lists or newspaper, radio
and television advertisements shall not constitute solicitation under this
Section 12.10, provided, that no segment of the general public shall consist
primarily of the borrowers or obligors under the Mortgage Loans. None of the
Depositor, the Seller, the Master Servicer, a Servicer, the Trust Administrator
or the Trustee shall permit the sale of the name of any Mortgagor or any list of
names that consist primarily of the Mortgages to any Person.

 

 

 

-169-

 


--------------------------------------------------------------------------------



 

 



ARTICLE XIII

 

SPS AND THE MASTER SERVICER

 

SECTION 13.01.

Reports and Notices.

(a)          SPS shall provide the Master Servicer the following notices and
reports in a timely manner and such notices and reports shall be prepared using
the same methodology and calculations used in its standard servicing reports to
the Master Servicer. SPS shall send all such notices and reports to the Master
Servicer in a format used for its standard servicing reports. SPS agrees to
provide the Master Servicer with read-only access to those portions of its
default management and servicing platform that relate to the SPS Mortgage Loans.

(i)           All SPS Mortgage Loans – On each Data Remittance Date, commencing
in December 2005, SPS shall provide the Master Servicer a report of each SPS
Mortgage Loan indicating the information contained in Exhibit P for the period
relating to the related Distribution Date.

(ii)          Liquidated Mortgage Loans – On each Data Remittance Date SPS shall
provide the Master Servicer with a report listing each SPS Mortgage Loan that
has liquidated or been satisfied in full indicating the information, or
information substantially similar to the information, contained in Exhibit P
together with all supporting documentation for the prior calendar month.

(iii)         Mortgage Guaranty Insurance Policy Claims – Where applicable, SPS
shall provide the Master Servicer with copies of all claims filed under any
Mortgage Guaranty Insurance Policy and the actual amount paid, together with the
explanation of benefits (“EOB”) for each claim filed under any Mortgage Guaranty
Insurance Policy in respect of a SPS Mortgage Loan. SPS shall remit the related
Insurance Proceeds within five (5) Business Days after their receipt, submit to
the Master Servicer a foreclosure settlement statement substantially in the form
attached hereto as Exhibit Q and agrees not to deduct any related expenses prior
to the Master Servicer’s approval of the related foreclosure settlement
statement.

(iv)         Loss and Delinquency Test – SPS shall provide the Master Servicer
with all information required for calculating the Loss and Delinquency Test,
including but not limited to:

(A)         Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans 61-90 days delinquent including any loan(s) delinquent on a
bankruptcy plan;

(B)         Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans 91 days and greater (that are not in foreclosure) including any
loan(s) delinquent on a bankruptcy plan;

(C)         Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans that are active foreclosures;

 

 

 

-170-

 


--------------------------------------------------------------------------------



 

 

(D)         Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans that are active REOs; and

(E)          Due dates for all SPS Mortgage Loans reported under the categories
listed above in (A) through (D).

(b)          SPS shall make its servicing personnel available during normal
business hours to respond, either orally or in writing by facsimile
transmission, express mail, or electronic mail, to reasonable inquiries
transmitted by the Master Servicer with respect to any SPS Mortgage Loan,
provided that SPS shall only be required to provide information that is readily
accessible and available to its servicing personnel.

SECTION 13.02.           Master Servicer’s Oversight With Respect to the SPS
Mortgage Loans.

(a)          The Master Servicer shall be permitted to provide SPS with advice,
reports and recommendations regarding SPS’s collection efforts and the
management of specific SPS Mortgage Loans, which advice may be made in writing,
in the form of electronic mail or verbally. Such advice shall be based on an
evaluation of the information provided pursuant to Section 13.01(a). The advice
may include comparable analysis of the performance of the SPS Mortgage Loans
with similar mortgage loans serviced by other mortgage loan servicers. Such
advice may also take the form of benchmark comparisons that identify and
interpret SPS’s strengths and weaknesses relative to similar, unidentified
servicers in the industry.

(b)          Each party to the Agreement acknowledges that the Master Servicer’s
advice is made in the form of recommendations, and that the Master Servicer does
not have the right to direct SPS in performing its duties under this Agreement.
SPS may, after review and analysis of any recommendation of the Master Servicer
accept or reject such advice, in SPS’s sole discretion, subject to the duties
and obligations of SPS set forth in this Agreement.

 

SECTION 13.03.

Termination.

The rights and obligations of the Master Servicer under Sections 13.01 and 13.02
of this Agreement shall terminate upon the earlier of (i) the appointment of a
successor Servicer to SPS hereunder for all the SPS Mortgage Loans or (ii) the
receipt by SPS of a rating of “above average” (or its equivalent) or better as a
servicer of subprime mortgage loans by each Rating Agency that maintains a
servicer rating system and a Rating on the Certificates.

 

SECTION 13.04.

Liability and Indemnification.

Neither the Master Servicer, nor any of its respective directors, officers,
employees, or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to Sections
13.01 and 13.02 of this Agreement or for errors in judgment; provided, however,
that this provision shall not protect the Master Servicer or any such other
Person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
or by reason of disregard of obligations and duties hereunder. The Master
Servicer and any director, officer, employee, or agent thereof shall be entitled
to rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.

 

 

 

-171-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 13.05.

Confidentiality.

The Master Servicer agrees that all material, nonpublic information supplied to
it by or on behalf of SPS relating to the SPS Serviced Mortgage Loans or details
of SPS’s operations or SPS’s proprietary systems shall be treated confidentially
except as otherwise provided by the terms of this Agreement or as required by
law; it being understood that the provision of any such information by the
Master Servicer to any party shall not cause such information to be considered
public for purposes of this Section 13.05. The Master Servicer shall indemnify
SPS against any loss, liability, claims, charges, damages, fines, penalties,
judgments, actions, suits, costs and such other expenses incurred by SPS as a
result of a breach by the Master Servicer of its obligations under this
Section 13.05.

IN WITNESS WHEREOF, the Depositor, the Seller, the Trust Administrator, the
Master Servicer, the Back-Up Servicer, the Trustee, the Special Servicer and the
Servicers have caused their names to be signed hereto by their respective
officers thereunto duly authorized all as of the date first written above.

CREDIT SUISSE FIRST BOSTON MORTGAGE
ACCEPTANCE CORP.,
as Depositor

 

By:                                                                           

Name:

Title:

DLJ MORTGAGE CAPITAL, INC.,
as Seller

 

By:                                                                          

Name:

Title:

WELLS FARGO BANK, N.A.,
as Trust Administrator, as Master Servicer and as
Back-Up Servicer

 

By:                                                                          

Name:

Title:

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

By:                                            
                                 

Name:

Title:

 

 

 

 

-172-

 


--------------------------------------------------------------------------------



 

 

 

WELLS FARGO BANK, N.A.,
as a Servicer

 

By:                                                                             

Name:

Title:

SELECT PORTFOLIO SERVICING, INC.,
as a Servicer and Special Servicer

 

By:                                                                             

Name:

Title:

 

 

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

: ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On this __ day of November, 2005, before me, personally appeared _____________,
known to me to be a Vice President of Credit Suisse First Boston Mortgage
Acceptance Corp., one of the corporations that executed the within instrument,
and also known to me to be the person who executed it on behalf of said
corporation, and acknowledged to me that such corporation executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

: ss.:

 

 

COUNTY OF NEW YORK

)

 

 

On the __ day of November, 2005, before me, personally appeared ____________,
known to me to be a Vice President of DLJ Mortgage Capital, Inc., one of the
corporations that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

STATE OF                                 

)

 

: ss.:

 

 

COUNTY OF                           

)

 

 

On the _____ day of November, 2005 before me, a Notary Public in and for said
State, personally appeared ____________________, known to me to be a
__________________ of SPS, the Utah corporation that executed the within
instrument and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such limited partnership executed
the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF                                

)

 

: ss.:

 

 

COUNTY OF                           

)

 

 

On the _____ day of November, 2005 before me, a Notary Public in and for said
State, personally appeared ____________________, known to me to be a
__________________ of Wells Fargo Bank, N.A., the national banking association
that executed the within instrument and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF                                

)

 

: ss.:

 

 

COUNTY OF                            

)

 

 

On the _____ day of November, 2005 before me, a Notary Public in and for said
State, personally appeared ____________________, known to me to be a
__________________ of Wells Fargo Bank, N.A., the national banking association
that executed the within instrument and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

: ss.:

 

 

COUNTY OF NEW YORK

)

 

 

On the _____ day of November, 2005 before me, a Notary Public in and for said
State, personally appeared ____________________, known to me to be a
__________________ of U.S. Bank National Association, the national banking
association that executed the within instrument and also known to me to be the
person who executed it on behalf of said national banking association, and
acknowledged to me that such national banking association executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

Notary Public

[NOTARIAL SEAL]

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF CLASS A CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

 

 

 

A-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

Initial Certificate Balances
of all Certificates
of this Class

:

 

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

Variable

 

 

 

Maturity Date

:

March 2036

 

 

 

 

 

 

 

A-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Credit Suisse First Boston Mortgage Acceptance Corp.,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class [__]-A-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trust
Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Mortgage Loans
deposited by Credit Suisse First Boston Mortgage Acceptance Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, and Select Portfolio Servicing, Inc., as a servicer and as special
servicer. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

 

 

A-3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: ___________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

A-4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF CLASS [__]-M CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

 

 

 

B-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

Initial Certificate Balances
of all Certificates
of this Class

:

 

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

Variable

 

 

 

Maturity Date

:

March 2036

 

 

 

 



 

 

B-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class [__]-M-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trust
Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Mortgage Loans
deposited by Credit Suisse First Boston Mortgage Acceptance Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, and Select Portfolio Servicing, Inc., as a servicer and as special
servicer. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

 

 

B-3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

B-4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF CLASS [__]-B CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

[THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.]

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, AN ERISA-RESTRICTED CERTIFICATE OR
ANY INTEREST HEREIN MAY NOT BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE
TRUSTEE (I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON USING A PLAN’S OR ARRANGEMENT’S ASSETS IS
ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE OPINION OF COUNSEL
DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF THIS CERTIFICATE SHALL
BE VOID AND OF NO EFFECT.

 

 

 

C-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

Initial Certificate Balances
of all Certificates
of this Class

:

 

 

 

 

Percentage Interest

:

100%

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

Variable

 

 

 

Maturity Date

:

March 2036

 

 

 

 

 

 

 

C-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class [__]-B-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that [_____________________________________________], is the
registered owner of the Percentage Interest evidenced by this Certificate
(obtained by dividing the denomination of this Certificate by the aggregate of
the denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Acceptance Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Acceptance Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, and Select Portfolio
Servicing, Inc., as a servicer and as special servicer. To the extent not
defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

[For Privately Offered Certs only] [No transfer of this Certificate shall be
made unless such transfer is made pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws or
is exempt from the registration requirements under said Act and such laws. In
the event that a transfer is to be made in reliance upon an exemption from the
Securities Act and such laws, in order to assure compliance with the Securities
Act and such laws, the Certificateholder desiring to effect such transfer and
such Certificateholder’s prospective transferee shall each certify to the Trust
Administrator in writing the facts surrounding the transfer and (i) deliver a
letter in substantially the form of either Exhibit L and either (A) Exhibit M 1,
provided that all of the Certificates of the Class shall be transferred to one
investor or the Depositor otherwise consents to such transfer, or (B) Exhibit
M-2 or (ii) there shall be delivered to the Trust Administrator at the expense
of the transferor an Opinion of Counsel that such transfer may be made pursuant
to an exemption from the Securities Act. The Holder hereof desiring to affect
such transfer shall, and does hereby agree to, indemnify the Trustee, the Trust
Administrator and the Depositor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.]

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to

 

 

C-3

 


--------------------------------------------------------------------------------



 

Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund, (ii) if the
purchaser is an insurance company and the ERISA-Restricted Certificate has been
the subject of an ERISA-Qualifying Underwriting, a representation that the
purchaser is an insurance company which is purchasing such Certificates with
funds contained in an “insurance company general account” (as such term is
defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (“PTCE
95-60”)) and that the purchase and holding of such Certificate are covered under
Sections I and III of PTCE 95-60 or (iii) in the case of any such
ERISA-Restricted Certificate presented for registration in the name of an
employee benefit plan subject to ERISA or Section 4975 of the Code (or
comparable provisions of any subsequent enactments), or a person using such
plan’s or arrangement’s assets, an Opinion of Counsel satisfactory to the Trust
Administrator to the effect that the purchase or holding of such Certificate
will not result in prohibited transactions under Section 406 of ERISA and/or
Section 4975 of the Code and will not subject the Depositor, the Trustee, the
Trust Administrator, the Master Servicer or any other Servicer to any obligation
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of such parties or the Trust Fund. In the event the
representations referred to in the preceding sentence are not furnished, such
representation shall be deemed to have been made to the trustee by the
transferee’s acceptance of an ERISA-Restricted Certificate or by any beneficial
owner who purchases an interest in this certificate in book-entry form. In the
event that a representation is violated, or any attempt to transfer an
ERISA-Restricted Certificate to a plan or arrangement or person using a plan’s
or arrangement’s assets is attempted without the delivery to the Trustee of the
Opinion of Counsel described above, the attempted transfer or acquisition of
this certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

 

 

C-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

C-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D-1

FORM OF CLASS AR CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF “RESIDUAL INTERESTS” ISSUED BY “REAL ESTATE MORTGAGE INVESTMENT
CONDUITS,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
PROPOSED TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A TRANSFER AFFIDAVIT IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
TRANSFEREE DELIVERS TO THE TRUSTEE A REPRESENTATION LETTER TO THE EFFECT THAT
SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
ARRANGEMENT, OR SECTION 4975 OF THE CODE OR A PERSON USING THE ASSETS OF SUCH A
PLAN OR ARRANGEMENT. NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY
PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR ARRANGEMENT SUBJECT TO ERISA OR TO THE CODE SHALL BE VOID AND OF NO
EFFECT.

 

 

 

D-1-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

Initial Certificate Balances
of all Certificates
of this Class

:

 

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

Variable

 

 

 

Maturity Date

:

March 2036

 

 

 

 

 

 

 

D-1-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class AR

evidencing a percentage interest in the distributions allocable to the Class AR
Certificates with respect to a Trust Fund consisting primarily of a pool of
adjustable rate conventional mortgage loans (the “Mortgage Loans”) secured by
first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trustee or
the Trust Administrator referred to below or any of their respective affiliates.
Neither this Certificate nor the Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality.

This certifies that Credit Suisse First Boston LLC, is the registered owner of
the Percentage Interest evidenced by this Certificate (obtained by dividing the
denomination of this Certificate by the aggregate of the denominations of all
Certificates of the Class to which this Certificate belongs) in certain monthly
distributions with respect to a Trust Fund consisting primarily of the Mortgage
Loans deposited by Credit Suisse First Boston Mortgage Acceptance Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, and Select Portfolio Servicing, Inc., as a servicer and as special
servicer. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

Any distribution of the proceeds of any remaining assets of the Trust Fund will
be made only upon presentment and surrender of this Class AR Certificate at the
Corporate Trust Office or the office or agency maintained by the Trust
Administrator in New York, New York.

Pursuant to Section 6.02(f) of the Agreement, no transfer of this Residual
Certificate shall be made unless the Trustee shall have received a
representation letter from the transferee of such Certificate, acceptable to and
in form and substance satisfactory to the Trust Administrator, to the effect
that such transferee is not an employee benefit plan or arrangement subject to
Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund. In the event
the representations referred to in the preceding sentence are not furnished,
such representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of this Residual Certificate or by any beneficial owner
who purchases an interest in this Certificate in book-entry form. In the event
that a representation is violated, or any attempt to transfer this Residual
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted, the attempted transfer or acquisition of this Certificate
shall be void and of no effect.

 

 

 

D-1-3

 


--------------------------------------------------------------------------------



 

 

Each Holder of this Class AR Certificate will be deemed to have agreed to be
bound by the restrictions of the Agreement, including but not limited to the
restrictions that (i) each person holding or acquiring any Ownership Interest in
this Class AR Certificate must be a Permitted Transferee, (ii) no Ownership
Interest in this Class AR Certificate may be transferred without delivery to the
Trust Administrator of a transfer affidavit of the initial owner or the proposed
transferee in the form described in the Agreement, (iii) each person holding or
acquiring any Ownership Interest in this Class AR Certificate must agree to
require a transfer affidavit from any other person to whom such person attempts
to Transfer its Ownership Interest in this Class AR Certificate as required
pursuant to the Agreement, (iv) each person holding or acquiring an Ownership
Interest in this Class AR Certificate must agree not to transfer an Ownership
Interest in this Class AR Certificate if it has actual knowledge that the
proposed transferee is not a Permitted Transferee and (v) any attempted or
purported transfer of any Ownership Interest in this Class AR Certificate in
violation of such restrictions will be absolutely null and void and will vest no
rights in the purported transferee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

 

 

D-1-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

D-1-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D-2

FORM OF CLASS AR-L CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
PROPOSED TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A TRANSFER AFFIDAVIT IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
TRANSFEREE DELIVERS TO THE TRUSTEE A REPRESENTATION LETTER TO THE EFFECT THAT
SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO
SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) OR ARRANGEMENT, OR SECTION 4975 OF THE CODE OR A PERSON USING THE
ASSETS OF SUCH A PLAN OR ARRANGEMENT. NOTWITHSTANDING ANYTHING ELSE TO THE
CONTRARY HEREIN, ANY PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON BEHALF OF
AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO ERISA OR TO THE CODE SHALL BE
VOID AND OF NO EFFECT.

 

 

 

D-2-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

Initial Certificate Balances
of all Certificates
of this Class

:

 

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

Variable

 

 

 

Maturity Date

:

March 2036

 

 

 

 

 

 

 

D-2-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class AR-L

evidencing a percentage interest in the distributions allocable to the Class
AR-L Certificates with respect to a Trust Fund consisting primarily of a pool of
fixed rate conventional mortgage loans (the “Mortgage Loans”) secured by first
liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicer, the Trustee or the Trust
Administrator referred to below or any of their respective affiliates. Neither
this Certificate nor the Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality.

This certifies that [__________________________________], is the registered
owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the denomination of this Certificate by the aggregate of the
denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Acceptance Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Acceptance Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, and Select Portfolio
Servicing, Inc., as a servicer and as special servicer. To the extent not
defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

Any distribution of the proceeds of any remaining assets of the Trust Fund will
be made only upon presentment and surrender of this Class AR-L Certificate at
the Corporate Trust Office or the office or agency maintained by the Trust
Administrator in New York, New York.

Pursuant to Section 6.02(f) of the Agreement, no transfer of this Residual
Certificate shall be made unless the Trustee shall have received a
representation letter from the transferee of such Certificate, acceptable to and
in form and substance satisfactory to the Trust Administrator, to the effect
that such transferee is not an employee benefit plan or arrangement subject to
Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund. In the event
the representations referred to in the preceding sentence are not furnished,
such representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of this Residual Certificate or by any beneficial owner
who purchases an interest in this Certificate in book-entry form. In the event
that a representation is violated, or any attempt to transfer this Residual
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted, the attempted transfer or acquisition of this Certificate
shall be void and of no effect.

 

 

 

D-2-3

 


--------------------------------------------------------------------------------



 

 

Each Holder of this Class AR-L Certificate will be deemed to have agreed to be
bound by the restrictions of the Agreement, including but not limited to the
restrictions that (i) each person holding or acquiring any Ownership Interest in
this Class AR-L Certificate must be a Permitted Transferee, (ii) no Ownership
Interest in this Class AR-L Certificate may be transferred without delivery to
the Trust Administrator of a transfer affidavit of the initial owner or the
proposed transferee in the form described in the Agreement, (iii) each person
holding or acquiring any Ownership Interest in this Class AR-L Certificate must
agree to require a transfer affidavit from any other person to whom such person
attempts to Transfer its Ownership Interest in this Class AR-L Certificate as
required pursuant to the Agreement, (iv) each person holding or acquiring an
Ownership Interest in this Class AR-L Certificate must agree not to transfer an
Ownership Interest in this Class AR-L Certificate if it has actual knowledge
that the proposed transferee is not a Permitted Transferee and (v) any attempted
or purported transfer of any Ownership Interest in this Class AR-L Certificate
in violation of such restrictions will be absolutely null and void and will vest
no rights in the purported transferee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

 

 

 

D-2-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

D-2-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF CLASS P CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, NEITHER THIS CERTIFICATE NOR ANY
INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE
(I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT, OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON ACTING ON BEHALF OF A PLAN OR USING A PLAN’S OR
ARRANGEMENT’S ASSETS IS ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE
OPINION OF COUNSEL DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF
THIS CERTIFICATE SHALL BE VOID AND OF NO EFFECT.

THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
DISTRIBUTIONS IN RESPECT OF PRINCIPAL.

 

 

 

E-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

P-1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Percentage Interest

:

____%

 

 

 

Initial Certificate Balance
of this Certificate
(“Denomination”)

:

 

 

:

 

CUSIP

:

 

 

 

 

Maturity Date

:

March 2036

 

 

 

 

 

 

 

E-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12,

Class P

evidencing a 100% Percentage Interest in the distributions allocable to the
Class P Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable rate conventional mortgage loans (the “Mortgage Loans”) secured by
first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that _____________________________, is the registered owner of
the Percentage Interest evidenced by this Certificate (obtained by dividing the
denomination of this Certificate by the aggregate of the denominations of all
Certificates of the Class to which this Certificate belongs) in certain monthly
distributions with respect to a Trust Fund consisting primarily of the Mortgage
Loans deposited by Credit Suisse First Boston Mortgage Acceptance Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, and Select Portfolio Servicing, Inc., as a servicer and as special
servicer. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

No transfer of this Certificate shall be made unless such transfer is made
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws or is exempt from the registration requirements
under said Act and such laws. In the event that a transfer is to be made in
reliance upon an exemption from the Securities Act and such laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Trust Administrator in writing the facts
surrounding the transfer and (i) deliver a letter in substantially the form of
either Exhibit L and either (A) Exhibit M-1, provided that all of the
Certificates of the Class shall be transferred to one investor or the Depositor
otherwise consents to such transfer, or (B) Exhibit M-2 or (ii) there shall be
delivered to the Trust Administrator at the expense of the transferor an Opinion
of Counsel that such transfer may be made pursuant to an exemption from the
Securities Act. The Holder hereof desiring to effect such transfer shall, and
does hereby agree to, indemnify the Trustee, the Trust Administrator and the
Depositor against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to

 

 

E-3

 


--------------------------------------------------------------------------------



 

Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund, (ii) if the
purchaser is an insurance company and the ERISA-Restricted Certificate has been
the subject of an ERISA-Qualifying Underwriting, a representation that the
purchaser is an insurance company which is purchasing such Certificates with
funds contained in an “insurance company general account” (as such term is
defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (“PTCE
95-60”)) and that the purchase and holding of such Certificate are covered under
Sections I and III of PTCE 95-60 or (iii) in the case of any such
ERISA-Restricted Certificate presented for registration in the name of an
employee benefit plan subject to ERISA or Section 4975 of the Code (or
comparable provisions of any subsequent enactments), or a person using such
plan’s or arrangement’s assets, an Opinion of Counsel satisfactory to the Trust
Administrator to the effect that the purchase or holding of such Certificate
will not result in prohibited transactions under Section 406 of ERISA and/or
Section 4975 of the Code and will not subject the Depositor, the Trustee, the
Trust Administrator, the Master Servicer or any other Servicer to any obligation
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of such parties or the Trust Fund. In the event the
representations referred to in the preceding sentence are not furnished, such
representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of an ERISA-Restricted Certificate or by any beneficial
owner who purchases an interest in this certificate in book-entry form. In the
event that a representation is violated, or any attempt to transfer an
ERISA-Restricted Certificate to a plan or arrangement or person using a plan’s
or arrangement’s assets is attempted without the delivery to the Trustee of the
Opinion of Counsel described above, the attempted transfer or acquisition of
this certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
following the signature page hereof, which further provisions shall for all
purposes have the same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

On any Distribution Date on which the Stated Principal Balance of Mortgage Loans
in such Loan Groups as are specified in the Agreement are less than those
percentages set forth in the Agreement, all remaining Mortgage Loans in such
Loan Groups and all property acquired in respect of such Mortgage Loans may be
purchased as provided in the Agreement. In the event that no such purchase
occurs, the obligations and responsibilities created by the Agreement will
terminate upon the later of the maturity or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan remaining in the Trust Fund or
the disposition of all property in respect thereof and the distribution to
Certificateholders of all amounts required to be distributed pursuant to the
Agreement. In no event, however, will the trust created by the Agreement
continue beyond the earlier of (i) the expiration of 21 years from the death of
the last survivor of the descendants living at the date of the Agreement of a
certain person named in the Agreement or (ii) the Distribution Date following
the third anniversary of the scheduled maturity date of the Mortgage Loan having
the latest scheduled maturity date as of the related Cut-off Date. Any term used
herein that is defined in the Agreement shall have the meaning assigned in the
Agreement, and nothing herein shall be deemed inconsistent with that meaning.

 

 

 

E-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: _______________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

E-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

FORM OF CLASS [__]-X CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, NEITHER THIS CERTIFICATE NOR ANY
INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE
(I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT, OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON ACTING ON BEHALF OF A PLAN OR USING A PLAN’S OR
ARRANGEMENT’S ASSETS IS ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE
OPINION OF COUNSEL DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF
THIS CERTIFICATE SHALL BE VOID AND OF NO EFFECT.

THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
DISTRIBUTIONS IN RESPECT OF PRINCIPAL.

 

 

 

F-1

 


--------------------------------------------------------------------------------



 

 



Certificate No.

:

1

 

 

 

Cut-off Date

:

November 1, 2005

 

 

 

First Distribution Date

:

December 27, 2005

 

 

 

Initial Notional Amount of this Certificate (“Denomination”)

:

 

 

 

 

Initial Class Notional Amount of all Certificates of this Class

:

 

 

 

 

Percentage Interest

:

100%

 

 

 

CUSIP

:

 

 

 

 

Pass-Through Rate

:

N/A

 

 

 

Maturity Date

:

March 2036

 

 

 

 



 

 

F-2

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class [__]-X

evidencing a 100% Percentage Interest in the distributions allocable to the
Class [__]-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable rate conventional mortgage loans (the “Mortgage Loans”)
secured by first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Acceptance Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that [_____________________________________________], is the
registered owner of the Percentage Interest evidenced by this Certificate
(obtained by dividing the denomination of this Certificate by the aggregate of
the denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Acceptance Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Acceptance Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, and Select Portfolio
Servicing, Inc., as a servicer and as special servicer. To the extent not
defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

No transfer of this Certificate shall be made unless such transfer is made
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws or is exempt from the registration requirements
under said Act and such laws. In the event that a transfer is to be made in
reliance upon an exemption from the Securities Act and such laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Trust Administrator in writing the facts
surrounding the transfer and (i) deliver a letter in substantially the form of
either Exhibit L and either (A) Exhibit M 1, provided that all of the
Certificates of the Class shall be transferred to one investor or the Depositor
otherwise consents to such transfer, or (B) Exhibit M 2 or (ii) there shall be
delivered to the Trust Administrator at the expense of the transferor an Opinion
of Counsel that such transfer may be made pursuant to an exemption from the
Securities Act. The Holder hereof desiring to effect such transfer shall, and
does hereby agree to, indemnify the Trustee, the Trust Administrator and the
Depositor against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to

 

 

F-3

 


--------------------------------------------------------------------------------



 

Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund, (ii) if the
purchaser is an insurance company and the ERISA-Restricted Certificate has been
the subject of an ERISA-Qualifying Underwriting, a representation that the
purchaser is an insurance company which is purchasing such Certificates with
funds contained in an “insurance company general account” (as such term is
defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (“PTCE
95-60”)) and that the purchase and holding of such Certificate are covered under
Sections I and III of PTCE 95-60 or (iii) in the case of any such
ERISA-Restricted Certificate presented for registration in the name of an
employee benefit plan subject to ERISA or Section 4975 of the Code (or
comparable provisions of any subsequent enactments), or a person using such
plan’s or arrangement’s assets, an Opinion of Counsel satisfactory to the Trust
Administrator to the effect that the purchase or holding of such Certificate
will not result in prohibited transactions under Section 406 of ERISA and/or
Section 4975 of the Code and will not subject the Depositor, the Trustee, the
Trust Administrator, the Master Servicer or any other Servicer to any obligation
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of such parties or the Trust Fund. In the event the
representations referred to in the preceding sentence are not furnished, such
representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of an ERISA-Restricted Certificate or by any beneficial
owner who purchases an interest in this certificate in book-entry form. In the
event that a representation is violated, or any attempt to transfer an
ERISA-Restricted Certificate to a plan or arrangement or person using a plan’s
or arrangement’s assets is attempted without the delivery to the Trustee of the
Opinion of Counsel described above, the attempted transfer or acquisition of
this certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

On any Distribution Date on which the Stated Principal Balance of Mortgage Loans
in such Loan Groups as are specified in the Agreement are less than those
percentages set forth in the Agreement, all remaining Mortgage Loans in such
Loan Groups and all property acquired in respect of such Mortgage Loans may be
purchased as provided in the Agreement. In the event that no such purchase
occurs, the obligations and responsibilities created by the Agreement will
terminate upon the later of the maturity or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan remaining in the Trust Fund or
the disposition of all property in respect thereof and the distribution to
Certificateholders of all amounts required to be distributed pursuant to the
Agreement. In no event, however, will the trust created by the Agreement
continue beyond the earlier of (i) the expiration of 21 years from the death of
the last survivor of the descendants living at the date of the Agreement of a
certain person named in the Agreement or (ii) the Distribution Date following
the third anniversary of the scheduled maturity date of the Mortgage Loan having
the latest scheduled maturity date as of the related Cut-off Date. Any term used
herein that is defined in the Agreement shall have the meaning assigned in the
Agreement, and nothing herein shall be deemed inconsistent with that meaning.

 

 

 

F-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

By                                                                            

Countersigned:

 

By ___________________________

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

 

F-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORM OF REVERSE OF CERTIFICATES

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

Class [__]-[__]-[__]

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Acceptance Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-12, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form on such Distribution Date, the close of business on the last
day of the calendar month preceding the month in which such Distribution Date
occurs and (2) with respect to the LIBOR Certificates held in Book-Entry Form on
such Distribution Date, the close of business on the Business Day immediately
preceding such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the

 

 

G-1

 


--------------------------------------------------------------------------------



 

Agreement. Any such consent by the Holder of this Certificate shall be
conclusive and binding on such Holder and upon all future Holders of this
Certificate and of any Certificate issued upon the transfer hereof or in
exchange therefor or in lieu hereof whether or not notation of such consent is
made upon this Certificate. The Agreement also permits the amendment thereof, in
certain limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Stated Principal Balance of Mortgage Loans
in such Loan Groups as are specified in the Agreement are less than those
percentages set forth in the Agreement, all remaining Mortgage Loans in such
Loan Groups and all property acquired in respect of such Mortgage Loans may be
purchased as provided in the Agreement. In the event that no such purchase
occurs, the obligations and responsibilities created by the Agreement will
terminate upon the later of the maturity or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan remaining in the Trust Fund or
the disposition of all property in respect thereof and the distribution to
Certificateholders of all amounts required to be distributed pursuant to the
Agreement. In no event, however, will the trust created by the Agreement
continue beyond the earlier of (i) the expiration of 21 years from the death of
the last survivor of the descendants living at the date of the Agreement of a
certain person named in the Agreement or (ii) the Distribution Date following
the third anniversary of the scheduled maturity date of the Mortgage Loan having
the latest scheduled maturity date as of the related Cut-off Date. Any term used
herein that is defined in the Agreement shall have the meaning assigned in the
Agreement, and nothing herein shall be deemed inconsistent with that meaning.

 

 

 

G-2

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

                                          
                                                                 

Signature by or on behalf of assignor

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to __________

____________________________________________________________________________________

for the account of
_____________________________________________________________________,

account number ________, or if mailed by check, to
_________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

Applicable statements should be mailed to
_________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

 

 

This information is provided by, the assignee named above, or, as its agent.

 

 

G-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-1

FORM OF SERVICER INFORMATION

The following information will be e-mailed to the Master Servicer by each
Servicer and to the Trust Administrator by the Master Servicer:

Servicer Loan Number

Trust Loan Number (if applicable)

Scheduled Net Interest

Scheduled Principal

Curtailment Applied

Curtailment Adjustment

Mortgage Rate

Servicing Fee Rate

P&I Payment

Beginning Scheduled Balance

Ending Scheduled Balance

Ending Actual Principal Balance

Due Date

Prepayment in full Principal

Prepayment in full Net Interest

Prepayment in full Penalty

Delinquencies:

1-30

 

 

 

 

 

 

 

 

 

 

31-60

 

 

 

 

 

 

 

 

 

 

61-90

 

 

 

 

 

 

 

 

 

 

91 +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreclosures

REO Properties

Loss Amounts & Loss Types (i.e., Bankruptcy, Excess, Deficient Valuation, Debt
Reduction)

 

Wells Fargo Bank NA

9062 Old Annapolis Road

Columbia, MD 20145

Attention: Client Manager, CSFB ARMT 2005-12

Phone No. 410-884-2000

Fax No. 410-715-2380

 

[name]

Wells Fargo Bank, N.A.

[address]

Phone No. [________]

Fax No. [________]

[email]

 

 

H-1-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-2

FORM OF REALIZED LOSS CALCULATION

WELLS FARGO BANK, N.A.

Form 332

 

Calculation of Realized Loss

Purpose

To provide the Servicer with a form for the calculation of any Realized Loss (or
gain) as a result of a Mortgage Loan having been foreclosed and Liquidated.

Distribution

The Servicer will prepare the form in duplicate and send the original together
with evidence of conveyance of title and appropriate supporting documentation to
the Master Servicer with the Monthly Accounting Reports which supports the
Mortgage Loan’s removal from the Mortgage Loan Activity Report. The Servicer
will retain the duplicate for its own records.

Due Date

With respect to any liquidated Mortgage Loan, the form will be submitted to the
Master Servicer no later than the date on which statements are due to the Master
Servicer under Section 4.06 of this Agreement (the “Statement Date”) in the
month following receipt of final liquidation proceeds and supporting
documentation relating to such liquidated Mortgage Loan; provided, that if such
Statement Date is not at least 30 days after receipt of final liquidation
proceeds and supporting documentation relating to such liquidated Mortgage Loan,
then the form will be submitted on the first Statement Date occurring after the
30th day following receipt of final liquidation proceeds and supporting
documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

 

1.

The actual Unpaid Principal Balance of the Mortgage Loan.

 

 

2.

The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed.

 

 

3-7.

Complete as necessary. All line entries must be supported by copies of
appropriate statements, vouchers, receipts, canceled checks, etc., to document
the expense. Entries not properly documented will not be reimbursed to the
Servicer.

 

 

8.

Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis.

 

 

10.

The total of lines 1 through 9.

 

 

Credits

11-17.

Complete as necessary. All line entries must be supported by copies of the
appropriate claims forms, statements, payment checks, etc. to document the
credit. If the Mortgage Loan is subject to a Bankruptcy Deficiency, the
difference between the Unpaid Principal Balance of the Note prior to the
Bankruptcy Deficiency and the Unpaid Principal Balance as reduced by the
Bankruptcy Deficiency should be input on line 16.

 

 

18.

The total of lines 11 through 17.

 

 

Total Realized Loss (or Amount of Any Gain)

19.

The total derived from subtracting line 18 from 10. If the amount represents a
realized gain, show the amount in parenthesis ( ).

 

 

H-2-1

 


--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A.

CALCULATION OF REALIZED LOSS

 

WELLS FARGO BANK, N.A. Trust: ___________________________

Prepared by: __________________

Date: _______________

Phone: ______________________

 

Service Loan No.



 

Servicer Name

 

Servicer Address

 

WELLS FARGO BANK, N.A.

Loan No._____________________________

Borrower’s Name:________________________________________________________

Property

Address:________________________________________________________________

Liquidation and Acquisition Expenses:

 

Actual Unpaid Principal Balance of Mortgage Loan

$ _______________(1)

Interest accrued at Net Rate

________________(2)

Attorney’s Fees

________________(3)

Taxes

________________(4)

Property Maintenance

________________(5)

MI/Hazard Insurance Premiums

________________(6)

Hazard Loss Expenses

________________(7)

Accrued Servicing Fees

________________(8)

Other (itemize)

________________(9)

_________________________________________

$ _________________

_________________________________________

__________________

_________________________________________

__________________

_________________________________________

__________________

Total Expenses

$ ______________(10)

Credits:

 

Escrow Balance

$ ______________(11)

HIP Refund

________________(12)

Rental Receipts

________________(13)

Hazard Loss Proceeds

________________(14)

Primary Mortgage Insurance Proceeds

________________(15)

Proceeds from Sale of Acquired Property

________________(16)

Other (itemize)

________________(17)

_________________________________________

___________________

_________________________________________

___________________

Total Credits

$________________(18)

Total Realized Loss (or Amount of Gain)

$________________(19)

 

 

 

H-2-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I-1

FORM OF TRUST RECEIPT AND INITIAL CERTIFICATION

[_________________, 200_]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-12

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-12

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

 

Re:

Custodial Agreement, dated as of November 1, 2005, among U.S. Bank National

 

 

Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and

 

 

[_______________], as Custodian.                                          
                                  

 

 

 

Ladies and Gentlemen:

In accordance with the provisions of Section 4 of the above-referenced Custodial
Agreement, the undersigned, as the Custodian, hereby certifies as to each
Mortgage Loan in the Mortgage Loan Schedule that (i) it has received the
original Mortgage Note and Assignment of Mortgage with respect to each Mortgage
Loan identified on the Mortgage Loan Schedule attached hereto and (ii) such
Mortgage Note has been reviewed by it and appears regular on its face and
relates to such Mortgage Loan. The Custodian makes no representations as to (i)
the validity, legality, enforceability, sufficiency, due authorization or
genuineness of any of the documents contained in each Custodial File or of any
of the Mortgage Loans or (ii) the collectability, insurability, effectiveness or
suitability of any such Mortgage Loan.

The Custodian hereby confirms that it is holding each such Mortgage Note,
Assignment of Mortgage and Assignment of Note as agent and bailee of, and
custodian for the exclusive use and benefit, and subject to the sole direction,
of the Trustee pursuant to the terms and conditions of the Custodial Agreement.

This Trust Receipt and Initial Certification is not divisible or negotiable.

The Custodian will accept and act on instructions with respect to the Mortgage
Loans subject hereto upon surrender of this Trust Receipt and Initial
Certification at its office at [CUSTODIAN ADDRESS], Attention: Document
Custodian.

 

 

 

I-1-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[_______________________________],

as Custodian

 

By:

______________________________

Name:

Title:

 

 

 

I-1-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I-2

FORM OF TRUST RECEIPT AND SUBSEQUENT CERTIFICATION

[_________________, 200_]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-12

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-12

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

Re:

Custodial Agreement, dated as of November 1, 2005, among U.S. Bank National

 

Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and

 

[_______________], as Custodian.                                          
                                  

 

 

Ladies and Gentlemen:

In accordance with the provisions of Section 4 of the above-referenced Custodial
Agreement, the undersigned, as the Custodian, hereby certifies as to each
Subsequent Mortgage Loan that (i) it has received the original Mortgage Note and
Assignment of Mortgage with respect to each such Subsequent Mortgage Loan
identified on the Mortgage Loan Schedule attached hereto and (ii) such Mortgage
Note has been reviewed by it and appears regular on its face and relates to such
Subsequent Mortgage Loan. The Custodian makes no representations as to (i) the
validity, legality, enforceability, sufficiency, due authorization or
genuineness of any of the documents contained in each Custodial File or of any
of the Subsequent Mortgage Loans or (ii) the collectability, insurability,
effectiveness or suitability of any such Subsequent Mortgage Loan.

The Custodian hereby confirms that it is holding each such Mortgage Note,
Assignment of Mortgage and Assignment of Note as agent and bailee of, and
custodian for the exclusive use and benefit, and subject to the sole direction,
of the Trustee pursuant to the terms and conditions of the Custodial Agreement.

This Trust Receipt and Subsequent Certification is not divisible or negotiable.

The Custodian will accept and act on instructions with respect to the Subsequent
Mortgage Loans subject hereto upon surrender of this Trust Receipt and
Subsequent Certification at its office at [CUSTODIAN ADDRESS], Attention:
Document Custodian.

 

 

 

I-2-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[_______________________________],

as Custodian

 

By:

_________________________________

Name:

Title:

 

 

 

I-2-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

FORM OF TRUST RECEIPT AND FINAL CERTIFICATION

[date]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-12

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-12

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

Re:

Custodial Agreement, dated as of November 1, 2005, among U.S. Bank National

 

Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and

 

[_______________], as Custodian.                                          
                                  

 

 

Ladies and Gentlemen:

In accordance with the provisions of Section [5][6] of the above-referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that as
to each Mortgage Loan listed on the Mortgage Loan Schedule (other than any
Mortgage Loan paid in full or any Mortgage Loan listed on the attachment hereto)
it has reviewed the Custodial Files and has determined that (i) all documents
required to be delivered to it pursuant to Sections 2(i)-(ix) of the Custodial
Agreement are in its possession; (ii) such documents have been reviewed by it
and appear regular on their face and related to such Mortgage Loan; (iii) all
Assignments of Mortgage or intervening assignments of mortgage, as applicable,
have been submitted for recording in the jurisdictions in which recording is
necessary; and (iv) each Mortgage Note has been endorsed as provided in
Section 2(ii) of the Custodial Agreement and each Mortgage has been assigned in
accordance with Section 2(vi) of the Custodial Agreement. The Custodian makes no
representations as to (i) the validity, legality, enforceability, sufficiency,
due authorization or genuineness of any of the documents contained in each
Custodial File or of any of the Mortgage Loans or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

The Custodian hereby confirms that it is holding each such Custodial File as
agent and bailee of, and custodian for the exclusive use and benefit, and
subject to the sole direction, of Trustee pursuant to the terms and conditions
of the Custodial Agreement.

This Trust Receipt and Final Certification is not divisible or negotiable.

 

 

 

J-1

 


--------------------------------------------------------------------------------



 

 

The Custodian will accept and act on instructions with respect to the Mortgage
Loans subject hereto upon surrender of this Trust Receipt and Initial
Certification at its office at [CUSTODIAN ADDRESS], Attention: Document
Custodian.

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[_______________________________],

as Custodian

 

By:

____________________________________

Name:

Title:

 

 

J-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

FORM OF REQUEST FOR RELEASE

[date]

To: U.S. Bank National Association

In connection with the administration of the Mortgage Loans held by you as
Trustee under the Pooling and Servicing Agreement, dated as of November 1, 2005,
among Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ
Mortgage Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a
servicer and as special servicer, U.S. Bank National Association, as trustee,
and Wells Fargo Bank, N.A., as a servicer, master servicer, back-up servicer and
trust administrator (the “Pooling and Servicing Agreement”), the undersigned
hereby requests a release of the Mortgage File held by you as Trustee with
respect to the following described Mortgage Loan for the reason indicated below.

Mortgagor’s Name:

Address:

Loan No.:

Reason for requesting file:

____

1.

Mortgage Loan paid in full.
(The Servicer hereby certifies that all amounts received in connection with the
Mortgage Loan have been or will be credited to the Certificate Account pursuant
to the Pooling and Servicing Agreement.)

 

 

 

____

2.

Mortgage Loan repurchased.(The Servicer hereby certifies that the Purchase Price
has been credited to the Certificate Account pursuant to the Pooling and
Servicing Agreement.)

 

 

 

____

3.

The Mortgage Loan is being foreclosed.

 

 

 

____

4.

Other. (Describe)

 

 

 

The undersigned acknowledges that the above Mortgage File will be held by the
undersigned in accordance with the provisions of the Pooling and Servicing
Agreement and will be returned, except if the Mortgage Loan has been paid in
full or repurchased (in which case the Mortgage File will be retained by us
permanently) when no longer required by us for such purpose.

 

 

 

K-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Pooling and Servicing Agreement.

 

[NAME OF SERVICER]

 

 

 

 

 

By:    ________________________________

 

Name:

 

Title:

 

 

 

 

 

K-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

FORM OF TRANSFEROR CERTIFICATE

[date]

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

Ladies and Gentlemen:

In connection with our disposition of the above Certificates we certify that (a)
we understand that the Certificates have not been registered under the
Securities Act of 1933, as amended (the “Act”), and are being disposed by us in
a transaction that is exempt from the registration requirements of the Act, (b)
we have not offered or sold any Certificates to, or solicited offers to buy any
Certificates from, any person, or otherwise approached or negotiated with any
person with respect thereto, in a manner that would be deemed, or taken any
other action which would result in, a violation of Section 5 of the Act and (c)
to the extent we are disposing of a Class AR Certificate, we have no knowledge
the Transferee is not a Permitted Transferee.

Very truly yours,

 

                                                                   

Print Name of Transferor

 

By:                                                              

 

Authorized Officer

 

 

L-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-1

FORM OF INVESTMENT LETTER

[date]

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

 

Ladies and Gentlemen:

In connection with our acquisition of the above Certificates we certify that (a)
we understand that the Certificates are not being registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we are an
“accredited investor,” as defined in Regulation D under the Act, and have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Certificates, (c) we
have had the opportunity to ask questions of and receive answers from the
Depositor concerning the purchase of the Certificates and all matters relating
thereto or any additional information deemed necessary to our decision to
purchase the Certificates, (d) either (i) we are not an employee benefit plan or
arrangement that is subject to the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, nor are we using the assets of any such plan or arrangement, (ii) we
are providing an Opinion of Counsel which establishes to the reasonable
satisfaction of the Trust Administrator that the purchase and holding of
ERISA-Restricted Certificates by, on behalf of or with “plan assets” of such
plan or arrangement will not result in non-exempt prohibited transactions under
Section 406 of ERISA or Section 4975 of the Code, and will not subject the
Depositor, the Trustee, the Trust Administrator, the Master Servicer or any
other Servicer to any obligation in addition to those undertaken in this
Agreement or (iii) if, in the case of ERISA-Restricted Certificates that have
been the subject of an ERISA-Qualifying Underwriting, we are an insurance
company, we are purchasing such Certificates with funds contained in an
“insurance company general account” (as such term is defined in Section V(e) of
Prohibited Transaction Class Exemption 95-60 (“PTCE 95-60”)) and our purchase
and holding of such Certificates are covered under Sections I and III of PTCE
95-60, (e) we are acquiring the Certificates for investment for our own account
and not with a view to any distribution of such Certificates (but without
prejudice to our right at all times to sell or otherwise dispose of the
Certificates in accordance with clause (g) below), (f) we have not offered or
sold any Certificates to, or solicited offers to buy any Certificates from, any
person, or otherwise approached or negotiated with any person with respect
thereto, or taken any other action which would result in a violation of
Section 5 of the Act, and (g) we will not sell, transfer or otherwise dispose of
any Certificates unless (1) such sale, transfer or other disposition is made
pursuant to an effective registration statement under the Act or is exempt from
such registration requirements, and if requested, we will at our expense provide
an opinion of counsel satisfactory to the addressees of this Certificate that
such sale, transfer or other disposition may be made pursuant to an exemption
from the Act, (2) the purchaser or transferee of such Certificate has executed
and delivered to you a certificate to substantially the same effect as this
certificate, and (3) the purchaser or transferee has otherwise complied with any
conditions for transfer set forth in the Pooling and Servicing Agreement.

 

 

 

M-1-1

 


--------------------------------------------------------------------------------



 

 

Very truly yours,

 

                                                                   

Print Name of Transferor

 

By:                                                              

 

Authorized Officer

 

 

M-1-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-2

FORM OF RULE 144A LETTER

[date]

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

 

Ladies and Gentlemen:

In connection with our acquisition of the above Certificates we certify that (a)
we understand that the Certificates are not being registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Certificates, (c) we
have had the opportunity to ask questions of and receive answers from the
Depositor concerning the purchase of the Certificates and all matters relating
thereto or any additional information deemed necessary to our decision to
purchase the Certificates, (d) either (i) we are not an employee benefit plan or
arrangement that is subject to the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, nor are we using the assets of any such plan or arrangement, (ii) we
are providing an Opinion of Counsel which establishes to the reasonable
satisfaction of the Trust Administrator that the purchase and holding of
ERISA-Restricted Certificates by, on behalf of or with “plan assets” of such
plan will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and will not subject the Depositor, the
Trustee, the Trust Administrator, the Master Servicer or any other Servicer to
any obligation in addition to those undertaken in this Agreement or (iii) if, in
the case of an ERISA-Restricted Certificates that have been the subject of an
ERISA-Qualifying Underwriting, we are an insurance company, we are purchasing
such Certificates with funds contained in an “insurance company general account”
(as such term is defined in Section V(e) of Prohibited Transaction Class
Exemption 95-60 (“PTCE 95-60”)) and our purchase and holding of such
Certificates are covered under Sections I and III of PTCE 95-60, (e) we have
not, nor has anyone acting on our behalf offered, transferred, pledged, sold or
otherwise disposed of the Certificates, any interest in the Certificates or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Certificates, any interest in the
Certificates or any other similar security from, or otherwise approached or
negotiated with respect to the Certificates, any interest in the Certificates or
any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Certificates under
the Act or that would render the disposition of the Certificates a violation of
Section 5 of the Act or require registration pursuant thereto, nor will act, nor
has authorized or will authorize any person to act, in such manner with respect
to the Certificates, (f) we are a “qualified institutional buyer” as that term
is defined in Rule 144A under the Act (“Rule 144A”) and have completed either of
the forms of certification to that effect attached hereto as Annex 1 or Annex 2,
(g) we are aware that the sale to us is being made in reliance on Rule 144A, and
(i) we are acquiring the Certificates for our own account or for resale pursuant
to Rule 144A and further, understand that such Certificates may be resold,
pledged or transferred only (A) to a person reasonably believed to be a

 

 

M-2-1

 


--------------------------------------------------------------------------------



 

qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (B)
pursuant to another exemption from registration under the Act.

Very truly yours,

 

                                                                   

Print Name of Transferor

 

By:                                                              

 

Authorized Officer

 

 

M-2-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT N

FORM OF INVESTOR TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF

)

 

 

 

 

: ss.:

 

 

 

COUNTY OF

)

 

 

 

 

 

 

 

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.            That he is [Title of Officer] or [Name of Owner] (record or
beneficial owner (the “Owner”) of the Class [AR/AR-L] Certificates (the “Class
[AR/AR-L] Certificates”)), a [savings institution] [corporation] duly organized
and existing under the laws of [the State of ] [the United States], on behalf of
which he makes this affidavit and agreement.

2.            That the Owner (i) is not and will not be a “disqualified
organization” as of [date of transfer] within the meaning of Section 860E(e)(5)
of the Internal Revenue Code of 1986, as amended (the “Code”), (ii) will
endeavor to remain other than a disqualified organization for so long as it
retains its ownership interest in the Class [AR/AR-L] Certificates, and (iii) is
acquiring the Class [AR/AR-L] Certificates for its own account. A “Permitted
Transferee” is any person other than a “disqualified organization.” (For this
purpose, a “disqualified organization” means the United States, any state or
political subdivision thereof, any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are
subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income).

3.            That the Owner is aware (i) of the tax that would be imposed on
transfers of Class [AR/AR-L] Certificates to disqualified organizations under
the Code; (ii) that such tax would be on the transferor, or, if such transfer is
through an agent (which person includes a broker, nominee or middleman) for a
non-Permitted Transferee, on the agent; (iii) that the person otherwise liable
for the tax shall be relieved of liability for the tax if the transferee
furnishes to such person an affidavit that the transferee is a Permitted
Transferee and, at the time of transfer, such person does not have actual
knowledge that the affidavit is false; and (iv) that the Class [AR/AR-L]
Certificates may be “noneconomic residual interests” within the meaning of
Treasury regulations promulgated pursuant to the Code and that the transferor of
a noneconomic residual interest will remain liable for any taxes due with
respect to the income on such residual interest, if a significant purpose of the
transfer was to enable the transferor to impede the assessment or collection of
tax.

4.            That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class [AR/AR-L] Certificates if at any time during the taxable
year of the pass-through entity a non-Permitted Transferee is the record holder
of an interest in such entity. (For this purpose, a “pass through entity”
includes a regulated investment company, a real estate investment trust or
common trust fund, a partnership, trust or estate, and certain cooperatives.)

5.            That the Owner is aware that the Trustee will not register the
Transfer of any Class [AR/AR-L] Certificates unless the transferee, or the
transferee’s agent, delivers to it an affidavit and agreement, among other
things, in substantially the same form as this affidavit and agreement. The

 

 

N-1

 


--------------------------------------------------------------------------------



 

Owner expressly agrees that it will not consummate any such transfer if it knows
or believes that any of the representations contained in such affidavit and
agreement are false.

6.            That the Owner has reviewed the restrictions set forth on the face
of the Class [AR/AR-L] Certificates and the provisions of Section 6.02 of the
Pooling and Servicing Agreement under which the Class [AR/AR-L] Certificates
were issued. The Owner expressly agrees to be bound by and to comply with such
restrictions and provisions.

7.            That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class [AR/AR-L] Certificates will
only be owned, directly or indirectly, by an Owner that is a Permitted
Transferee.

8.     That the Owner’s Taxpayer Identification Number is ______________.

 

 

 

 

9.            That the Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States, any State thereof or the District of Columbia, or an
estate or trust whose income from sources without the United States is
includable in gross income for United States federal income tax purposes
regardless of its connection with the conduct of a trade or business within the
United States.

10.          That no purpose of the Owner relating to the purchase of the Class
[AR/AR-L] Certificate by the Owner is or will be to impede the assessment or
collection of tax.

11.          That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding.

12.          That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Certificates remain outstanding.

13.          That no purpose of the Owner relating to any sale of the Class
[AR/AR-L] Certificate by the Owner will be to impede the assessment or
collection of tax.

14.          The Owner hereby agrees to cooperate with the Trustee and to take
any action required of it by the Code or Treasury regulations thereunder
(whether now or hereafter promulgated) in order to create or maintain the REMIC
status of the Trust Fund.

15.          That the Owner is not an employee benefit or other plan subject to
the prohibited transaction provisions of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”) (a “Plan”), or any other person (including an
investment manager, a named fiduciary or a trustee of any Plan) acting, directly
or indirectly, on behalf of or purchasing any Certificate with “plan assets” of
any Plan.

16.          The Owner hereby agrees that it will not take any action that could
endanger the REMIC status of the Trust Fund or result in the imposition of tax
on the Trust Fund unless counsel for, or acceptable to, the Trustee has provided
an opinion that such action will not result in the loss of such REMIC status or
the imposition of such tax, as applicable.

17.          The Owner has provided financial statements or other financial
information requested by the transferor in connection with the transfer of the
Residual Certificates to permit the transferor to assess the financial
capability of the Owner to pay any such taxes.

 

 

 

N-2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of
Officer] and its corporate seal to be hereunto attached, attested by its
[Assistant] Secretary, this ____ day of ___________.

[NAME OF OWNER]

 

 

By:                                               
                                      

 

[Name of Officer]

 

[Title of Officer]

 

[Corporate Seal]

 

ATTEST:

 

                                                                   

[Assistant] Secretary

 

 

 

N-3

 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Owner.

Subscribed and sworn before me this _____ day of _______________________.

 

                                          
                                                   

NOTARY PUBLIC

 

COUNTY OF                                                                   

 

STATE OF                                                                        

 

My Commission expires the _____ day of __________________, 20____.

 

 

 

N-4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT O

FORM OF TRANSFER CERTIFICATE

[date]

Credit Suisse First Boston Mortgage Acceptance Corp.

11 Madison Avenue, 4th Floor

New York, New York 10010

Attention: Peter Sack

 

[_____________________]

[_____________________]

[_____________________]

 

 

Re:

[_________________________] Mortgage Backed Pass Through Certificates, Series
200_ ___, Class AR (the “Certificates”)

 

Ladies and Gentlemen:

This letter is delivered to you in connection with the sale by _________________
(the “Seller”) to ____________________________________ (the “Purchaser”) of a
_______% Percentage Interest in the above referenced Certificates, pursuant to
Section 6.02 of the Pooling and Servicing Agreement dated as of November 1,
2005, among Credit Suisse First Boston Mortgage Acceptance Corp., as depositor,
DLJ Mortgage Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a
servicer and as special servicer, U.S. Bank National Association, as trustee,
and Wells Fargo Bank, N.A., as a servicer, master servicer, back-up servicer and
trust administrator (the “Pooling and Servicing Agreement”). All terms used
herein and not otherwise defined shall have the meanings set forth in the
Pooling and Servicing Agreement. The Seller hereby certifies, represents and
warrants to, and covenants with, the Depositor and the Trustee that:

1.            No purpose of the Seller relating to sale of the Certificate by
the Seller to the Purchaser is or will be to enable the Seller to impede the
assessment or collection of any tax.

2.            The Seller understands that the Purchaser has delivered to the
Trustee a transfer affidavit and agreement in the form attached to the Pooling
and Servicing Agreement as Exhibit N. The Seller does not know or believe that
any representation contained therein is false.

3.            The Seller has no actual knowledge that the proposed Transferee is
not a Permitted Transferee.

4.            The Seller has no actual knowledge that the Purchaser would be
unwilling or unable to pay taxes due on its share of the taxable income
attributable to the Certificate.

5.            The Seller has conducted a reasonable investigation of the
financial condition of the Purchaser and, as a result of the investigation,
found that the Purchaser has historically paid its debts as they came due, and
found no significant evidence to indicate that the Purchaser will not continue
to pay its debts as they come due in the future.

6.            The Purchaser has represented to the Seller that, if the
Certificate constitutes a noneconomic residual interest, it (i) understands that
as holder of a noneconomic residual interest it may

 

 

O-1

 


--------------------------------------------------------------------------------



 

incur tax liabilities in excess of any cash flows generated by the interest, and
(ii) intends to pay taxes associated with its holding of the Certificate as they
become due.

Very truly yours,

 

[SELLER]

 

By:                                               
                                      

 

Name:

 

Title:

 

 

O-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT P

FORM OF SPS MORTGAGE LOANS REPORT

DATA AND FORMAT TO BE PROVIDED BY SPS TO THE MASTER SERVICER

(in Excel format)

ALL SPS MORTGAGE LOANS

FIELD FORMAT

FIELD

Name*

Text

Lien Position *

Text/Number

FICO Score*

Number

Original Occupancy*

Text

Documentation*

Text

Purpose*

Text

Original Loan Amount*

Number

Original Appraisal Value*

Number

Original LTV*

Number

Original P&I*

Number

Original Interest Rate*

Number

First Payment Date*

MM/DD/YY

Origination Date*

MM/DD/YY

Originator*

Text

Loan Term*

Number

Product Type (adjustable rate or fixed rate)*

Text

Property Type*

Text

Street Address*

Text

City*

Text

Zip Code*

Text

State*

Text

MI Certificate Number*

Number

Prepayment Flag

Text

Prepayment Expiration Date

MM/DD/YY

Loan Number

Text

Deal Identifier by Loan

Text

Current Loan Amount

Number

Current LTV

Number

Current Interest Rate

Number

Last Interest Payment Date

MM/DD/YY

Current P&I Payment Amount

Number

Paid Off Code

Text

Scheduled Balance

Number

Calculation of Retained Yield by Loan Number (if applicable to the transaction)

Number

Reporting of Delinquency Status on Defaulted Mortgage Loans

Text

Current Market Value

Number

Date of Market Value

MM/DD/YY

As-is Value

Number

Repaired Value

Number

Type of Valuation

Text

Foreclosure Flag

Text

 

 

 

 

P-1

 


--------------------------------------------------------------------------------



 

 

 

Bankruptcy Flag

Text

Date NOD sent to MI company

MM/DD/YY

Foreclosure Start Date (Referral Date)

MM/DD/YY

Scheduled Foreclosure Sale Date

MM/DD/YY

Foreclosure Actual Sale Date

MM/DD/YY

Actual Notice of Intent Date

MM/DD/YY

Actual First Legal Date

MM/DD/YY

Bankruptcy Chapter

Number

Actual Bankruptcy Start Date

MM/DD/YY

Actual Payment Plan Start and End Dates

MM/DD/YY

List Date

MM/DD/YY

List Price

Number

Vacancy/Occupancy Status

Text

Actual Eviction Start Date

MM/DD/YY

Actual Eviction Completion Date

MM/DD/YY

Actual REO Start Date

MM/DD/YY

Sales Price

Number

Actual Closing Date

MM/DD/YY

Net Sales Proceeds

Number

Mortgage Insurance Claim Filing Date

MM/DD/YY

Mortgage Insurance Proceeds Received

Number

Date Mortgage Insurance Proceeds Received

MM/DD/YY

Collection History

 

 

 

 

P-2

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

EXHIBIT Q

FORM OF FORECLOSURE SETTLEMENT STATEMENT

REMIC #

 

Ending Interest Rate:

 

Original Amount of Loan:

 

Fixed or Adjustable:

 

UPB Accrued Int to frcl sale:

 

 

 

Advanced Delinquent Interest:

 

 

 

Date Borrower Paid To:

/ /

 

 

Borrower’s Name:

 

 

 

Property Address:

 

 

 

 

 

 

 

MSP Bank/Category

 

 

 

Note Date:

/ /

 

 

Date of REO:

/ /

 

 

Disposition Date:

/ /

 

 

 

 

 

 

 

 

Amount

Date of Valuation

Type of Valuation

 

Market Value

AS IS:

 

/ /

 

 

 

Repaired

 

 

 

 

Supplemental Value

AS IS:

 

/ /

 

 

 

Repaired

 

 

 

 

REO BPO Value:

 

 

/ /

 

 

List Price:

 

 

 

 

 

Sales Price:

 

 

 

 

 

 

 

 

 

 

 

 

Proceeds

 

Expenses*

 

 

List Price:

 

 

Servicing Advances:

 

 

Sales Price:

 

0.00

 

Payee 70R01 Acquisition:

 

Broker’s Commission:

 

 

 

Payee 75R60 REO:

 

Bonus Commission:

 

 

 

Payee 75R49 Foreclosure:

 

Lien Purchase/Paid Off:

 

 

 

Payee 75R36 Escrow:

 

Seller Closing Costs:

 

 

 

Payee 75R52 Bankruptcy:

 

Repair Costs:

 

 

 

Discrepancy Amount:

 

Seller Concessions:

 

 

 

Servicing Advance Total:

0.00

Other Closing Costs:

 

 

Advances Applied After Liquidation:

 

 

 

 

 

Prior Additional Advances:

 

 

Net Proceeds:

 

0.00

Escrow Advance:

 

 

 

 

 

Interest on Advances:

 

 

Escrow Balance:

 

 

Other Advances:

 

 

Suspense Balance:

 

 

Servicing Advance Holdbacks:

 

 

Restricted Escrow:

 

 

 

Property Inspection:

 

Rental Income Received:

 

 

 

BPO:

 

 

 

                                                                   

*All amounts will be itemized, and to the extent not itemized, this form will be
accompanied by documentation supporting all amounts claimed on this form.

 

Q-1

 


--------------------------------------------------------------------------------



 

 

 

Insurance Settlement Received:

 

 

 

Lender Placed Insurance:

 

 

Other:

 

 

 

Utilities:

 

 

 

 

 

 

REO Repair Costs:

 

 

Total Liquidation Proceeds:

0.00

Foreclosure Fees:

 

Total Liquidation Expenses:

0.00

Bankruptcy:

 

Net Liquidation Proceeds:

0.00

Eviction Costs:

 

Loan Principal Balance:

 

Transfer Tax:

 

Realized Gain/Loss Amount:

0.00

Reconveyance Fees:

 

Additional Proceeds Applied:

 

Demand Fee:

 

Prior Additional Proceeds:

 

Total Holdbacks:

0.00

 

Loss Severity:

#DIV/0!

Other Fees (Including Fee Code B):

 

Notes:

 

UPB Accrued Interest to COE:

0.00

 

 

Advanced Delinquent Interest:

0.00

 

 

Stopped Delinquent Interest:

 

 

 

Deferred Interest:

 

 

 

Additional Interest:

 

 

 

Total Liquidation Expenses:

0.00

 

 

 

Q-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT R

FORM OF SUBSEQUENT TRANSFER AGREEMENT

THIS SUBSEQUENT TRANSFER AGREEMENT, dated as of [_________], 2005 (this
“Subsequent Transfer Agreement”), is entered into by and among CREDIT SUISSE
FIRST BOSTON MORTGAGE ACCEPTANCE CORP., a Delaware corporation, as depositor
(the “Depositor”), DLJ MORTGAGE CAPITAL, INC., a Delaware corporation, in its
capacity as seller under the Pooling and Servicing Agreement referred to below
(the “Seller”), U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as trustee (the “Trustee”) and WELLS FARGO BANK, N.A., a national banking
association, in its capacity as trust administrator (the “Trust Administrator”)
and in its capacity as master servicer (the “Master Servicer”).

WHEREAS, the parties hereto are also among the parties to the pooling and
servicing agreement (the “Pooling and Servicing Agreement”), dated as of
November 1, 2005, among Credit Suisse First Boston Mortgage Acceptance Corp., as
depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank, N.A., as
trust administrator, master servicer, servicer and back-up servicer, U.S. Bank
National Association, as trustee, and Select Portfolio Servicing, Inc., as a
servicer and as special servicer, in relation to the Credit Suisse First Boston
Mortgage Acceptance Corp., Adjustable Rate Mortgage Trust 2005-12, Adjustable
Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12;

WHEREAS, Section 2.01(f) of the Pooling and Servicing Agreement provides for the
parties hereto to enter into this Subsequent Transfer Agreement in accordance
with the terms and conditions of the Pooling and Servicing Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged the
parties hereto agree as follows:

(i)            The “Subsequent Cut-off Date” and “Subsequent Transfer Date” with
respect to this Subsequent Transfer Agreement shall be [______] 1, 2005 and
[____________], 2005, respectively.

(ii)          The “Aggregate Subsequent Purchase Amount” with respect to this
Subsequent Transfer Agreement shall be $[__________], provided, however, that
such amount shall not exceed the amount on deposit in the Prefunding Account.

(iii)         The Subsequent Mortgage Loans conveyed on the Subsequent Transfer
Date shall satisfy the pool characteristics for the Trust Fund identified in
Section 2.01(f) of the Pooling and Servicing Agreement.

(iv)         In case any provision of this Subsequent Transfer Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions or obligations shall not in any way be affected or
impaired thereby.

(v)           In the event of any conflict between the provisions of this
Subsequent Transfer Agreement and the Pooling and Servicing Agreement, the
provisions of the Pooling and Servicing Agreement shall prevail. Capitalized
terms used herein and not otherwise defined have the meanings in the Pooling and
Servicing Agreement.

(vi)         The Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Depositor, without recourse, all right title and
interest in the Subsequent Mortgage Loans identified in

 

 

1

 


--------------------------------------------------------------------------------



 

Schedule A, including all interest and principal due on or with respect to such
Subsequent Mortgage Loans on or after the Subsequent Cut-off Date and all
interest and principal payments on such Subsequent Mortgage Loans received prior
to the Subsequent Cut-off Date in respect of installments of interest and
principal due thereafter, but not including principal and interest due on such
Subsequent Mortgage Loans prior to the Subsequent Cut-off Date, any insurance
policies in respect of such Subsequent Mortgage Loans and all proceeds of any of
the foregoing.

(vii)        The Depositor hereby sells, transfers, assigns, sets over and
otherwise conveys to the Trustee in trust for the benefit of the
Certificateholders, without recourse, all right title and interest in the
Subsequent Mortgage Loans identified in Schedule A, including all interest and
principal due on or with respect to such Subsequent Mortgage Loans on or after
the Subsequent Cut-off Date and all interest and principal payments on such
Subsequent Mortgage Loans received prior to the Subsequent Cut-off Date in
respect of installments of interest and principal due thereafter, but not
including principal and interest due on such Subsequent Mortgage Loans prior to
the Subsequent Cut-off Date, any insurance policies in respect of such
Subsequent Mortgage Loans and all proceeds of any of the foregoing.

(viii)      This Subsequent Transfer Agreement shall be governed by, and shall
be construed and enforced in accordance with the laws of the State of New York.

(ix)       The Subsequent Transfer Agreement may be executed in one or more
counterparts, each of which so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

 

2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties to this Subsequent Transfer Agreement have
caused their names to be signed hereto by their respective officers thereunto
duly authorized as of the day and year first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP.,

as Depositor

 

By:

________________________________________

Name:

Title:

 

DLJ MORTGAGE CAPITAL, INC.,

 

as Seller

 

By:

________________________________________

Name:

Title:

 

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but

solely as Trustee

 

 

By:

________________________________________

Name:

Title:

 

WELLS FARGO BANK, N.A.,

as Trust Administrator and Master Servicer

 

 

By:

________________________________________

Name:

Title:

 

 

 

 

 

R-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT S

FORM OF MONTHLY STATEMENT TO CERTIFICATEHOLDERS

(i)

With respect to each Class of Certificates which are not Notional Amount
Certificates and, unless otherwise stated, the related Distribution Date,

 

 

(a)

the Initial Class Principal Balance of such Class as of the Cut-off Date;

 

 

(b)

the Class Principal Balance of such Class before giving effect to the
distribution of principal and interest;

 

 

(c)

the amount of the related distribution on such Class allocable to interest;

 

 

(d)

the amount of the related distribution on such Class allocable to principal;

 

 

(e)

the sum of the principal and interest payable to such Class;

 

 

(f)

the Realized Loss allocable to such Class;

 

 

(g)

the Class Unpaid Interest Amount allocable to such Class;

 

 

(h)

the Class Principal Balance of such Class after giving effect to the
distribution of principal and interest;

 

 

(i)

the Pass-Through Rate for such Class;

 

 

(j)

any Basis Risk Shortfall allocable to such Class, if such amount is greater than
zero;

 

 

(k)

any shortfall in principal allocable to such Class, if such amount is greater
than zero;

(ii)

with respect to each Class of Certificates which are Notional Amount
Certificates and, unless otherwise stated, the related Distribution Date,

 

 

(a)

the Notional Amount of such Class as of the Cut-off Date;

 

 

(b)

the Notional Amount of such Class before giving effect to the distribution of
interest;

 

 

(c)

the amount of the related distribution on such Class allocable to interest;

 

 

(d)

the amount of the related distribution on such Class allocable to principal;

 

 

(e)

the sum of the principal and interest payable to such class;

 

 

(f)

the Realized Loss allocable to such Class;

 

 

(g)

the Class Unpaid Interest Amount allocable to such Class;

 

 

(h)

the Notional Amount of such Class after giving effect to the distribution of
interest;

 

 

(i)

the Pass-Through Rate for such Class;

 

 

 

S-1

 


--------------------------------------------------------------------------------



 

 

 

(j)

any Basis Risk Shortfall allocable to such Class, if such amount is greater than
zero;

 

(iii)

with respect to a $1000 factor of the Initial Class Principal Balance of each
Class of Certificates which are not Notional Amount Certificates and the related
Distribution Date,

 

 

(a)

the CUSIP number assigned to such Class;

 

 

(b)

the Class Principal Balance of such Class factor prior to giving effect to the
distribution of principal and interest;

 

 

(c)

the amount of the related distribution allocable to interest on such Class
factor;

 

 

(d)

the amount of the related distribution allocable to principal on such Class
factor;

 

 

(e)

the sum of the principal and interest payable to such Class factor;

 

 

(f)

the Class Principal Balance of such Class factor after giving effect to the
distribution of principal and interest;

 

(iv)

with respect to a $1000 factor of the Initial Class Principal Balance of each
Class of Certificates which are Notional Amount Certificates and the related
Distribution Date,

 

 

(a)

the CUSIP number assigned to such Class;

 

 

(b)

the Notional Amount of such Class factor prior to giving effect to the
distribution of interest;

 

 

(c)

the amount of the related distribution allocable to interest on such Class
factor;

 

 

(d)

the amount of the related distribution allocable to principal on such Class
factor;

 

 

(e)

the sum of the principal and interest payable to such Class factor;

 

 

(f)

the Notional Amount of such Class factor after giving effect to the distribution
of interest;

 

(v)

with respect to each Loan Group, in the aggregate, and, unless otherwise stated,
the related Distribution Date,

 

 

(a)

the Scheduled Payment of principal for such Loan Group;

 

 

(b)

the amount of Principal Prepayments allocable to such Loan Group;

 

 

(c)

the amount of principal allocable to such Loan Group as a result of repurchased
Mortgage Loans in such Loan Group;

 

 

(d)

the Substitution Adjustment Amount allocable to such Loan Group;

 

 

(e)

the amount of Net Liquidation Proceeds allocable to such Loan Group;

 

 

(f)

the amount of Insurance Proceeds allocable to such Loan Group;

 

 

 

S-2

 


--------------------------------------------------------------------------------



 

 

 

(g)

the amount of any other distributions allocable to principal for such Loan
Group;

 

 

(h)

the number of Mortgage Loans in such Loan Group as of the first day of the
related Collection Period;

 

 

(i)

the aggregate Stated Principal Balance of the Mortgage Loans in such Loan
Group as of the first day of the related Collection Period;

 

 

(j)

the number of Mortgage Loans in such Loan Group as of the last day of the
related Collection Period;

 

 

(k)

the aggregate Stated Principal Balance of the Mortgage Loans in such Loan
Group as of the last day of the related Collection Period;

 

 

(l)

the Master Servicing Fee, by Loan Group;

 

 

(m)

the sum of the Servicing Fee, the Mortgage Guaranty Insurance Policy fees, if
applicable and the [RMIC/TGIC/MGIC] PMI fees, if applicable, for such Loan
Group;

 

 

(n)

the Trust Administrator Fee applicable to such Loan Group;

 

 

(o)

the amount of current Advances allocable to such Loan Group;

 

 

(p)

the amount of outstanding Advances allocable to such Loan Group;

 

 

(q)

the number and aggregate principal amounts of Mortgage Loans delinquent (1) 31
to 60 days, (2) 61 to 90 days and (3) 91 days or more, for such Loan Group,
including delinquent bankrupt Mortgage Loans but excluding foreclosure and REO
Mortgage Loans;

 

 

(r)

the number and aggregate principal amounts of Mortgage Loans that are currently
in bankruptcy, but not delinquent, for such Loan Group;

 

 

(s)

the number and aggregate principal amounts of Mortgage Loans that are in
foreclosure for such Loan Group;

 

 

(t)

the Rolling Three Month Delinquency Rate or Rolling Six Month Delinquency Rate
for such Loan Group;

 

 

(u)

the number and aggregate principal amount of any REO properties as of the close
of business on the Determination Date preceding such Distribution Date for such
Loan Group;

 

 

(v)

current Realized Losses allocable to such Loan Group;

 

 

(w)

cumulative Realized Losses allocable to such Loan Group;

 

 

(x)

the weighted average term to maturity of the Mortgage Loans in such Loan
Group as of the close of business on the last day of the calendar month
preceding the related Distribution Date;

 

 

 

S-3

 


--------------------------------------------------------------------------------



 

 

 

(y)

the number and principal amount of claims submitted under the Mortgage Guaranty
Insurance Policy, as applicable;

 

 

(z)

the number and principal amount of claims paid under the [RMIC/TGIC/MGIC] PMI
Policy, as applicable;

 

 

(aa)

the number of Mortgage Loans in such Loan Group that have Assigned Prepayment
Premiums and for which prepayments were made during the related Collection
Period, as applicable;

 

 

(bb)

the aggregate principal balance of Mortgage Loans in such Loan Group that have
Assigned Prepayment Premiums and for which prepayments were made during the
related Collection Period, as applicable;

 

 

(cc)

the aggregate amount of Assigned Prepayment Premiums collected for such Loan
Group during the related Collection Period, as applicable;

 

 

(dd)

current Realized Losses allocated to each Mortgage Loan in such Loan Group that
has previously been allocated a Realized Loss;

 

 

(ee)

cumulative Realized Losses allocated to each Mortgage Loan in such Loan
Group that has previously been allocated a Realized Loss;

 

 

(ff)

current Recoveries allocable to such Loan Group;

 

 

(gg)

cumulative Recoveries allocable to such Loan Group;

 

 

(hh)

current aggregate Stated Principal Balance of Qualified Substitute Mortgage
Loans substituted for Deleted Mortgage Loans in such Loan Group;

 

 

(ii)

cumulative aggregate Stated Principal Balance of Qualified Substitute Mortgage
Loans substituted for Deleted Mortgage Loans in such Loan Group;

 

 

(jj)

with respect to all of the Mortgage Loans, in the aggregate, and, unless
otherwise stated, the related Distribution Date, for each Servicer that is
servicing any of such Mortgage Loans, the aggregate Stated Principal Balance of
Mortgage Loans being serviced by such Servicer as of such Distribution Date; and

 

 

(kk)

[reserved];

 

(vii)

with respect to each overcollateralized Group of Certificates and, unless
otherwise stated, the related Distribution Date,

 

 

(a)

the Targeted Overcollateralization Amount for such Group;

 

 

(b)

the Overcollateralization Amount for such Group;

 

 

(c)

the Overcollateralization Deficiency for such Group;

 

 

(d)

the Overcollateralization Release Amount for such Group;

 

 

 

S-4

 


--------------------------------------------------------------------------------



 

 

 

(e)

the Monthly Excess Interest for such Group;

 

 

(f)

the amount of any payment to the [Class __-X] Certificates related to such
Group;

 

 

(g)

if applicable, the Excess Interest Amount from an unrelated Group of
Certificates that provides additional credit enhancement to the related
overcollateralized Group of Certificates.

 

 

 

S-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT T

FORM OF DEPOSITOR CERTIFICATION

 

Re:

Credit Suisse First Boston Mortgage Acceptance Corp.,

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

 

I, __________________________, certify that:

1.            I have reviewed this annual report on Form 10-K, and all reports
on Form 8-K containing distribution and servicing reports filed in respect of
periods included in the year covered by this annual report, of Adjustable Rate
Mortgage Trust 2005-12, Adjustable Rate Mortgage-Backed Pass-Through
Certificates, Series 2005-12 (the “Trust”);

2.            Based on my knowledge, the information in these reports, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by this annual report;

3.            Based on my knowledge, the distribution information required to be
prepared by the Trust Administrator based upon the servicing information
required to be provided by each Servicer and the Master Servicer under the
Pooling and Servicing Agreement is included in these reports;

4.            Based on my knowledge and upon the annual compliance statements
included in the report and required to be delivered to the Trust Administrator
in accordance with the terms of the Pooling and Servicing Agreement and based
upon the review required under the Pooling and Servicing Agreement, and except
as disclosed in the report, each Servicer and the Master Servicer has fulfilled
its obligations under the Pooling and Servicing Agreement; and

5.            The reports disclose all significant deficiencies relating to each
Servicer’s and the Master Servicer’s compliance with the minimum servicing
standards based, in each case, upon the report provided by an independent public
accountant, after conducting a review in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the
Pooling and Servicing Agreement, that is included in these reports.

In giving the certifications above, I have reasonably relied on the information
provided to me by the following unaffiliated parties: [each Servicer, the Master
Servicer, the Trustee or Trust Administrator].

 

 

 

T-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement dated as of November 1, 2005, among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer and as
special servicer, U.S. Bank National Association, as trustee, and Wells Fargo
Bank, N.A., as a servicer, master servicer, back-up servicer and trust
administrator (the “Pooling and Servicing Agreement”).

 

______________________________

[Name]

[Title]

[Date]

 

 

T-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT U

FORM OF TRUST ADMINISTRATOR CERTIFICATION

 

Re:

Credit Suisse First Boston Mortgage Acceptance Corp.,

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

 

Wells Fargo Bank, N.A. (the “Trust Administrator”) hereby certifies to Credit
Suisse First Boston Mortgage Acceptance Corp. (the “Depositor”), and each
Person, if any, who “controls” the Depositor within the meaning of the
Securities Act of 1933, as amended, and its officers, directors and affiliates,
and with the knowledge and intent that they will rely upon this certification,
that:

1.            The Trust Administrator has reviewed the annual report on Form
10-K for the fiscal year [___], and all reports on Form 8-K containing
distribution reports filed in respect of periods included in the year covered by
that annual report, of the Depositor relating to the above-referenced trust;

2.            Based on the Trust Administrator’s knowledge, and assuming the
accuracy and completeness of the information supplied to the Trust Administrator
by the Master Servicer and each Servicer, the distribution information in the
distribution reports contained in all reports on Form 8-K included in the year
covered by the annual report on Form 10-K for the fiscal year [___], prepared by
the Trust Administrator, taken as a whole, does not contain any untrue statement
of a material fact or omit to state a material fact required by the Pooling and
Servicing Agreement to be included therein and necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading as of the last day of the period covered by that annual report; and

3.            Based on the Trust Administrator’s knowledge, the distribution
information required to be provided by the Trust Administrator under the Pooling
and Servicing Agreement is included in these reports.

 

 

 

U-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement dated as of November 1, 2005, among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer and as
special servicer, U.S. Bank National Association, as trustee, and Wells Fargo
Bank, N.A., as a servicer, master servicer, back-up servicer and trust
administrator (the “Pooling and Servicing Agreement”).

Wells Fargo Bank, N.A.

as Trust Administrator

 

By:___________________________

[Name]

[Title]

[Date]

 

 

U-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT V-1

FORM OF MASTER SERVICER CERTIFICATION

 

Re:

Credit Suisse First Boston Mortgage Acceptance Corp.,

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

 

Wells Fargo Bank, N.A. (the “Master Servicer”), certifies pursuant to
Section 10.13 (d)(i) of the Pooling and Servicing Agreement to the Depositor,
the Trust Administrator and each Person, if any, who “controls” the Depositor or
the Trust Administrator within the meaning of the Securities Act of 1933, as
amended, and their respective officers and directors with respect to the
calendar year immediately preceding the date of this Certificate (the “Relevant
Year”), as follows:

1.            For purposes of this Certificate, “Relevant Information” means the
information in the certificate provided pursuant to Section 3.16 of the Pooling
and Servicing Agreement (the “Annual Compliance Certificate”) for the Relevant
Year and the information in all servicing reports required pursuant to the
Pooling and Servicing Agreement to be provided by the Master Servicer to the
Trust Administrator during the Relevant Year. Based on the Master Servicer’s
knowledge, the Relevant Information, taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein which is necessary to make the statements made therein, in
light of the circumstances under which such statements were made, not misleading
as of the last day of the Relevant Year.

2.            The Relevant Information has been provided to those Persons
entitled to receive it.

3.            Based upon the review required by the Pooling and Servicing
Agreement and except as disclosed in the Annual Compliance Certificate or the
accountants’ statement provided pursuant to Section 3.17 of the Pooling and
Servicing Agreement, to the best of the Master Servicer’s knowledge, the Master
Servicer has fulfilled its obligations under the Pooling and Servicing Agreement
throughout the Relevant Year.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement dated as of November 1, 2005, among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer and as
special servicer, U.S. Bank National Association, as trustee, and Wells Fargo
Bank, N.A., as a servicer, master servicer, back-up servicer and trust
administrator (the “Pooling and Servicing Agreement”).

 

Wells Fargo Bank, N.A.

as Master Servicer

 

By:___________________________

[Name]

[Title]

[Date]

 

 

V-1-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT V-2

FORM OF SERVICER CERTIFICATION

 

Re:

Credit Suisse First Boston Mortgage Acceptance Corp.,

Adjustable Rate Mortgage Trust 2005-12,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-12

 

I, [name of certifying individual], a duly elected and acting officer of
[__________________________] (the “Servicer”), certify pursuant to
Section 10.13(d)(iii) of the Pooling and Servicing Agreement to the Depositor,
the Trust Administrator and each Person, if any, who “controls” the Depositor or
the Trust Administrator within the meaning of the Securities Act of 1933, as
amended, and their respective officers and directors, with respect to the
calendar year immediately preceding the date of this Certificate (the “Relevant
Year”), as follows:

1.            For purposes of this Certificate, “Relevant Information” means the
information in the certificate provided pursuant to Section 3.16 of the Pooling
and Servicing Agreement (the “Annual Compliance Certificate”) for the Relevant
Year and the information in all servicing reports required pursuant to the
Pooling and Servicing Agreement to be provided by the Servicer to the Trust
Administrator during the Relevant Year. Based on my knowledge, the Relevant
Information, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein
which is necessary to make the statements made therein, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the Relevant Year.

2.            The Relevant Information has been provided to those Persons
entitled to receive it.

3.            I am responsible for reviewing the activities performed by the
Servicer under the Pooling and Servicing Agreement during the Relevant Year.
Based upon the review required by the Pooling and Servicing Agreement and except
as disclosed in the Annual Compliance Certificate or the accountants’ statement
provided pursuant to Section 3.17 of the Pooling and Servicing Agreement, to the
best of my knowledge, the Servicer has fulfilled its obligations under the
Pooling and Servicing Agreement throughout the Relevant Year.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement dated as of November 1, 2005, among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer and as
special servicer, U.S. Bank National Association, as trustee, and Wells Fargo
Bank, N.A., as a servicer, master servicer, back-up servicer and trust
administrator (the “Pooling and Servicing Agreement”).

 

[______________________]

as Servicer

 

By:___________________________

Name:

 

Title:

Date:

 

 

V-2-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT W

FORM OF CERTIFICATION

REGARDING SUBSTITUTION OF DEFECTIVE MORTGAGE LOANS

OFFICER'S CERTIFICATE OF DLJ MORTGAGE CAPITAL, INC.

[__________], 2005

 

I, ____________, hereby certify that I am the duly authorized officer of DLJ
Mortgage Capital, Inc., a Delaware corporation (“DLJMC”), and further certify
that each of the Mortgage Loans substituted by DLJMC on _______________, 20[___]
were in violation of the terms of the Mortgages related thereto.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement dated as of November 1, 2005, among
Credit Suisse First Boston Mortgage Acceptance Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer and as
special servicer, U.S. Bank National Association, as trustee, and Wells Fargo
Bank, N.A., as a servicer, master servicer, back-up servicer and trust
administrator (the “Pooling and Servicing Agreement”).

 

DLJ MORTGAGE CAPITAL, INC.

 

 

 

 

 

________________________________________

 

Name:

 

Title:

 

 

 

W-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

MORTGAGE LOAN SCHEDULE

(Provided Upon Request)

 

 

I-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIA

Representations and Warranties of Seller – DLJ Mortgage Capital, Inc.

DLJMC Mortgage Capital, Inc. (“DLJ”), in its capacity as Seller, hereby makes
the representations and warranties set forth in this Schedule IIA to the
Depositor, the Trustee and the Trust Administrator, as of the Closing Date, or
if so specified herein, as of the Cut off Date or such other date as may be
specified. Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement dated as of November 1,
2005, among Credit Suisse First Boston Mortgage Acceptance Corp., as depositor,
DLJ Mortgage Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a
servicer and as special servicer, U.S. Bank National Association, as trustee,
and Wells Fargo Bank, N.A., as a servicer, master servicer, back-up servicer and
trust administrator (the “Agreement”). DLJMC is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation;

(i)            DLJMC has full corporate power to own its property, to carry on
its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(ii)          the execution and delivery by DLJMC of this Agreement have been
duly authorized by all necessary corporate action on the part of DLJMC; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated hereby, nor compliance with the provisions
hereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on DLJMC or its properties or the certificate
of incorporation or by-laws of DLJMC, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on DLJMC’s ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

(iii)         the execution, delivery and performance by DLJMC of this Agreement
and the consummation of the transactions contemplated hereby do not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any state, federal or other
governmental authority or agency, except those consents, approvals, notices,
registrations or other actions as have already been obtained, given or made and,
in connection with the recordation of the Mortgages, powers of attorney or
assignments of Mortgages not yet completed;

(iv)         this Agreement has been duly executed and delivered by DLJMC and,
assuming due authorization, execution and delivery by the Trustee, the Trust
Administrator, the Master Servicer, the Servicers, the Special Servicer and the
Depositor, constitutes a valid and binding obligation of DLJMC enforceable
against it in accordance with its terms (subject to applicable bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights
of creditors generally); and

(v)           to the knowledge of DLJMC, there are no actions, litigation, suits
or proceedings pending or threatened against DLJMC before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of DLJMC if determined adversely to DLJMC
would reasonably be expected to materially and adversely affect DLJMC’s ability
to perform its obligations under this Agreement; and DLJMC is not in default
with respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement.

 

 

IIA-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIB

Representations and Warranties of Master Servicer – Wells Fargo Bank, N.A.

Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as Master Servicer,
hereby makes the representations and warranties set forth in this Schedule IIB
to the Depositor, the Trust Administrator and the Trustee, as of the Closing
Date, or if so specified herein, as of the Cut-off Date or such other date as
may be specified.

(i)            Wells Fargo is a national banking association duly formed,
validly existing and in good standing and is qualified under the laws of each
state where required by applicable law or is otherwise exempt under applicable
law from such qualification.

(ii)          Wells Fargo has all requisite organizational power, authority and
capacity to enter into the Agreement and to perform the obligations required of
it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of Wells Fargo enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization and similar laws, and by equitable principles
affecting the enforceability of the rights of creditors.

(iii)         None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of Wells Fargo or conflict with, result in a material breach,
violation or acceleration of or constitute a material default under, the terms
of any indenture or other agreement or instrument to which Wells Fargo is a
party or by which it is bound, or any statute, order, judgment, or regulation
applicable to Wells Fargo of any court, regulatory body, administrative agency
or governmental body having jurisdiction over Wells Fargo.

(iv)         There is no action, suit, proceeding or investigation pending, or
to Wells Fargo’s knowledge threatened, against Wells Fargo before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated thereby or (c) which might materially and adversely affect the
performance by Wells Fargo of its obligations under, or the validity or
enforceability of, the Agreement.

(v)           No consent, approval, authorization or order of any court,
regulatory body or governmental agency or court is required, under state or
federal law prior to the execution, delivery and performance by Wells Fargo of
the Agreement or the consummation of the transactions contemplated by the
Agreement.

 

 

IIB-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIC

Representations and Warranties of Servicer and Special Servicer – Select
Portfolio Servicing, Inc.

Select Portfolio Servicing, Inc. (“SPS”), in its capacities as Servicer and
Special Servicer, hereby makes the representations and warranties set forth in
this Schedule IIC to the Depositor, the Trustee, the Trust Administrator and the
Master Servicer, as of the Closing Date, or if so specified herein, as of the
Cut-off Date or such other date as may be specified.

(i)            SPS is a corporation duly formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and is
qualified under the laws of each state where required by applicable law or is
otherwise exempt under applicable law from such qualification.

(ii)          SPS has all requisite corporate power, authority and capacity to
enter into the Agreement and to perform the obligations required of it
thereunder. The Agreement (assuming the due authorization and execution of the
Agreement by the other parties thereto) constitutes a valid and legally binding
agreement of SPS enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and similar laws, and by equitable principles affecting the
enforceability of the rights of creditors.

(iii)         None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of SPS or conflict with, result in a material breach, violation or
acceleration of or constitute a material default under, the terms of any
indenture or other agreement or instrument to which SPS is a party or by which
it is bound, or any statute, order, judgment, or regulation applicable to SPS of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over SPS.

(iv)         There is no action, suit, proceeding or investigation pending, or
to SPS’s knowledge threatened, against SPS before any court, administrative
agency or other tribunal (a) asserting the invalidity of the Agreement, (b)
seeking to prevent the consummation of any of the transactions contemplated
thereby or (c) which might reasonably be expected to materially and adversely
affect the performance by SPS of its obligations under, or the validity or
enforceability of, the Agreement.

(v)           No consent, approval, authorization or order of any court,
regulatory body or governmental agency or court is required, under state or
federal law prior to the execution, delivery and performance by SPS of the
Agreement or the consummation of the transactions contemplated by the Agreement.

(vi)         With respect to each SPS Serviced Mortgage Loan and to the extent
SPS has serviced any of the SPS Serviced Mortgage Loans prior to the date of the
Agreement, SPS has fully furnished, in accordance with the Fair Credit Reporting
Act and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its borrower credit files to Equifax, Experian and
Trans Union Credit Information Company, on a monthly basis.

 

 

IIC-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IID

Representations and Warranties of Servicer – Wells Fargo Bank, N.A.

Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as Servicer, hereby
makes the representations and warranties set forth in this Schedule IID to the
Depositor, the Trustee and the Trust Administrator, as of the Closing Date, or
if so specified herein, as of the Cut-off Date or such other date as may be
specified.

(i)            Wells Fargo is a national banking association duly organized and
in good standing under the laws of the United States and is qualified under the
laws of each state where required by applicable law or is otherwise exempt under
applicable law from such qualification.

(ii)          Wells Fargo has all requisite corporate power, authority and
capacity to enter into the Agreement and to perform the obligations required of
it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of Wells Fargo enforceable in accordance with its terms,
except as such enforceability may be limited by liquidation, conservatorship and
similar laws administered by the FDIC affecting the contract obligations of
insured banks, and by equitable principles affecting the enforceability of the
rights of creditors.

(iii)         None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of Wells Fargo or conflict with, result in a material breach,
violation or acceleration of or constitute a material default under, the terms
of any indenture or other agreement or instrument to which Wells Fargo is a
party or by which it is bound, or any statute, order, judgment, or regulation
applicable to Wells Fargo of any court, regulatory body, administrative agency
or governmental body having jurisdiction over Wells Fargo.

(iv)         There is no action, suit, proceeding or investigation pending, or
to Wells Fargo’s knowledge threatened, against Wells Fargo before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated thereby or (c) which might materially and adversely affect the
performance by Wells Fargo of its obligations under, or the validity or
enforceability of, the Agreement.

(v)           No consent, approval, authorization or order of any court,
regulatory body or governmental agency or court is required, under state or
federal law prior to the execution, delivery and performance by Wells Fargo of
the Agreement or the consummation of the transactions contemplated by the
Agreement.

 

 

 

IID-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE III

Representations and Warranties of DLJMC – Mortgage Loans

DLJMC, in its capacity as Seller, hereby makes the representations and
warranties set forth in this Schedule III to the Depositor, the Trustee and the
Trust Administrator, as of the Closing Date, or if so specified herein, as of
the Cut off Date or such other date as may be specified, with respect to the
Mortgage Loans identified on Schedule I hereto, except as specified herein.

(i)            The information set forth in Schedule I, with respect to the
Mortgage Loans, is complete, true and correct in all material respects;

 

(ii)     [Reserved];

 

 

 

 

 

 

 

 

 

 

(iii)         No Mortgage Loan will be 30 or more days delinquent as of the
Cut-off Date. There are no material defaults under the terms of any Mortgage
Loan;

(iv)         All taxes, governmental assessments, insurance premiums, water,
sewer and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

(v)           The terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded or sent for recording to the extent any
such recordation is required by law, or, necessary to protect the interest of
the Depositor. No other instrument of waiver, alteration or modification has
been executed, and no Mortgagor has been released, in whole or in part, from the
terms thereof except in connection with an assumption agreement and which
assumption agreement is part of the Mortgage File and the terms of which are
reflected in Schedule IA; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Mortgage Guaranty
Insurance Policy and title insurance policy, to the extent required by the
related policies;

(vi)         The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto;

(vii)        All buildings or other customarily insured improvements upon the
Mortgaged Property are insured by an insurer acceptable under the FNMA Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the FNMA Guides or by FHLMC, as well as all additional
requirements set forth in Section 4.10 of this Agreement. All such standard
hazard policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming DLJMC and its successors in
interest and assigns as loss payee and such clause is still in effect and all
premiums due thereon have been paid. If required by the Flood Disaster
Protection Act of 1973, as amended, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to FNMA and FHLMC
requirements, as well as

 

 

III-1

 


--------------------------------------------------------------------------------



 

all additional requirements set forth in Section 4.10 of this Agreement. Such
policy was issued by an insurer acceptable under FNMA or FHLMC guidelines. The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;

(viii)       Each Mortgage Loan at the time it was made complied in all material
respects with all applicable local, state and federal laws, including, without
limitation, usury, equal credit opportunity, disclosure, recording and all
applicable predatory and abusive lending laws;

(ix)         The related Mortgage is a valid, subsisting, enforceable and
perfected first lien on the Mortgaged Property, including for Mortgage Loans
that are not Cooperative Loans, all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien, as applicable, of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting, enforceable and perfected first
lien and first priority security interest on the property described therein, and
the Seller has the full right to sell and assign the same to the Depositor;

(x)           The Mortgage Note and the related Mortgage are original and
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in all respects in accordance with its terms subject to
bankruptcy, insolvency, moratorium, reorganization and other laws of general
application affecting the rights of creditors and by general equitable
principles;

(xi)         DLJMC or its affiliate is the sole owner of record and holder of
the Mortgage Loan and the indebtedness evidenced by the Mortgage Note.
Immediately prior to the transfer and assignment to the Depositor on the Closing
Date, the Mortgage Loan, including the Mortgage Note and the Mortgage, were not
subject to an assignment or pledge, and DLJMC had good and marketable title to
and was the sole owner thereof and had full right to transfer and sell the
Mortgage Loan to the Depositor free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest and has the full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell and assign the Mortgage Loan and following the sale of the Mortgage
Loan, the Depositor will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest;

(xii)        There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to such liens)

 

 

III-2

 


--------------------------------------------------------------------------------



 

affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;

(xiii)       All improvements subject to the Mortgage which were considered in
determining the appraised value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) except for de minimis
encroachments permitted by the FNMA Guide and which have been noted on the
appraisal or the title policy affirmatively insures against loss or damage by
reason of any violation, variation or encroachment adverse circumstances which
is either disclosed or would have been disclosed by an accurate survey, and no
improvements on adjoining properties encroach upon the Mortgaged Property except
those which are insured against by the title insurance policy referred to in
clause (v) above or are acceptable under FNMA or FHLMC guidelines and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;

(xiv)       The Mortgaged Property is not subject to any material damage by
waste, fire, earthquake, windstorm, flood or other casualty. At origination of
the Mortgage Loan there was, and there currently is, no proceeding pending for
the total or partial condemnation of the Mortgaged Property;

(xv)        Each Mortgage Loan has been serviced in all material respects in
compliance with accepted servicing practices;

(xvi)       With respect to each Cooperative Loan, the related Mortgage is a
valid, enforceable and subsisting first security interest on the related
Cooperative Shares securing the related Mortgage Note, subject only to (a) liens
of the Cooperative Property for unpaid assessments representing the Mortgagor’s
pro rata share of the Cooperative Property’s payments for its blanket mortgage,
current and future real property taxes, insurance premiums, maintenance fees and
other assessments to which like collateral is commonly subject and (b) other
matters to which like collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the
Security Agreement. There are no liens against or security interest in the
Cooperative Shares relating to each Cooperative Loan (except for unpaid
maintenance, assessments and other amounts owed to the related Cooperative
Property which individually or in the aggregate will not have a material adverse
effect on such Cooperative Loan), which have priority over DLJMC’s security
interest in such Cooperative Shares;

(xvii)      The Mortgage Loan complies with all terms, conditions and
requirements of the originator’s underwriting standards in effect at the time of
origination of such Mortgage Loan;

(xviii)     Each Mortgage Loan constitutes a qualified mortgage under
Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1);

(xix)       With respect to each Mortgage Loan sold by the Seller, to the
knowledge of DLJMC, (i) no borrower obtained a prepaid single-premium credit
life, credit disability, credit unemployment or credit property insurance policy
in connection with the origination of such Mortgage Loan, (ii) the related
Servicer of each such Mortgage Loan has fully furnished, in accordance with the
Fair Credit Reporting Act and its implementing regulations, accurate and
complete information on its borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, on a monthly basis; and (iii) no Mortgage Loan
will impose a Prepayment Premium for a term in excess of five years;

 

 

 

III-3

 


--------------------------------------------------------------------------------



 

 

(xx)        DLJMC has delivered or caused to be delivered to the Trustee or the
Custodian on behalf of the Trustee the original Mortgage bearing evidence that
such instruments have been recorded in the appropriate jurisdiction where the
Mortgaged Property is located as determined by DLJMC (or in lieu of the original
of the Mortgage or the assignment thereof, a duplicate or conformed copy of the
Mortgage or the instrument of assignment, if any, together with a certificate of
receipt from DLJMC or the settlement agent who handled the closing of the
Mortgage Loan, certifying that such copy or copies represent true and correct
copies represent true and correct copy(ies) of the originals) and that such
original(s) have been or are currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located or a certification or receipt of the recording
authority evidencing the same;

(xxi)       The Mortgage File contains each of the documents specified in
Section 2.01(b) of this Agreement;

(xxii)      No Mortgage Loan sold by the Seller secured by a Mortgaged Property
located in the State of Georgia was originated on or after October 1, 2002 and
before March 7, 2003 and no Mortgage Loan secured by Mortgaged Property located
in the State of Georgia that was originated on or after March 7, 2003 is a “high
cost home loan” as defined in the Georgia Fair Lending Act (HB 1361), as
amended;

(xxiii)     With respect to each Cooperative Loan, the Cooperative Shares that
is pledged as security for the Cooperative Loan is held by a person as a
tenant-stockholder (as defined in Section 216 of the Code) in a cooperative
housing corporation (as defined in Section 216 of the Code);

(xxiv)     None of the Mortgage Loans sold by the Seller are classified as (a) a
“high cost mortgage” loan under the Home Ownership and Equity Protection Act of
1994 or (b) a “high cost home,” “covered,” “high cost,” “high risk home” or
“predatory” loan under any other applicable state, federal or local law;

(xxv)      With respect to each Mortgage Loan, (a) the Mortgage Loan was
originated by a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or state authority or (b) at the time the Mortgage Loan was originated,
the originator was a mortgagee duly licensed as required by the State within
which the Mortgage Loan was originated, and was subject to supervision and
examination conducted by the applicable State authority of such State;

(xxvi)     With respect to each Mortgage Loan that has a Prepayment Premium
feature, each such Prepayment Premium is enforceable and, at the time such
Mortgage Loan was originated, each Prepayment Premium complied with applicable
federal, state and local law, subject to federal preemption where applicable;

(xxvii)   The related Servicer of each Mortgage Loan sold by the Seller will
fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its borrower
credit files to Equifax, Experian and Trans Union Credit Information Company, on
a monthly basis;

 

(xxviii)    [Reserved];

 

 

 

 

 

 

 

 

III-4

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

(xxix)     With respect to the Group 4 Mortgage Loans, the original principal
balance of each such Mortgage Loan is within Freddie Mac’s dollar amount limits
for conforming one- to four-family Mortgage Loans;

(xxx)      Each Mortgage Loan that is secured by residential real property (or a
leasehold interest therein) has a loan-to-value ratio of 100% or less by Cut-Off
Date Principal Balance;

(xxxi)     No Mortgage Loan sold by the Seller is a “High Cost Loan” or “Covered
Loan,” as applicable, as such terms are defined in the then current Standard &
Poor’s LEVELS® Glossary which is now Version 5.6c Revised, Appendix E, in effect
as of the Closing Date; and

(xxxii)    With respect to any Mortgage Loan originated on or after August 1,
2004, neither the related Mortgage nor the related Mortgage Note requires the
related Mortgagor to submit to arbitration to resolve any dispute arising out of
or relating in any way to the Mortgage Loan.

 

 

III-5

 


--------------------------------------------------------------------------------



 

 



                                   Appendix A

              CALCULATION OF REMIC I Y PRINCIPAL REDUCTION AMOUNTS


                  REMIC I Y Principal Reduction Amounts: For any Distribution
Date the amounts by which the Uncertificated Principal Balances of the REMIC I
Regular Interests Y-1, Y-2, Y-3 and Y-4, respectively, will be reduced on such
Distribution Date by the allocation of Realized Losses and the distribution of
principal, determined as follows:

First, for each of Loan Group 1, Loan Group 2, Loan Group 3 and Loan Group 4,
determine its Weighted Average Adjusted Net Mortgage Rate for distributions of
interest that will be made on the next succeeding Distribution Date (the "Group
Interest Rate"). The Principal Reduction Amount for each of the REMIC I Y
Certificates will be determined pursuant to the "Generic solution for the REMIC
I Y Principal Reduction Amounts" set forth below (the "Generic Solution") by
making identifications among the actual Groups and their related REMIC I Y and Z
Regular Interests and the Weighted Average Adjusted Net Mortgage Rates and the
Groups named in the Generic Solution and their related REMIC I Y and Z Regular
Interests as follows:

A. Determine which Group has the lowest Group Interest Rate. That Group will be
identified with Group AA and the REMIC I Y and Z Regular Interests related to
that Group will be respectively identified with the REMIC I Y-aa and Z-aa
Regular Interests. The Group Interest Rate for that Group will be identified
with J%. If two or more Groups have the lowest Group Interest Rate pick one for
this purpose, subject to the restriction that each Group may be picked only once
in the course of any such selections pursuant to paragraphs A through D of this
definition.

B. Determine which Group has the second lowest Group Interest Rate. That Group
will be identified with Group BB and the REMIC I Y and Z Regular Interests
related to that Group will be respectively identified with the REMIC I Y-bb and
Z-bb Regular Interests. The Group Interest Rate for that Group will be
identified with K%. If two or more Groups have the second lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group may
be picked only once in the course of any such selections pursuant to paragraphs
A through D of this definition.

C. Determine which Group has the third lowest Group Interest Rate. That Group
will be identified with Group CC and the REMIC I Y and Z Regular Interests
related to that Group will be respectively identified with the REMIC I Y-cc and
Z-cc Regular Interests. The Group Interest Rate for that Group will be
identified with L%. If two or more Groups have the third lowest Group Interest
Rate pick one for this purpose, subject to the restriction that each Group may
be picked only once in the course of any such selections pursuant to paragraphs
A through D of this definition.

D. Determine which Group has the fourth lowest Group Interest Rate. That Group
will be identified with Group DD and the REMIC I Y and REMIC I Z Regular
Interests related to that Group will be respectively identified with the REMIC I
Y-dd and REMIC I Z-dd Regular Interests. The Group Interest Rate for that Group
will be identified with M%. If two or more Groups have the fourth lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each
Group may be picked only once in the course of any such selections pursuant to
paragraphs A through D of this definition.

Second, apply the Generic Solution set forth below to determine the REMIC I Y
Principal Reduction Amounts for the Distribution Date using the identifications
made above.

                               APPENDIX A-1
--------------------------------------------------------------------------------
                  Generic Solution for the REMIC I Y Principal Reduction
Amounts: For any Distribution Date, the amounts by which the Uncertificated
Principal Balances of the REMIC I YAA, YBB, YCC and YDD Regular Interests
respectively will be reduced on such Distribution Date by the allocation of
Realized Losses and the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

J% = the Weighted Average Adjusted Net Mortgage Rate for Group AA for interest
to be distributed on the next succeeding Distribution Date.

K% = the Weighted Average Adjusted Net Mortgage Rate for Group BB for interest
to be distributed on the next succeeding Distribution Date.

L% = the Weighted Average Adjusted Net Mortgage Rate for Group CC for interest
to be distributed on the next succeeding Distribution Date.

M% = the Weighted Average Adjusted Net Mortgage Rate for Group DD for interest
to be distributed on the next succeeding Distribution Date.

For purposes of the succeeding definitions and formulas, it is required that
J%<=K%<=L%<=M%.


PAAB     = the Subordinate Component Balance for Group AA after the allocation
         of Realized Losses and distributions of principal on such Distribution
         Date.

PBBB     = the Subordinate Component Balance for Group BB after the allocation
         of Realized Losses and distributions of principal on such Distribution
         Date.

PCCB     = the Subordinate Component Balance for Group CC after the allocation
         of Realized Losses and distributions of principal on such Distribution
         Date.

PDDB     = the Subordinate Component Balance for Group DD after the allocation
         of Realized Losses and distributions of principal on such Distribution
         Date.

R   = the Remittance Rate on the Subordinate Certificates = (J%PAAB + K%PBBB +
    L%PCCB + M%PDDB)/( PAAB + PBBB + PCCB + PDDB)

R1       = the weighted average of the Remittance Rates on the Group AA-L, Group
         BB-L and Group CC-L Regular Interests (other than any Class P-L or
         Class X-L Regular Interests or portions thereof related to such Groups)
    =    (J%(Pjj -ΔPjj)+K%(Pkk -ΔPkk)+M%(Pll-ΔPll))/(Pjj-ΔPjj+Pkk-ΔPkk+Pll-ΔPll)

R2       = the weighted average of the Remittance Rates on the Group BB-L, Group
         CC-L and Group DD-L Regular Interests (other than any Class X-L or
         Class P-L Regular Interests or portions thereof related to such Groups)
   =     (K%(Pkk-ΔPkk)+L%(Pll-ΔPll)+M%(Pmm-ΔPmm))/(Pkk-ΔPkk+Pll-ΔPll+Pmm-ΔPmm)

R3       = the weighted average of the Remittance Rates on the Group AA-L and
         Group BB-L Regular Interests (other than any Class P-L or Class X-L
         Regular Interests or portions thereof related to such Groups)
     =  (J%(Pjj - ΔPjj) + K%(Pkk -ΔPkk))/(Pjj-ΔPjj+Pkk-ΔPkk)

                                        APPENDIX A-2
-----------------------------------------------------------------------------------
R4       = the weighted average of the Remittance Rates on the Group CC-L and
         Group DD-L Regular Interests (other than any Class X-L or Class P-L
         Regular Interests or portions thereof related to such Groups)
   =     (L%(Pll-ΔPll)+M%(Pmm-ΔPmm))/(Pll-ΔPll+Pmm-ΔPmm)

r1 =     the weighted average of the Class Y-aa, Class Y-bb and Class Y-cc Remittance Rates
   =     (J% Yjj + K% Ykk + L% Yll)/(Yjj + Ykk + Yll)

r2 =     the weighted average of the Class Y-bb, Class Y-cc and Class Y-dd Remittance Rates
         = (K% Ykk + L% Yll + M% Ymm)/(Ykk + Yll + Ymm)

r3 =     the weighted average of the Class Y-aa and Class Y-bb Remittance Rates
   =      (J% Yjj + K% Ykk)/(Yjj + Ykk)

r4 =     the weighted average of the Class Y-cc and Class Y-dd Remittance Rates
   =     (L% Yll + M% Ymm)/(Yll + Ymm)

Yjj = the principal balance of the Class Y-aa Regular Interests after
distributions on the prior Distribution Date.

Ykk = the principal balance of the Class Y-bb Regular Interests after
distributions on the prior Distribution Date.

Yll = the principal balance of the Class Y-cc Regular Interests after
distributions on the prior Distribution Date.

Ymm = the principal balance of the Class Y-dd Regular Interests after
distributions on the prior Distribution Date.

ΔYjj =      the Class Y-aa Principal Reduction Amount.

ΔYkk =      the Class Y-bb Principal Reduction Amount.

ΔYll =      the Class Y-cc Principal Reduction Amount.

ΔYmm =      the Class Y-dd Principal Reduction Amount.

Pjj      = the aggregate principal balance of the Class Y-aa and Class Z-aa
         Regular Interests after distributions on the prior Distribution Date,
         which is equal to the aggregate principal balance of the Group AA Loans
         reduced by the portion, if any, of the Principal Balance of Component I
         of the Class AR-L Certificate derived from Group AA Loans.

Pkk      = the aggregate principal balance of the Class Y-bb and Class Z-bb
         Regular Interests after distributions on the prior Distribution Date,
         which is equal to the aggregate principal balance of the Group BB Loans
         reduced by the portion, if any, of the Principal Balance of Component I
         of the Class AR-L Certificate derived from Group BB Loans.

                                          APPENDIX A-3
-----------------------------------------------------------------------------------



Pll      = the aggregate principal balance of the Class Y-cc and Class Z-cc
         Regular Interests after distributions on the prior Distribution Date,
         which is equal to the aggregate principal balance of the Group CC Loans
         reduced by the portion, if any, of the Principal Balance of Component I
         of the Class AR-L Certificate derived from Group CC Loans.

Pmm      = the aggregate principal balance of the Class Y-dd and Class Z-dd
         Regular Interests after distributions on the prior Distribution Date,
         which is equal to the aggregate principal balance of the Group DD Loans
         reduced by the portion, if any, of the Principal Balance of Component I
         of the Class AR-L Certificate derived from Group DD Loans.

ΔPjj = the aggregate principal reduction resulting on such Distribution
         Date on the Group AA Loans as a result of principal distributions
         (exclusive of any amounts distributed pursuant to clauses (d)(i) or
         (d)(ii) of the definition of REMIC I Distribution Amount) to be made
         and realized losses to be allocated on such Distribution Date, reduced
         by the portion, if any, of such reduction allocable to Component I of
         the Class AR-L Certificate, which is equal to the aggregate of the
         Class Y-aa and Class Z-aa Principal Reduction Amounts.

ΔPkk= the aggregate principal reduction resulting on such Distribution
         Date on the Group BB Loans as a result of principal distributions
         (exclusive of any amounts distributed pursuant to clauses (d)(i) or
         (d)(ii) of the definition of REMIC I Distribution Amount) to be made
         and realized losses to be allocated on such Distribution Date, reduced
         by the portion, if any, of such reduction allocable to Component I of
         the Class AR-L Certificate, which is equal to the aggregate of the
         Class Y-bb and Class Z-bb Principal Reduction Amounts.

ΔPll = the aggregate principal reduction resulting on such Distribution
         Date on the Group CC Loans as a result of principal distributions
         (exclusive of any amounts distributed pursuant to clauses (d)(i) or
         (d)(ii) of the definition of REMIC I Distribution Amount) to be made
         and realized losses to be allocated on such Distribution Date, reduced
         by the portion, if any, of such reduction allocable to Component I of
         the Class AR-L Certificate, which is equal to the aggregate of the
         Class Y-cc and Class Z-cc Principal Reduction Amounts.

ΔPmm = the aggregate principal reduction resulting on such Distribution
         Date on the Group DD Loans as a result of principal distributions
         (exclusive of any amounts distributed pursuant to clauses (d)(i) or
         (d)(ii) of the definition of REMIC I Distribution Amount) to be made
         and realized losses to be allocated on such Distribution Date, reduced
         by the portion, if any, of such reduction allocable to Component I of
         the Class AR-L Certificate, which is equal to the aggregate of the
         Class Y-dd and Class Z-dd Principal Reduction Amounts.

α = .0005

γ1 = (R - R1)/(M% - R). If R>=L%, γ1 is a non-negative number unless
         its denominator is zero, in which event it is undefined.

γ2 =        (R - J%)/(R2 - R).  If R<K%, γ2 is a non-negative number.

γ3 = (R - R3)/(R4 - R). If K%<=;R<=L%, γ3 is a non-negative number
         unless its denominator is zero, in which case it is undefined.

                                       APPENDIX A-4
-----------------------------------------------------------------------------------

If γ1 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYll = Yll,
and ΔYmm = (Ymm/Pmm)ΔPmm.

If γ2 is zero, ΔYjj = (Yjj/Pjj)ΔPjj, ΔYkk = Ykk,
ΔYll = Yll and ΔYmm = Ymm.

If K%<=R<=L% and γ3 is undefined, ΔYjj = Yjj, ΔYkk = Ykk,
ΔYmm = Ymm, and ΔYll = (Yll/Pll)ΔPll.

If K%<=R<=L% and γ3 is zero, ΔYkk = (Ykk/Pkk)ΔPkk, ΔYjj
= Yjj, ΔYll = Yll and ΔYmm = Ymm.

In the remaining situations, ΔYjj, ΔYkk, ΔYll and ΔYmm
shall be defined as follows:

I. If R>=L%, make the following additional definitions:

δYjj = 0, if R1< r1; (R1- r1)( Yjj + Ykk + Yll)Yjj/((R1 - J%)Yjj + (R1 -
         K%)Ykk), if R1>= r1 and R1>=K%; and (R1- r1)( Yjj + Ykk + Yll)/(R1 -
         J%), if R1>= r1 and R1<K%;

δYkk = 0, if R1< r1 and R1>=K%; (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 -
         K%)Ykk + (R1 - L%)Yll), if R1< r1 and R1<K%; (R1- r1)( Yjj + Ykk +
         Yll)Ykk/((R1 - J%)Yjj + (R1 - K%)Ykk), if R1>= r1 and R1>=K%; and 0, if
         R1>= r1 and R1<K%; and

δYll = (R1- r1)( Yjj + Ykk + Yll)/(R1 - L%), if R1< r1 and R1>=K%; (R1-
         r1)( Yjj + Ykk + Yll)Yll/((R1 - K%)Ykk + (R1 - L%)Yll), if R1< r1 and
         R1<K%; and 0, if R1>= r1.

δY1, δYkk, and δYll are numbers between Yjj and 0, Ykk and 0,
         and Yll and 0, respectively, such that (J%(Yjj - δYjj) + K%(
         Ykk.- δYkk) + L%( Yll.- δYll))/(Yjj - δYjj + Ykk.-
         δYkk + Yll.- δYll) = R1.

Y5 =     Yjj - δYjj + Ykk.- δYkk + Yll.- δYll

P5 =     Pjj + Pkk + Pll.

ΔP5 =       ΔPjj + ΔPkk + ΔPll.

ΔY5 =    ΔYjj - δYjj + ΔYkk.- δYkk + ΔYll.- δYll


1.   If Ymm-α(Pmm -ΔPmm)>=0,Y5-α(P5-ΔP5)>=0,and γ1(P5-ΔP5)<(Pmm -ΔPmm),
     ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2.   If Ymm - α(Pmm - ΔPmm) >= 0, Y5 - α(P5 - ΔP5) >= 0,
     and γ1(P5 - ΔP5) >= (Pmm - ΔPmm), ΔYmm = Ymm -
     α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm -
     ΔPmm).

3.   If    Ymm - α(Pmm - ΔPmm)<0, Y5-α(P5-ΔP5)>=0,and Y5-α(P5-ΔP5)>=
     Y5 - (Ymm/γ1), ΔYmm = Ymm-αγ1(P5-ΔP5)and ΔY5 =Y5-α(P5-ΔP5).

4.   If   Ymm-α(Pmm-ΔPmm)<0, Y5-(Ymm/γ1)>=0, and Y5-α(P5 -ΔP5)<= Y5-(Ymm/γ1),
     ΔYmm = 0 and ΔY5 = Y5 - (Ymm/γ1).

5.   If   Y5 -α(P5-ΔP5)<0, Y5-(Ymm/γ1)<0, and Ymm-α(Pmm-ΔPmm)<=Ymm-(γ1Y5),
     ΔYmm = Ymm - (γ1Y5) and ΔY5 = 0.

                                           APPENDIX A-5
-----------------------------------------------------------------------------------

6.   If Y5 - α(P5 - ΔP5) < 0, Ymm - α(Pmm - ΔPmm) >= 0,
     and Ymm - α(Pmm - ΔPmm) >= Ymm - (γ1Y5), ΔYmm = Ymm
     - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm -
     ΔPmm).

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk +
Yll - δYll)] ΔY5

ΔYkk = δYkk + [(Ykk - δYkk)/(Yjj - δYjj + Ykk - δYkk +
Yll - δYll)]ΔY5

ΔYll = δYll + [(Yll - δYll)/(Yjj - δYjj + Ykk - δYkk +
Yll - δYll)]ΔY5

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

     1.  Making the ratio of Ymm to Y5 equal to γ1 after taking account of
         the allocation Realized Losses and the distributions that will be made
         through end of the Distribution Date to which such provisions relate
         and assuring that the Principal Reduction Amount for each of the Class
         Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
         Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
         for such Distribution Date;
     2.  Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
         the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
         Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
         Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
         Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
         Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
         than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
         Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the
         Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Ymm and whose
         denominator is the sum of Ymm and Class Z-dd Principal Balance and (b)
         the fraction whose numerator is Y5 and whose denominator is the sum of
         Y5, the Class Z-aa Principal Balance, the Class Z-bb Principal Balance
         and the Class Z-cc Principal Balance as large as possible while
         remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY5 among ΔYjj, ΔYkk and ΔYll cannot be achieved because either
ΔYjj as so defined is greater than ΔPjj, ΔYkk as so defined is greater than APkk
or AYll as so defined is greater than ΔPll, such an allocation shall be made as
close as possible to the formula allocation within the requirement that ΔYjj <
AΔPjj, ΔYkk < ΔPkk and ΔYll < ΔPll.

                                      APPENDIX A-6
-----------------------------------------------------------------------------------

II. If R<=K%, make the following additional definitions:

δYkk = 0, if R2< r2; (R2- r2)( Ykk + Yll + Ymm)Ykk/((R2 - K%)Ykk + (R2 -
         L%)Yll), if R2>= r2 and R2>=L%; and (R2- r2)( Ykk + Yll + Ymm)/(R2 -
         K%), if R2>= r2 and R2<L%;

δYll = 0, if R2< r2 and R2>=L%; (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 -
         L%)Yll + (R2 - M%)Ymm), if R2< r2 and R2<L%; (R2- r2)( Ykk + Yll +
         Ymm)Yll/((R2 - K%)Ykk + (R2 - L%)Yll), if R2>= r2 and R2>=L%; and 0, if
         R2>= r2 and R2<L%; and

δYmm = (R2- r2)( Ykk + Yll + Ymm)/(R2 - M%), if R2< r2 and R2>=L%; (R2-
         r2)( Ykk + Yll + Ymm)Ymm/((R2 - L%)Yll + (R2 - M%)Ymm), if R2< r2 and
         R2<L%; and 0, if R2>= r2.


δYkk, δYll, and δYmm are numbers between Ykk and 0, Yll and 0,
         and Ymm and 0, respectively, such that (K%(Ykk - δYkk) + L%(
         Yll.- δYll) + M%( Ymm.- δYmm))/(Ykk - δYkk + Yll.-
         δYll + Ymm.- δYmm) = R2.

Y6 =     Ykk - δYkk + Yll.- δYll + Ymm.- δYmm

P6 =     Pkk + Pll + Pmm.

ΔP6 =       ΔPkk + ΔPll + ΔPmm.

ΔY6 =    ΔYkk - δYkk + ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y6 - α(P6 - ΔP6) >= 0, Yjj- α(Pjj - ΔPjj) >= 0,
     and γ2(Pjj - ΔPjj) < (P6 - ΔP6), ΔY6 = Y6 -
     αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj -
     ΔPjj).

2.   If Y6 - α(P6 - ΔP6) >= 0, Yjj - α(Pjj - ΔPjj) >= 0,
     and γ2(Pjj - ΔPjj) >= (P6 - ΔP6), ΔY6 = Y6 -
     α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 -
     ΔP6).

3.   If Y6 - α(P6 - ΔP6) < 0, Yjj - α(Pjj - ΔPjj) >= 0,
     and Yjj - α(Pjj - ΔPjj) >= Yjj - (Y6/γ2), ΔY6 = Y6
     - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj -
     ΔPjj).

4.   If Y6-α(P6-ΔP6)<0,Yjj-(Y6/γ2)>=0,and Yjj-α(Pjj -ΔPjj)<=Yjj-Y6/γ2),
     ΔY6 = 0 and ΔYjj = Yjj - (Y6/γ2).

5.   If Yjj-α(Pjj-ΔPjj)<0,Yjj-Y6/γ2)<0,and Y6-α(P6 -ΔP6)<=Y6-(γ2Yjj),
     ΔY6 = Y6 - (γ2Yjj) and ΔYjj = 0.

6.   If Yjj-α(Pjj-ΔPjj)< 0,Y6-α(P6-ΔP6)>=0, and Y6-α(P6-ΔP6)>=
     Y6-(γ2Yjj), ΔY6=Y6-α(P6-ΔP6) and ΔYjj=Yjj-(α/γ2)(P6-ΔP6).

Δ = δYkk + [(Ykk - δYkk)/(Ykk - δYkk + Yll - δYll +
Ymm - δYmm)] ΔY6

                                         APPENDIX A-7
-----------------------------------------------------------------------------------

ΔYll = δYll + [(Yll - δYll)/(Ykk - δYkk + Yll - δYll +
Ymm - δYmm)] ΔY6

ΔYmm = δYmm + [(Ymm - δYmm)/(Ykk - δYkk + Yll - δYll +
Ymm - δYmm)]Δ Y6

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

     1.  Making the ratio of Y6 to Yjj equal to γ2 after taking account of
         the allocation Realized Losses and the distributions that will be made
         through end of the Distribution Date to which such provisions relate
         and assuring that the Principal Reduction Amount for each of the Class
         Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
         Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
         for such Distribution Date;
     2.  Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
         the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
         Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
         Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
         Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
         Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
         than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
         Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the
         Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Yjj and whose
         denominator is the sum of Yjj and Class Z-aa Principal Balance and (b)
         the fraction whose numerator is Y6 and whose denominator is the sum of
         Y6, the Class Z-bb Principal Balance, the Class Z-cc Principal Balance
         and the Class Z-dd Principal Balance as large as possible while
         remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY6 among ΔYkk, ΔYll and ΔYmm cannot be achieved because either
ΔYkk as so defined is greater than ΔPkk, ΔYll as so defined is greater than ΔPll
or ΔYmm as so defined is greater than ΔPmm, such an allocation shall be made as
close as possible to the formula allocation within the requirement that ΔYkk <
ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

III. If K%<=R<=L%, make the following additional definitions:

δYjj =      0,                                 if R3< r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - J%),            if R3>= r3;

                                     APPENDIX A-8
------------------------------------------------------------------------------------
δYkk =      0,                                 if R3>= r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - K%),            if R3< r3;

δYll =      0,                                 if R4< r4; and
         (R4- r4)(Yll + Ymm)/(R4 - L%),             if R4>= r4; and

δYmm =      (R4- r4)(Yll + Ymm)/(R4 - M%),     if R4< r4; and
         0,                                         if R4>= r4.

δYjj, δYkk, δYll, and δYmm are numbers between Yjj and
         0, Ykk and 0, Yll and 0, and Ymm and 0, respectively, such that (J%(Yjj
         - δYjj) + K%(Ykk.- δYkk))/(Yjj - δYjj + Ykk.-
         δYkk) = R3 and (L%(Yll - δYll) + M%(Ymm.- δYmm))/(Yll
         - δYll + Ymm.- δYmm) = R4.


Y7 =     Yjj - δYjj + Ykk.- δYkk

P7 =     Pjj + Pkk.

ΔP7 =       ΔPjj + ΔPkk.

ΔY7 = ΔYjj - δYjj + ΔYkk.- δYkk.

Y8 =     Yll.- δYll + Ymm.- δYmm.

P8 =     Pll + Pmm.

ΔP8 =       ΔPll + ΔPmm.

ΔY8 =    ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y8-α(P8-ΔP8)>=0, Y7-α(P7-ΔP7)>=0, and γ3(P7-ΔP7)<(P8-ΔP8),
     ΔY8 = Y8 - αγ3(P7 -ΔP7) and ΔY7 = Y7 -α(P7 - ΔP7).

2.   If Y8 - α(P8 - ΔP8) >= 0, Y7 - α(P7 - ΔP7) >= 0,
     and γ3(P7 - ΔP7) >= (P8 - ΔP8), ΔY8 = Y8 -
     α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 -
     ΔP8).

3.   If Y8-α(P8-ΔP8)<0,Y7-α(P7-ΔP7)>=0,and Y7-α(P7-ΔP7)>=Y7-(Y8/γ3),
     ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

4.   If  Y8-α(P8-ΔP8)< 0, Y7-Y8/γ3)>=0, and Y7-α(P7-ΔP7)<=Y7-(Y8/γ3),
     ΔY8 = 0 and ΔY7 = Y7 - (Y8/γ3).

5.   If  Y7-α(P7-ΔP7)<0,Y7-(Y8/γ3)<0, and Y8-α(P8-ΔP8)<=Y8-(γ3Y7),
     ΔY8 = Y8 - (γ3Y7) and ΔY7 = 0.

6.   If Y7 - α(P7 - ΔP7) < 0, Y8 - α(P8 - ΔP8) >= 0, and
     Y8 - α(P8 - ΔP8) >= Y8 - (γ3Y7), ΔY8 = Y8 -
     α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 -
     ΔP8).
                                       APPENDIX A-9
-----------------------------------------------------------------------------------

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk)]
ΔY7

ΔYkk = δYkk + [(Ykk - δYkk)/( Yjj - δYjj + Ykk -
δYkk)]ΔY7

ΔYll = δYll + [(Yll - δYll)/(Yll - δYll + Ymm - δYmm)]
ΔY8

ΔYmm = δYmm + [(Ymm - δYmm)/(Yll - δYll + Ymm - δYmm)]
ΔY8

The purpose of the foregoing definitional provisions together with the related
provisions allocating Realized Losses and defining the Class Y and Class Z
Principal Distribution Amounts is to accomplish the following goals in the
following order of priority:

     1.  Making the ratio of Y8 to Y7 equal to γ3 after taking account of
         the allocation Realized Losses and the distributions that will be made
         through end of the Distribution Date to which such provisions relate
         and assuring that the Principal Reduction Amount for each of the Class
         Y-aa, Class Y-bb, Class Y-cc, Class Y-dd, Class Z-aa, Class Z-bb, Class
         Z-cc and Class Z-dd Regular Interests is greater than or equal to zero
         for such Distribution Date;
     2.  Making the Class Y-aa Principal Balance less than or equal to 0.0005 of
         the sum of the Class Y-aa and Class Z-aa Principal Balances, the Class
         Y-bb Principal Balance less than or equal to 0.0005 of the sum of the
         Class Y-bb and Class Z-bb Principal Balances, the Class Y-bb Principal
         Balance less than or equal to 0.0005 of the sum of the Class Y-cc and
         Class Z-cc Principal Balances and the Class Y-dd Principal Balance less
         than or equal to 0.0005 of the sum of the Class Y-dd and Class Z-dd
         Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the
         Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Y7 and whose
         denominator is the sum of Y7, the Class Z-aa Principal Balance and the
         Class Z-bb Principal Balance and (b) the fraction whose numerator is Y8
         and whose denominator is the sum of Y8, the Class Z-cc Principal
         Balance and the Class Z-dd Principal Balance as large as possible while
         remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the definition of Class Y
Principal Reduction Amount to accomplish both of goals 1 and 2 above, the
amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each Class Y Principal Reduction Amount must be less than or
equal to the sum of (a) the principal portion of Realized Losses to be allocated
on the related Distribution Date for the related Group remaining after the
allocation of such Realized Losses to the related Class P-M Regular Interest (if
any) and (b) the remainder of the portion of the REMIC I Available Distribution
Amount derived from the related Group after reduction thereof by the
distributions to be made on such Distribution Date (i) to the related Class P-M
Regular Interest (if any), (ii) to the related Class X-M Regular Interests and
(iii) in respect of interest on the related Class Y and Class Z Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the Class Y Principal Reduction Amounts, such conflict shall
be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. If the formula
allocation of ΔY7 between ΔYjj and ΔYkk, or of ΔY8 between ΔYll and ΔYmm cannot
be achieved because either ΔYjj as so defined is greater than ΔPjj, ΔYkk as so
defined is greater than ΔPkk, ΔYll as so defined is greater than ΔPll or ΔYmm as
so defined is greater than ΔPmm, such an allocation shall be made as close as
possible to the formula allocation within the requirement that ΔYjj < ΔPjj, ΔYkk
< ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

                                        APPENDIX A-10
-----------------------------------------------------------------------------------

NOTES:

1. REMIC I YAA and ZAA Regular Interests are related to Loan Group AA. The sum
of the Uncertificated Principal Balances for the REMIC I YAA and ZAA Regular
Interests is equal to the aggregate stated principal balance of the Mortgage
Loans in Loan Group AA. REMIC I YBB and ZBB Regular Interests are related to
Loan Group BB. The sum of the Uncertificated Principal Balances for the REMIC I
YBB and REMIC I ZBB Regular Interests is equal to the aggregate stated principal
balance of the Mortgage Loans in Loan Group BB. REMIC I YCC and ZCC Regular
Interests are related to Loan Group CC. The sum of the Uncertificated Principal
Balances for the REMIC I YCC and ZCC Regular Interests is equal to the aggregate
stated principal balance of the Mortgage Loans in Loan Group CC. REMIC I YDD and
ZDD Regular Interests are related to Loan Group DD. The sum of the
Uncertificated Principal Balances for the REMIC I YDD and ZDD Regular Interests
is equal to the aggregate stated principal balance of the Mortgage Loans in Loan
Group DD. The REMIC I Y and Z Regular Interests will be principal and interest
classes bearing interest at the pass-through rate for the related Loan Group.

2. The Class CB pass-through rate is the weighted average of the pass-through
rates on the REMIC I YAA, YBB, YCC, and YDD Regular Interests.

                                          APPENDIX A-11
------------------------------------------------------------------------------------




